2/9/2021                                                                                        OCS Search
 Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 1 of 332

                                   MIAMI-DADE COUNTY CLERK OF THE COURTS
                                   HARVEY RUVIN

                                                                            Contact Us      My Account
                                                                                                             

           CIVIL, FAMILY AND PROBATE COURTS ONLINE SYSTEM

           b£BACK

              Not all search results will be displayed on-line. For example, the following case types (Sealed, Juvenile, Adoption and Mental Health Cases) may or
              mayy not be in existence and may  y or may
                                                       y not be viewable byy the public
                                                                                 p      p
                                                                                        pursuant              p
                                                                                                 to Florida Supreme                               p
                                                                                                                     Court Mandate and the corresponding g Access
              Security
              Securi
              Sec urity
                     tyy Mat
                         Matrix
                         Matrix.
                            rix.


             ELIAS SANCHEZ SIFONTE ET AL VS JOSUE FONSECA ET AL


                                      Local Case Number:        2020-027995-CA-01                                                   Filing Date:    12/31/2020

                                       State Case Number:       132020CA027995000001                                           Judicial Section:    CA09

                                   Consolidated Case No.:       N/A                                                                  Case Type:     Libel / Slander

                                                Case Status:    OPEN




             Ä Parti
                  tiees
             Ä£Parties                                                                                                                              Total Of Parties:
                                                                                                                                                    T        Parties: 10   }

               Hearin
                   ing
             å£Hearing
             å        g Details
                        Deta
                          tail
                             ilss                                                                                                                  Total Of Hearings: 0
                                                                                                                                                   T                       }

             ±£Dockets                                                                                                                             Total Of Dockets: 29    ~

                                                                       Docket       Event
                        Number        Date             Book/Page       Entry        Type       Comments

                        21            01/29/2021                       Notice of    Event      Parties: Deanna K Shullman; Fonseca Josue; Telemundo International Studios LLC;
              Ŗ                                                        Appearance              Jagual Media LLC; NBCUniversal Media LLC; Telemundo Network Group LLC; TM
                                                                                               Television Inc.; TM Entertainment Inc.

                                      01/11/2021                       20 Day       Service
                                                                       Summons
                                                                       Issued

                        20            01/11/2021                       ESummons     Event      Parties: TM Television Inc.
              Ŗ                                                        20 Day
                                                                       Issued

                                      01/11/2021                       20 Day       Service
                                                                       Summons
                                                                       Issued

                        19            01/11/2021                       ESummons     Event      Parties: Telemundo International Studios LLC
              Ŗ                                                        20 Day
                                                                       Issued

                                      01/11/2021                       20 Day       Service
                                                                       Summons
                                                                       Issued

                        18            01/11/2021                       ESummons     Event      Parties: Telemundo Network Group LLC
              Ŗ                                                        20 Day
                                                                       Issued

                                      01/11/2021                       20 Day       Service
                                                                       Summons                                                                                                   x
                                                                       Issued



https://www2.miami-dadeclerk.com/ocs/Search.aspx?type=premier                                                                                                                        1/4
                                                                                                                                   Exhibit A, Page 1 of 332
2/9/2021                                                                                   OCS Search
 Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 2 of 332
                                                                   Docket       Event
                        Number        Date             Book/Page   Entry        Type      Comments




                        17            01/11/2021                   ESummons     Event     Parties: NBCUniversal Media LLC
              Ŗ                                                    20 Day
                                                                   Issued

                                      01/11/2021                   20 Day       Service
                                                                   Summons
                                                                   Issued

                        16            01/11/2021                   ESummons     Event     Parties: Telemundo Internacional LLC
              Ŗ                                                    20 Day
                                                                   Issued

                                      01/11/2021                   20 Day       Service
                                                                   Summons
                                                                   Issued

                        15            01/11/2021                   ESummons     Event     Parties: Fonseca Josue
              Ŗ                                                    20 Day
                                                                   Issued

                                      01/11/2021                   20 Day       Service
                                                                   Summons
                                                                   Issued

                        14            01/11/2021                   ESummons     Event     Parties: TM Entertainment Inc.
              Ŗ                                                    20 Day
                                                                   Issued

                                      01/11/2021                   20 Day       Service
                                                                   Summons
                                                                   Issued

                        13            01/11/2021                   ESummons     Event     Parties: Jagual Media LLC
              Ŗ                                                    20 Day
                                                                   Issued

                        12            01/09/2021                   Receipt:     Event     RECEIPT#:2520160 AMT PAID:$80.00 NAME:NAVARRO, LUIS F. NAVARRO/
                                                                                          MCKOWN 66 W. FLAGLER ST. 6TH FLOOR MIAMI FL 33130-1807
                                                                                          COMMENT: ALLOCATION CODE QUANTITY UNIT AMOUNT 3139-
                                                                                          SUMMONS ISSUE FEE 1 $10.00 $10.00 3139-SUMMONS ISSUE FEE 1 $10

                        11            01/08/2021                   (M) 20 Day   Event
              Ŗ                                                    (C)
                                                                   Summons
                                                                   (Sub)
                                                                   Received

                        10            01/08/2021                   (M) 20 Day   Event
              Ŗ                                                    (C)
                                                                   Summons
                                                                   (Sub)
                                                                   Received

                        9             01/08/2021                   (M) 20 Day   Event
              Ŗ                                                    (C)
                                                                   Summons
                                                                   (Sub)
                                                                   Received

                        8             01/08/2021                   (M) 20 Day   Event
              Ŗ                                                    (C)
                                                                   Summons
                                                                   (Sub)
                                                                   Received

                        7             01/08/2021                   (M) 20 Day   Event
              Ŗ                                                    (P)
                                                                   Summons
                                                                   (Sub)
                                                                   Received
                                                                                                                                                            x

https://www2.miami-dadeclerk.com/ocs/Search.aspx?type=premier                                                                                                   2/4
                                                                                                                                 Exhibit A, Page 2 of 332
2/9/2021                                                                                           OCS Search
 Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 3 of 332
                                                                     Docket           Event
                         Number       Date             Book/Page     Entry            Type        Comments




                         6            01/08/2021                     (M) 20 Day       Event
                Ŗ                                                    (C)
                                                                     Summons
                                                                     (Sub)
                                                                     Received

                         5            01/08/2021                     (M) 20 Day       Event
                Ŗ                                                    (C)
                                                                     Summons
                                                                     (Sub)
                                                                     Received

                         4            01/08/2021                     (M) 20 Day       Event
                Ŗ                                                    (C)
                                                                     Summons
                                                                     (Sub)
                                                                     Received

                         3            01/05/2021                     Receipt:         Event       RECEIPT#:2530025 AMT PAID:$411.00 NAME:NAVARRO, LUIS F. NAVARRO/
                                                                                                  MCKOWN 66 W. FLAGLER ST. 6TH FLOOR MIAMI FL 33130-1807
                                                                                                  COMMENT: ALLOCATION CODE QUANTITY UNIT AMOUNT 3100-CIRCUIT
                                                                                                  FILING FEE 1 $401.00 $401.00 3102-MULTIPLE DEFENDANT 1

                         2            12/31/2020                     Complaint        Event
                Ŗ

                         1            12/31/2020                     Civil Cover      Event
                Ŗ                                                    Sheet -
                                                                     Claim
                                                                     Amount




              BACK
              BACK
            b£BACK
            b
           Please
           Ple ase be advised:
                      advis
                      ad vised:
                            ed:

           The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or representations whatsoever regarding the
           completeness, accuracy, or timeliness of such information and data. Information on this website has been posted with the intent that it be readily available for personal
           and public non-commercial (educational) use and to provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems.
           Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website, including the
           contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior written permission from the Miami-Dade Clerk’s
           Office.

           If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use for personal use, as defined
           above, visit our Web API Services. You can review the complete Miami-Dade County Disclaimer



                                                                                              General
                                                                                         Online Case Home


                                                                                   Civil / Family Courts Information

                                                                                                Logout



                                                                                    Help and Support
                                                                                              Clerk's Home


                                                                                          Privacy Statement

                                                                                              ADA Notice


                                                                                               Disclaimer


                                                                                               Contact Us

                                                                                               About Us
                                                                                                                                                                                 x

https://www2.miami-dadeclerk.com/ocs/Search.aspx?type=premier                                                                                                                          3/4
                                                                                                                                    Exhibit A, Page 3 of 332
2/9/2021                                                                                 OCS Search
 Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 4 of 332




                                                                          HARVEY RUVIN
                                                                            Miami-Dade County
                                                                             Clerk of the Courts

                                                                            73 W. Flagler Street
                                                                            Miami, Florida 33130

                                                                                305-275-1155


                                                                ©2021 Clerk of the Courts. All rights reserved.




                                                                                                                                         x

https://www2.miami-dadeclerk.com/ocs/Search.aspx?type=premier                                                                                4/4
                                                                                                                  Exhibit A, Page 4 of 332
FilingCase 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 5 of 332
       # 118947943  E-Filed 12/31/2020 09:11:54 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Elias Sanchez Sifonte, Valerie Rodriguez Erazo
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Josue Fonseca, Telemundo International Studios, LLC, Telemundo Internacional, LLC, Jagual
       Media, LLC, NBCUniversal Media, LLC, Telemundo Network Group, LLC, TM Television, Inc.,
       TM Entertainment, Inc.
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

         $8,000 or less
         $8,001 - $30,000
         $30,001- $50,000
         $50,001- $75,000
         $75,001 - $100,000
         over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-

                                                                                     Exhibit A, Page 5 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 6 of 332




   CIRCUIT CIVIL

    Condominium
    Contracts and indebtedness
    Eminent domain
    Auto negligence
    Negligence—other
          Business governance
          Business torts
          Environmental/Toxic tort
          Third party indemnification
          Construction defect
          Mass tort
          Negligent security
          Nursing home negligence
          Premises liability—commercial
          Premises liability—residential
    Products liability
      Real Property/Mortgage foreclosure
            Commercial foreclosure
            Homestead residential foreclosure
            Non-homestead residential foreclosure
            Other real property actions

   Professional malpractice
          Malpractice—business
          Malpractice—medical
          Malpractice—other professional
    Other
          Antitrust/Trade regulation
          Business transactions
          Constitutional challenge—statute or ordinance
          Constitutional challenge—proposed amendment
          Corporate trusts
          Discrimination—employment or other
          Insurance claims
          Intellectual property
          Libel/Slander
          Shareholder derivative action
          Securities litigation
          Trade secrets
          Trust litigation


    COUNTY CIVIL

     Small Claims up to $8,000
     Civil
     Real property/Mortgage foreclosure
                                                     -2-

                                                           Exhibit A, Page 6 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 7 of 332



     Replevins
     Evictions
           Residential Evictions
           Non-residential Evictions
     Other civil (non-monetary)

                                         COMPLEX BUSINESS COURT

   This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
   Administrative Order. Yes  No 

            IV.   REMEDIES SOUGHT (check all that apply):
             Monetary;
             Nonmonetary declaratory or injunctive relief;
             Punitive

            V.     NUMBER OF CAUSES OF ACTION: [ ]
            (Specify)

              7

            VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                     yes
                     no

            VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                     no
                     yes If “yes,” list all related cases by name, case number, and court.


            VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                   yes
                   no

    I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
    my knowledge and belief, and that I have read and will comply with the requirements of
    Florida Rule of Judicial Administration 2.425.

    Signature: s/ Luis Frank Navarro                       Fla. Bar # 629359
                   Attorney or party                                      (Bar # if attorney)

   Luis Frank Navarro                               12/31/2020
    (type or print name)                            Date




                                                    -3-

                                                                              Exhibit A, Page 7 of 332
FilingCase 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 8 of 332
       # 118947943  E-Filed 12/31/2020 09:11:54 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ELIAS SANCHEZ SIFONTE, an
        individual, and VALERIE RODRIGUEZ
        ERAZO, an individual,

               Plaintiffs,
                                                             CASE NO.:
        v

        JOSUE FONSECA, a/k/a JAY
        FONSECA, an individual; TELEMUNDO
        INTERNATIONAL STUDIOS LLC, a Florida
        limited liability company; TELEMUNDO
        INTERNACIONAL LLC a/k/a TELEMUNDO DE
        PUERTO RICO, LLC., a Florida limited liability
        company; JAGUAL MEDIA, LLC, a Puerto Rico
        limited liability company; NBCUNIVERSAL
        MEDIA, LLC, a Delaware corporation; TELEMUNDO
        NETWORK GROUP, LLC; a Delaware corporation;
        TM TELEVISION, INC., a Puerto Rico corporation;
        TM ENTERTAINMENT, INC., a Puerto Rico corporation;
        and DOES 1 – 10, inclusive,

              Defendants.
        __________________________________________________

                                      COMPLAINT FOR DAMAGES

               COME NOW Plaintiffs ELIAS SANCHEZ SIFONTE (“Sanchez”) and VALERIE

        RODRIGUEZ ERAZO (“Rodriguez”) (collectively, “Plaintiffs”), and sues Defendants JOSUE

        FONSECA a/k/a JAY FONSECA (“Fonseca”), TELEMUNDO INTERNATIONAL STUDIOS,

        LLC, (“Telemundo”), TELEMUNDO INTENACIONAL, LLC a/k/a TELEMUNDO DE

        PUERTO RICO, LLC (“Telemundo Puerto Rico”), JAGUAL MEDIA, LLC (“Jagual”), TM

        TELEVISION, INC. (“TM Television”), and TM ENTERTAINMENT, INC. (“TM

        Entertainment”) and allege the following:




                                                    NAVARRO
                               66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                 Exhibit A, Page 8 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 9 of 332




                                                  PARTIES

          1.      Plaintiff, ELIAS SANCHEZ SIFONTE, is an individual who resides in Miami-

   Dade County, Florida and is otherwise sui juris.

          2.      Plaintiff, VALERIE RODRIGUEZ ERAZO, is an individual who resides in Miami-

   Dade County, Florida and is otherwise sui juris.

          3.      Defendant, TELEMUNDO INTERNATIONAL STUDIOS, LLC, is a Florida

   limited liability company, whose principal place of business is located in Miami-Dade County,

   Florida.

          4.      Defendant, TELEMUNDO INTERNACIONAL, LLC, is a Florida limited liability

   company, whose principal place of business is located in Miami-Dade County, Florida.

          5.      Defendant, JOSUE “JAY” FONSECA is a lawyer, journalist, commentator and

   influencer whose principal place of business is in Puerto Rico, but also does business in the State

   of Florida.

          6.      Defendant, JAGUAL MEDIA, LLC, is a Puerto Rico limited liability company,

   whose principal place of business is located in Puerto Rico.

          7.      Defendant, NBCUNIVERSAL MEDIA, LLC, is a Delaware corporation, whose

   place of business is New York city, New York, but also does business in the state of Florida.

          8.      Defendant, TELEMUNDO NETWORK GROUP, LLC, is a Delaware corporation

   doing business is Miami-Dade County Florida.

          9.      Defendant, TM TELEVISION, INC., is a Puerto Rico corporation, whose place of

   business is located in Puerto Rico.

          10.     Defendant, TM ENTERTAINMENT, INC., is a Puerto Rico corporation, whose

   place of business is located in Puerto Rico.

                                                 2
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 9 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 10 of 332




           11.        The true names and capacities of DOES 1 through 10, inclusive, and each of them,

    whether individual, corporate, associate, or otherwise, as unknown to Plaintiffs, who therefore sues

    Defendants by such fictitious names. Plaintiffs will amend this Complaint when the true names

    and capacities of such Defendants have been ascertained. Plaintiffs are informed and believed and

    thereon alleges that each of the factiously named Defendants is responsible in some manner for

    the occurrences herein alleged, that the damages herein alleged were proximately cause by the

    conduct of each and all of such Defendants, and/or that such Defendants are otherwise liable for

    the relief requested herein.

                                       JURISDICTION AND VENUE

           12.        This Court has subject matter jurisdiction over this matter under Chapter 26 of the

    Florida Statutes as the amount in controversy exceeds $30,000.00, exclusive of interest, attorneys’

    fees and costs.

           13.        This court has personal jurisdiction over each of the Defendants pursuant to Florida

    Statute 48.193 in that, as alleged above and below, each of the Defendants (i) organizes, conducts,

    engages in, or carries on a business or business venture in Florida, or has an office or agency in

    Florida, (ii) has committed one or more tortious acts within this state, and/or (iii) caused injury to

    Plaintiffs within Florida by means that arose out of the Defendants’ acts or omissions outside of

    Florida.

           14.        Venue is proper in this Court pursuant to Florida Statutes §§770.05 and 770.07

    because the causes of action alleged herein first came into existence in Miami-Dade County,

    Florida, where the statements alleged herein were published to the Spanish-speaking public, and

    where Plaintiffs reside and, thus, where their damages (including but not limited to the harm to




                                                     3
                                                  NAVARRO
                               66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 10 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 11 of 332




    their personal and professional reputations resulting from Defendants defamatory publications

    alleged herein) initially arose and first took effect.

            15.     This Court has personal jurisdiction over Defendants under §48.193, Florida

    Statutes, because they each personally, in concert with one another and/or through an agency

    relationship, engaged in one or more of the following: (i) committed tortious acts within Florida;

    (ii) committed intentional torts expressly aimed at Plaintiffs in Florida, the effects of which were

    suffered in Florida; (iii) operated, conducted, engaged in or carried on business or business

    ventures in Florida, or had an office in this State; and/or (iv) engaged in substantial and not isolated

    activity within Florida.

            16.     All conditions precedent to the filing of this action have been performed, have been

    waived or excused, or have been prevented by Defendant from being performed.

            17.     Plaintiff has retained the undersigned attorney and is obligated to pay said attorney,

    a reasonable fee for his services.

                                              INTRODUCTION

            18.     This Complaint seeks remedies against Defendants for a series of constant

    slanderous and libelous broadcasts of knowing, malicious, false and defamatory statements

    published and posted by Defendants on the dates and locations identified herein (collectively, the

    “Broadcasts”), constituting a continuing tort under Florida law. Most of the Broadcasts have been

    published on the internet; continue to be accessible for anyone located in Florida; and have been

    accessed by members of the Puerto Rican community (approximately 1.1 million in Florida) living

    within any of the fifty states.

            19.     During the slanderous and libelous Broadcasts, Defendants acted wantonly and in

    tandem foregoing the most basic notions of fair and accurate reporting in favor of exploitative


                                                     4
                                                  NAVARRO
                               66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 11 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 12 of 332




    sensationalism in the quest for higher ratings and profitable stories at the cost of Plaintiffs’

    reputation and livelihoods. Defendants acted (i) without proper fact-checking, (ii) without

    performing any meaningful investigation, (iii) without interviewing or contacting Plaintiffs, (iv)

    with absolutely no support for their statements, (v) knowing that the false and defamatory

    statements, implications, and meanings were contradicted by substantial credible information,

    which Defendants had prior to the Broadcasts, (vi) purposefully misstating documental

    information and (vii) with complete disregard for accuracy and the truth.

           20.      Their target was solely the dissemination of scandalous rumors and fabrications

    handpicked for their predictable high-ratings’ value and ability to generate profits. Furthermore,

    Defendants used media framing and agenda setting tools to create false impressions of Plaintiffs

    by implication, while pursuing intentionally damaging and defamatory, yet profitable stories. In

    other words, Plaintiffs names became staple items in Telemundo’s news cycle simply for their

    profit value.

           21.      Defendants weaponized Plaintiffs’ names into profit-making machines. By means

    of abject bad faith defamation, they treated Sanchez as public-enemy-number-one in their

    Broadcasts, portraying him as the head and mastermind of a criminal enterprise or mafia coined

    by Defendants as “The Lobbying Family.” Continuously in their Broadcast, Defendants referred

    to Plaintiffs as members of The Lobbying Family, while accusing them of corruption, undue

    influence on public officials, etc. In doing so, Defendants intentionally wove a veil of criminal

    mens rea over Plaintiffs’ business trade and practice of a legitimate, legal and protected activity

    under our Constitution. They knowingly lied consistently, fabricated facts, willingly misstated

    documents and juxtaposed public matters to create a false impression of rampant immoral, illicit

    and unlawful activities by Plaintiffs.


                                                   5
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 12 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 13 of 332




           22.     By reason of the nature of the services rendered by Plaintiffs for their clients,

    involving business consulting, lobbying and legal advisory in private and public affairs it is

    uniquely crucial that they be regarded with the highest trust and professional skill, integrity and

    honesty. This was known to the Defendants at all times during the airing, publication and posting

    of the Broadcasts. As alleged herein, through Defendants acts, Plaintiffs lost the high regard and

    trust they previously had and have thereby suffered enormous damage to their professional

    reputation and standard and to their income-earning ability in their chosen professions.

           23.     Furthermore, Defendants knowingly and continuously published Broadcasts during

    2019 and 2020 causing Plaintiffs to suffer grave embarrassment, ridicule and humiliation. As a

    direct result of Defendants’ ill-will, Sanchez lost his job and clients, endured death threats against

    himself, Rodriguez and their minor children, and were forced to uproot from Puerto Rico

    permanently. The Plaintiffs continue to suffer economic, emotional and reputational damages as a

    result of Defendants continued attacks to discredit, disparage, and persecute Plaintiffs relentlessly,

    even when they have been residing in the State of Florida for over a year and half and have been

    leading a private life with their minor children.

           24.     Plaintiffs bring this lawsuit to protect their integrity and hard-earned reputations, as

    well as to stand up for justice and send a message that a powerful media organization like

    Telemundo cannot expect to be immune to claims for publishing outright lies without

    consequences. In doing so, Plaintiffs are taking a stand against unethical “journalism” and the

    proliferation of fake news and their harmful effects.

                              FACTS AND GENERAL ALLEGATIONS

           25.     Sánchez is a resident and citizen of the State of Florida who resides in Miami-Dade

    County, Florida. Sánchez, a former resident and citizen of Puerto Rico, previously worked as an


                                                   6
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 13 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 14 of 332




    attorney, business consultant and lobbyist in Puerto Rico. On 2012, Sánchez joined WP Group a

    government affairs consulting firm. Sánchez also provided off counsel legal services to Wolf

    Popper, PSC a prestigious law firm in Puerto Rico, with offices in New York and Texas. He is the

    former Campaign Manager and Chairman of the transition team of then-Governor of Puerto Rico,

    Ricardo Rosselló (“Rosselló”). From January 2017 until on or about July 19, 2017, when he

    resigned, Sánchez was an unpaid, non-voting ex-officio member of the Puerto Rico Financial

    Oversight and Management Board (“FOMB”)1 on which he served solely as the Governor’s

    Representative. As a non-voting FOMB member, Sánchez had no responsibility or control over

    the FOMB’s deliberations and/or decisions, nor had access to any privileged, confidential and/or

    non-public information. Sánchez has never held a position in the state government of Puerto Rico.

    Sánchez has never been indicted, tried, pleaded or found guilty of any criminal, civil or ethical

    matter and has remain so even after two years of interrupted attacks, defamations and fabricated

    stories made by Defendants.

             26.       Rodriguez is a resident and citizen of the State of Florida, who resides in Miami-

    Dade County, Florida. In 2003, Rodriguez obtained a B.A. in Government and History from

    Cornell University and then graduated from the School of Law of the University of Puerto Rico in

    2007. She is a practicing attorney and a member in good standing of the state bar in Puerto Rico

    and is admitted to practice in the US District Court for the District of Puerto Rico. Sanchez and

    Rodriguez are husband and wife and have two minor children. Rodriguez is not a “public figure”

    for any purposes within this complaint’s context or otherwise. Rodriguez has never been indicted,

    tried, pleaded or found guilty of any criminal, unlawful or unethical activity and has remain so




    1 For the duties performed by and the responsibilities of the FOMB, see the Puerto Rico Oversight, Management, and Economic

    Stability Act (“PROMESA”), Pub. Law 114-187, and regulations promulgated thereunder.
                                                             7
                                                          NAVARRO
                                   66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                            Exhibit A, Page 14 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 15 of 332




    even after over two years of uninterrupted, attacks, defamation and fabrication of stories by

    Defendants.

                27.       On information and belief, Defendant TELEMUNDO INTERNATIONAL

    STUDIOS LLC is a Florida Limited Liability Company and is a division of NBC Universal Inc.

    and sister channel of TELEMUNDO INTERNACIONAL LLC, a/k/a/ Telemundo of Puerto Rico

    (“Telemundo”). Telemundo is an American Spanish-language terrestrial television network and

    division of NBC Universal, Inc., a corporation organized under the laws of the State of Delaware

    and headquartered in the city of Doral, Miami-Dade County, Florida. On information and belief,

    Telemundo broadcasts programs and original content aimed at Latino audiences within the state

    of Florida, other jurisdictions of the United States and the rest of the world. Its programming

    includes Spanish language soap operas, sports, reality television and investigative journalism

    programs, among others.

                28.       On information and belief, defendant Josue Raymond Fonseca, a/k/a Jay Fonseca

    (“Fonseca”) touts himself on his Internet website, jayfonseca.com, as a “lawyer, journalist,

    commentator and influencer,” and claims to be “one of the most influential people in public

    opinion in Puerto Rico,” and “the most influential personality when it comes to creating public

    opinion about news and politics in Puerto Rico and with certain demographics in the United
                   2
    States.”           Those demographics include people in Florida, Miami-Dade County, New York,

    Chicago and other states. Fonseca also acknowledges on his website that he is “the publisher of

    the breaking news site www.jayfonseca.com.”3 He is the host of some of the most important shows

    in media networks in Puerto Rico such as Telemundo and Univision Radio. Fonseca produces

    investigative journalism programming on and for those outlets. He also publishes a weekly column


    2   Jay Fonseca Website, December 21, 2020 available at: https://jayfonseca.com/category/estados-unidos/ (December 21, 2020.
    3   Id.
                                                               8
                                                            NAVARRO
                                     66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                              Exhibit A, Page 15 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 16 of 332




    in the island-wide Puerto Rican newspaper “Primera Hora”. Fonseca also describes himself on his

    website as “a presenter and political commentator in the most important media networks in Puerto

    Rico where he currently supports journalistic investigation programs and political and government

    analysis.”4 As further alleged below, Fonseca streamed, Internet-posted and broadcasted “news”

    and commentary stories which contain libelous statements about Plaintiffs in print and slanderous

    statements in video segments broadcasted on Telemundo television programs including Día a Día,

    Telenoticias and Jay y sus Rayos X, Telenoticias, (jointly, the “Shows”), which in turn are

    reverberated by multiple persons employed by or otherwise affiliated with Telemundo through

    social media posts relying on the Telemundo brand.

              29.   Usually, Fonseca’s stories evolve and are broadcasted or posted within a 24-hour

    "news" cycle. He starts his dissertation early in the morning through his social media accounts,

    which include Facebook, Instagram, Twitter and his personal website, all of which are

    continuously promoted by Telemundo in live broadcast and its digital platforms. He continues his

    dissertations in two segments broadcasted by Telemundo and produced by Antonio Mojena, on

    the show Día a Día. Día a Día is a variety and entertainment show tailored for family audience,

    broadcasted Monday to Friday from 1:00pm to 3:00pm. Fonseca’s third segment is broadcasted

    on Telemundo’s news show named “Telenoticias”, broadcasted daily from 4:00pm to 6:00pm.

    Telenoticias, is a newscast in which Fonseca appears as a pansophic analyst or news expert,

    affording him the privilege of addressing whatever matter he wishes with an unrestrained ability

    to distort the truth, construct reality through a selective process and framing, bypassing any

    decorum of journalistic standards, and flat out maliciously fabricating news to garner ratings and

    following. Lastly, Fonseca is the star of the show Jay y sus Rayos X, which is broadcasted every


    4   Id.
                                                   9
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 16 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 17 of 332




    Tuesday at 10pm on Telemundo. Jay y sus Rayos X is advertised as an investigative journalism

    program, where correspondents are labeled as journalists, but due to the “investigative” nuance,

    Fonseca has created the illusion in the audience’s minds that the contents of the show are even

    more rigorous than those of a traditional newscast.

           30.     Fonseca’s uninterrupted access to virtually all audience groups to influence public

    opinion or belief is irregular and unheard of in the news ecosystem. No other Puerto Rican talent

    has such an absolute and almost monopolistic presence due to the constant participation in such

    diverse programs in terms of audience profiles and platforms. Fonseca also hogs two hours of radio

    time daily as part of a contract with Univision radio in Puerto Rico, which is streamed live and

    available throughout the United States. Fonseca uses every opportunity to instill in the minds of

    his audience the phrase “esta no es mi opinion, los datos son los datos” (translation: “this is not

    my opinion, the facts are the facts,”) with the distinct intention of convincing and influencing the

    average media-consumer to believe that his statements are indeed truthful facts.

           31.     Fonseca is an active news correspondent of Telemundo 51, Telemundo’s channel

    station covering Miami Dade, Fort Lauderdale and West Palm Beach (herein after “T51”).

    Fonseca’s investigative show, Jay y sus Rayos X, political analysis and social media outlets have

    been broadcasted and promoted on T51’s channel and on its website, www.telemundo51.com.

    Moreover, due to Fonseca’s notoriety and popularity among the rising Puerto Rican population

    residing in the state of Florida, he has received multiple sponsorships to promote products and

    services in the state. Such is the case of Fonseca’s sponsor NUC University, which has campuses

    in the state of Florida and Puerto Rico.

           32.     Fonseca’s statements are made with the endorsement or acquiescence of

    Telemundo, which has allowed Fonseca's defamatory messages to have no bounds in its reach and


                                                   10
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 17 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 18 of 332




    scope. As proof, reference is made to the appearances of Mr. José Cancela, President of

    Telemundo Puerto Rico, (herein after “Cancela”), on public record to personally promote the show

    Jay y sus Rayos X and defend Fonseca. Cancela indicated that “through the show Jay y sus Rayos

    X, Telemundo intends to use the impact of social media platforms to carry out what we believe is

    the most important televised project in the history of television in Puerto Rico.” 5In furtherance

    thereof, Telemundo actively promotes all of Fonseca’s social media platforms, such as Twitter,

    Instagram, personal blogs and Facebook pages. T51 has also promoted Fonseca’s social media

    pages in his interventions as a news correspondent and when citing him in their online news stories.

    Due to Fonseca’s dominance in Telemundo’s news cycle, he is the best-known and most followed

    Puerto Rican journalist and/or news personality in social media in Puerto Rico. His Facebook page

    has over 1.2 million followers. This is significant considering Puerto Rico’s current estimated

    population of 3.1 million and Florida’s 1.1 million Puerto Rican population6.

             33.       Fonseca has stated that he aspires to be governor. In his own words, “without a

    doubt, being governor of Puerto Rico, we all aspire to be in the highest position, I would have

    loved it and I would love it at some point, but there is no platform. I have said so many things,

    some taken out of context and some have been screw-ups, very honest and very genuine things,
                                                                                                                                7
    and very necessary. So, it may be, not now, at least until 2020 I couldn't run for governor.”

    Fonseca’s political aspirations made the front-page news in one of Puerto Rico’s leading

    newspaper on October 7, 2015.8




    5 Primera Hora Newspaper, October 7, 2015 edition, available at https://www.primerahora.com/entretenimiento/cine-tv/notas/jay-
    fonseca-aspiraria-a-la-gobernacion.
    6    See article from the Center of Puerto Rican Studies of the City University of New York at
    https://centropr.hunter.cuny.edu/research/data-center/data-sheets/puerto-ricans-florida-2010-2017
    7Id.
    8 Id.

                                                             11
                                                          NAVARRO
                                   66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                             Exhibit A, Page 18 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 19 of 332




              34.     Fonseca has proven to have an ill-will intention and has admitted to his extreme

    bias against Plaintiffs on multiple occasions. On May 5, 2020, Fonseca posted a comment to his

    official social media accounts referencing Mabel Cabeza who was at the time being interviewed

    during a hearing process before the House of Representatives regarding a matter entirely unrelated

    to Plaintiffs. In the post, he included Plaintiffs’ name because of their click-bait value. He

    emphasized that Cabezas was a friend of Rodriguez and stated: “The pictures of her close

    relationship with Valerie Rodriguez, wife of Elias Sanchez…” 9 That same day, an Instagram user

    with the handle “deivitdavid” replied: “You used to eat with Elias…there are pictures of that”. In

    turn, Fonseca candidly replied in a most revealing manner: “that is right. Many times. And I told

    him enough [times] that if he started stealing, I would be the first to make sure that PR [Puerto

    Rico] did not forget his name.” See Exhibit A, attached herein. Then, as recent as November 25,

    2020, after receiving the Spoliation letter from Plaintiffs, Fonseca posted on his official twitter

    account the following statement: “An ex-powerful [person] has already sent about 25 letters

    threatening to sue, he has 400 lawyers sending emails and requesting that I be fired and other

    incredible things… he keeps sending letters on key dates. Man, the threats by a corrupt person like

    you are entertainment to me.” These are the true colors of someone with an axe to grind. See

    Exhibit B, attached herein.

              35.     In addition, the use of labels and phrases such as “ex-powerful” in the prior

    paragraph, “lobbying family” and “godfather” to describe Plaintiffs, which are described in greater

    detail herein, explain the calculated strategy by Defendants to capitalized on soap-opera narrative

    and stories, with Plaintiffs consistently depicted as the antagonists for click-bait purposes. As if

    not enough, Fonseca uses the calculated strategy of attacking Plaintiffs and competitors based on


    9
        Found at: https://www.facebook.com/JayFonsecaPR/photos/a.163264163691056/3557254177625354.
                                                      12
                                                   NAVARRO
                                66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                Exhibit A, Page 19 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 20 of 332




    the interests of his sponsors and friends for obvious economic benefit and advertising revenue. In

    particular, Fonseca has displayed a fixation with inventing a narrative of plots and rivalry. Such

    is the case with his old-time good friend Itza Garcia (“Garcia”), who was the Deputy Chief of Staff

    for former Governor Ricardo Rosselló, before being forced out of her position under allegations

    of election rigging. Fonseca has publicly described Garcia as the “success story of a very humble

    young woman whose stories are worthy of admiration” and someone so close that only “needs to

    grab the phone to reach him”. Fonseca has painted a picture of Garcia as the only upright

    individual in Government that was brave enough to put a stop to Plaintiffs’ alleged interventions.

    For example, on August 8, 2019 on a column on the daily Primera Hora, Fonseca wrote: “Wanda

    Vázquez pressured [ex-prosecutor Yanira Liceaga] dramatically on multiple occasions to bring the

    case against Itza García, the former government's deputy chief of staff, who had a toxic relationship

    with Elías Sánchez and Valerie Rodríguez (very close to the now governor, who gave Valerie
                                             10
    216,000 dollars in contracts)”.               See Exhibit C, attached herein. Again, on August 14, 2019, in

    another column in Primera Hora, Fonseca wrote: “…taking Itza out gave Elías and Valerie free

    rein in their agency lobbying”. Furthermore, on or about August 13, 2019 during a live broadcast,

    while addressing then-Governor Wanda Vazquez Garced, Fonseca made the following slanderous

    statement: “I also want to know what was the alleged threat that you suffered at the hands of Itza

    García, who was by chance the person who put obstacles to the contracts of Elías Sánchez and

    Valerie Rodríguez”. 11 See Exhibit C.

                36.      Fonseca failed to remember that during the investigation of a Whatsapp chat

    scandal, which forced both the Governor’s Chief of Staff and Garcia to leave their positions, the

    assigned special independent counsel confirmed that Garcia had written the following statements


    10   Found at: https://www.primerahora.com/opinion/jay-fonseca/columnas/wanda-vazquez- la-gobernadora-en-propiedad/.
    11   Found at: https://www.primerahora.com/opinion/jay-fonseca/columnas/gobernadora-que- no-quiere-leer-la-pagina/.
                                                              13
                                                           NAVARRO
                                    66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                            Exhibit A, Page 20 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 21 of 332




    on the chat that she had created and administered and was the object of the investigation: “I do

    everything I can, but never anything that you have not earned with your effort and commitment. I

    regret that in some cases you have someone in better positions than you that do not deserve it and

    that they did not do even ¼ of what you did. I regret that some are not valued and recognized as

    they deserve. I hope little by little I can solve it.” Unsurprisingly, Fonseca is always trying to

    victimize his good friend Garcia and fabricate a narrative of how she was a national hero with the

    courage to oppose Plaintiffs, but consistently omits the fact that she was singled out for allegedly

    threatening the Secretary of Justice, attempting to influence a judge during the 2016 election

    process and, admittedly, influence government officials to benefit members of her team that had

    worked together on the Ex-Governor’s policy platform. All of the above can only lead to the

    obvious conclusion that Fonseca had ulterior motives in his constant attacks against Plaintiffs and

    his subjective awareness was that of an extremely biased reporter.

           37.     On information and belief Telemundo Network Group LLC, a company located in

    2470 West 8th Avenue Hialeah, Florida, is responsible for maintaining both Telemundo Puerto

    Rico and T51’s websites. Fonseca’s interviews, multiple interventions both in Telemundo Puerto

    Rico and T51, and segments of his program, Jay y sus Rayos X, are constantly being rebroadcasted

    in both Telemundo Puerto Rico and T51’s websites, catering to Puerto Rican residing in the island

    and in the State of Florida. Telemundo Network Group, LLC garners following and reach from

    the rebroadcasting of Fonseca’s media segments. As such, Telemundo Network Group LLC not

    only serves as an additional platform for Fonseca’s defamatory statements, but benefits from his

    slanderous, reckless, and malicious storylines.

           38.     Jagual Media, LLC (“Jagual”) is a Puerto Rico limited liability company organized

    and existing under the laws of the Commonwealth of Puerto Rico, with its headquarters in San


                                                  14
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 21 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 22 of 332




    Juan, Puerto Rico. On information and belief, Jagual is a limited liability company owned and

    operated by Fonseca. Jagual has republished Fonseca’s defamatory statements as alleged herein

    by means of livestream, YouTube, Facebook and other social media platforms in Florida

    (including in Miami-Dade County), Puerto Rico, New York and by and through all of the

    Telemundo-associated and partner companies, reaching 94% of U.S. Hispanic TV households,

    including by and through WKAQ, a radio station in Puerto Rico servicing the Puerto Rico, Miami-

    Dade, Florida and New York Hispanic markets.

           39.    On information and belief, TM Television, Inc., aka TM Enterprises Inc. (“TM”),

    is a corporation organized and existing under the laws of the Commonwealth of Puerto Rico and

    headquartered in San Juan, Puerto Rico and is wholly owned or controlled by television producer

    Antonio Mojena Zapico (“Mojena”) in partnership or in association with Fonseca and/or with

    Jagual. Together, they jointly produce the Fonseca newscast that is broadcast and/or streamed

    through Telemundo and other outlets to U.S. Hispanic viewers in what codefendant Telemundo

    acknowledges is 95% of the U.S. Hispanic market, including in Miami-Dade County, Florida,

    Puerto Rico, Orlando and New York. TM, under Mojena’s full control, is an internationally

    recognized production company, producer of shows geared to the Latino community in the United

    States, including, but not limited to, being Executive Producer of the Billboard Latin Music

    Awards since 1999. The Billboard Latin Music Awards is an annual award show catered to Latin

    and Spanish language music, being held since 1994. Of its twenty-seven (27) editions, 89% or

    twenty-four (24) of them have been wholly produced in the state of Florida. Of those twenty-four

    award shows held in the State of Florida, nineteen (19) of them have been under the executive

    production of Mojena. Also, on information and belief, Mojena owns a residential property in the




                                                 15
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 22 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 23 of 332




    State of Florida.12 As such, TM, wholly owned by Mojena, has availed itself of the benefits of the

    State of Florida in this Court’s venue by serving as an executive producer in the State of Florida,

    transmission in open newscasts, streaming, and all forms of social media during its operations,

    including of the defamatory statements alleged herein.

                40.      During the times alleged hereinbelow, Defendants maliciously and with the specific

    intent to injure published false and defamatory statements about Plaintiffs alleged herein that were

    known by them to be false and/or with reckless disregard of the statements’ truth or falsity at the

    time of publication, with the intent to cause injury to Plaintiffs, their professional reputations and

    their family welfare and well-being. Alternatively, and at a minimum, these statements were

    published without the Defendants’ taking reasonable care to determine the truth or falsity of the

    statements before publishing them. As alleged herein, the statements resulted in threats of violence

    against Plaintiffs and their family members and ultimately forced them to seek a safe harbor for

    their own personal security and emotional well-being and have severely harmed their personal and

    professional reputations.

         I.     JANUARY 4, 2019 BROADCAST

                41.      On or about January 4, 2019, Defendants caused and published a video from a

    segment within the Telenoticias newscast bearing the headline “La familia cabildeo” (translation:

    “The lobbying family”), containing defamatory and slanderous statements of and concerning the

    Plaintiffs.

                42.      The publication was made on the following internet website address, as well as on

    other platforms: https://www.telemundopr.com/noticias/puerto-rico/la-familia-cabildeo_tlmd-

    puerto-rico/758/.


    12   Found at: http://floridaparcels.com/property/23/0132310480550 .
                                                               16
                                                            NAVARRO
                                     66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                     Exhibit A, Page 23 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 24 of 332




            43.     The January 4, 2019 Broadcast laid the groundwork for Telemundo and Fonseca’s

    pattern and practice of vilifying and demonizing Plaintiffs and their immediate family members,

    causing damage to their personal and professional reputations and harming their business and

    financial interests.

            44.     The January 4, 2019 Broadcast falsely and maliciously charged Rodriguez with (i)

    visiting a government agency and pressuring its Director to favor her client and (ii) causing the

    dismissal of the Puerto Rico Film Commissioner. The January 4, 2019 Broadcast contained the

    following false and defamatory statements of and concerning Plaintiffs:

            a.     “Elias Sanchez, the wife of Elías Sánchez, Valerie Rodríguez, I call them
            the lobbying family because they are like an enlarged combo, like a multi-pack,
            where no matter what, they get involved. In the Department of Health, there’s the
            ex-wife of Charlie Rodriguez, the mother of [Rodriguez], the mother-in-law of
            Elías Sánchez. There is also the father-in-law of Elías Sánchez, that is Charlie
            Rodríguez, and the rest. They get involved in everything.”

            b.     “Well, it turns out that the Director of the Film Corporation was saying:
            ‘Look, I have a study that says that the most I can give you is a 40% discount,
            subsidy for you to make the film in Puerto Rico.”

            c.     “Well, the lobbying family went there, Valerie Rodríguez, and started
            demanding, [using haughty hand gestures] oh no, you had to give a hundred, you
            have to give mine everything, 90% discount because he is mine, my virile male.”

            d.      “Well, a decision had to be made between the director of the Film
            Corporation and the lobbying family; and who do you think lost? The one doing
            the right thing or the lobbying family? [with a sarcastic smile] Javier Rua, fired.”

            A Spanish language copy of the transcript of the January 4, 2019 Broadcast with a side-by-

    side translation is attached as Exhibit D incorporated herein and made a part of this Complaint.


            45.     By use of the particular words set forth in paragraph 44, Defendants conveyed

    among others, the following false and defamatory statements, implication and meaning of and

    concerning Plaintiffs:


                                                   17
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 24 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 25 of 332




           e.     Plaintiffs and their family members acted in a concerted manner to unduly
           influence government affairs and decisions.

           f.     The Film Commissioner had authority to limit the amount of incentives
           received by a film project based on a “study”.

           g.     Rodriguez visited the Film Corporation, confronted the Film Commissioner
           and demanded that her client be favored and provided a 100% or 90% in incentives;
           and that a sexual relationship existed between Rodriguez and her client.

           h.      Plaintiffs influenced higher government officials and caused the dismissal
           of the then-Film Commissioner, Mr. Rúa, from his position.


           46.    The false and defamatory meanings and implications of concerning Plaintiffs

    alleged in paragraph 44, were also conveyed by the combination of individual statements contained

    in the January 4, 2019 Broadcast, including the juxtaposition of words and statements to each

    other, which in the aggregate, produced the false and defamatory inferences conveyed through said

    meanings and implications.

           47.    Contrary to the aforesaid false and defamatory statements, implications and

    meanings:

           i.      Plaintiffs and their family members are distinguished and respectable
           members of society. Mr. Charlie Rodriguez, an attorney in good standing with the
           Puerto Rico bar, has been a dedicated public servant since the 1980’s and was
           President of the Puerto Rico Senate from 1997 through 2000. He is currently the
           President of the Democratic Party in Puerto Rico, after winning the Party’s election
           by a landslide for a second term. Mrs. Kathy Erazo, Rodriguez’s mother, was also
           a dedicated public servant working for many years within Puerto Rico’s Legislative
           Branch in different positions, including Chief of Staff for the President of the
           Senate, Mr. Thomas Rivera Schatz, from 2009 through 2012. Each of the Plaintiffs
           and Rodriguez’s parents have developed their professional careers independently
           and each have their own practice, with their individual clients.

           j.      The limits on film tax credits are set forth by statute in Puerto Rico’s Act
           27-2011, known as the “The Economic Incentives for the Puerto Rico Film Industry
           Act.” They are not subject to negotiation or outside influences, but instead require
           a comprehensive audit process by an approved Certified Public Accountant with
           expertise in the Film Industry, before any tax credits can be issued.


                                                  18
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 25 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 26 of 332




           k.     Rodriguez has never visited the Office of the Film Commissioner, nor has
           she had any confrontations with Mr. Rua. Rodriguez has been happily married to
           her husband, Sanchez, for seven (7) years and has never had an affair with anyone.
           As an attorney, becoming involved sexually or emotionally with a client would be
           a grave violation to the Code of Ethics governing attorneys’ conduct and would be
           cause for disbarment by the Puerto Rico Supreme Court.

           l.      It was public information that Mr. Rua’s departure from the Film
           Corporation was due to his resignation after accepting a better job offer. As a matter
           of fact, and proof of Defendants constitutional malice, said information was
           published by Telemundo itself in an article posted on its own website on December
           7, 2018 at 4:01pm, titled in English as “Another Government Resignation”, which
           can be found at: https://www.telemundopr.com/noticias/puerto-rico/renuncia-
           pedro-rua-jovet/116194/.


           48.     Each and every statement, implication and meaning of and concerning the Plaintiffs

    alleged above in paragraphs 44 and 45 are false.

           49.     Defendants knew and intended that the particular statements set forth in paragraph

    44 and published on the January 4, 2019 Broadcast would convey each and every false and

    defamatory implication and meaning set forth in paragraph 45 of and concerning the Plaintiffs and

    such false and defamatory meanings of and concerning the Plaintiffs were conveyed by the

    particular statements set forth in paragraph 44 and by the inferences drawn from the January 4,

    2019 Broadcast statements in the aggregate.

           50.     In the publication of the aforesaid false and defamatory statements, implications

    and meanings Defendants knew and should have known, among other things (i) that Fonseca is

    extremely biased against Plaintiffs; (ii) that no one had brought any administrative, civil or

    criminal claims at the time the alleged incidents allegedly occurred; (iii) that Fonseca as a licensed

    attorney would be held to a higher standard in his analysis and understanding of legal statutes; (iv)

    that they had absolutely no support for their defamatory statements; (v) that they had not checked

    or properly checked the facts underlying the January 4, 2019 and intentionally avoided contacting


                                                   19
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 26 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 27 of 332




    Plaintiffs or Rodriguez’s client to corroborate the allegations; and (vi) that the aforesaid false and

    defamatory statements, implications and meanings were contradicted by substantial credible

    information, which Defendants had prior to the January 4, 2019 Broadcast.

            51.       Defendants’ January 4, 2019 Broadcast was made with actual malice in that

    Defendants knew that the aforesaid statements and meanings were false and/or published or caused

    them to be published in reckless disregard for their truth or falsity.

            52.       The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a grossly irresponsible manner in failing to

    determine their truth or falsity.

            53.       The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a negligent manner.

            54.       The airing and publishing of the Broadcast as described herein was accomplished

    by means which radically departed from responsible journalistic standards and practices.

            55.       The aforesaid false and defamatory statements with their implications and

    meanings intended by Defendants and understood by the viewing public to be of and concerning

    the Plaintiffs.

            56.       The defamatory statements with their implications and meanings alleged in

    paragraphs 44 and 45 were broadcasted by Defendants with bad motives and abject bad faith.

            57.       By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

    injured in their good name, character, reputation and professional standing in the community and

    within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

    high moral professional standards has been deeply damaged; their good names and character

    acquired over many years of providing dedicated and skilled professional services in the legal field


                                                     20
                                                  NAVARRO
                               66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 27 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 28 of 332




    have been gravely wounded; their professional relationships built over the years have been

    seriously impaired and undermined; their relationships with colleagues in the legal field have been

    seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

    friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

    knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

    have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

    Defendants.

           58.     By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

    additional damages including (i) the amounts spent by Plaintiffs in uprooting and moving to the

    State of Florida seeking a safe harbor for their own and their children’s personal security and

    emotional well-being, (ii) damages sustained by the loss of Sanchez’s job and clients, (iii) the

    amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

    attorneys, (iv) the amount spent by Plaintiffs as legal fees and expenses in connection with any

    matters caused by the defamations alleged herein, and (v) the amount spent by Plaintiffs in seeking

    to restore their reputation, all resulting from the aforesaid acts of Defendants.

           59.     Plaintiffs reasonably believe that sufficient allegations are set forth herein to

    support punitive damage claim, and that discovery will reveal additional facts and proof that will

    support such a claim.

     II.   FIRST JULY 16, 2019 BROADCAST AND APRIL 16, 2019

           60.     On or about July 16, 2019, Defendants caused and published a video, from a

    segment within the Jay y sus Rayos X show that aired on July 16, 2019, bearing the headline

    “Investigación destapa supuesto esquema en Salud” (translation: “Investigation uncovers alleged

    scheme in [Puerto Rico’s Department of] Health”) containing defamatory and slanderous


                                                   21
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 28 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 29 of 332




    statements of and concerning the Plaintiffs (the “July 16, 2019 Broadcast”). The July 16, 2019

    Broadcast contained substantial footage from the Jay y sus Rayos X show that had aired on April

    16, 2019 (the “April 16, 2019 Broadcast”). Both the July 16, 2019 Broadcast ant eh April 16, 2019

    Broadcast falsely and maliciously charge Plaintiff with: (i) exerting undue influence over the

    affairs of the Department of Health, including (a) procurement of contracts and (b) hiring of staff;

    (ii) being accused by a whistleblower of involvement in the illegal procurement of the technology

    contract; and (iii) having a link to Mr. Alberto Velazquez Piñol, a federal indictee for corruption

    charges related to Puerto Rico Health Insurance Administration (“ASES”).

           61.     The publication of the July 16, 2019 Broadcast was made on the following internet

    website address, as well as on other platforms: https://www.telemundopr.com/programas/jay-y-

    sus-rayos-x/investigaci_n-destapa-supuesto-esquema-en-salud_tlmd-puerto-rico/46105/. A copy

    of      the      April       16,       2019       Broadcast         can          be   located    at:

    https://www.youtube.com/watch?v=6RWCdhIHEas.

           62.     Both the July 16, 2019 Broadcast and the April 16, 2019 Broadcast falsely and

    maliciously charged Plaintiffs with exerting undue influence over the affairs of the Department of

    Health. The July 16, 2019 Broadcast contained the following false and defamatory statements of

    and concerning Plaintiffs:

           m.      “Last year, Japhet Rivera, who was serving as the Department's associate
           secretary for planning and federal affairs, resigned and alleged in an affidavit that
           he was retaliated against for reporting illegal acts.”

           n.      “When Mr. Japhet Rivera resigned, one of the things that he mentioned was
           the contract that OGP wanted to award and granted so that 11.5 million dollars of
           state funds would be used to bring a digital platform to the Department of Health
           when it already had one from the federal government.”

           o.      “Under condition of anonymity, several employees have denounced the
           strong influence of the marriage of Elías Sánchez and Valerie Rodríguez within the


                                                     22
                                                  NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                              Exhibit A, Page 29 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 30 of 332




          agency, they assure, they have been in charge of placing their loved ones in key
          positions.”

          p.    “From the first day of this Administration, the presence of Mr. Elías
          Sánchez has been felt.”

          q.     “Elías Sánchez and Valerie Rodríguez, eh, have lobbied for various
          contracts within the department?” [In the form of a leading question posed to the
          Secretary of Health by Reporter Collazo. Secretary responded: “That is not true,
          not ever.”]

          r.       “Valeria Collazo Cañizares, who, incidentally, a large part of the
          investigations that have come out in this program, when they come out, I know that
          you have done a commendable job, but there are some people that are not willing
          to talk and only give us the documents. This document is key.”

          s.      “This affidavit is from November 2018, that is, last year. And for me it has
          two key points. What happens? This person was the assistant secretary for federal
          affairs in the Department of Education(sic) and his name is Japhet Rivera. He
          denounces with his name, I think it is in this item here [points to a document being
          displayed on a screen behind them] that in the summer of last year the Governor's
          office sent Mr. Velazquez Piñol…to meet with him and pressure him to award a
          contract”

          t.      “Excuse me Valeria, ‘the Governor’s office sent Mr. Alberto Velazquez;’
          why is it in English? Because this is a whistleblower retaliation complaint. What it
          means is a person who is reporting corruption and it is done [with the] federal
          authorities and [with] an affidavit.

          u.      Fonseca: “And who else is mentioned in the sworn statement?” Collazo: “It
          mentions Elias Sanchez in several instances, right, and his marriage to Valerie
          Rodriguez, but particularly, and this is very important, because this contract was
          signed, it mentions, let's see if the date is around here, I think it’s on this sheet, well
          anyway, they wanted to award a technology contract for eleven million a year and
          this person, what he was explaining was, but if the federal government has a
          program to handle that in exactly the same way, and it costs us a million for two
          years.

          v.      “Here's the date, [reading from the screen] ‘the letter was dated October
          twenty-fifth which was an oversight on my part.’ In other words, a letter where he
          says, but look why are we going to spend eleven million, if the federal government
          gives us this for free, the same thing as that application that we are going to pay
          eleven million, the federal government gives it free.”

          w.      “Eleven million for one year, in other words, and the federal government
          one million, two years. And that contract was with Microsoft, it was awarded, and
          the lobbyist for that company is Elias Sanchez.”
                                                   23
                                                NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                              Exhibit A, Page 30 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 31 of 332




    A Spanish language copy of the transcript of the July 16, 2019 Broadcast with a side-by-side

    translation is attached as Exhibit E incorporated herein and made a part of this Complaint.

           63.     By use of the particular words set forth in paragraph 62, Defendants conveyed

    among others, the following false and defamatory statements, implications and meanings of and

    concerning Plaintiffs:

           a.      Mr. Rivera endured retaliation and had to resign, so he reported the illegal
           acts that were taking place in the Department in an affidavit.

           b.      One of the illegal acts was related to a contract by OGP for 11.5 million
           dollars for a digital platform for the Department of Health, while Mr. Rivera had
           already obtained one from the federal government.

           c.     Plaintiffs had the power to influence the decision-making process in the
           Department of Health and to act as a staffing agency placing family and friends in
           high-level positions.

           d.    Sanchez was constantly involved with and had an active participation in the
           Department of Health internal affairs.

           e.      Plaintiffs used their influence to lobby in favor of certain contracts.

           f.      Not everyone feels safe speaking out in connection with the investigations
           by the show, but they do provide key documents that help the investigations. The
           affidavit is one of those key documents.

           g.    Another illegal act occurred when Mr. Velazquez Piñol was sent by the
           Governor’s office to pressure Mr. Rivera into awarding a contract.

           h.       The contents of the whistleblower retaliation complaint are reliable because
           the document is in English, it includes reports of corruption, it has to be sworn by
           the filer and it is processed by the federal authorities.

           i.      The reliable federal document mentions Plaintiffs in multiple occasions, and
           it addresses the $11.5 million contract issue.

           j.     Another contemporaneous document, a letter dated October 25 by Mr.
           Rivera includes detailed information about the corruption behind the award of an
           $11.5 million contract, particularly in light of a similar producing having been made
           available by federal government for free.




                                                   24
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 31 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 32 of 332




           k.      Here is the big reveal, Sanchez has been identified as a lobbyist for the
           company who was awarded the $11.5 million contract. Therefore, he must be
           directly linked to the acts of corruption being alleged by the whistleblower.

           64.     The April 16, 2019 Broadcast contained the following false and defamatory

    statements of and concerning Plaintiffs:

           a.      Items c, d, and e from the July 16, 2019 Broadcast.

           b.     “Mabel Cabeza has a close relationship with Valerie Rodríguez and our sources
           claim that this is how she got the position of Chief of Staff or head of personnel.”

           c.       Collazo: “Jay, we got this letter today. Let's read this part. Elias Sanchez sent us
           this letter, attorney Elias Sanchez, reacting to an interview that had not aired.” Fonseca:
           “So then, forgive me, Elias Sanchez reacted to an interview that had not aired.” Collazo:
           Correct and it mentions, right, in detail what happens in the interview, the questions I asked
           the Secretary. Fonseca: “In other words, the Secretary says that he has no relationship with
           Elias, but Elias had seen an interview that was done with the Secretary. Peter Quiñones,
           just in case, the press consultant, was recording at the same time we did the interview, so
           presumably, the press director, well, I don't know, maybe he had something to do with
           that.” Collazo: “But well, the attorney wanted to let us know this: I inform you and clarify
           that neither I, nor Mrs. Rodriguez have any relationship or have had, directly or indirectly,
           with any entity that has to do with Tele-medicine or with the subject matter of the interview
           nor do we have any direct or indirect inherence in the hiring of the Department.” Fonseca:
           “Okay. So they have no inherence.” Collazo: “Well, they were reacting to a story that hadn't
           aired, and an interview that hadn't aired.” Fonseca: “That is, Elias Sanchez reacted in a
           letter to information that only the Secretary of Health, who was the one who gave us the
           interview, could have told him. [With an overtly sarcastic tone] Or, oh well, unless we have
           someone here at Telemundo who passed the interview on to him right? It could be that
           fellow editors passed the interview on to Elias. Or the Secretary of Health called Elias and
           told him this is going to come out.”

    A Spanish language copy of the transcript of the April 16, 2019 Broadcast with a side-by-side

    translation is attached as Exhibit F incorporated herein and made a part of this Complaint.

           65.     The false and defamatory meanings and implications of and concerning Plaintiffs

    alleged in paragraphs 62 and 63, were also conveyed by the combination of individual statements

    contained in the July 16, 2019 Broadcast, including the juxtaposition of words and statements to

    each other and the omission of certain facts, which in the aggregate, produced the false and

    defamatory inferences conveyed through said meanings and implications.

                                                  25
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 32 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 33 of 332




           66.    Contrary to the aforesaid false and defamatory statements, implications and

    meanings contained in the July 16, 2019 Broadcast:

           l.      Defendants relied entirely on Mr. Japhet C. Rivera whistle-blower
           complaint for their false and defamatory statements. Interestingly, a simple search
           on the internet for the name of Japhet C. Rivera produces multiple news stories
           concerning his dismissal in 2015 as director from the Veteran Affairs Illiana Health
           Care System in Danville, Illinois, including an article from the Puerto Rico Metro
           newspaper published on or about December 20, 2018 (found at
           https://www.metro.pr/pr/noticias/2018/12/20/denuncian-patron-represalias-
           salud.html). The most damaging information to Mr. Rivera’s credibility is found at
           https://dailycaller.com/2016/01/18/va-secretly-paid-exec-86000-to-quit/ under the
           headline “VA Secretly Paid Exec Who Threatened Whistleblower $86,000 To
           Quit”. The facts, quoting from an interview to Mr. Rivera himself, and from public
           documents obtained through a Freedom of Information Act request, show a clear
           pattern of severe misconduct by Mr. Rivera of a sexual nature, neglect of duty,
           threats to employees under his supervision, abuse of the due-process protections
           afforded to federal employees, and retaliatory conduct through the use of whistle-
           blowing tactics. Defendants relied entirely on an affidavit from a source that was
           publicly known for his use of retaliatory conduct through whistle-blowing tactics
           making Mr. Rivera more than just an imperfect source. It is obvious from the
           recording that the anonymous source appearing with masked image and voice could
           not corroborate any of the allegations related to Plaintiffs as he also relied on the
           content of Mr. Rivera’s affidavit for his statements. Defendants had obvious
           reasons to doubt Mr. Rivera’s veracity and the accuracy of affidavit’s content, and
           either knew that publicly available contemporaneous reports raised serious
           questions about his credibility or were obligated to undertake a basic investigation
           of Mr. Rivera, which would have quickly and easily yielded this information.

           m.      There were no discussions for a contract between the Department of Health
           and Microsoft for a grants management solution (digital platform). In fact, a simple
           search in the public registry of government contracts reveals that the actual contract
           for a grants management solution was entered into by Microsoft and the Office of
           Management and Budget back in June 2018 for establishing a grants management
           solution for the Government’s Center for Federal Opportunities and multiple
           government agencies, including the Department of Health, at no cost to the
           agencies.

           n.      Plaintiffs had no involvement whatsoever in the hiring affairs of the
           Department of Health. Rodriguez is a childhood friend of the then Chief of Staff
           for the Secretary of Health, Ms. Mabel Cabeza, but Rodriguez had no involvement
           whatsoever in the Department’s hiring of Mrs. Cabeza. Ms. Cabeza admitted under
           oath during an unrelated investigation by the House of Representatives that she was
           introduced to the Health Secretary by Mr. Alfredo Escalera.


                                                  26
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 33 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 34 of 332




          o.     Sanchez had absolutely no involvement whatsoever in the Department of
          Health’s internal affairs. This was confirmed by the Secretary during his interview
          included in the broadcast; by Sanchez’s letter addressed to Mr. Cancela and also by
          the Succeeding Secretary of Health, Dra. Quiñones de Longo, in an interview with
          Fonseca on March 28, 2020.

          p.     The Secretary of Health told reporter Collazo unequivocally that Plaintiffs
          had never lobbied for any contract in the Department. Rodriguez had two clients
          that were related to the Department of Health, but she has never lobbied for a
          contract for any of them. One of the clients was already under contract with the
          Department, and the other was an Association representing a collective of
          businesses within a health-related industry and Rodriguez’s work was limited to
          regulatory matters.

          q.      Mr. Rivera’s affidavit was made public on December 20, 2018 by various
          news outlets, including El Vocero. On December 24, 2018, El Vocero published
          an article where reporter Melissa Correa interviewed Mr. Rivera. This contradicts
          Fonseca’s misleading statements implying that the individual who shared the key
          document with his team did not want to be interviewed but was only willing to
          provide the document.

          r.     Defendants intentionally juxtaposed Velazquez Piñol’s name, actions and
          claims under the affidavit regarding a contract, but intentionally avoided
          referencing that the related contract was for project management services under the
          Zika program. Defendants’ sole purpose was to link Plaintiffs’ names and the grant
          management solutions contract with the actions of the federal indictee, Mr.
          Velazquez Piñol. Defendants did so knowingly as it was clear from the affidavit
          content that the issues were not related.

          s.      Reporter Melissa Correa from El Vocero, had investigated the matter,
          interviewed Mr. Rivera, published the affidavit, and confirmed to Sanchez that she
          had discarded publishing an article linking him to the affidavit statements for lack
          of credibility and failure to corroborate any of the claims. (El Vocero is a major
          newspaper in Puerto Rico).

          t.      The complaint makes absolutely no mention of Plaintiffs whatsoever.
          In other words, Defendants fabricated the fact that Plaintiffs’ names were all over
          the affidavit as stated during the broadcast. In and of itself, this statement alone
          proves that Defendants published a defamatory story with clear and convincing
          evidence that they fabricated the slanderous statement with calculated falsity.

          u.      The October 25 date in the complaint refers to the date of Mr. Rivera’s
          resignation letter and not a letter about the digital platform. Furthermore, the
          affidavit never states that the software proposed by Mr. Rivera was being provided
          for free by the federal government. The document states that the software had a cost
          of approx. $1 million for two years, that would be paid using federal funds, as
          opposed to state funds. Defendants knowingly distorted the affidavit allegations to
                                                 27
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 34 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 35 of 332




           instill in their viewers a story of corruption and waste of funds for services that are
           available at no cost.

           v.      Defendants intentionally constructed a narrative about whistleblowers,
           corruption, individuals accused by the federal government for corruption, undue
           influence, retaliation against using fabrication, mischaracterization, and omissions
           of relevant facts, in order to ensure that viewers connected Plaintiffs to the
           allegations of criminal activity.

           67.     Contrary to the aforesaid false and defamatory statements contained in the April

    16, 2019 Broadcast described in paragraph 62:

           a.      Please refer to items c, d and e in paragraph 63.

           b.      Please refer to item c in paragraph 63.

           c.      On April 10, 2016, Plaintiffs were warned by Mr. Peter Quiñones that
           Defendants were preparing to make false claims about a tele-medicine contract
           alleging that Plaintiffs were lobbying such contract with the Department of Health.
           Mr. Quiñones sent Plaintiffs video proof of the false claims. In the video, Collazo
           can be seen asking the Secretary of Health the following question: “What about the
           Tele-medicine contract that Valerie Rodriguez brought to the Department?” Then,
           on April 16, 2019, Collazo posted on her twitter account a message promoting the
           Jay y sus Rayos X show that would air that same night. The post read as follows:
           “Who is in charge of the Department of Health? We investigate the internal war for
           the agency’s political control and the award of contracts. Also, the alleged strong
           influence of lobbyists and the hiring and decision-making process. More details
           tonight in #jayrayosx”. See Exhibit G, attached herein. By April 16, 2019 no one
           from Telemundo, Jay y sus Rayos X or any of the other Defendants had reached out
           to Plaintiffs to corroborate the allegations or to obtain their reaction. With
           knowledge and experience with Defendant’s modus operandi, Plaintiffs decided to
           take a stand and send a communication to Telemundo. Thus, at 5:10 p.m. on that
           same day, Sanchez sent an email with a communication addressed to Mr. Ruben
           Roman and copying Mr. Jose Cancela, President of Telemundo Puerto Rico. The
           communication expressed unequivocally that Plaintiffs had no involvement
           whatsoever, direct or indirect, in any of the Department of Health’s affairs, hiring,
           decision-making, contract awards or any other matters. As a direct result of the
           communication, Defendants changed course and dropped the Tele-medicine claim
           from airing on their show. See Exhibit H, attached herein.

           68.     Each and every statement, implication and meaning of and concerning the Plaintiffs

    alleged above in paragraphs 62, 63 and 64 are false.



                                                  28
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 35 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 36 of 332




           69.     Defendants knew and intended that the particular statements set forth in paragraph

    62 and published on the July 16, 2019 Broadcast would convey each and every false and

    defamatory implication and meaning set forth in paragraph 63 of and concerning the Plaintiffs and

    such false and defamatory meanings of and concerning the Plaintiffs were conveyed by the

    particular statements set forth in paragraph 62, and by the inferences drawn from the July 16, 2019

    Broadcast statements in the aggregate.

           70.     In the publication of the aforesaid false and defamatory statements, implications

    and meanings, Defendants acted with the required degree of actual malice to overcome any

    protections under the First Amendment and/or an Anti-Strategic Lawsuit Against Public

    Participation statute, given that (i) Mr. Japhet Rivera was an unreliable source due to his long

    history of using whistle-blower tactics to retaliate against coworkers and supervisors; (ii) there was

    no actual corroboration of the statements in the affidavit; that no one had brought any

    administrative, civil or criminal claims at the time the alleged incidents allegedly occurred; (iii)

    Fonseca, as a licensed attorney, is subject to a higher ethical standard in his analysis and

    understanding of legal matters; (iv) they had absolutely no support for their defamatory statements;

    (v) they had not checked or properly checked the facts underlying the July 16, 2019 and

    intentionally avoided contacting Plaintiffs to corroborate the allegations; (vi) that the aforesaid

    false and defamatory statements, implications and meanings were contradicted by substantial

    credible information, which Defendants had prior to the July 16, 2019 Broadcast; (vii) the

    whistleblower complaint was not hot news as it had been published seven (7) months prior to

    Defendants’ Broadcast; (viii) Defendants ignored the truthful statements made by the Secretary,

    while relying on unreliable and anonymous sources that refused to go on the record with their

    claims; and (ix) the fact that Defendants shamelessly lied on the air about the contents of the


                                                   29
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 36 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 37 of 332




    affidavit regarding: (a) the naming of Plaintiffs therein; (b) the actual cost of the alleged digital

    platform proposed by Mr. Rivera; and (c) a letter from October 25, 2018 about the Microsoft

    contract by Mr. Rivera

           71.     The gross and irresponsible departure by Defendants from the most basic

    journalism standards is tantamount to actual malice. It is obvious from the April 16, 2019

    Broadcast that Fonseca and Collazo were fuming because they were forced to drop the unfounded,

    false and defamatory allegations about Plaintiffs’ involvement with a tele-medicine contract in the

    Department of Health. They were so ridiculously upset that they dedicated a segment of the show

    to display Plaintiffs’ communication and to insinuate that by reacting to a defamatory story before

    the story aired was factual proof of their connection to the Secretary of Health. Nothing farther

    from the truth, and in doing so, their statements are also defamatory and slanderous by implication.

    As explained, Plaintiffs were initially warned by the Department of Health’s press director who

    witnessed first-hand Collazo’s defamatory inquiries. Then, it was Collazo’s own tweet that

    triggered Plaintiffs’ communication to Telemundo.

           72.     The overtly sarcastic tone with which Fonseca points to his fellow editors as

    potential moles in an attempt to imply a relationship between Plaintiffs and the Secretary in support

    of their defamatory story is categorically disturbing. In the end, Defendants’ desire was to get

    away with intentionally avoiding giving Plaintiffs an opportunity to react, which in turn

    exemplifies their conscious disregard for truth-finding. These are the calculated strategies of

    extremely biased Defendants. Most importantly, their withdrawal of the tele-medicine claims

    operates as an admission that Defendants knew the claims to be false or acted with a high degree

    of subjective awareness the story was probably false.




                                                   30
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 37 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 38 of 332




            73.     Furthermore, Mrs. Melissa Correa was the journalist that initially published the

    affidavit and interviewed Mr. Rivera for El Vocero in December 2018. Prior to Ms. Correa’s

    articles, she reached out to Sanchez to inform him of a source (presumed to be Mr. Rivera) insisting

    on allegations about Plaintiffs’ connection to a tele-medicine contract in the Department of Health,

    and their strong influence over the Department of Health’s hiring, contract awards and decision-

    making affairs. Sanchez firmly rejected the allegations and urged Mrs. Correa to find a reliable

    source that would corroborate the unfounded allegations. That same afternoon, Mrs. Correa

    reached out to Sanchez again to confirm that she would not be publishing the story because she

    could not corroborate the claims and she had requested from the source an affidavit detailing the

    claims, but the source refused. These claims are awfully similar to the ones made by Collazo and

    Fonseca on their July 16, 2019 Broadcast when they flat out lied about the content of Mr. Rivera’s

    affidavit. The rejection of the story by another journalist and the lies about the content of the

    whistleblower affidavit are sufficient to prove Defendant’s actual malice.

            74.     Defendants’ April 16, 2019 and July 16, 2019 Broadcasts were made with actual

    malice in that Defendants knew that the aforesaid statements and meanings were false and/or

    published or caused them to be published in reckless disregard for their truth or falsity.

            75.     The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a grossly irresponsible manner in failing to

    determine their truth or falsity.

            76.     The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a negligent manner.

            77.     The airing and publishing of the Broadcasts as described herein was accomplished

    by means which radically departed from responsible journalistic standards and practices.


                                                    31
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                              Exhibit A, Page 38 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 39 of 332




            78.       The aforesaid false and defamatory statements with their implications and

    meanings intended by Defendants and understood by the viewing public to be of and concerning

    the Plaintiffs.

            79.       The defamatory statements with their implications and meanings alleged in

    paragraphs 62, 63, and 64 were broadcasted by Defendants with bad motives and abject bad faith.

            80.       By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

    injured in their good name, character, reputation and professional standing in the community and

    within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

    high moral professional standards has been deeply damaged; their good names and character

    acquired over many years of providing dedicated and skilled professional services in the legal field

    have been gravely wounded; their professional relationships built over the years have been

    seriously impaired and undermined; their relationships with colleagues in the legal field have been

    seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

    friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

    knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

    have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

    Defendants.

            81.       By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

    additional damages including (A) the amounts spent by Plaintiffs in uprooting and moving to the

    State of Florida seeking a safe harbor for their own and their children’s personal security and

    emotional well-being, (B) damages sustained by the loss of Sanchez’s job and clients, (C) the

    amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

    attorneys, (D) the amount spent by Plaintiffs as legal fees and expenses in connection with any


                                                     32
                                                  NAVARRO
                               66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 39 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 40 of 332




    matters caused by the defamations alleged herein, and (E) the amount spent by Plaintiffs in seeking

    to restore their reputation, all resulting from the aforesaid acts of Defendants.

           82.     Plaintiffs reasonably believe that sufficient allegations are set forth herein to

    support punitive damage claim, and that discovery will reveal additional facts and proof that will

    support such a claim.

    III.   SECOND JULY 16, 2019 BROADCAST

           83.     On or about July 16, 2019, Telemundo caused and published a broadcast of the

    Dando Candela show containing defamatory and slanderous statements of and concerning

    Sanchez.

           84.     The broadcast was aired on channel 2 in Puerto Rico between 5:55pm and 7pm.

    Although we do not have a recording the of the broadcast, we have multiple social media posts

    confirming that the statements were uttered on the Second July 16, 2019 Broadcast, which are

    attached as Exhibit I incorporated herein and made a part of this Complaint. We also have

    testimonial of witnesses that viewed the show live and began calling Plaintiffs in panic because

    they believed Sanchez was going to be arrested the next day as broadcasted by Telemundo.

           85.     To the best of our knowledge and belief, the Second July 16, 2019 Broadcast

    consisted of a segment towards the end of the show when Reporter Saudi Rivera interrupted the

    live programming to reveal the “hot news” that Sanchez arrest in the city of Miami was imminent

    on July 17, 2019 and made reference to a sealed criminal docket.

           86.     The story of Sanchez’s arrest originated from contemporaneous social media posts

    on Facebook and Twitter from a Puerto Rican journalist named Sandra Rodriguez Cotto who had

    posted the following at 6:22 p.m. on Twitter and 6:25 p.m. on Facebook: “Case number 19-20429

    in Miami is very interesting…I continue verifying what is that sealed case about and the alleged


                                                   33
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 40 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 41 of 332




    arrest in Miami, Florida”; including a cropped image of a docket report with the following text:

    “19-20429 Sealed v. Sealed Defendant *SEALED* Case filed: 07/16/2019 Added: 07/16/2019”.

    Most importantly, Sanchez’s name was not included in any of Mrs. Cotto’s posts. Therefore, the

    slanderous statement was yet another fabrication by Defendants. See Exhibit J, attached herein.

            87.     The statement of and concerning Sanchez was not only completely false, but

    maliciously fabricated, subjecting him to humiliation, hatred, distrust, contempt, aversion ridicule

    and disgrace in the minds of a substantial number of people in Plaintiffs community in Miami,

    Florida, Puerto Rico, and other Puerto Rican communities in the United States.

            88.     The defamatory statement involved the materially false implications that Sanchez

    was the target of an FBI investigation and an arrest warrant had been issued against him in Miami,

    Florida, where Plaintiffs had relocated with their minor children.

            89.     The false and defamatory meanings and implications of and concerning Sanchez

    had the intention of harming Plaintiffs’ reputation and deterring others from associating or dealing

    with them.

            90.     The criminal docket case identified in the social media posts is from the US District

    Court for the Southern District of Florida for identity theft and other charges against one Mr. Ken

    Jeanbaptiste.

            91.     The statements made by Defendants was false and no applicable privilege or

    authorization protecting the statement can attach to it.

            92.     In broadcasting the false statement, Defendants, at all times, either knew the

    statement was false, had serious doubts as to the truth or broadcasted it with reckless disregard for

    the truth.




                                                   34
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 41 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 42 of 332




               93.      The fact that other journalists, including Andrew Scuria and Joanisabel González,

       reached out to Plaintiffs in order to corroborate the false rumors being spread in social media,

       demonstrates that as usual Defendants intentionally avoided reaching out to Plaintiffs to

       corroborate their false and defamatory statements. In this case, Defendant's departure from

       accepted standards of journalistic practices coupled with Defendants' profit-making motives are

       evidence of a reckless disregard as to truth or falsity of the arrest allegations. It cannot be said the

       evidence concerning motive or care never bears any relation to the actual malice inquiry. Harte-

       Hanks Communications v. Connaughton, 491 U.S., at 667-668 (1989).

               94.     Defendants’ defamatory statements and implications constitute defamation per se.

       Damages for such statements may be presumed.

 IV.           TRIPLE S OR JULY 30, 2019 BROADCASTS

               95.     Starting on or about July 30, 2019, Defendants, as already customary, in an attempt

       to capitalize on the use of Plaintiffs’ names for ratings, concocted a series of fabricated, defamatory

       and highly inflammatory stories involving Triple S, one of the Government’s health plan providers,

       which were designed to attract viewers to Defendants television network, websites, and Fonseca’s

       social media accounts, and gain economic benefit through the viewership and corresponding

       advertising revenue. The stories falsely and maliciously charged Sanchez with (i) illegally

       intervening in the procurement process of the Government’s health plan providers, (ii) being

       associated with a federal indictee, and (iii) unethical practices by helping a party that had adverse

       interests to those of his client.

               96.     On or about July 30, 2019, Fonseca made a defamatory statement on a Facebook

       post            on             his           official            page             (located           at:

       https://www.facebook.com/JayFonsecaPR/photos/a.163264163691056/2915355298481915). An


                                                       35
                                                    NAVARRO
                                 66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                 Exhibit A, Page 42 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 43 of 332




    image of the original statement in Spanish is attached as Exhibit K incorporated herein and made

    a part of this Complaint. The Facebook post contained the following false and defamatory

    statements of and concerning Sanchez:

           a.      “RELATIONSHIP BETWEEN ELÍAS SÁNCHEZ AND TRIPLE S
           EXPLODES - 700 MILLION A YEAR - Rep. Jesús Manuel (@jmortizpr
           @jmanuelortiz) inquired about this and they had to respond regarding the
           relationship between Elias and Triple S. Triple S hired Elias through the firm. After
           apparently having been left out of Vital [Government’s health plan], they entered
           and obtained a contract. We are talking about 700 million dollars in government
           payments to Triple S that they obtained after Elias' intervention. The incredible
           thing is that the WP law firm represented Menonita Healthcare at the same time,
           who are obviously affected by the entry of the competitor who generates the most
           money in Vital and who was left out until the intervention of Elias Sanchez.”

           That same day, during a Facebook live session, officially sponsored by Direct TV,
           Fonseca made defamatory statements concerning Sanchez (located at:
           https://www.facebook.com/JayFonsecaPR/videos/2418828148177513). A Spanish
           language copy of the transcript of the July 30, 2019 Facebook live broadcast with
           a side-by-side translation is attached as Exhibit L and incorporated herein and
           made a part of this Complaint. The broadcast contained the following false and
           defamatory statements of and concerning Sanchez:

           b.      “Mmm how complicated this has become. I want to show you something,
           we are going to show you something better, so before continuing, really because
           whatever happens, right, you don't want people to say that one made it all up, or
           anything like that. So, we are talking again about Representative Jesús Manuel
           Ortiz […] You have to see this, frankly, because it’s disturbing. See this […] Well,
           the representative Jesus Manuel Ortiz asked a question and here it is […] I am going
           to explain to you now why this is important. [Reading from a tweet by Rep. Jesus
           Manuel Ortiz] After several weeks Triple S answers questions posed by the
           Representative and look at the name that shows up in here. [Reading from an image
           attached to the tweet showing a document with official responses from Triple S]
           Do you have lobbyists. Yes, we have lobbyists, advisors, and legal advisers who
           assist us with government affairs and public policy as part of the normal course of
           our business. Were Mr. Alberto Velazquez Piñol and Mr. Elias Sanchez present in
           meetings with the insurer or if they were part of the procurement process. Mr.
           Alberto Velazquez Piñol, the one who was arrested, was present on behalf of ASES
           in meetings with Triple S related to the Vital program and was part of the
           procurement process also on behalf of ASES. Although Triple S consulted various
           issues with Attorney Sanchez as part of their engagement of the Wolf Popper LLP
           law firm, well, which was in force from June 1, 2017 to September 26, 2018, Mr.
           Sanchez did not participate in meetings between Triple S and ASES.”


                                                  36
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 43 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 44 of 332




          c.      “[With an eyes-wide-open facial expression] Ok. Damn. [Laughter] I will
          explain why this is so important. When Jesus Manuel asked that question, we in the
          press were all, well, I had also asked that question of whether Elias Sanchez had
          worked for Triple S […] and we had all asked the question because the rumors were
          that Triple S had been left out of the Vital Plan [Puerto Rico’s government health
          plan]. We are talking about that they had been left out of the 700 million dollars
          that Vital represents for them or the Health Reform or the My Health system, as it
          was called before.”

          d.      “So, what happens? It appears that they hired Elias Sanchez and that’s when
          they managed to obtain the contract. The [legal engagement] contract came from
          before they were left out [of the procurement process] [with an intrigued tone and
          facial expression], so, what did Elias Sanchez and Alberto Velázquez Piñol do to
          get them to enter? Well, I do not know. I don’t know. But again, we are talking
          about $ 700 million.”

          e.      “This is breaking news! […] The key question here is: what was Elias
          Sanchez's role to get Triple S to enter the Vital Plan and how was this done? The
          interesting thing at the law firm level, well, is that Wolf Popper is the law firm
          representing Menonita Healthcare and at the same time Elias Sanchez then worked
          for Triple S, through, uhh, the firm. I know that, well, the firm has a litigation
          division and a consulting division, but wow, ehh, this is ugly, this is, very ugly,
          very ugly. So anyways, we will be following up on this. I, well, we had received
          information, and we knew that this had happened, but seeing it in writing,
          finally the company had to reply to the legislature under penalty of contempt,
          and they had to answer that question.”

          On a follow-up post on July 30, 2019, Fonseca made the following statements on
          his        official         Facebook          page           (located        at:
          https://www.facebook.com/JayFonsecaPR/photos/a.163264163691056/29157614
          31774635 ). An image of the original statement in Spanish is attached as Exhibit
          M incorporated herein and made a part of this Complaint. The Facebook post
          contained the following false and defamatory statements of and concerning
          Sanchez:

          f.      “TRIPLE S GIVES INFO TO THE FEDS REPORT ON THEIR
          RELATIONSHIP WITH ELÍAS - Wolf Popper clarifies info - Triple S had to
          disclose to the SEC its relationship with Elias Sanchez who is allegedly being
          investigated by a Grand Jury. Remember that PR is currently seeking for 12-billion-
          dollars in funding for ASES or the VITAL government healthcare card collapses.
          That is, the biggest government contractor, with 700 million dollars a year, had to
          disclose this information to the SEC, while we plead to Congress for the necessary
          funding for Medicaid or funds will be depleted by October.”

          On that same day July 30, 2019, Telemundo published a story under the headline
          “Triple-S confirms link with Elias Sanchez and orders an investigation” with an
          embedded video showing a segment from the Telenoticias morning newscast of an
                                                37
                                           NAVARRO
                          66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                          Exhibit A, Page 44 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 45 of 332




          interview by Reporter Ivonne Solla to Representative Jesus Manuel Ortiz. During
          the interview, Representative Ortiz confirms that he had presented a Resolution bill
          in the House of Representatives to initiate an investigation of the procurement
          process for Plan Vital. A copy of the original story in Spanish is attached as Exhibit
          N incorporated herein and made a part of this Complaint. The story (located at:
          https://www.telemundopr.com/noticias/puerto-rico/triple-s-confirma-vinculo-con-
          elias-sanchez-y-ordena-investigacion/101134/) contained the following false
          statement:

          g.     “As it has emerged, the company had been left out of the government’s
          health plan and after Sanchez’s intervention, they obtained a contract for
          approximately $700 million”.

          97.    By use of the particular words set forth in paragraph 96, Defendants conveyed

    among others, the following false and defamatory statements, implication and meaning of and

    concerning Sanchez:

          a.      Triple S engaged Sanchez as a lobbyist because they had been left out of
          the Plan Vital procurement process. Sanchez intervened in the process illegally and
          as a result, Triple S became a provider under the Plan Vital. Sanchez committed
          ethical violations of the Lawyer’s Professional Code of Ethics by helping Triple S
          who was competing in the process against another client of his Firm (Menonita).

          b.     Both Sanchez’s and Mr. Alberto Velázquez Piñol, who was arrested by
          federal authorities for corruption charges, were involved in the procurement
          process.

          c.     Representative Jesus Manuel Ortiz forced Triple S to confess that they had
          used Sanchez to obtain the contract with Plan Vital illegally.

          d.     Sanchez and Velazquez worked in tandem in a scheme to intervene illegally
          and help Triple S obtain a contract with Plan Vital because they both received a
          substantial benefit.

          e.    Sanchez illegal intervention was not news to Fonseca because he already
          knew what had transpired.

          f.     Triple S had to file a report with a federal regulator because they hired an
          individual that was being investigated by a Grand Jury.

          g.     It is a fact that Triple S was left out of the Plan Vital contracts, but Sanchez
          intervened and that is the reason why they are a provider for the government.




                                                 38
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 45 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 46 of 332




           98.      The false and defamatory meanings and implications of a concerning Sanchez

    alleged in paragraph 97, were also conveyed by the combination of individual statements contained

    in the July 30 stories, including the juxtaposition of words and statements to each other, which in

    the aggregate, produced the false and defamatory inferences conveyed through said meanings and

    implications.

           99.      Contrary to the aforesaid false and defamatory statements, implications and

    meanings:

           a.       Sanchez did not provide any lobbying services to Triple S in the Vital
           procurement process whatsoever. In fact, Sanchez explicitly denied any
           involvement in the Vital Healthcare process on statements made and published by
           Telemundo on July 17, 2019 (See Exhibit O attached herein). Triple S had a legal
           services agreement with Wolf Popper PSC (the Law Firm). Sanchez was not
           employed by the Law Firm but provided services as Of Counsel. The Law Firm
           issued a statement on July 30, 2019, which was transcribed by Fonseca on his
           follow-up post which stated unequivocally that “Triple S, on July 31, 2017, retained
           the services of WOLF POPPER, PSC (not LLP) to provide legal counseling on
           specific issues. Such issues did not include topics related to the Mi Salud/Vital
           healthcare. Any information alleging involvement on the above referenced matter
           is false.” See Exhibit M. Triple S lobbying was done by other lobbyists and well-
           known firms in Puerto Rico. In fact, Defendants knew the identity of the actual
           lobbyist for Triple S on the ASES related issues, which were unrelated to Sanchez
           and his employer. Furthermore, Sanchez did not incur in any conflict of interest or
           unethical conduct by providing legal counsel to multiple companies within the same
           industry.

           b.     Fonseca intentionally omitted to mention that Mr. Alberto Velazquez
           Piñol’s arrest and federal charges were unrelated to Triple S or the procurement
           process for Plan Vital. The charges were related to his relationship with the
           accounting firm BDO, and various government contracts for BDO.

           c.      Fonseca intentionally mischaracterizes Triple S’ response to the
           Representative’s request for information which clearly states that Sanchez did
           not participate in any negotiations between ASES and Triple S for the Plan
           Vital. Furthermore, Fonseca failed to emphasize that the engagement of Sanchez
           by Triple S for legal services preceded the RFP process by almost nine (9) months.
           Defendants defamatory implications are defeated by the fact that Triple S engaged
           Sanchez many months before the Request for Proposal was even announced in
           February 2018 and almost a year before the proposals under the RFP were due for
           submission.

                                                  39
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 46 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 47 of 332




                d.      Fonseca, once again, intentionally mischaracterizes Triple S’ response,
                which confirmed that Mr. Velazquez Piñol did indeed participate in the negotiation
                meetings on behalf of the regulator ASES, while confirming that Sanchez did not
                participate in any negotiations related to Plan Vital.

                e.       Fonseca failed to mention that one of the sponsors with whom he has had
                the longest business relationship as a media personality happens to be MCS Health
                Management Options, Inc. (“MCS”). Interestingly, MCS was one of the parties that
                showed interest in the Plan Vital procurement process. He also failed to disclose
                that Triple S and MCS have had a long-standing feud since 2011 when Triple S
                took over the service regions that were being serviced by MCS under the
                Government’s health plan. As news articles from 2011 reveal, “The Secretary of
                Health was confident that "they have learned from the setbacks they had in the
                course of the past months" with MCS, a situation that almost led the Mi Salud
                program to collapse. Although today the government blames the insurer and vice
                versa for the crisis, the contract with MCS that was supposed to end in 2013, was
                canceled in July due to a deadlock in the negotiation of rates, and due to the insurer's
                inability to provide services and pay providers efficiently. In addition to the request
                for a rate increase, MCS had for months faced problems with ASES due to large
                debts with doctors, hospitals, laboratories and even ambulances, and because it was
                never able to sign a contract with the number of providers required by ASES.13

                f.      The disclosure to the SEC by Triple S on July 30, 2019 has absolutely
                nothing to do with any investigation by federal authorities. Triple S filed an 8-K
                (current) report under item 7.01 of the SEC form. Item 7.01 is related to Regulation
                FD (Fair Disclosure), which addresses the selective disclosure of information by
                publicly traded companies and other issuers. Regulation FD provides that when an
                issuer discloses material nonpublic information to certain individuals or entities—
                generally, securities market professionals, such as stock analysts, or holders of the
                issuer's securities who may well trade on the basis of the information—the issuer
                must also make public disclosure of that information. In this way, Regulation FD
                aims to promote full and fair disclosure.

                g.      There is absolutely no proof, corroboration, acknowledgment or inference
                by Triple S or any other player in the RFP process pointing to Sanchez as having
                an intervention on behalf of Triple S or any other insurer for that matter, other than
                Defendants’ own insidious machinations.


                100.      Defendants took advantage of the political circumstances in which a member of the

    opposing party used an investigation not related to the RFP process for Plan Vital, but to its

    implementation and issues of non-payment and delayed payments to health providers by the


    13   Article located at: https://www.noticel.com/ahora/20111003/cuanto-costara-el-regreso-de-triple-s-a-mi-salud/.
                                                                 40
                                                              NAVARRO
                                      66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                                 Exhibit A, Page 47 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 48 of 332




    insurers participating in the Government’s health plan, in order to advance his recognition factor.

    During the interview with Telemundo’s reporter Solla, Rep. Jesus Manuel Ortiz acknowledged

    that he had introduced a resolution bill for an investigation process into the RFP procurement

    process (R. de la C. 1012) that had not moved forward. The bill referred to by Rep. Ortiz states

    the following: “On the date of June 18, 2018, in the digital newspaper “Noticel”, Mr. Oscar Serrano

    and Mr. Eric de León Soto, published an article related to the process of selecting providers for

    the New Model of the Health Plan of the Government of Puerto Rico where it is stated that it and

    we quote: ‘It is overdue and now it would start completely again due to an alleged ‘error’ detected

    after several companies had submitted their proposals and after one of them did not…Although

    in said newspaper article the allegation is denied by the Health Insurance Administration,

    said allegation raises serious questions that need to be corroborated or denied, as it is a closed

    process to the participants of the proposal process (RFP); in order to avoid possible legal

    challenges that would ultimately affect the services to the participants of the Government Health

    Plan...The House of Representatives of the Government of Puerto Rico understands that these

    allegations must be investigated to determine if they are real or not. If they are not true, the

    allegations that have been made will be denied and the process for requesting proposals would

    avoid a possible challenge to the process by any health organization participating in the process.”

    See Exhibit P, attached herein.

              101.      Furthermore, during his segment in the Dia a Dia broadcast on August 20, 2019,

    Fonseca interviewed Rep. Ortiz. A Spanish language copy of the transcript of this broadcast with

    a side-by-side translation is attached as Exhibit Q and incorporated herein and made a part of this

    Complaint14. The following exchange took place between Fonseca and Rep. Jesus Manuel Ortiz:


    14Plaintiffs have a full video of said segment which is included as Exhibit Q attached herein. A link of said segment was not found
    on Telemundo’s website.
                                                                41
                                                             NAVARRO
                                    66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                                 Exhibit A, Page 48 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 49 of 332




    Reporter Fonseca:

           “His [Jesús Manuel Ortiz] line of questioning focused on the role of Elias Sanchez
           and Velazquez Piñol in the procurement and lobbying actions to ensure that ASES
           granted government contracts to certain insurance companies. He asked the
           questions”

    Reporter Fonseca:

           “We were under the impression that Elias Sanchez was not a lobbyist nor a
           consultant.”
           “We knew that Velázquez Piñol had some sort of role in the healthcare system, in
           ASES and in the [healthcare] card. But the truth of the matter is that we did not
           know what the role of Elias Sanchez was. You [Jesús Manuel Ortiz] asked the
           question, did you know that Elias Sanchez had some role in this or did you just
           asked based on rumors?
    Representative Manuel Ortíz:

           “Look, there were always rumors. In fact, Jay, all my line of questioning was based
           on information made available to the public. Some time ago, on or about summer
           2018, there had been some comments, including some information published
           by the press, claiming irregularities in the Vital bidding process. Obviously, as a
           legislator, I receive information and there were claims that Elias Sanchez worked
           with or counseled one of these companies [current providers under Plan Vital]. I
           made the question so that the public record would show if this was correct or not”.
    Reporter Fonseca:

           “Wait, you received the information about this a year ago, in 2018?”

    Representative Jesús Manuel Ortiz

           “Well, I received that information on that date, since last summer there had been
           claims that there were problems in the bidding process. Later, I do not remember
           exactly when, I did receive information that this man, Velázquez Piñol, actively
           participated.”

           102.    The flip-flopping by Fonseca on what he knew and did not know at a point in time

    is only indicative that he actually knew the defamatory statements and implications were false, or

    at a minimum, he had a high degree of subjective awareness that the statements were probably

    false. The use of Fonseca of the calculated strategy to appear as a neutral actor is a façade meant


                                                  42
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 49 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 50 of 332




    to distract from the gist of the matter. Due to Fonseca’s close relationship with Rep. Jesus M.

    Ortiz and his business relationship with MCS, discovery will reveal that Fonseca had a primary

    role in instigating the allegations against Sanchez through the Representative who may or may not

    be aware of Fonseca’s ulterior motives.

            103.    Each and every statement, implication and meaning of and concerning the Plaintiffs

    alleged above in paragraphs 96 and 97 are false.

            104.    Defendants knew and intended that the particular statements set forth in paragraph

    96 and published on the multiple stories on July 30, 2019 would convey each and every false and

    defamatory implication and meaning set forth in paragraph 97 of and concerning the Plaintiffs and

    such false and defamatory meanings of and concerning the Plaintiffs were conveyed by the

    particular statements set forth in paragraph 96, and by the inferences drawn from the July 30, 2019

    statements in the aggregate.

            105.    In the publication of the aforesaid false and defamatory statements, implications

    and meanings, Defendants acted with the required degree of actual malice to overcome any

    protections under the First Amendment and/or an Anti-Strategic Lawsuit Against Public

    Participation statute, given that (i) Fonseca is extremely biased against Sanchez and Triple S due

    to his business relationship with MCS, which is a direct competitor of Triple S, that was replaced

    by Triple S after its removal in 2011 from the government’s health plan, and failed to obtain a

    contract under the RFP process with Plan Vital; (ii) none of the proponents in the RFP process

    filed any administrative, civil or criminal claim at the time of the awards of the Plan Vital contracts;

    (iii) Fonseca admitted on this Facebook live broadcast that the engagement of Sanchez by Triple

    S preceded any issue on the procurement process and that he had no knowledge of Sanchez actions;

    (iv) they had absolutely no support for their defamatory statements; (v) they had not checked or


                                                    43
                                                 NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 50 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 51 of 332




    properly checked the facts underlying the July 30, 2019 stories and intentionally avoided

    contacting Sanchez to corroborate the allegations; and (vi) the aforesaid false and defamatory

    statements, implications and meanings were contradicted by substantial credible information,

    which Defendants had prior to the July 30, 2019 Broadcasts, including information on Triple S

    actual lobbyists for Plan Vital.

            106.      Defendants’ defamatory statements were made with actual malice in that

    Defendants knew that the aforesaid statements and meanings were false and/or published or caused

    them to be published in reckless disregard for their truth or falsity.

            107.      The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a grossly irresponsible manner in failing to

    determine their truth or falsity, blinded by their interest in profit-making and advancing the

    interests of their own clients.

            108.      The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a negligent manner.

            109.      The airing and publishing of the Broadcast as described herein was accomplished

    by means which radically departed from responsible journalistic standards and practices.

            110.      The aforesaid false and defamatory statements with their implications and

    meanings intended by Defendants and understood by the viewing public to be of and concerning

    the Plaintiffs.

            111.      The defamatory statements with their implications and meanings alleged in

    paragraphs 97 and 97 were published by Defendants with bad motives and abject bad faith.

            112.      By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

    injured in their good name, character, reputation and professional standing in the community and


                                                     44
                                                  NAVARRO
                               66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 51 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 52 of 332




    within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

    high moral professional standards has been deeply damaged; their good names and character

    acquired over many years of providing dedicated and skilled professional services in the legal field

    have been gravely wounded; their professional relationships built over the years have been

    seriously impaired and undermined; their relationships with colleagues in the legal field have been

    seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

    friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

    knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

    have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

    Defendants.

           113.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

    additional damages including (i) the amounts spent by Plaintiffs in uprooting and moving to the

    State of Florida seeking a safe harbor for their own and their children’s personal security and

    emotional well-being, (ii) damages sustained by the loss of Sanchez’s job and clients, (iii) the

    amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

    attorneys, (iv) the amount spent by Plaintiffs as legal fees and expenses in connection with any

    matters caused by the defamations alleged herein, and (v) the amount spent by Plaintiffs in seeking

    to restore their reputation, all resulting from the aforesaid acts of Defendants.

           114.    Plaintiffs reasonably believe that sufficient allegations are set forth herein to

    support punitive damage claim, and that discovery will reveal additional facts and proof that will

    support such a claim.




                                                   45
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 52 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 53 of 332




     V.    JUNE 25, 2019 AND JULY 12, 2019 BROADCASTS

           115.    On or about June 25, 2019, Defendants caused and published a broadcast, in a

    special edition of the Jay y sus Rayos X show, containing defamatory and slanderous statements

    of and concerning the Plaintiffs.

           116.    A       copy         of    the       broadcast       can         be    found     at:

    https://www.youtube.com/watch?v=k4xB6E5zrbc. A Spanish language copy of the transcript of

    this broadcast with a side-by-side translation is attached as Exhibit R and incorporated herein and

    made a part of this Complaint.

           117.    The June 25, 2019 Broadcast falsely and maliciously charged Sanchez with using

    confidential and privileged information, obtained during his tenure as Chairman of the Transition

    Committee for the Elected Governor and as the Governor’s representative before the Financial

    Oversight and Management Board, to benefit his clients. During the broadcast, Fonseca used as

    visual aid an image projected onto a large screen displaying three (3) paralleled flowcharts under

    the general headline of Federal Authorities / FBI. Flowchart 1 (appearing vertically to the left of

    the screen) depicted a corruption scheme within Puerto Rico’s Department of Treasury, involving

    the Secretary of Treasury (Raul Maldonado) who had been fired by the Governor just a day before

    and his son (Raulie Maldonado) who was subcontracted by multiple entities holding government

    contracts with Treasury and other agencies and who had also been terminated from all government

    contracts. Flowchart 2 (appearing vertically in the middle of the screen) depicted a corruption

    scheme under Puerto Rico’s Health Insurance Administration (“ASES”), the Department of

    Health, and the Department of Education, involving Ms. Julia Keleher (former Secretary of

    Education), Ms. Angela Ávila (former ASES Director), Mr. Rafael Rodríguez (former Secretary

    of Health), and Mr. Alberto Velázquez Piñol (all, but for the Secretary of Health, were indicted by


                                                  46
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                              Exhibit A, Page 53 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 54 of 332




    the FBI on July 10, 2019 for corruption charges). Flowchart 3 (appearing vertically to the right of

    the screen) depicted an alleged corruption scheme resembling the other two, focused solely on

    Sanchez and described three following three stages: (i) his appointment to the incoming

    government transition committee for the elected governor; (ii) his appointment as Governor’s

    representative to the Financial Oversight and Management Board (FOMB); and (iii) his resignation

    from the FOMB.

           118.    The June 25, 2019 Broadcast defamatory statements were preceded by Fonseca’s

    explanation of the FBI’s investigation angles through the use of the three flowcharts projected on

    the screen. For Flowchart 1, Fonseca described a scheme in which the Secretary of Treasury

    appointed the members of an Advisory Committee that had access to privileged and confidential

    information. Then, those members used the information to obtain contracts with Treasury that were

    signed by the Secretary himself, and other agencies, and in turn, they subcontracted and benefitted

    the Secretary’s son. For Flowchart 2, Fonseca described a scheme related to the Government’s

    Medicaid program, with participation by the above-named individuals, where the Governor

    appointed an Advisory Committee including Mr. Velázquez Piñol, who obtained privileged and

    confidential information as a member of the committee, and then, in turn, arranged for contracts

    with an auditing company and received commission payments under those contracts.

           119.    The June 25, 2019 Broadcast contained the following false and defamatory

    statements of and concerning Plaintiffs:


           a.      “Why is this important? Remember, there is an advisory committee here
           [pointing to the “Advisory Committee” phrase in Flowchart 2] and there is an
           advisory committee here [pointing to the “Advisory Committee” phrase in
           Flowchart 1]. Why is this important? Because the same is being alleged regarding
           Elias Sanchez, the same. Elías Sanchez is appointed by the Governor to the
           transition team. In other words, the Governor wins and appoints him as director of
           the transition committee. That does not happen usually. Typically, the one who is

                                                  47
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 54 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 55 of 332




          the Government’s Chief of Staff is the one appointed to manage the transition
          [pointing to the “2016 Transition Team” phrase in Flowchart 3]. Why? Because the
          one who manages the transition is the person who is going to manage the entire
          Government and is going to have access to all the confidential information of how
          many desks are going to be bought in Education; how many computers will be
          bought in the Department of Family; of how necessary is it to make changes in the
          software of the department where there are millions and millions of dollars. All that
          information is obtained here [drawing a red circle around the “2016 Transition
          Team” phrase in Flowchart 3]”.

          b.      “It is very important that we understand this. What happens? That the
          Governor appointed Elias Sanchez, instead of William Villafañe who was going to
          be the Chief of Staff or Itza García who had been the one who drafted the
          Government program, who typically dominate these issues [pointing to the
          “2016 Transition Team” phrase in Flowchart 3]. And Elías Sánchez obtains a lot of
          confidential information here [pointing to the “2016 Transition Team” phrase
          within Flowchart 3]. Then, he appoints him [underlining in red the phrase
          “Representative Fiscal Control Board” in Flowchart 3] to the Fiscal Control Board
          and when he appoints him as his representative before the Fiscal Control Board, he
          also gets a lot of confidential and privileged information. What things would the
          Board authorize, what contracts would the Board authorize, what contracts would
          the Board not authorize, what contract - what kind of software was the Board going
          to authorize, what kind of software was not going to be authorized by the Board.”

          c.     “And why did he resign? He went to the private sector and started calling
          agency secretaries to tell them: look what do you think of the contract of so-and-
          so. Look, let’s give a contract to such-and-such.”

          d.      “That is, I create an advisory committee [pointing to the phrase “Advisory
          Committee” in Flowchart 2), I give you confidential and privileged information.
          That person [making air quotes gesture] does not charge for being my advisor, they
          do not charge [ending air quote gesture], but then they find out where things are
          going [drawing a red arrow pointing from the “Advisory Comittee” phrase to the
          “Contracts” word right below in Flowchart 1], what the Government's plans are,
          what things the Board is going to authorize and begin to release contracts that
          benefit [drawing a downward red arrow from “Contracts” pointing below to “Raulie
          Maldonado” in Flowchart 1] in this case the son, in this case himself [drawing a
          downward red arrow from “Contracts” pointing below to “Velazquez Piñol” in
          Flowchart 2] and in this case [pointing to Flowchart 3], to Elias Sánchez's clients.
          That, in short, is what the feds are investigating [drawing a red circle around the
          word “FBI” on the top right of the screen]: a pattern of sale of influences from
          people who obtained confidential and privileged information, thanks to the fact that
          they were appointed to these committees.”




                                                 48
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 55 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 56 of 332




           120.    On or about July 12, 2019, Defendants published similar defamatory accusations

    as   stated   on    the     June    25,    2019     Broadcast     in    a    video   segment   found

    at https://www.telemundopr.com/fotosyvideos/el-gobernador-ha-dicho-una-sarta-de

    mentiras_tlmd-puerto-rico/104867/ , titled “The Governor has said a bunch of lies” within the

    Telenoticias newscast, which contains defamatory and slanderous statements about Sánchez.

           121.    In the July 12, 2019 Telenoticias Broadcast Fonseca’s states on two occasions his

    usual catch phrase “the facts are the facts” and “this is not my opinion” while alleging once again

    criminal and corrupt behavior by Sánchez. Fonseca asked a series of questions directed to then-

    Governor Rosselló filled with defamatory false statements described below:

            a.     “[…] When asked who is FDO, the Governor does not say who is FDO,
           knowing that he is Elías Sánchez. Why do you protect so much Elías Sánchez?,
           whom the Governor ... and I have a question for the Governor. When agency heads
           called you, Governor, if you want me to respect you, when they called you
           Governor, agency heads to warn you, that Elías was continually calling them
           pushing contracts, did you arrest Elías Sánchez? When did your cabinet chiefs
           oppose contracts because they understood that they were unnecessary and
           expensive. What's more, I am going to say specific contracts, Amplifund and
           Microsoft contracts lobbied by Elías Sánchez, personally. And you were told in
           writing that Elías Sánchez was lobbying those contracts. Did you stop it or did you
           allow it?”

           b.     “Mr. Governor, when employees and bosses and members of your cabinet
           repeatedly warned you of questionable acts by Elías Sánchez, did you stop him?".

           “That is not my opinion, Mr. Governor, the data is the data, and you can fight all
           you want with it."

           c.     “Look, we are going to put it in the following way, your question is super
           important, we are going to put it in the following way. The governor says that he
           has proposals and mechanisms to stop corruption, Mr. Governor, it was you, it was
           you governor who appointed Elías Sánchez as your delegate to the board and
           president of the government transition committee, that is, you gave him the
           mechanisms to to find out about all the contracts, all the purchases, all the
           computers, all the software that was going to be bought, all from Elías
           Sánchez. You gave it to him, not me, you. And after that knowing that at six
           months he would become a lobbyist and call the heads of the agency to push
           contracts in his interests.

                                                    49
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                Exhibit A, Page 56 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 57 of 332




           A Spanish language full copy of the transcript of this broadcast with a side-by-side

    translation is attached as Exhibit S and incorporated herein and made a part of this Complaint.

    Each of the statements stated on paragraphs 117, 118, 119, 121 are false and defamatory on its

    face. Defendants knew when making the statements and implications therein that the statements

    were false or had no reasonable grounds to believe they were true.


           122.    By use of the particular words set forth in paragraphs 117, 118, 119, 121; and the

    making of markings on a screen on the June 25, 2019 Broadcast, Defendants conveyed among

    others, the following false and defamatory statements, implications and meanings of and

    concerning Plaintiffs:

           a.     That Sanchez was appointed as director of the Transition team; that such
           appointment was irregular; and the purpose was to give him access to the type of
           information that would allow him to benefit his clients.

           b.     That Sanchez appointment to the FOMB was also irregular and intended to
           give him access to information that would allow him to benefit his clients.

           c.     That Sanchez obtained information with the intention of influencing agency
           heads to benefit his clients with government contracts.

           d.      That Sanchez was guilty of the same actions and tools used by individuals
           that had been publicly accused of corruption behavior.


           123.    The false and defamatory meanings and implications of and concerning Plaintiffs

    alleged in paragraphs 119, 121 and 122 were also conveyed by the combination of individual

    statements contained in the June 25, 2019 Broadcast, (which were later reinforced on his July 12,

    2019 Broadcast), including the juxtaposition of words and statements to each other and the

    omission of certain facts, which in the aggregate, produced the false and defamatory inferences

    conveyed through said meanings and implications.


                                                   50
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 57 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 58 of 332




          124.    Contrary to the aforesaid false and defamatory statements, implications and

    meanings:

          a.      Sanchez was not appointed director of the Transition team, but instead,
          Chairman of the Transition team and the transition Committee included eleven
          members in total. The actual executive director of the Transition team was in fact,
          Mr. William Villafañe, who was later designated as the Governor’s Chief of Staff.
          In three out of the last four elections, the executive director of the transition team
          has been the individual designated as the Governor’s Chief of Staff. Pursuant to
          Public Act No. 197-2002, known as the “Government Transition Process Act”, it is
          the Executive Director who has the most important role during the transition period.
          The director has following responsibilities: (A) receiving the Transition reports
          from all of the agencies; (B) organizing the storage of the transition reports and
          making them available for the members of the media; and (C) making the transition
          documents available to the general public through the Internet. Moreover, in
          connection with the same broadcast Fonseca maliciously and with the intent to
          cause injury to Sanchez omitted pertinent information which, had it been included
          in the broadcast, would have mitigated against the inferences of criminality that the
          broadcast unavoidably implied in the public mind through Fonseca’s statements
          and illustrations. Such information includes: (1) the reality that by law, all transition
          hearings such as those referenced in the broadcast are open to the public and
          broadcasted to the public, and that all information exchanged between members of
          such groups are uploaded to a website repository for public access; and (2) that
          Sanchez did not take part in all of the public hearings and discussions during the
          transition process.

          b.      Furthermore, Article 15 of Public Act No. 197-2002 specifically defines
          “Confidential Information and Documents” as information and/or document whose
          disclosure is barred by other laws or affecting the rights of third parties and ongoing
          investigations. Therefore, plans for potential contracts by the agencies do not fall
          within the category of confidential information. In fact, none of the examples of
          what Fonseca claimed in the broadcast to be confidential and privileged information
          fall within that statutory definition, and so the referenced information to which the
          broadcast referred was all public information. Interestingly, Fonseca failed to
          mention that just like Mr. Villafañe, his good friend Ms. Itza Garcia was a member
          of the transition team with access to the same information; that at the time, both
          Mr. William Villafañe and Ms. Itza García had left their government positions
          under a public scandal; that Mr. Villafañe had opened his own practice as a lobbyist
          and attorney for private clients; and that Ms. Garcia was also working in the private
          sector.

          c.     The ex-officio non-voting member of the FOMB as the Governor’s
          representative, does not have a role in the internal dealings, meetings and
          discussions of members of the FOMB. The ex-officio member only takes part in
          the public hearings and has access only to the same information that is made

                                                  51
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 58 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 59 of 332




           publicly available by the Board. As a matter of fact, the FOMB established a
           contract review policy requiring agencies to submit for approval only those
           contracts already procured, but prior to execution, that exceed $10 million dollars.
           Furthermore, the FOMB’s contract review is performed by the General Counsel’s
           office, and the information is not submitted to the members of the Board.
           Furthermore, the contract review policy was adopted by the FOMB on November
           6, 2017, almost four (4) months after Sanchez had resigned from the FOMB.

           d.     There is not one agency head that has accused Sanchez of attempting to
           influence or pressured them into making decisions or to order them to grant
           contracts to any entity whatsoever.

           e.      Public Act 197-2002 contains a special civil action that can be filed against
           any member of the transition team that uses confidential information accessed as
           part of the transition process to benefit himself, a client or a family member. No
           such action has ever been filed against Sanchez.

           125.    Each and every statement, implication and meaning of and concerning the Plaintiffs

    alleged above in paragraphs 119, 121 and 122 are false.

           126.    Defendants knew and intended that the particular statements set forth            and

    published on the June 25, 2019 and July 12, 2019 Broadcasts would convey each and every false

    and defamatory implication and meaning set forth in paragraph 122 of and concerning the

    Plaintiffs and such false and defamatory meanings of and concerning the Plaintiffs were conveyed

    by the particular statements set forth in paragraphs 119 and 121, and by the inferences drawn from

    the June 25, 2019 and July 12, 2019 Broadcasts statements in the aggregate.

           127.    In the publication of the aforesaid false and defamatory statements, implications

    and meanings, Defendants acted with the required degree of actual malice to overcome any

    protections under the First Amendment and/or an Anti-Strategic Lawsuit Against Public

    Participation statute, given that (A) Fonseca is extremely biased against Plaintiffs due to his very

    close relationship to Ms. Itza García; (B) no individual has filed any administrative, civil or

    criminal claim at the time alleging misuse of government information for Sanchez’s own benefit,

    a client or a family member; (C) they had absolutely no support for their defamatory statements;

                                                  52
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 59 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 60 of 332




    (E) they had not checked or properly checked the facts underlying the June 25, 2019 or July 12,

    2019 stories and intentionally avoided contacting Sanchez to corroborate the allegations; and (F)

    Fonseca fabricated and mischaracterized facts to support its defamatory statements, implications

    and meanings in the June 25, 2019 and July 12 , 2019 Broadcasts.

             128.     Defendants’ Broadcasts referenced herein was made with actual malice in that

    Defendants knew that the aforesaid statements and meanings were false and/or published or caused

    them to be published in reckless disregard for their truth or falsity. To the best of our information

    and belief, Fonseca met with officials that confirmed to him that Sanchez was not the target of any

    criminal investigations. We expect that the extent of those conversations and the identity of the

    public officials will be revealed through discovery.

             129.     The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a grossly irresponsible manner in failing to

    determine their truth or falsity.

             130.     The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a negligent manner.

             131.     The airing and publishing of the Broadcast as described herein was accomplished

    by means which radically departed from responsible journalistic standards and practices.

             132.     The aforesaid false and defamatory statements with their implications and

    meanings intended by Defendants and understood by the viewing public to be of and concerning

    the Plaintiffs.

             133.     The defamatory statements with their implications and meanings alleged in

    paragraphs119, 121 and 122 were broadcasted by Defendants with bad motives and abject bad

    faith.


                                                     53
                                                  NAVARRO
                               66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 60 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 61 of 332




           134.    By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

    injured in their good name, character, reputation and professional standing in the community and

    within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

    high moral professional standards has been deeply damaged; their good names and character

    acquired over many years of providing dedicated and skilled professional services in the legal field

    have been gravely wounded; their professional relationships built over the years have been

    seriously impaired and undermined; their relationships with colleagues in the legal field have been

    seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

    friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

    knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

    have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

    Defendants.

           135.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

    additional damages including (A) the amounts spent by Plaintiffs in uprooting and moving to the

    State of Florida seeking a safe harbor for their own and their children’s personal security and

    emotional well-being, (B) damages sustained by the loss of Sanchez’s job and clients, (C) the

    amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

    attorneys, (D) the amount spent by Plaintiffs as legal fees and expenses in connection with any

    matters caused by the defamations alleged herein, and (E) the amount spent by Plaintiffs in seeking

    to restore their reputation, all resulting from the aforesaid acts of Defendants.

           136.    Plaintiffs reasonably believe that sufficient allegations are set forth herein to

    support punitive damage claim, and that discovery will reveal additional facts and proof that will

    support such a claim.


                                                   54
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 61 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 62 of 332




    VI.    JULY 17, 2019 BROADCASTS

           137.    On or about July 17, 2019, Defendants caused and published a broadcast of the

    Telenoticias newscast with special coverage of the public manifestations in Puerto Rico against

    ex-Governor Ricardo Rossello containing defamatory and slanderous statements of and

    concerning Sanchez (the “July 17, 2019 Broadcast”).

           138.    The July 17, 2019 Broadcast was aired live and a video segment was embedded in

    the republication of a story by the Center for Investigative Journalism (“CPI”) in Defendant’s

    website under the headline “Details about scheme orchestrated from Fortaleza” (“Fortaleza” or

    Fortress in English referring to the Governor’s mansion and headquarters in Puerto Rico) located

    at:      https://www.telemundopr.com/noticias/puerto-rico/detallan-esquema-orquestado-desde-

    fortaleza/101461/) containing outrageous allegations and several libelous per se statements (the

    “July 17, 2019 Story”).

           139.    In addition, on July 17, 2019, Fonseca broadcasted a Facebook live video from

    Telemundo’s                    news                  studio                  located               at:

    https://www.facebook.com/JayFonsecaPR/videos/447608732750988. The first half of the video

    consisted of part of the live broadcast from Telenoticias and the second half included images of

    Fonseca walking around the studio making defamatory and slanderous statements based also on

    the CPI story (the “July 17, 2019 Facebook Live”).

           140.    Under standard common law principles, a person who publishes a defamatory

    statement by another bears the same liability for the statements as if he or she had initially created

    it. However, when the re-publisher is a website, Section 230 of the Communications Decency Act

    (“CDA”) provides immunity from tort liability to the website (“interactive computer service”) so

    long as the information is provided by a third party (“information content provider”). Similarly,


                                                    55
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                              Exhibit A, Page 62 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 63 of 332




    under Florida law, if you republish a news item from a “reputable news service,” you may be

    covered by the privilege known as the “wire service defense”.

           141.    The immunity for tort liability under Section 230 of the CDA is not extended to

    websites that can be considered an information content provider (defined as any person or entity

    that is responsible, in whole or in part, for the creation or development of the content). Likewise,

    the wire service defense is only applicable if the defendant meets the following four elements: (i)

    republished a news item from a reputable news agency; (ii) did not know the information was false

    and (iii) the news item on its face does not indicate any reason to doubt its veracity; and (iv) you

    do not substantially alter the news item when republishing it.

           142.    The July 17, 2019 Story falsely and maliciously charge Sanchez with participating

    in a criminal enterprise to loot the Government of Puerto Rico by generating millions of dollars

    for self-gain through placing accomplices in key positions to control the flow of information from

    the agencies and awarding lucrative contracts. The libelous per se and defamatory statements of

    and concerning Sanchez contained therein are:

           a.      “The looting, carried out through a main scheme and several secondary ones
           that share the same modus operandi and similar protagonists, was orchestrated from
           Fortaleza by the closest friends of Governor Rossello Nevares and with his
           knowledge, the investigation revealed. The modus operandi involved planting
           internal staff and external contractors in key advisory and communications
           positions in the agencies to control the entry and exit of information. Also sharing
           privileged data on government contracts to benefit private clients in exchange for
           commissions and payments. At the top of the scheme is the former president of the
           Transition Committee, lobbyist, former campaign manager and close friend of
           Rossello, Elias Sanchez”.

           b.      “The main scheme is composed by these three figures - Sánchez, Bermudez
           and Miranda -, who on paper operate as "private citizens" and "contractors", but
           who in reality constitute the government upper echelons, with more power than any
           of the constitutional cabinet secretaries of Governor Rossello, according to multiple
           sources. In turn, it connects, sometimes directly and sometimes tangentially, with
           particular schemes, such as those uncovered with the arrests made by the Federal


                                                  56
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 63 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 64 of 332




          Prosecutor in July at the Department of Education, the Health Insurance
          Administration (ASES) and the BDO accounting firm.”

          c.     “Sánchez, Bermudez and Miranda have generated millions through their
          businesses and have made decisions on a lot of what has happened in the
          Government in terms of hiring, firing and public projection since Rossello Nevares
          took office in January 2017, sources agree.”

          d.      “In the case of Sanchez, there are also undue and illegal interventions with
          cabinet secretaries. At least four agency heads went directly to the Governor or his
          advisers in Fortaleza to denounce these interventions by Sanchez at least since 2017
          but the Governor never ordered an investigation or took action on it.”

          e.     “Although he does not have direct contracts with the Government, Sanchez,
          who has the closest link with the Governor, controls most of the larger contracts,
          placing his clients in a large part of the agencies and charging commissions of up
          to 25% of the amount of the contracts and fixed retainers that have reached $50,000
          per month, indicated four sources that have witnessed the dynamics.”

          f.     “As they reported in separate conversations, the lobbyist [Sanchez] had
          constant access to Fortaleza and to privileged information on the large contracts
          that would take place in the agencies, he "connected" them to his clients and
          presented himself, frequently without invitation, at the doors of said agencies to
          present proposals tailored for the services they would be seeking.”

          g.     “One of these cases occurred in the midst of Hurricane Maria, when the
          company Adjusters International was hired for recovery work under the Tu Hogar
          Renace program of the Department of Housing. Sanchez's client, AECOM, lost that
          bid, and in December 2017 Sanchez appeared at the secretary's office, Fernando
          Gil Enseñat, to make demands to the official about his decision, two sources
          revealed to the CPI.”

          h.      “In mid-2018, Sanchez personally took his client GILA Corporation to the
          Department of the Treasury to push for contract regarding delinquent debt
          collection and managed to meet at least four times with two of the main officials
          and with one contractor: the current Secretary of the Treasury, and then advisor,
          Francisco Parés, the former secretary of the Treasury and then contractor, Juan
          Carlos Puig and the then secretary of the Treasury and chief financial officer, Raúl
          Maldonado, according to two sources with direct knowledge of the event.”

          i.     “Fuentes Marimón - who is outside of Puerto Rico - has not specified
          whether her complaints included Sánchez's interventions in the Treasury and was
          not available for an interview.”

          j.     “On the other hand, multiple sources spoke to the CPI about Sánchez's
          improper interventions in favor of his client, Microsoft. The technology company
          has secured more than $100 million in contracts during this administration. Two
                                                 57
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 64 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 65 of 332




           sources pointed, for example, to the $ 11 million contract signed last summer to
           license AmpliFund, a Microsoft-owned grant management application. Despite the
           fact that the Government already had a similar and effective tool, and that it would
           cost a fraction to extend said license, the Rosselló Nevares administration decided
           to acquire the AmpliFund license.”

           k.      “According to two sources, an improper intervention by Sánchez also
           occurred in the Department of Correction when the Carolina Catering Services
           company obtained a $300 million contract to manage the stations, laundries and
           food in the prisons. The contract was awarded to this company despite bidding with
           a higher cost than another competitor, Trinity. Two sources told the CPI that
           Sanchez was the person responsible for intervening in the auction and getting
           Carolina Catering to obtain the contract.”

           l.      “A source indicated that after Hurricane María, Sánchez, through Christian
           Sobrino, brought the company CSA to the table, so that, through the Agency for
           Emergency and Disaster Management (AEMEAD), would obtain the contract for
           inspection of schools after the emergency. The $800,000 contract was awarded in
           late September 2017 and canceled shortly thereafter amid criticism, including from
           then-Secretary of Education Julia Keleher. Last week Keleher was also indicted by
           the feds in a scheme - so far unrelated - where BDO, Scherrer and Velázquez were
           also protagonists.”

    A Spanish language copy of the statements of the July 17, 2019 Story with a side-by-side

    translation is attached as Exhibit U incorporated herein and made a part of this Complaint.

       143.        The July 17, 2019 Broadcast built upon, commented and expanded on the July 17,

           2019 Story describing the statements therein as confirmed facts. The July 17, 2019

           Broadcast contains the following slanderous and defamatory statements:

           a.      “What the Center for Investigative Journalism did is a devastating article
           because although one had doubts, because we are going to give him the benefit of
           the doubt that part of the information has clarifications, it is the relationship
           between Elías Sánchez and the Governor lying in bed together and his closest
           working group, about someone that has already been proven what we all knew here,
           that Elias Sanchez went to fight with agency heads when they did not give the
           contracts to his clients.”

           b.      “And I'm going to say more, Carlos Contreras has to explain also if he was
           called by Elias Sanchez regarding a contract that he wanted to procure through RFP
           [Request for Proposals] and Elías Sánchez was opposed to the RFP.”

           c.     “Again, the lying-in bed between the Governor and Elias Sanchez is
           obvious in this chat, and not only Elias Sanchez, but another group of individuals
                                                    58
                                              NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 65 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 66 of 332




          that were making money without restraint, and frankly, again, that is the main topic
          here. It is that, access was given to continuous perennial information up to the
          strategy of how to communicate that information, even privileged and confidential
          information to people who later went and charged someone: I got you a contract,
          give me 25%. In other words, I got you a 10 million dollars contract, give me two
          and a half million. In other words, we are talking about, people just in case, the
          contract, which one of those who he allegedly lobbied for that is being talked about
          there, is a contract for multimillion-dollar amounts. We are not talking about 700
          thousand dollars being made like Velázquez Piñol in the indictment, we are talking
          about millions and millions of dollars”.

          d.      Diaz Olivo: “Since the times of the Iliad and the Odyssey, [Pabon Roca: Oh
          damn!] regarding the relationship between Patroclus and Achilles, a relationship of
          solidarity of such a nature as that revealed here has not been seen.” Pabon Roca:
          “Are they well compenetrated?” Diaz Olivo: “Very compenetrated early on their
          beginnings and certainly, this was an ongoing activity, planned, ordered, and with
          full knowledge of the Governor. That is what is behind these revelations.” Pabon
          Roca: “And who is Patroclus and who is Achilles?” Diaz Olivo: It will have to be
          determined here in this case. But history tells these things. And the interesting part
          of this situation is that this is why we saw that when the Governor was asked
          questions about this relationship, the Governor could not answer them, he evaded
          them or gagged more than usual”.

          e.      Fonseca: “But Carlos, look, I'm going to say, and forgive me for interrupting
          you, the Governor told the country when he was repentant and humbled with a
          contrite heart before the church, before the hall of mirrors where he was reflected
          before the people. Because that is the symbolism of the hall of mirrors […] and he
          told the people that Velazquez Piñol had no control of anything”. Diaz Olivo: No,
          because it was Elias. He was correct”.

          f.       Reporter Solla: “I want to return to the subject of the Governor’s Chief of
          Staff because I believe that there were important revelations and above all, this
          article talks about interactions and potential contracts and you were about to touch
          on that issue.” Pabon Roca: “Yes, I was directed to precisely a contract that is in
          controversy. The company has denied a relationship with Elias Sanchez and so says
          the CPI article, but the journalists' sources, two I believe in this case, the sources
          say that it is Elias Sanchez who was behind and it has to do with food in [the
          Department of] Correction.” Fonseca: It was three hundred million in food.” Pabon
          Roca: “A small contract [sarcastically] of three hundred million dollars where it is
          imputed that it was taken away from one company and given to the other, which is
          Elias Sanchez's goddaughter. Again, I repeat, the company has denied it and the
          Center responsibly reflects it. But again, there is a problem and I wanted to have
          asked him why he hesitates, he first recognizes a contract, he says that he does not
          remember that he has to look up his calendar, and then he says that there were
          several companies that Elias Sanchez brought, and we know about this one at least
          as stated, right, that could have clarified if the company says the reason, the truth
          or not.”
                                                    59
                                                NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 66 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 67 of 332




    A Spanish language copy of the statements of the July 17, 2019 Broadcast with a side-by-side

    translation is attached as Exhibit U incorporated herein and made a part of this Complaint.

           144.    By use of the particular words set forth in paragraph 143, Defendants conveyed

    among others, the following false and defamatory statements, implication and meaning of and

    concerning Sanchez:

           a.     The doubtful allegations have turned into proven facts where Sanchez
           intervened with agency heads when his clients were not favored.
           b.      Sanchez also intervened with the Secretary of Transportation to influence
           his decision because Sanchez opposed the use of a competitive procurement process
           in order to benefit his client.
           c.      Sanchez charged commissions of 25% to his clients based on the total
           amount of the contracts, and thus, Sanchez obtained millions of dollars through his
           relationship with the Governor.
           d.     Sanchez had an intimate relationship with the ex-Governor and the engaged
           in sexual activity with each other.
           e.     Sanchez controlled the matters involving the Puerto Rico Health Insurance
           Administration for which Velazquez Piñol was arrested.
           f.      Although it has been denied by sources on the record, it is still not clear if
           the catering company was Sanchez’s client because the journalists in the article
           have two unnamed anonymous sources and a $300 million contract is the type of
           deal in which Sanchez would be involved.

           145.    The July 17, 2019 Facebook Live contains the following slanderous and defamatory

    statements:

           a.       “The CPI has published a list of agreements of Elías Sánchez that was in
           the chat, and again the important thing for me about this is, remember it is
           corruption and that the manifestations cannot be stopped. But it is very important,
           that if you see that link, which I put there just in case, I think the time has come for
           it to become quite clear here, that there appears to have been an agreement of people
           who helped in Ricardo Rossello’s campaign, after leaving contracts at levels
           impossible to accept and that those people were in bed with the administration and
           the governor specifically that is very shameful.”

           b.      “In other words, we are talking about that, for example, Elias Sanchez
           according to the CPI charged up to 50 thousand dollars per month for lobbying for
           a contract with the government and could charge you up to 25% commission. In
           my life I had heard that commission, it is normal 3 to 10%, 25% I had never heard
                                                    60
                                             NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 67 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 68 of 332




           a figure like that, and the CPI affirms that that is what was being paid. In other
           words, we are talking that if this information that is being shared with "District of
           New York" is true, which is the district where basically the most brutal corruption
           cases and mafia cases take place, they go to "District of New York”. That's where
           they are investigated, because this grand jury that is there, appears to have
           information and evidence according to the CPI that are simply incredible.”

           c.      “We are talking about a criminal organization and I am not exaggerating, if
           you read that article that is what it says, I am not saying that this is true because I
           am not aware of that and they are not my sources. A large part of what is there we
           have said it on my TV program but not all of it and frankly some of it are things
           that are very complicated things. Specifically, we are talking about how Alberto
           Velázquez Piñol, who the governor says was not named something, since it seems
           that he had access to much more than what was said and especially the lobbyists
           lying in bed in that chat. In other words, Ramón Rosario, who is now lobbying as
           well, the governor gives Carlitos Bermúdez access to ridiculously high contracts
           for giving public relations, to Edwin Miranda who got into contracts with the
           government through various mechanisms and corporations, we are talking of Elias
           Sanchez making money but by ridiculous numbers; and then again in the chat you
           see the level of the brotherhood and the level of everything is fine and everything
           is cool.”.

    Spanish language copy of the statements of the July 17, 2019 Facebook Live with a side-by-side

    translation is attached as Exhibit V incorporated herein and made a part of this Complaint.

           146.    Each and every one of the statements of and concerning Sanchez alleged above in

    paragraph 142 from the July 17, 2019 Story are completely false and defamatory per se. In

    addition, each and every one of the statements of and concerning Sanchez alleged above in

    paragraphs 143 and 145 from the July 17, 2019 Broadcast and Facebook Live are completely false

    and defamatory per se.

           147.    The false and defamatory meanings and implications of and concerning Plaintiffs

    alleged in paragraph 144, were also conveyed by the combination of individual statements

    contained in the July 17, 2019 Broadcast, including the juxtaposition of words and statements to

    each other and the omission of certain facts, which in the aggregate, produced the false and

    defamatory inferences conveyed through said meanings and implications.


                                                   61
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 68 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 69 of 332




           148.   Contrary to the false and defamatory statements, implications and meanings of and

    concerning Sanchez described in paragraphs 143, 144 and 145:

           a.      Not one single Secretary or head of a government agency has accused
           Sanchez of intimidating or forcing them to award contracts to any of Sanchez’s
           clients. Sanchez has been a well-known lobbyist whom Defendants have
           criminalized for engaging in actions protected by the First Amendment of the
           Constitution of the United States of America. The Constitution guarantees
           everyone, rich or poor, business owners or labor unions, the right to petition
           (lobby), along with the right to practice religion freely, to express their opinions in
           public and to rally for a cause.

           b.     The Secretary of Transportation has never alleged or accused Sanchez of
           intervening or opposing a competitive procurement process within the Department
           of Transportation.

           c.     Sanchez has never charged a percentage of a government service or goods
           contract.

           d.      Sanchez is not a homophobic individual and would not be usually offended
           by such claims as he is happily married to Rodriguez. However, the fact that
           Defendants caused and allowed this type of mockery and innuendos on live
           television is offensive to individuals non-conforming to the stereotypes that were
           celebrated on the broadcast. Their clear intention was to degrade Sanchez by
           insinuating that he had obtained favors from the Governor in exchange for sexual
           activity. In their exchange, the cast: (i) emphasized the word “encamamiento”
           (“lying in bed,” in English) numerous times and stated that Sanchez and the then
           Governor had been lying in bed together since the beginning of their friendship; (ii)
           compared their friendship to the Greek mythology figures of Achilles and Patroclus
           to mockingly imply a homo-erotic bond between them, while asking who was
           Achilles and who was Patroclus of the two in order to trigger stereotypical and
           stigmatic notions of gender roles; (iii) speculated on how they were
           “compenetrados” (“embedded” in English, with clear connotations of sexual
           penetration); and (iv) used the word “gagged” to describe the manner in which the
           Governor responded to questions about Sanchez and their relationship (again with
           obvious sexual connotations). Defendants uttered these homosexual innuendos
           publicly while laughing out loud and using a mocking tone. The slanderous per se
           statements were made with the sole intent of publicly degrading Sanchez,
           particularly in the context of the predominantly Latino culture of Telemundo’s
           Spanish-speaking audience, in which homosexuality is widely regarded as a social
           taboo and stigma. This entire portion of the newscast is unsettling due to the fact
           that a major network would use its news program to not only make defamatory
           statements of corruption against Sanchez but decided to mischaracterize and use
           references to homosexuality as a way of degrading, humiliating and making jokes
           at the expense of Sanchez and his family. Telemundo’s tolerance for such
           stereotypical and discriminating expressions aimed at inflaming all kinds of
                                                    62
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 69 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 70 of 332




                negative sentiments by linking corruption allegations with anti-gay prejudice is not
                only disrespectful but unbecoming of our times.

                e.      The public record shows that Sanchez did not participate in any negotiations
                on behalf of any client regarding the Government’s health plan. Sanchez did not
                lobby before ASES on behalf of any client in connection with the Vital program’s
                procurement process, including Triple S. In fact, it was known to Fonseca who the
                actual lobbyist for Triple S on the ASES matters were. The extend of Fonseca’s
                knowledge and the exact moment in which he became aware of Sanchez’s none-
                involvement, given his long-standing business relationship with Triple S’ direct
                competitor, will be reveal through discovery.

                f.      Sanchez had emphatically denied any involvement with the alleged catering
                company. As well as the owner of that company, who also denied any relationship
                with Sanchez. Furthermore, the Secretary of the Correction and Rehabilitation
                Department of Puerto Rico stated that Sanchez had never intervened with anything
                related to such matter15.

                149.      Each and every statement, implication and meaning of and concerning the Sanchez

     alleged above in paragraphs 143, 144 and 145 are false.

                150.      Defendants knew and intended that the particular statements set forth in paragraph

     142 and published on the July 17, 2019 Broadcast would convey each and every false and

     defamatory implication and meaning set forth in paragraph 144 of and concerning Sanchez and

     such false and defamatory meanings of and concerning Sanchez were conveyed by the particular

     statements set forth in paragraphs 143 and 145, and by the inferences drawn from the July 17,

     2019 Broadcast and Facebook Live statements in the aggregate.

                151.      Defendants would not be able to claim the immunity under Section 230 of the CDA

     because item (j.) of paragraph 142 is obviously based on the stories published by Defendants in

     connection with the Department of Health and Mr. Japhet Rivera’s allegations. Thus, Defendants

     would be considered to be an information content provider for purposes of the July 17, 2019

     Story.



    15   Found at: https://periodismoinvestigativo.com/2019/07/el-saqueo-a-los-fondos-publicos-detras-del-chat/
                                                                 63
                                                              NAVARRO
                                      66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                                Exhibit A, Page 70 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 71 of 332




           152.    Likewise, the wire service defense would not be available to Defendants because

     Fonseca admitted to having doubts about the allegations and the July 17, 2019 Story on its face

     indicates multiples reason to doubt its veracity. For example, the Story describes a main scheme

     headed by Sanchez that had some type of connection with the scheme uncovered with the arrests

     made by the Federal Prosecutor in July at the Department of Education, the Health Insurance

     Administration (ASES) and the BDO accounting firm. However, the journalists contradict

     themselves by stating that “Last week Keleher was also indicted by the feds in a scheme - so far

     unrelated - where BDO, Scherrer and Velázquez were also protagonists.”

           153.    In the publication of the aforesaid false and defamatory statements, implications

     and meanings, Defendants acted with the required degree of actual malice to overcome any

     protections under the First Amendment and/or an Anti-Strategic Lawsuit Against Public

     Participation statute, given that (A) the claims included in the CPI article are so outrageous that

     no self-respecting journalist would accept them without question; (B) there was no actual

     independent corroboration by Defendants of the statements in the July 17, 2019 Story, Broadcast

     and Facebook Live; (C) no individual had brought any administrative, civil or criminal claims

     against Sanchez at the time the alleged incidents allegedly occurred; (D) Fonseca, as a licensed

     attorney, is subject to a higher ethical standard in his analysis and understanding of legal matters;

     (E) they had absolutely no support for their defamatory statements; (E) they had not checked or

     properly checked the facts underlying the July 17, 2019 Statements and intentionally avoided

     contacting Sanchez to corroborate the allegations; (F) that the aforesaid false and defamatory

     statements, implications and meanings were contradicted by substantial credible information,

     which Defendants had prior to the July 17, 2019 Facebook Live; (G) Fonseca admitted during the

     broadcast to having “doubts” about the allegations which equates to a high degree of subjective


                                                   64
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 71 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 72 of 332




     awareness that they were probably false; (H) Fonseca admitted to sources known to Plaintiffs that

     he had spoken to federal sources, who confirmed that there was no investigation of Sanchez by

     the FBI, but that Fonseca wanted to shine a light so bright on him that something would have to

     give; and (I) Defendants ignored the truthful statements made by the catering company owner and

     the Secretary of Corrections, while relying on anonymous sources that refused to go on the record

     with their claims and that were unknown to Defendants.

              154.   Defendants’ July 17, 2019 Story and Broadcast was made with actual malice in that

     Defendants knew that the aforesaid statements and meanings were false and/or published or

     caused them to be published in reckless disregard for their truth or falsity.

              155.   The aforesaid defamatory statements, implications and meanings were published or

     caused to be published by Defendants acting in a grossly irresponsible manner in failing to

     determine their truth or falsity.

              156.   The aforesaid defamatory statements, implications and meanings were published or

     caused to be published by Defendants acting in a negligent manner.

              157.   The airing and publishing of the July 17, 2019 Story and Broadcast as described

     herein was accomplished by means which radically departed from responsible journalistic

     standards and practices.

              158.   The aforesaid false and defamatory statements with their implications and

     meanings intended by Defendants and understood by the viewing public to be of and concerning

     Sanchez.

              159.   The defamatory statements with their implications and meanings alleged in

     paragraphs 143, 144 and 145 were published by Defendants with bad motives and abject bad

     faith.


                                                    65
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                              Exhibit A, Page 72 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 73 of 332




           160.    By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

     injured in their good name, character, reputation and professional standing in the community and

     within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

     high moral professional standards has been deeply damaged; their good names and character

     acquired over many years of providing dedicated and skilled professional services in the legal

     field have been gravely wounded; their professional relationships built over the years have been

     seriously impaired and undermined; their relationships with colleagues in the legal field have

     been seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by

     colleagues, friends, neighbors, and acquaintances as well as the public at large who viewed or

     acquired any knowledge of the aforesaid false and defamatory statements of and concerning

     Plaintiffs. Plaintiffs have also sustained pain and suffering and mental anguish by reason of the

     aforesaid acts of Defendants.

           161.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

     additional damages including (A) the amounts spent by Plaintiffs in uprooting and moving to the

     State of Florida seeking a safe harbor for their own and their children’s personal security and

     emotional well-being, (B) damages sustained by the loss of Sanchez’s job and clients, (C) the

     amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

     attorneys, (D) the amount spent by Plaintiffs as legal fees and expenses in connection with any

     matters caused by the defamations alleged herein, and (E) the amount spent by Plaintiffs in

     seeking to restore their reputation, all resulting from the aforesaid acts of Defendants.

           162.    Plaintiffs reasonably believe that sufficient allegations are set forth herein to

     support punitive damage claim, and that discovery will reveal additional facts and proof that will

     support such a claim.


                                                   66
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 73 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 74 of 332




   VII.        JULY 18-24, 2019 BROADCASTS

           163.    On or about July 18, 2019, Defendants caused and published a broadcast of the

    news capsule De Frente con Jay on the Dia a Dia show containing defamatory and slanderous

    statements of and concerning the Plaintiffs (the “July 18, 2019 Broadcast”). On or about July 24,

    2019, Defendants caused and published a broadcast under the headline “Manuel Natal untangles

    the bonds between Elías and Rossello” containing defamatory and slanderous statements of and

    concerning the Plaintiffs (the “July 24, 2019 Broadcast”).

           164.    The July 18, 2019 Broadcast contains a video excerpt under the headline “They

    deleted the chats” and can be located at: https://www.telemundopr.com/programas/dia-a-dia-

    programas-2/de- frente-con-jay-borraron-los-chats_tlmd-puerto-rico/101440/. The July 24, 2019

    Broadcast contains a video excerpt from the Jay y sus Rayos X show and can be located at:

    https://www.telemundopr.com/noticias/puerto-rico/manuel-natal-desmenuza-vinculos-entre-

    elias-y-rossello-telemundo-telenoticias/101284/.

           165.    The July 18, 2019 Broadcast falsely and maliciously charged Sanchez with setting

    up a pay-for-play scheme with ex-Governor Rossello to pay him a salary during his campaign

    period in exchange for future benefits under his Government administration. The July 18, 2019

    Broadcast contains the following false and slanderous statements of and concerning Sanchez:

           a.      “When Elías Sánchez was appointed, the Governor appointed him to be on
           the Fiscal Control Board, he had to file some reports. And Elías was slow in filing
           those reports because the federal law PROMESA required reports to be filed of the
           monies he had earned in the past. And guess who was an employee of Elías Sánchez
           in one of his corporations and had to be disclosed within the first six months of
           Ricardo Rossello's government? Who was an employee of Elias Sánchez, since
           2012 while he was looking to run for the [election] campaign and after that, he ran
           to be Governor of Puerto Rico. That is, who supported the Governor when he was
           being a candidate? Who gave the Governor a job, what did the Governor live on?”

           b.    “People of Puerto Rico, Elías Sánchez was the one who employed, the
           employer of Ricardo Rossello Nevares. Let them deny it! Let them deny it! ... Elías

                                                  67
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 74 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 75 of 332




           Sánchez paid the governor his salary, he paid the governor his salary and then Elías
           came and orchestrated a whole system to enrich himself. Doesn’t that sound like a
           trade of provide for me while I run and when I win, you enrich yourself? Doesn’t
           it seem that way? Did I mention any names? Yes, I said it because it is there, it is
           sworn before the Federal Government. So, for the record, this is not an opinion, this
           is facts. Well, because sometimes people don't like my opinions… But the facts,
           can you refute them? Can it be disputed that Elías Sánchez was the employer of
           Ricardo Rossello and that Ricardo Rossello later allowed Elías Sánchez to enrich
           himself without restraint? Can anyone refute that fact?”

           A Spanish language copy of the transcript of the July 18, 2019 Broadcast with a side-by-

    side translation is attached as Exhibit W incorporated herein and made a part of this Complaint.


           166.    On July 18, 2019, Fonseca posted the following false, defamatory and libelous

    statement into all of his official social media accounts (the “July 18, 2019 SM Post”): “ELIAS

    INVESTED HEAVILY IN RICKY BEFORE HE WAS GOVERNOR - And now Elías (his wife

    Valerie, his father-in-law Charlie and his mother-in-law Kathy Erazo) filled their hands and

    became a millionaire thanks to Ricky. These are the facts and we had revealed it a year ago, in

    fact, Rep. Manuel Natal made this graph. Elías was Ricky's employer and Elías had to put it in his

    official reports to the federal government. Isn't this a quid pro quo? Keep me on the campaign and

    I'll make you a millionaire if I win? Everything we have said now, the people see that we must be

    vigilant on a daily basis so that democracy is not mocked.

           A copy of the July 18, 2019 Facebook post Exhibit X incorporated herein and made a part

    of this Complaint.

           167.    The July 24, 2019 Broadcast falsely and maliciously charged Sanchez with setting

    up a pay-for-play scheme with ex-Governor Rossello to pay him a salary during his campaign

    period in exchange for future benefits under his Government administration.

           168.    It is important to point out that and excerpt of this show was published as part of

    Miami’s T51 article titled “Ricardo Rosselló resigns as Governor of Puerto Rico”. The addressed

                                                  68
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 75 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 76 of 332




    article written by Jay y sus Rayos X and Telemundo Puerto Rico can be found at:

    https://www.telemundo51.com/noticias/noticias-destacados/jay-fonseca-confirman-ricardo

    Rosselló-renunciara-manana/115068/. See Exhibit Y attached herein.

             169.       On said date, (July 24, 2019) Defendant’s show achieved a historical rating record

    with 32.5 of the viewers share vs a 9.8 share of its closest competitor.16 The rating achieved that

    night was higher than the ratings obtained in the previous two weeks by Telenoticias and

    NotiCentro (Telemundo’s competitor on Wapa TV).17

             170.      The July 24, 2019 Broadcast contains the following false and defamatory

    statements of and concerning Sanchez:

             a.      Fonseca: “We have Manuel Natal with us, an attorney and representative of
             the Citizen Victory Movement party. We are going to talk to you Manuel because
             some time ago you performed an investigation and you had published a video that
             talked about the relationship of the basically lying in bed between Elías Sánchez
             and the Governor.”

             b.     Natal: “Well, I think that in the face of the country’s impasse, the Puerto
             Rican people have already expressed themselves clearly and forcefully demanding
             the departure of Ricardo Rossello. Ricky Rossello refuses to resign. The Legislative
             Assembly refuses to dismiss him and I think that the key element is precisely Elias
             Sanchez because the future of Elias Sanchez is closely linked to that of Ricardo
             Rossello. To recount: Elias Sanchez was the best man at Ricardo Rossello's
             wedding. Ricardo Rossello was the best man at Elias Sanchez's wedding…Elías
             Sánchez was Ricardo Rossello's employer when Ricardo Rossello went all over the
             country campaigning under the Boricua the Time is Now movement.”

             c.     Fonseca: “So Elias Sanchez had a corporation that hired, that is, he paid
             Ricardo Rossello. For doing what? Because he was a lawyer.”

             d.      Natal: “In 2012 Veritas Consulting, which was the firm of Elias Sanchez,
             paid Ricardo Rossello; he collected close to $ 25,000 from Veritas Consulting.
             Interestingly, it should also be noted that Elias Sanchez was receiving payment
             from a contract with the President of the Senate at that time, Thomas Rivera Schatz.




    16 Taken from the website:https://www.tvboricuausa.com/2019/07/ratings-jay-fonseca-logra-audiencia-historica-jay-y-sus-rayos-

    x-telemundo.html.
    17 Id.

                                                             69
                                                          NAVARRO
                                   66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                            Exhibit A, Page 76 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 77 of 332




          So, on the one hand, Thomas Rivera Schatz gave money to Elias and Elias in turn,
          through his company, gave money to Ricardo Rossello.”

          e.      Fonseca: “Which wouldn't be the first time according to Companys, would
          it? Remember that the governor, according to the friend, mentor and as the eldest
          brother of the Governor, Yosem Companys who is a young Puerto Rican who
          studied at Yale and met Governor Pedro Rossello and Pedro Rossello treated him
          like a son and took him to his house. And he also says that Ricardo Rossello told
          him that he received money from legislators through corporations that passed
          money to him to contact Pedro Rossello.”

          f.      Natal: “And later as we know, Elias Sanchez became Ricardo Rossello's
          campaign director and later Ricardo Ricardo Rossello's representative before the
          Fiscal Control Board. Why is Elias Sanchez the key element? Because an
          investigation into Elias Sanchez is an investigation into Ricardo Rossello.”

          g.       Natal: “But Jay, the following worries me: I worry that this is not pursued
          to the final consequences. Because the governor's departure does not end this story.
          The links of Elias Sanchez must be investigated not only with Ricky Rossello but
          also with the House of Representatives that is about to begin an investigation.
          Because the information I have is that things as important as the presidency of the
          House of Representatives,       Elias Sánchez also intervened to move the votes in
          favor of Johnny Mendez. And in this particular case, each and every one of the
          investigations that we have done on the scandals in the Rossello administration, the
          presence of Elias Sanchez is the common denominator. Jay, I did a study that
          establishes that the known clients of Elías Sánchez in this four-year period have
          received nearly 1.3 billion in contracts with the Government. If Elias has a
          commission contract like the one that Velázquez Piñol had of 10%, that represents
          for Elias Sanchez about 130 million. Let's say he has 5%, that represents 65 million
          only in the clients we know. Clients like Triple S, clients like Saint James, EC
          Waste, Microsoft, clients with huge contracts with the Government of Puerto Rico
          and that is why it is important.”

          h.      Fonseca: “And others that we did not know of, for example, that of GILA,
          which was one of those that you went wait wait, but how if GILA was lobbied by
          Roberto Prats, I mean, as far as we knew. It turns out then that Elias Sanchez goes
          to a meeting with the Secretary of the Treasury and then denies it, but it turns out
          that it may be that he was not representing GILA but rather the parent company,
          because it turns out that the contract that issued you the fines from autoexpreso they
          took it away from one but they gave it to his brother. In other words, they gave it
          to the company that was owned by the same owner.”

          i.      Natal: “But another example of what you mentioned earlier, Elías Sánchez
          represents Puma, but Elias Sanchez does not only represent Puma. Elias Sanchez
          has a close relationship with Steve Kupka who is the lobbyist for the electric power
          authority, which in turn represents the firm that was hired by the electric power
          authority for the privatization process. So we see that the figure of Elias Sanchez is
                                                    70
                                               NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 77 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 78 of 332




           the common denominator in this Government and obviously to the extent that what
           everyone expects to happen in the next few hours or days happens to Elias Sanchez,
           that directly means that the Governor was also being investigated.”

           j.     Fonseca: And not only Elías Sánchez but the enlarged combo because it was
           the lobbying family, the family pack.”

           A Spanish language copy of the transcript of the July 24, 2019 Broadcast with a side-by-

    side translation is attached as Exhibit Z incorporated herein and made a part of this Complaint.


           171.    The gravely false, defamatory, and slanderous statements by Defendants on the July

    18, 2019 SM Post described in paragraph 166 are the type of stories that you would expect to hear

    in movies or political satire shows, but instead they are being articulated by the “lawyer, journalist,

    commentator and influencer” that is “one of the most influential people in public opinion in Puerto

    Rico,” and “the most influential personality when it comes to creating public opinion about news

    and politics in Puerto Rico and with certain demographics in the United States.” Fonseca forcefully

    takes his statement outside of the opinion and rhetorical hyperbole realm to press upon his viewers

    that these are the hard true facts. The statements are so preposterous, ridiculous and barbaric that

    it is difficult to wrap your mind around the fact that Fonseca is considered the paragon of

    journalism. Contrary to Fonseca’s statements, Rossello was hired by Veritas firm during the year

    2012 for a short-term engagement not exceeding a period of six (6) months with a $5,000 salary

    per month. In fact, Rossello’s campaign commenced on September 20, 2015, more than thirty (30)

    months after the end of his engagement with Sanchez’s company Veritas Consulting. To imply

    that Sanchez and Rossello setup a quid-pro-quo arrangement where in exchange for $25,000,

    Sanchez and all of his immediate family members would become multimillionaires is material for

    a cheap paperback novel. Unfortunately, as laughable as it may sound, the gist of the matter is

    that most of his viewers and followers robotically believe his stories and are convinced that


                                                   71
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 78 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 79 of 332




    Plaintiffs are a criminal mafia that has looted the Government of Puerto Rico, and as a consequence

    have subjected Plaintiffs to humiliation, hatred, distrust, contempt, aversion ridicule and disgrace.

           172.    By use of the particular words set forth in paragraph 165, Defendants conveyed

    among others, the following false and defamatory statements, implications and meanings of and

    concerning Plaintiffs:

           a.      Sanchez failed to file on time the financial disclosures required by
           PROMESA. The financial disclosures revealed that Rossello had been an employee
           of Veritas Consulting. That Sanchez maintained Rossello financially during his
           political campaign for Governor.

           b.      Sanchez enriched himself as payback for having supported Rossello
           financially.


           173.    By use of the particular words set forth in paragraph 170, Defendants conveyed

    among others, the following false and defamatory statements, implications and meanings of and

    concerning Plaintiffs:

           a.    Manuel Natal completed an independent investigation that confirmed
           Fonseca’s allegations that Sanchez and the Governor were lying in bed together.

           b.     Sanchez and the ex-Governor’s past and future are intertwined. Sanchez and
           the ex-Governor had some type of compensation scheme when Rossello was
           campaigning around the island.

           c.     It was illegal for Rossello to be an employee of Sanchez’s firm because
           Rossello is not a lawyer.

           d.     Sanchez, Rossello and the President of the Senate, Thomas Rivera Schatz
           had developed a scheme to pass public funds to Rossello.

           e.    The scheme was confirmed by Rossello’s older brother to whom Rossello
           had admitted the existing scheme.

           f.      The way to force Rossello out of the Government is by going after Sanchez.

           g.      Forcing Rossello out of Government is not the final stage. Sanchez must
           pay for the millions of dollars he has stolen from the Government.



                                                   72
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 79 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 80 of 332




           h.     Sanchez is a lobbyist related to GILA Corporation who participated in
           meetings regarding the contract that had been cancelled with GILA.

           i.      Sanchez has been part of a criminal enterprise and will be arrested soon.

           j.      Sanchez and his family are a criminal enterprise that will be going to jail.


           174.    The false and defamatory meanings and implications of and concerning Plaintiffs

    alleged in paragraphs 172 and 173, were also conveyed by the combination of individual

    statements contained on the July 18, 2019 SM Post, the July 18, 2019 Broadcast and the July 24,

    2019 Broadcast, including the juxtaposition of words and statements to each other and the omission

    of certain facts, which in the aggregate, produced the false and defamatory inferences conveyed

    through said meanings and implications.

           175.    Contrary to the aforesaid false and defamatory statements, implications and

    meanings conveyed in paragraphs 165 and 172:

           a.      Sanchez filed all of his financial disclosures with the Financial Oversight and
           Management Board (FOMB) in a timely manner. All of the disclosure documents are
           publicly available and easily accessible on the FOMB’s website and include the dates on
           which they were filed. Interestingly, none of the financial disclosure documents required
           or included information about payments to employees for the past six years. There was
           absolutely no information regarding the short-term employment engagement between
           Veritas and Ricardo Rossello on any of the FOMB’s financial disclosures.

           b.     The alleged enrichment by Plaintiffs is a fabrication by Fonseca’s ill-will and a
           product of his imagination.


           176.    Contrary to the aforesaid false and defamatory statements, implications and

    meanings conveyed in paragraph 170 and 173:

           a.     We have already commented extensively on the unbecoming use of sexual
           innuendo to degrade Sanchez and linking allegations of corruption with anti-gay prejudice
           in Paragraph 143, item d.

           b.      Rossello was indeed employed by Sanchez’s company Veritas Consulting LLC in
           the year 2012 for a short four-to-five-month period to work on a specific project involving
           issues for a client in the private sector.
                                                  73
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 80 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 81 of 332




           c.      In 2012, Veritas Consulting LLC did not conduct business as a law firm. A simple
           search of the Puerto Rico Registry of Corporations maintained by the Department of State
           would have revealed that the purpose of the company is not related to legal services, but
           instead to “engage in all those activities authorized by the General Law of Corporations of
           Puerto Rico, as amended”.

           d.     Once again, a simple search in the Registry of Government Contracts maintained
           by the Puerto Rico Comptroller’s Office would have revealed that Sanchez indeed had a
           Government contract with the Office of Legislative Services of the Legislative Assembly
           of Puerto Rico, and not with the President of the Senate, to serve as an advisor from January
           16, 2009 through June 30, 2011. Therefore, there was no overlapping between Sanchez’s
           contract with the Office of Legislative Services and the short-term employment by Veritas
           with Ricardo Rossello in the year 2012.

           e.      Yosem Companys is not Ricardo Rossello’s older brother. His accounts have never
           been corroborated by anyone within the Rossello family or elsewhere. In fact, Ricardo
           Rossello said on Twitter that the allegations were “totally false. It is truly lamentable and
           disappointing that a person which I considered a friend would make such ill-intentioned
           and false comments”.

           177.    This is the type of ill-intended statements that have resulted in threats to Plaintiffs

    wellbeing and physical integrity. See Exhibit DD.

           178.    This is not only flat out outrageous and ridiculous, but it is defamatory per se.

           179.    As expressed by Sanchez in his written reaction to the CPI libelous claims that was

    published by Telemundo, he has never had any relationship with GILA LLC, any of its subsidiaries

    or its parent company. It is correct that Sanchez participated in meetings with the Department of

    Treasury, but it was in representation of the company Treasury Services Group, LLC and in

    relation to a proposal related to collection services for bad or uncollectible accounts, not for issues

    related to autoexpreso. The proposal included MSB, a company that is indeed related to GILA

    LLC and whose representative is Roberto Pratts, and not Sanchez. Sanchez has not participated

    in any meetings regarding the autoexpreso contract.

           180.    After 18 months, no one in Plaintiffs family has been arrested or accused of any

    criminal activity.


                                                   74
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 81 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 82 of 332




           181.    Each and every statement, implication and meaning of and concerning the Plaintiffs

    alleged above in paragraphs 165 through 173 are false.

           182.    Fonseca knew and intended that the particular statements set forth in paragraph 166

    and published on the July 18, 2019 SM Post would convey each and every false and defamatory

    implication and meaning that can be inferred therefrom, of and concerning the Plaintiffs and such

    false and defamatory meanings of and concerning the Plaintiffs were conveyed by the particular

    statements set forth in paragraph 166, and by the inferences drawn from the July 18, 2019 SM Post

    statements in the aggregate.

           183.    Defendants knew and intended that the particular statements set forth in paragraph

    165 and published on the July 18, 2019 Broadcast would convey each and every false and

    defamatory implication and meaning set forth in paragraph 172 of and concerning the Plaintiffs

    and such false and defamatory meanings of and concerning the Plaintiffs were conveyed by the

    particular statements set forth in paragraph 165, and by the inferences drawn from the July 18,

    2019 Broadcast statements in the aggregate.

           184.    Defendants knew and intended that the particular statements set forth in paragraph

    170 and published on the July 24, 2019 Broadcast would convey each and every false and

    defamatory implication and meaning set forth in paragraph 173 of and concerning the Plaintiffs

    and such false and defamatory meanings of and concerning the Plaintiffs were conveyed by the

    particular statements set forth in paragraph 170, and by the inferences drawn from the July 24,

    2019 Broadcast statements in the aggregate.

           185.    In the publication of the aforesaid false and defamatory statements, implications

    and meanings, Defendants acted with the required degree of actual malice to overcome any

    protections under the First Amendment and/or an Anti-Strategic Lawsuit Against Public


                                                  75
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 82 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 83 of 332




    Participation statute, given that (A) the claims by Fonseca and Mr. Manuel Natal are so outlandish

    that no self-respecting journalist would accept them without question, although the average viewer

    could believe them; (B) there was no actual independent corroboration by Defendants of any the

    statements in the July 18, 2019 and July 24, 2019 statements; (C) no individual had brought any

    administrative, civil or criminal claims against Sanchez at the time the alleged incidents allegedly

    occurred; (D) Fonseca, as a licensed attorney, is subject to a higher ethical standard in his analysis

    and understanding of legal matters; (E) they had absolutely no support for their defamatory

    statements; (E) they had not checked or properly checked the facts underlying the July 18, 2019

    and July 24, 2019 statements and intentionally avoided contacting Sanchez to corroborate the

    allegations; (F) that the aforesaid false and defamatory statements, implications and meanings were

    contradicted by substantial credible information, which Defendants had prior to the broadcast of

    the statements; (G) Defendants ignored the truthful statements made by Sanchez in order to avoid

    a fair and balanced report; and (H) Fonseca’s extreme bias and ill-will against Plaintiffs.

            186.     Defendants’ July 18, 2019 SM Post, July 18, 2019 Broadcast and July 24, 2019

    Broadcast were made with actual malice in that Defendants knew that the aforesaid statements and

    meanings were false and/or published or caused them to be published in reckless disregard for

    their truth or falsity.

            187.     The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a grossly irresponsible manner in failing to

    determine their truth or falsity.

            188.     The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a negligent manner.




                                                    76
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                              Exhibit A, Page 83 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 84 of 332




           189.    The airing and publishing of the July 18, 2019 SM Post, the July 18, 2019 Broadcast

    and the July 24, 2019 Broadcast as described herein was accomplished by means which radically

    departed from responsible journalistic standards and practices.

           190.    The aforesaid false and defamatory statements with their implications and

    meanings intended by Defendants and understood by the viewing public to be of and concerning

    Sanchez.

           191.    The defamatory statements with their implications and meanings alleged in

    paragraphs 165 through 170 were published by Defendants with bad motives and abject bad faith.

           192.    By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

    injured in their good name, character, reputation and professional standing in the community and

    within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

    high moral professional standards has been deeply damaged; their good names and character

    acquired over many years of providing dedicated and skilled professional services in the legal field

    have been gravely wounded; their professional relationships built over the years have been

    seriously impaired and undermined; their relationships with colleagues in the legal field have been

    seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

    friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

    knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

    have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

    Defendants.

           193.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

    additional damages including (A) the amounts spent by Plaintiffs in uprooting and moving to the

    State of Florida seeking a safe harbor for their own and their children’s personal security and


                                                  77
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 84 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 85 of 332




    emotional well-being, (B) damages sustained by the loss of Sanchez’s job and clients, (C) the

    amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

    attorneys, (D) the amount spent by Plaintiffs as legal fees and expenses in connection with any

    matters caused by the defamations alleged herein, and (E) the amount spent by Plaintiffs in seeking

    to restore their reputation, all resulting from the aforesaid acts of Defendants.

           194.     Plaintiffs reasonably believe that sufficient allegations are set forth herein to

    support punitive damage claim, and that discovery will reveal additional facts and proof that will

    support such a claim.

   VIII.       JUNE 11- 21, 2019 BROADCASTS

           195.     On or about June 11, 2019, Defendants caused and broadcasted a live segment

    within Telemundo’s Telenoticias newscast bearing the headline “Elias Sanchez knows all the

    secrets of the State” containing defamatory and slanderous statements of and concerning the

    Plaintiffs (the “June 11, 2019 Broadcast”). Then, on or about June 21, 2019, Defendants caused

    and broadcasted another live segment within Telemundo’s Telenoticias newscast bearing the

    headline “How beautiful is Elias Sanchez’s life, brother!” also containing defamatory and

    slanderous statements of and concerning the Plaintiffs (the “June 21, 2019 Broadcast”).

           196.     The     June     11,      2019      Broadcast      was       also       published    at:

    https://www.telemundopr.com/videos/_elias-sanchez-sabe-todos-los-secretos-del-estado__tlmd-

    puerto-rico/106113/.     The    June     21,     2019    Broadcast     was       also    published   at:

    https://www.telemundopr.com/noticias/local/que-bella-es-la-vida-de-elias-sanchez_tlmd-puerto-

    rico/101716/.

           197.     The June 11, 2019 Broadcast falsely and maliciously charged Sanchez with

    obtaining “secrets of the state” through his position in the transition committee and benefitting


                                                      78
                                                   NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 85 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 86 of 332




    from the access to the FOMB. The June 11, 2019 Broadcast contained the following false and

    slanderous statements of and concerning Sanchez:

                   a.     “The Governor appointed Elias Sanchez as his campaign manager,
           then he appointed him as the head of his transition committee. In other words, the
           man who was going to be in charge of knowing all the secrets of the past
           government and this one. Next, he is appointed [as] his representative before the
           Fiscal Control Board. In other words, he was going to have all the confidential
           secrets and all the important matters between the Board and the government, he
           was going to know them.”

                    b.     “In other words, he was closest to him for being the head of his
           campaign, closest to the government's transition, to knowing the secrets of one
           government and the other, and then the junta and the government. In other words,
           the governor gave him all the secrets of the state, of the government and so on, and
           all the accesses.”

                    c.     “And then that official, a couple of months into his government,
           resigns and begins calling the agency heads and asking for contracts for his private
           clients. And telling them, hey, uh, look, that which you're doing, don't, do this other
           thing [instead]. And many government officials complained and were upset and
           said: look he is calling me and I do not want to. And those officials ended up
           dismissed and the rest remained, those who listened to Elías remained.”

                   A Spanish language copy of the transcript of the June 11, 2019 Broadcast with a

    side-by-side translation is attached as Exhibit AA incorporated herein and made a part of this

    Complaint.


           198.    The June 21, 2019 Broadcast falsely and maliciously charged Sanchez with being

    the object of an investigation by federal authorities and that Sanchez had a security detail even that

    were being paid overtime before he was a public official. The June 21, 2019 Broadcast contained

    the following false and slanderous statements of and concerning Sanchez:

           a.     “Elias Sanchez is supposedly being investigated by the feds, right, for
           supposedly selling influences.”

           b.      “Nor should we see as strange that Elías Sánchez is being investigated
           because he allegedly used security detail before he was even a public official. Ah,
           he has never been a public official. How about that? Because Elías Sánchez was the
           director of Ricardo Rossello’s campaign and later he was the representative of the
                                                   79
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 86 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 87 of 332




           Governor or president of the Transition Committee and after that he was the
           Governor’s spokesperson in the Fiscal Control Board, but he had security detail and
           the detail received overtime, but they did so voluntarily because nobody ever found
           out officially. I mean, they didn’t ask for permission, there was no request or
           anything like that. Wow, how beautiful is the life of Elías Sánchez brother! Wow,
           that Miami house has to be … life smiles at him!”

                   A Spanish language copy of the transcript of the June 21, 2019 Broadcast with a

    side-by-side translation is attached as Exhibit BB incorporated herein and made a part of this

    Complaint.


           199.    By use of the particular words set forth in paragraph 195, Defendants conveyed

    among others, the following false and defamatory statements, implications and meanings of and

    concerning Plaintiffs:

                    a.   Sanchez was going to use or had used “state secrets” received during
           Rossello’s government transition and as member of the Board for his advantage to commit
           illegal acts.

                  b.     Rossello gave Sanchez alone access to all the secrets of the state so that he
           could use confidential information to his personal benefit and that of his clients. He also
           had unvetted access to the Fiscal Board’s confidential information.

                  c.       After resigning from his position with the Fiscal Board, Sanchez did exactly
           what Fonseca warned against by calling agency heads and influencing them to award
           contracts and if they refused, they would be fired by the Governor.


           200.    By use of the particular words set forth in paragraph 196, Defendants conveyed

    among others, the following false and defamatory statements, implications and meanings of and

    concerning Plaintiffs:

           a.     Although he uses the word “supposedly”, Fonseca has continuously insisted
           that as a matter of fact, Sanchez is being investigated by federal authorities,
           including the FBI, for selling influences.

           b.      Sanchez was also the target of a local investigation related to the security
           detail that he used during the campaign and that were getting paid overtime for
           doing so. Sanchez has used the money obtained illegally to purchase a house in
           Miami, Florida.
                                                   80
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 87 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 88 of 332




           201.   The false and defamatory meanings and implications of and concerning Plaintiffs

    alleged in paragraph 197, were also conveyed by the combination of individual statements

    contained in the June 11, 2019 Broadcast, including the juxtaposition of words and statements to

    each other and the omission of certain facts, which in the aggregate, produced the false and

    defamatory inferences conveyed through said meanings and implications.

           202.   The false and defamatory meanings and implications of and concerning Plaintiffs

    alleged in paragraph 198, were also conveyed by the combination of individual statements

    contained in the June 21, 2019 Broadcast, including the juxtaposition of words and statements to

    each other and the omission of certain facts, which in the aggregate, produced the false and

    defamatory inferences conveyed through said meanings and implications.

           203.   Contrary to the aforesaid false and defamatory statements, implications and

    meanings in paragraphs 195 through 198:

           a.      As explained extensively in paragraph 124, the Chairman of the Transition
           Committee does not have access to any additional information than what the
           Executive Director and members of the Transition Committee hold. Fonseca
           intentionally omitted the fact that Sanchez participated in only a small number of
           transition hearings and that any and all transition information shared by or with the
           members of the transition team was uploaded to a website repository for public
           access, or for access by all members of the transition team.

           b.      As an attorney, Fonseca knew that the Government of Puerto Rico does not
           hold any “secrets of the State,” as such secrets are constrained to military or
           diplomatic matters or both, solely within the purview of nation-states. The
           Commonwealth of Puerto Rico is an unincorporated territory of the United States
           lacking the type of jurisdiction that brings about the authority to hold secrets of the
           State. Furthermore, as a non-voting member of the FOMB, Sanchez only had access
           to public documents pertaining to fiscal matters of the government. In addition,
           Sanchez only participated in public hearings of the FOMB, as he was always
           excluded from Executive Hearings in which the voting members discussed strategy
           and sensitive matters. A quick review of the publicly available By-laws of the
           FOMB confirms that the ex officio member, as a non-voting member only
           participates in the public hearings and not on the executive sessions.


                                                  81
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 88 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 89 of 332




           c.      In all accounts where an agency head confirmed participating in a meeting
           with Sanchez in his role as a lobbyist, all of them have confirmed that they did not
           feel influenced in any way. Not one public officer has accused or pointed to
           Sanchez as the cause for their termination by the Governor.

           204.   Contrary to the aforesaid false and defamatory statements, implications and

    meanings in paragraphs 195 through 198:

           a.      There has been no confirmation whatsoever from a credible source alleging
           that Sanchez is the target of any investigation by the federal authorities.

           b.       Sanchez has emphatically denied all allegations of any security detail being
           assigned by the Police Bureau of Puerto Rico. There were two police agents that
           volunteered during their time off to accompany Sanchez to campaign events. The
           Office of Government Ethics (“OGE”) conducted an investigation regarding the
           two agents, but not regarding Sanchez because he was not a public servant during
           the campaign. The Director of the OGE, Mr. Luis Perez Vargas, confirmed that
           their investigation concluded that: “The Puerto Rico Police Bureau does not have a
           prohibition for police officers to serve as bodyguards for politicians in their free
           time. The OEG lawyers interviewed 25 police officers from various positions in the
           airport quarters, not a single agent provided evidence that those investigated
           provided security detail services. There are no witnesses who locate the
           investigated agents in the company of Sánchez. Nor is there any physical or
           documentary evidence that establishes that they accompanied Sánchez during
           working hours”. Finally, the allegation that Plaintiffs own a house in Miami,
           Florida can be easily confirmed or denied as property ownership information is
           public in the State of Florida. Plaintiffs do not hold ownership interests, directly or
           indirectly, of any property in Florida.

           205.   Each and every statement, implication and meaning of and concerning the Plaintiffs

    alleged above in paragraphs 195 through 198 are false.

           206.   Defendants knew and intended that the particular statements set forth in paragraph

    195 and published on the June 11, 2019 Broadcast, would convey each and every false and

    defamatory implication and meaning set forth in paragraph 197 of and concerning the Plaintiffs

    and such false and defamatory meanings of and concerning the Plaintiffs were conveyed by the

    particular statements set forth in paragraph 195, and by the inferences drawn from the June 11,

    2019 Broadcast statements in the aggregate.


                                                  82
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 89 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 90 of 332




            207.    Defendants knew and intended that the particular statements set forth in paragraph

    196 and published on the June 21, 2019 Broadcast, would convey each and every false and

    defamatory implication and meaning set forth in paragraph 198 of and concerning the Plaintiffs

    and such false and defamatory meanings of and concerning the Plaintiffs were conveyed by the

    particular statements set forth in paragraph 196, and by the inferences drawn from the June 21,

    2019 Broadcast statements in the aggregate.

            208.    In the publication of the aforesaid false and defamatory statements, implications

    and meanings, Defendants acted with the required degree of actual malice to overcome any

    protections under the First Amendment and/or an Anti-Strategic Lawsuit Against Public

    Participation statute, given that (i) Fonseca is extremely biased against Plaintiffs; (ii) no individual

    has filed any administrative, civil or criminal claim at the time alleging misuse of government

    information for Sanchez’s own benefit, a client or a family member; (iii) they had absolutely no

    support for their defamatory statements; (iv) they had not checked or properly checked the facts

    underlying the June 11, 2019 and June 21, 2019 Broadcasts and intentionally avoided contacting

    Sanchez to corroborate the allegations; and (v) Fonseca fabricated and mischaracterized facts to

    support its defamatory statements, implications and meanings in the June 11, 2019 and June 21,

    2019 Broadcasts.

            209.    Defendants’ June 11, 2019 Broadcast and June 21, 2019 Broadcast were made with

    actual malice in that Defendants knew that the aforesaid statements and meanings were false and/or

    published or caused them to be published in reckless disregard for their truth or falsity.

            210.    The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a grossly irresponsible manner in failing to

    determine their truth or falsity.


                                                    83
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                              Exhibit A, Page 90 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 91 of 332




             211.     The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a negligent manner.

             212.     The airing and publishing of the Broadcast as described herein was accomplished

    by means which radically departed from responsible journalistic standards and practices.

             213.     The aforesaid false and defamatory statements with their implications and

    meanings intended by Defendants and understood by the viewing public to be of and concerning

    the Plaintiffs.

             214.     The defamatory statements with their implications and meanings alleged in

    paragraphs 195 through 198 were broadcasted by Defendants with bad motives and abject bad

    faith.

             215.     By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

    injured in their good name, character, reputation and professional standing in the community and

    within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

    high moral professional standards has been deeply damaged; their good names and character

    acquired over many years of providing dedicated and skilled professional services in the legal field

    have been gravely wounded; their professional relationships built over the years have been

    seriously impaired and undermined; their relationships with colleagues in the legal field have been

    seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

    friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

    knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

    have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

    Defendants.




                                                     84
                                                  NAVARRO
                               66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 91 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 92 of 332




           216.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

    additional damages including (i) the amounts spent by Plaintiffs in uprooting and moving to the

    State of Florida seeking a safe harbor for their own and their children’s personal security and

    emotional well-being, (ii) damages sustained by the loss of Sanchez’s job and clients, (iii) the

    amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

    attorneys, (iv) the amount spent by Plaintiffs as legal fees and expenses in connection with any

    matters caused by the defamations alleged herein, and (v) the amount spent by Plaintiffs in seeking

    to restore their reputation, all resulting from the aforesaid acts of Defendants.

           217.    Plaintiffs reasonably believe that sufficient allegations are set forth herein to

    support punitive damage claim, and that discovery will reveal additional facts and proof that will

    support such a claim.

    IX.        JULY 21-22, 2019 BROADCASTS

           218.    In the heat of the manifestations in the Summer 2019 that resulted in the resignation

    of Governor Ricardo Rossello, the political activism by media personalities was fixed at full

    throttle. Fonseca, empowered and promoted by Telemundo and Defendants, played a key role in

    instigating and inciting protesters to increase the pressure on political figures and unsurprisingly

    against Sanchez.

           219.    On or about July 21, 2019, Fonseca published a Facebook post at:

    https://www.facebook.com/JayFonsecaPR/posts/2897977536886358 under the headline “For

    tomorrow’s March”, containing a pressing list of the reasons why the Governor of Puerto Rico

    should resign (the “July 21, 2019 Post”). Fonseca introduced the list as follows: “I’ve seen people

    that get asked why he [Rossello] should resign and they don’t have good responses, I will give you

    some…”


                                                   85
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 92 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 93 of 332




           220.    The July 21, 2019 Post contained the following false and libelous statements of and

    concerning Plaintiffs:

           a.      “Elias Sanchez continues to lie in bed with the Governor, and the Governor
           just appointed people close to Elias and to Mr. José Marrero, ex Director of the
           Budget and Management Office.”

           b.      “Because Elías Sánchez had security detail charging overtime, without a
           right to have them, and that is a mystery, meanwhile in cases of domestic violence
           we have to wait over 50 minutes for the police to show up.”

           c.      “Because he named Iris Santos (Chiqui) to overview Puerto Rico’s budget,
           a person who is pushing Elias Sanchez personal agenda and the agenda of the
           clients he lobbies for, and the Governor is aware.”

           A Spanish language copy of the transcript of the July 21, 2019 Post with a side-by-side

    translation is attached as Exhibit CC incorporated herein and made a part of this Complaint.


           221.    By use of the particular words set forth in paragraph 220, Defendants conveyed

    among others, the following false and defamatory statements, implications and meanings of and

    concerning Plaintiffs:

           a.      Sanchez continues to have control of the Government upper management
           levels.

           b.     Incited sentiments of frustration and despair by insisting that Sanchez had
           access to his own personal security detail, while victims of crimes waited long
           periods to receive Police assistance.

           c.      Described the new Director of the Office of Management and Budget as an
           acolyte of Sanchez strategically placed to ensure that his clients continued
           benefitting from government contracts.

           222.    The false and defamatory meanings and implications of and concerning Plaintiffs

    alleged in paragraph 221, were also conveyed by the combination of individual statements

    contained in the July 21, 2019 Post, including the juxtaposition of words and statements to each

    other and the omission of certain facts, which in the aggregate, produced the false and defamatory

    inferences conveyed through said meanings and implications.
                                                   86
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 93 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 94 of 332




           223.    With his defamatory statements, Fonseca made a display of his political activism

    fueled not by conviction but by economic benefit channeled mainly to cement his recognition as a

    national hero. Aside from all the bias and ulterior motives described throughout this Complaint, it

    would be logical to ask: Why was Fonseca so hell-bent on attacking and destroying Plaintiffs?

    What made it so personal for him? Well, there is a rational response to these questions, which may

    be found in Fonseca’s own statements about his personal political aspirations and his marked social

    undermining behavior. Social undermining refers to intentional offenses aimed at destroying

    another’s favorable reputation, their ability to accomplish their work, or their ability to build and

    maintain positive relationships.

           224.    Fonseca’s political aspirations made the front-page news in one of Puerto Rico’s

    leading newspaper on October 7, 2015. In his own words, “without a doubt, being governor of

    Puerto Rico, we all aspire to be in the highest position, I would have loved it and I would love it

    at some point, but there is no platform. I have said so many things, some taken out of context and

    some have been screw-ups, very honest and very genuine things, and very necessary. So, it may

    be, not now, at least until 2020 I couldn't run for governor.”

           225.    Fonseca’s social undermining calculated strategy rendered fruits as Plaintiffs were

    forced to abandon Puerto Rico, their home, family and friends and seek refuge in the State of

    Florida. On the same date, in response to the inflammatory statements made by Defendants,

    Plaintiffs, while in Miami-Dade County, Florida, received hundreds of threats and aggressive

    messages directed at him, Rodriguez and even their small children, then aged three and four, via

    Facebook, WhatsApp, voicemail and text messages. These are just but a minor sample:

                  a.     “Look Mr. Dirty Sanchez…call your buddy and tell him to
           resign…also we have a great selection of orange uniforms for you and your
           minions…you may come at any moment to get measured to find out your size in
           150 Ave. Carlos E. Chardon, San Juan, PR 00918”.
                                                   87
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 94 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 95 of 332




                    b.       “Hello! You are a disgrace to the people of Puerto Rico; you should
            be in jail. It’s disgusting that you are Puerto Rican. People are tired and you will
            pay the consequences”.

                     c.       “FUCKING18 CORRUPT”

                   d.     “Corrupt you should be crapping your pant. We are disgusted by the
            boys club. Corruption is the only way that a piece of shit like you can become a
            millionaire”.

                    e.     “YOU and people like YOU that behave like criminal tyrants from
            the seat of power awarded by the people deserve to live in shame for the rest of
            your life”.

                  f.  “F**KING THIEF, DRESSING, HOW CUTE THE BOY LOOKS
            DRESSED WITH THOSE MILLIONS THAT YOU HAVE STOLE YOU BALL
            OF SHIT”.

                   g.     “Go f**k yourselves you bunch of mother f**kers, you have to
            move from PR…Jajajajaja there are rumors that you will be arrested [laughing
            emojis, popcorn and wine emojis]”

                   h.         “May God want you to rot in jail a**hole. You will pay for
            everything”.

                     i.       “Homosexual, corrupt, you had sex with Rossello”

                     j.       “Elias, c**ksucker! Go f**k yourself!”

                     k.       “Corrupt, get the f**k out of here!”

                     l.       “Get the f**k out of this country, corrupt”

                     m.       “We are following your every step”

                     n.       “C**ksucker, I can’t wait to see you in jail”

                   o.     “Get the f**k out of here you cocksucker; they are putting a price
            on your head charlatan, f**king rat”

                   p.     “Good afternoon, I spit on your face and your dinner on behalf of
            the people. We are coming after you”.




    18
      Due to the numerous amounts of times profanity has been used throughout, Plaintiff has censored profanity herein
    out in order to make reading less offensive to the reader.
                                                        88
                                                     NAVARRO
                                66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                     Exhibit A, Page 95 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 96 of 332




                  q.       “Elias Sanchez, we are waiting for your arrest soon. Corrupt, thief,
           robber. Face the people. Your mockery of the people will not be tolerated. Turn
           yourself in to the authorities or to the people’s justice”.

                 r.        “You are part of the problem. GET THE F**K OUT OF PUERTO
           RICO!”

                  s.       “Knock knock! Get your toothbrush ready! The feds are coming to
           get you!”

           226.    Sanchez was also threatened with death by an apparently responsive graffiti on one

    of the main avenues of the metropolitan area of Puerto Rico. As to Sanchez, the statements by

    Fonseca are false and made with knowledge of their falsity or with reckless disregard of the truth.

    A Spanish language copy of the messages received is attached as Exhibit DD incorporated herein

    and made a part of this Complaint.

           227.    Each and every statement, implication and meaning of and concerning the Plaintiffs

    alleged above in paragraphs 220 and 221 are false. They have been emphatically disputed

    throughout this Complaint.

           228.    Fonseca knew and intended that the particular statements set forth in paragraph 220

    and published on the July 21, 2019 Post would convey each and every false and defamatory

    implication and meaning set forth in paragraph 221 of and concerning the Plaintiffs and such false

    and defamatory meanings of and concerning the Plaintiffs were conveyed by the particular

    statements set forth in paragraph 220, and by the inferences drawn from the July 21, 2019 Post

    statements in the aggregate.

           229.    In the publication of the aforesaid false and defamatory statements, implications

    and meanings, Fonseca acted with the required degree of actual malice to overcome any

    protections under the First Amendment and/or an Anti-Strategic Lawsuit Against Public

    Participation statute, given that (i) Fonseca is extremely biased against Sanchez and has displayed

    a clear pattern of social undermining strategies; (ii) no source had filed any administrative, civil or
                                                      89
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 96 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 97 of 332




    criminal claim at the time the alleged incidents allegedly occurred; (iii) he had absolutely no

    support for their defamatory statements; (iv) he had not checked or properly checked the facts

    underlying the July 21, 2019 Post and intentionally avoided contacting Plaintiffs to corroborate

    the allegations; and (v) Fonseca fabricated and mischaracterized facts to support his defamatory

    statements, implications and meanings in the July 21, 2019 Post.

            230.      Defendants’ July 21, 2019 Post was made with actual malice in that Defendants

    knew that the aforesaid statements and meanings were false and/or published or caused them to be

    published in reckless disregard for their truth or falsity.

            231.      The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a grossly irresponsible manner in failing to

    determine their truth or falsity.

            232.      The aforesaid defamatory statements, implications and meanings were published or

    caused to be published by Defendants acting in a negligent manner.

            233.      The airing and publishing of the Broadcast as described herein was accomplished

    by means which radically departed from responsible journalistic standards and practices.

            234.      The aforesaid false and defamatory statements with their implications and

    meanings intended by Defendants and understood by the viewing public to be of and concerning

    the Plaintiffs.

            235.      The defamatory statements with their implications and meanings alleged in

    paragraphs 220 and 221 were broadcasted by Defendants with bad motives and abject bad faith.

            236.      By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

    injured in their good name, character, reputation and professional standing in the community and

    within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and


                                                     90
                                                  NAVARRO
                               66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 97 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 98 of 332




    high moral professional standards has been deeply damaged; their good names and character

    acquired over many years of providing dedicated and skilled professional services in the legal field

    have been gravely wounded; their professional relationships built over the years have been

    seriously impaired and undermined; their relationships with colleagues in the legal field have been

    seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

    friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

    knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

    have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

    Defendants.

           237.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

    additional damages including (i) the amounts spent by Plaintiffs in uprooting and moving to the

    State of Florida seeking a safe harbor for their own and their children’s personal security and

    emotional well-being, (ii) damages sustained by the loss of Sanchez’s job and clients, (iii) the

    amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

    attorneys, (iv) the amount spent by Plaintiffs as legal fees and expenses in connection with any

    matters caused by the defamations alleged herein, and (v) the amount spent by Plaintiffs in seeking

    to restore their reputation, all resulting from the aforesaid acts of Defendants.

           238.    Plaintiffs reasonably believe that sufficient allegations are set forth herein to

    support punitive damage claim, and that discovery will reveal additional facts and proof that will

    support such a claim.

     X.        JULY 31, 2019 BROADCASTS

           239.    On or about July 31, 2019, Defendants published a video excerpt online at

    https://www.telemundopr.com/programas/jay-y-sus-rayos-x/fei-revela-delaraciones-juradas-


                                                   91
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 98 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 99 of 332




    sobre-wanda-vazquez_tlmd-puerto-rico/101070/ under the headline “FEI revela declaraciones

    juradas sobre Wanda Vázquez” (translation: “Special Independent Counsel reveals the sworn

    statements about Wanda Vázquez”). The video contains an excerpt from the Jay y sus Rayos X

    show broadcasted on or about July 30, 2019. On said videos, Defendants made the following

    defamatory and malicious statements:

           “ Itza García and William Villafañe were the people who opposed or hindered and
           continually asked for competitive processes instead of direct contracting for those
           matters lobbied by Elías Sánchez. That has been told to us by multiple sources. In
           fact, we spoke about it years ago that there were two sides when this administration
           began: the side of Elías Sánchez and the side of William Villafañe. Two sides that
           although had a good professional relationship, in practice, Elías Sánchez asked for
           contracts and they continually had to be asking for competitive processes. That was
           Itza García mainly and William Villafañe in second who were continuously in that
           management. When the WhatsApp chat came out, all this scandal came out, Itza
           García left her position, William Villafañe leaves, and the people of the plan for
           Puerto Rico, who was the group that Itza García was leading, gradually came out
           of their positions and people close to Elías Sánchez ended up in the most important
           spheres of the Government”

           The statements contained in this video are listed, in both Spanish and English, in Exhibit

    EE, attached herein.


           240.    The defamatory statements involved the materially false implication that Sánchez

    sought to bypass competitive procurement processes established by law and regulations to coerce

    government agencies to grant contracts that benefitted his clients.

           241.    Fonseca’s statements were false and made with malice or with reckless disregard

    of their truth because as an attorney, Fonseca actually or constructively knew that the procurement

    and authorization process in place for Puerto Rican government contracts is highly regulated, with

    proposed contracts reviewed and authorized by the Governor’s Chief of Staff’s office, with the

    office of the Chief of Staff of the Governor having no legal jurisdiction to direct, change, intervene

    or modify an agency’s procurement process.

                                                   92
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 99 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 100 of
                                     332



           242.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a grossly irresponsible manner in failing to

   determine their truth or falsity.

           243.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a negligent manner.

           244.      The airing and publishing of the Broadcast as described herein was accomplished

   by means which radically departed from responsible journalistic standards and practices.

           245.      The aforesaid false and defamatory statements with their implications and

   meanings intended by Defendants and understood by the viewing public to be of and concerning

   the Plaintiffs.

           246.      The defamatory statements with their implications and meanings alleged in

   paragraphs 239 and 240 were broadcasted by Defendants with bad motives and abject bad faith.

           247.      By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

   injured in their good name, character, reputation and professional standing in the community and

   within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

   high moral professional standards has been deeply damaged; their good names and character

   acquired over many years of providing dedicated and skilled professional services in the legal field

   have been gravely wounded; their professional relationships built over the years have been

   seriously impaired and undermined; their relationships with colleagues in the legal field have been

   seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

   friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

   knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs




                                                    93
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 100 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 101 of
                                     332



   have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

   Defendants.

          248.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

   additional damages including (i) the amounts spent by Plaintiffs in uprooting and moving to the

   State of Florida seeking a safe harbor for their own and their children’s personal security and

   emotional well-being, (ii) damages sustained by the loss of Sanchez’s job and clients, (iii) the

   amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

   attorneys, (iv) the amount spent by Plaintiffs as legal fees and expenses in connection with any

   matters caused by the defamations alleged herein, and (v) the amount spent by Plaintiffs in seeking

   to restore their reputation, all resulting from the aforesaid acts of Defendants.

          249.    Plaintiffs reasonably believe that sufficient allegations are set forth herein to

   support punitive damage claim, and that discovery will reveal additional facts and proof that will

   support such a claim.

   XI.        AUGUST 12, 2019 AND JULY 16, 2019 BROADCASTS

          250.    On or about August 12, 2019, as part of a segment of Telemundo’s daily program

   Dia a Dia found at https://www.telemundopr.com/programas/dia-a-dia-programas-2/_julia-

   keleher-enviaba      informacion-confidencial-a-elias-Sánchez__tlmd-puerto-rico/45822/,Fonseca

   continued his pattern of slanderous statements against Plaintiffs.

          251.    Fonseca once again commingled former Secretary of Education Julia Keleher

   (“Keleher”) who is now a federal indictee, with Sánchez in his continuous quest to falsely portray

   him as corrupt. Here Defendants used visual and verbal cues to falsely implicate Sanchez in

   connection with a federal corruption indictment against Keleher, by implying that Keleher sent

   emails and confidential information to Sanchez for nefarious reasons.


                                                  94
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 101 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 102 of
                                     332



          252.   Based on a news article stating that they were over 18,000 discovery items related

   to Keleher’s indictment, Fonseca visually started asking his production team in Telemundo to

   show Sánchez’s picture on the background and then proceeded to state the following false and

   defamatory statements of and concerning Sanchez:

          a. “…tell me if it’s true or false that Julia Keleher continuously sent emails and confidential
          information to Elías Sánchez, and that is part of the evidence that they have against Julia,
          the times she used to communicate things to Elías about the Department of Education.”

          b. “The important thing is, wasn’t the current Governor [Wanda Vazquez] part of that
          crowd, the one that people love and applauds so much?”

          c. “Why doesn’t the Secretary of Justice, now Governor [Vazquez], have the 18,000
          documents, could it be because of her close relationship with Elías? I’m just asking, I am
          a nice guy (starts laughing) I only say these things as a question. If there’s going to be
          documents showing Julia Keleher sending information to Elías. You know how it was with
          Velazquez Pinol right?”

   A Spanish language copy of the transcript of the August 12, 2019 Broadcast with a side-by-side

   translation is attached as Exhibit FF incorporated herein and made a part of this Complaint.


          253.   To better understand Defendants’ malicious statements and corrupt implications

   made on August 12, 2019 Broadcast, is important to describe Fonseca’s malicious statements made

   on July 16, 2019 on the Dia a Dia show. On this show Fonseca narrated the events of Keleher’s

   arrival in Puerto Rico after her initial arrest by the United States’ federal government. The

   broadcast contained the following false and defamatory statements of and concerning Sanchez:

          a. “Julia Keleher was arrested for two corruption schemes; she was arrested by the
          FBI because she was passing information to contractors who ... and to lobbyists
          who benefited from said information.”

          b. “that is, Julia Keleher is accused, again, of two things. Number 1: to pass
          information to contractors and pardon contractors or lobbyists so that they would
          personally benefit from that eh from those documents.”

          c. “We know that the investigation continues and that there are other angles. But
          the feds in my opinion really want to arrest Julia Keleher not to sink her, but to
          cooperate. If you see the evidence and the indictment itself, if you read the
                                                 95
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                          Exhibit A, Page 102 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 103 of
                                     332



          accusatory statement, you will see that there are many things that are left as loose
          ends, to see if she cooperates and talks about other people and specifically because
          messages were continuously passed to her by lobbyists who have not yet been
          arrested."

   A Spanish language copy of the transcript of the July 16, 2019 Broadcast with a side-by-side

   translation is attached as Exhibit GG incorporated herein and made a part of this Complaint.


          254.     By use of the particular words set forth in paragraphs 252 and 253, Defendants

   conveyed among others, the following false and defamatory statements, implications and meanings

   of and concerning Plaintiffs:

          a.     that Keleher was indicted because she was passing information to lobbyist
          and contractors and that said investigation continues and there were other angles.

          b.      that the FBI had indicted Keleher not to bring her down, but to obtain her
          cooperation so that she would provide evidence of other individuals’ wrongdoings
          and shed light particularly on why she continuously shared messages with lobbyists
          yet to be arrested.

          c.     that Sanchez was the lobbyist with whom Keleher was sharing confidential
          information.

          d.     that information sent by Keleher to Sanchez was similar to the information
          passed by Keleher to federal indictee Alberto Velazquez Pinol.

          f.      that Sanchez was yet to be arrested as part of the ongoing investigation by
          the federal government involving the Department of Education of Puerto Rico.


          255.     The false and defamatory meanings and implications of and concerning Plaintiffs

   alleged in paragraph 254, were conveyed by the combination of individual statements contained

   on the July 16, 2019 Dia a Dia show and the August 12, 2019 Broadcast, including the

   juxtaposition of words and statements to each other and the omission of certain facts, which in the

   aggregate, produced the false and defamatory inferences conveyed through said meanings and

   implications.



                                                 96
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                          Exhibit A, Page 103 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 104 of
                                     332



          256.    Contrary to the aforesaid false and defamatory statements, implications and

   meanings conveyed in paragraphs 252, 253 and 254:

          a.     Sanchez’s name has never been mentioned or implied in any federal
          indictment or state accusation.

          b.      that on July 10, 2019 the U.S. District Attorney for the District of Puerto
          Rico gave a press conference that was transmitted through all media outlets,
          including Telemundo, to address the public regarding the indictments issued by a
          grand jury that involved corruption allegations in both the Department of Health
          and the Department of Education. On said press conference, District attorney Rosa
          Emilia expressly denied any implication that Sanchez was suspect or had an
          involvement in the investigation which led to the indictment of Keleher. The
          District attorney responding to pressing questions by journalists regarding Sanchez
          or any involvement by other lobbyists other than Velazquez Pinol, repeatedly stated
          that such implications were “not alleged in the accusation and we have to limit
          ourselves to what is included in the indictment.” See Exhibit HH attached herein.

          c.      That the District Attorney’s statements were prior to the July 16, 2019 and
          August 12, 2019 Broadcasts and hence Fonseca’s statements were made with clear
          malice or reckless disregard of their truth or falsity and have damages Sanchez’s
          reputation and business.

          d.     Contrary to Fonseca’s claim that the FBI just wanted to make Keleher
          cooperate and name other individuals, Keleher was charged with additional
          corruption charges on January 15, 2020.

          e. That no other lobbyist was ever indicted or mentioned in the subsequent new
          accusations made against Keleher.

          f. After 18 months, Sanchez has not been arrested or accused of any criminal
          activity.

          g. Each and every statement, implication and meaning of and concerning the
          Plaintiffs alleged above in paragraphs 252 through 254 are false.

          257.    That the Defendants’ July 16, 2019 and August 12, 2019 Broadcasts were made

   with actual malice in that Defendants knew that the aforesaid statements and meanings were false

   and/or published or caused them to be published in reckless disregard for their truth or falsity.




                                                  97
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 104 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 105 of
                                     332



           258.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a grossly irresponsible manner in failing to

   determine their truth or falsity.

           259.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a negligent manner.

           260.      The airing and publishing of the Broadcast as described herein was accomplished

   by means which radically departed from responsible journalistic standards and practices. That no

   other credible news organization falsely implicated Sanchez in connection with a federal

   corruption indictment against Keleher, by implying or stating (as Defendants did) that Keleher

   sent emails and confidential information to Sanchez for nefarious and illegal reasons.

           261.      The aforesaid false and defamatory statements with their implications and

   meanings intended by Defendants and understood by the viewing public to be of and concerning

   the Plaintiffs.

           262.      By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

   injured in their good name, character, reputation and professional standing in the community and

   within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

   high moral professional standards has been deeply damaged; their good names and character

   acquired over many years of providing dedicated and skilled professional services in the legal field

   have been gravely wounded; their professional relationships built over the years have been

   seriously impaired and undermined; their relationships with colleagues in the legal field have been

   seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

   friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

   knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs


                                                    98
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 105 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 106 of
                                     332



   have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

   Defendants.

          263.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

   additional damages including (i) the amounts spent by Plaintiffs in uprooting and moving to the

   State of Florida seeking a safe harbor for their own and their children’s personal security and

   emotional well-being, (ii) damages sustained by the loss of Sanchez’s job and clients, (iii) the

   amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

   attorneys, (iv) the amount spent by Plaintiffs as legal fees and expenses in connection with any

   matters caused by the defamations alleged herein, and (v) the amount spent by Plaintiffs in seeking

   to restore their reputation, all resulting from the aforesaid acts of Defendants.

          264.    Plaintiffs reasonably believe that sufficient allegations are set forth herein to

   support punitive damage claim, and that discovery will reveal additional facts and proof that will

   support such a claim.

  XII.        OCTOBER 8, 2019 BROADCAST

          265.    On or about October 8, 2019, Defendants again made defamatory and false

   statements on Jay y sus Rayos X. A copy of the entire show can be found at

   https://www.youtube.com/watch?v=6RA9NPCCp4s and also, at Exhibit II, attached herein.

   Here, investigative journalist Collazo who works for Defendants, while hosting the show, spoke

   about an investigation which implied that the zoning regulation maps of Puerto Rico had been

   modified to benefit “certain developers and individuals with highly political influence.” See

   Exhibit II attached herein.

          266.    Collazo then stated that Rodríguez, “the wife of Elías Sánchez,” was one of the

   architects of the modification of the zoning regulation maps in Puerto Rico, while posting pictures


                                                  99
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 106 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 107 of
                                     332



   of Plaintiffs. See Exhibit II. Collazo made such statements even after the President of the Planning

   Board of the Government of Puerto Rico, Ms. María Gordillo (“Gordillo”), repeatedly and

   truthfully told Collazo in an interview that Rodríguez had no involvement in the zoning

   modifications and stated that the scope of Rodríguez’s legal services was limited to “Code

   Enforcement” matters, which has nothing to do with the modification of zoning regulation maps.

           267.   Further, during the broadcast Collazo deliberately and willfully reinforced her

   efforts to characterize Rodríguez’s legal work as corrupt by misquoting and showing a blurry

   version of Plaintiff’s professional service proposal to the Planning Board. Even though the

   Planning Board had explicitly denied any involvement by Rodríguez with the modifications of the

   zoning maps that were subjects of the broadcast, and Sánchez has never represented any clients

   for zoning purposes in the Puerto Rico Planning Board, Collazo continued to insistently talk about

   Rodríguez’s legal services contract, while Defendants plastered on the screen the words: “A

   tailored made map for certain people?” See Exhibit II.

           268.   These statements described herein were published in public media and were seen

   throughout the Telemundo network in the U.S. Hispanic market, including Miami-Dade County.

   On information and belief, the October 8, 2019 Broadcast received the highest ratings for its time

   slot.

           269.   The Broadcast contained the following false and defamatory statements of and

   concerning Plaintiffs:

           a. Collazo: “What some suspect is that this map is tailored for certain developers
           and some individuals with high political influence.”

           b. Pedro Cardona [guest of the Show]: “one can conclude ehh that, there have been
           some orders made.”

           c. Collazo: “although they could not specify the scientific consulting they have
           done for these changes, among the contracts that the Puerto Rico Planning Board

                                                 100
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 107 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 108 of
                                     332



          has, we find one to Attorney Valerie Rodríguez Erazo, the wife of Elías Sánchez.
          The contract was awarded on July 30, six (6) days after Governor Rosselló
          announced his resignation, but while he was still in La Fortaleza. What services
          exactly is Attorney Rodríguez providing the Board?

          d. María Gordillo [President of the Planning Board]: “Attorney Rodríguez, works
          with Code Enforcement …. basically, it’s taking to court those people who do not
          meet the requirements or who don’t have permits.”

          e. Collazo: The President of the Board denied that Rodríguez Erazo was working
          with something related to the map, however, this would fall under the scope of work
          stated in her Proposal and in the signed Agreement. Attorney Rodríguez is not
          working on anything related to the qualification map?

          d. Gordillo: “: no, in nothing.” …

          f. Collazo: “it’s says here (pointing to the contract), all through the document, about
          evaluating the current regulations that the Board has and even proposing,
          amendments, new regulation and new areas of opportunity.”

          g. Gordillo: “they can, this is the lawyers that we have hired, because in addition to
          Valerie, there are others, uh, they can propose or suggest to the Board some type of
                 amendments to the Regulations. Nonetheless, the Board is the one that
          makes the decision whether or not to authorize the amendment to the Regulation.”

          h. Collazo: “I have with me Representative Denis Marquez and Planner Pedro
          Cardona. Hello, good night, thanks for joining us. First of all, maybe a reaction to
          that information. I think you just found out about that contract.”

          i. Pedro Cardona: “yes, well, this whole story, it really blows your mind. When you
          look at what is happening in the Planning Board, and the fact that we may be seeing
          that part of the agency’s regulations are privatized, and that there is an external
          consultant that proposes modifications to the regulations, disguised as doing related
          to law enforcement, it’s troubling.”

   A Spanish language copy of the transcript of the October 8, 2019 Broadcast with a side-by-side

   translation is attached as Exhibit II incorporated herein and made a part of this Complaint.


          270.    By use of the particular words set forth in paragraphs 266, 267 and 269, Defendants

   conveyed among others, the following false and defamatory statements, implications and meanings

   of and concerning Plaintiffs:



                                                 101
                                               NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                          Exhibit A, Page 108 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 109 of
                                     332



           a.    that the new zoning maps of Puerto Rico were tailored for certain
          developers and some individuals with high political influence.

          b.      that it was Rodriguez, the wife of Sanchez, who tailored the zoning maps to
          illegally or in a corrupt manner benefit their clients.

          c.      that Rodriguez contract was awarded six days after Rossello’s resignation
          as a parting gift.

          d.     that although the President of the Planning Board explicitly denied any
          involvement by Rodriguez with the zoning maps regulation, this fell under
          Rodriguez’s Proposal and hence, Rodriguez was the one who modified the zooning
          maps.

                 e. that Rodriguez legal work is corrupt, and her contracts were the product
          of purportedly corrupt practices.

          f.     that the Planning Boards’ regulation process had been privatized and that
          Rodriguez, an external consultant, disguised as doing law enforcement related
          services, was the one modifying it.

          g.      Rodriguez as an attorney for the Planning Board was lobbying for private
          interests in the Planning Board, hence she engaged in activities that were in clear
          violation of the Canons of Professional Ethics for attorneys in Puerto Rico.

          271.   Contrary to the aforesaid false and defamatory statements, implications and

   meanings conveyed in paragraphs 266, 267, 269 and 270:

          a.     Rodriguez has provided legal services to the Planning Board of Puerto Rico
          since 2011.

          b.     Rodriguez legal contract is limited to Code Enforcement matters which
          have nothing to do with zoning maps regulations.

          c.     that as Gordillo stated to Collazo, other attorneys contracted by the Planning
          Board provide the exact similar services as Rodriguez.

          d.     As a matter of fact, a simple revision of the public contracts for legal
          services awarded by the Planning Board would have undoubtedly demonstrated that
          the other attorneys received higher compensation, sometime totaling up to four
          times of the amount of Rodriguez received for similar services.

          e.      Sanchez has never lobbied in the Puerto Rico Planning Board or provided
          legal services with anything related to zoning maps in Puerto Rico.



                                                102
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                          Exhibit A, Page 109 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 110 of
                                     332



          f.      Rodriguez has never lobbied or worked for a client or private interest in
          anything that involves the Puerto Rico Planning Board, such would be a violation
          of the Canons of Professional Ethics for attorneys in Puerto Rico.

          g.      Plaintiffs have never been arrested or accused of any criminal, civil or
          ethical (professional) activity.

          272.    Each and every statement, implication and meaning of and concerning Plaintiffs

   alleged above in paragraphs 269 and 270 are false.

          273.    The fact that even after the President of the Planning Board stated to Collazo that

   other attorneys offer the exact same services as Rodriguez, but Defendants refused to mention or

   look into those contracts, is further proof of Defendants actual malice. Collazo only emphasized

   on Rodriguez’s contracts because she is married to Sanchez, mischaracterizing those contracts as

   the product of purportedly corrupt practices.

          274.    In the publication of the aforesaid false and defamatory statements, implications

   and meanings, Defendants acted with the required degree of actual malice to overcome any

   protections under the First Amendment and/or an Anti-Strategic Lawsuit Against Public

   Participation statute, given that (i) Defendants broadcasted a Story once again accusing Plaintiffs

   of corrupt behavior even after she had first hand confirmation that Rodriguez did not work in

   anything related to the matters that were part of the Broadcast; (ii) no individual has filed any

   administrative, civil, criminal or ethical claim at the time alleging any type of wrongdoing by

   Plaintiffs for their own benefit, a client or a private interest; (iii) they had absolutely no support

   for their defamatory statements, in fact the only people interviewed as part of that Broadcast

   explicitly denied any involvement from Rodriguez; (iv) they had not checked or properly checked

   the facts underlying the October 8, 2019 stories and, once again, intentionally avoided contacting

   Plaintiffs to corroborate the allegations; and (v) Defendants fabricated and mischaracterized facts

   to support its defamatory statements, implications and meanings in the October 8, 2019 Broadcast.

                                                 103
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 110 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 111 of
                                     332



           275.      Defendants’ October 8, 2019 Broadcast was made with actual malice in that

   Defendants knew that the aforesaid statements and meanings were false and/or published or caused

   them to be published in reckless disregard for their truth or falsity.

           276.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a grossly irresponsible manner in failing to

   determine their truth or falsity.

           277.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a negligent manner.

           278.      The airing and publishing of the Broadcast as described herein was accomplished

   by means which radically departed from responsible journalistic standards and practices.

           279.      The aforesaid false and defamatory statements with their implications and

   meanings intended by Defendants and understood by the viewing public to be of and concerning

   the Plaintiffs.

           280.      The defamatory statements with their implications and meanings alleged in

   paragraphs 269 and 270 were broadcasted by Defendants with bad motives and abject bad faith.

           281.      By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

   injured in their good name, character, reputation and professional standing in the community and

   within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

   high moral professional standards has been deeply damaged; their good names and character

   acquired over many years of providing dedicated and skilled professional services in the legal field

   have been gravely wounded; their professional relationships built over the years have been

   seriously impaired and undermined; their relationships with colleagues in the legal field have been

   seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,


                                                   104
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 111 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 112 of
                                     332



   friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

   knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

   have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

   Defendants.

          282.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

   additional damages including (i) the amounts spent by Plaintiffs in uprooting and moving to the

   State of Florida seeking a safe harbor for their own and their children’s personal security and

   emotional well-being, (ii) damages sustained by the loss of Sanchez’s job and clients, (iii) the

   amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

   attorneys, (iv) the amount spent by Plaintiffs as legal fees and expenses in connection with any

   matters caused by the defamations alleged herein, and (Ev) the amount spent by Plaintiffs in

   seeking to restore their reputation, all resulting from the aforesaid acts of Defendants. Plaintiffs

   reasonably believe that sufficient allegations are set forth herein to support punitive damage claim,

   and that discovery will reveal additional facts and proof that will support such a claim.

 XIII.        JANUARY 22, 2020 BROADCAST

          283.    On    or    about    January    22,   2020,    Defendants     published   a   story   at

   https://www.telemundopr.com/programas/jay-y-sus-rayos-x/especial-de-jay-y-sus-rayos-x-la-

   ultima-oportunidad/2144175/ which included defamatory and malicious statements on Jay y sus

   Rayos X. In this story, Fonseca interviewed recently fired Housing Secretary of Puerto Rico

   Fernando Gil, who at the time blamed his dismissal for political reasons. At the time, Gil was

   supporting the Governor’s opposing candidate in the primaries. However, Governor Vazquez’s

   administration affirmed that he was fired because of allegations of mismanagement of federal

   funds. Fonseca once again showed his perverse obsession with Plaintiffs by focusing his questions


                                                   105
                                                 NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 112 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 113 of
                                     332



   only on whether Gil was fired because of Sanchez and Rodriguez’s close relationship with

   Governor Vazquez. Fonseca reasserted his false narrative of corrupt behavior by Plaintiffs to cause

   injury to Sanchez’s and Rodriguez’s personal and professional reputations. On said broadcast,

   Fonseca began Gil’s interview with the following statement/question:

          “Some time ago the Centro Periodístico Investigativo “Investigative Journalist
          Center” said, that thanks to the fact that you warned about Elías Sánchez and the
          tentacles of Elías Sánchez in the government of Ricardo Rosselló, it became known
          that Elías Sánchez was informally going to push to benefit his clients. That Elías
          Sánchez lobbied, everyone knows of the close relationship between the Governor,
          Elías Sánchez, and his wife, who was an advisor to Wanda Vázquez. Do you believe
          that the reason the Governor fired you is in any form a revenge of Elías Sánchez or
          a revenge of the group of Elías Sánchez?”
          284.    Even though Gil did not follow through with Fonseca’s line of questioning stating

   that “I do not answer things that I do not know [regarding Sanchez and Rodríguez alleged

   relationship with Governor Wanda Vázquez], and I do not speculate in that regard”, defendant

   continued his malicious line of questioning, following his ill-willed pattern of involving plaintiffs

   in various issues regarding government scandals to promote his defamatory portrayal of plaintiffs

   as corrupt individuals.

          285.    Fonseca decided to ignore Gil’s answer and proceeded to continue his line of

   questioning, trying vigorously to bring up plaintiffs’ names once again as being responsible for

   Gil’s termination. As such, Fonseca followed with this question:

          “eh ok, but I mean, but you were the key person at one point, so that the skin began
          to come out afterwards, it turned out that the Secretary of Department of
          Transportation and Public Works, the Secretary of the Treasury and others, also
          admitted that Elías Sánchez continuously informally and formally asked for his
          clients, who nobody even knew they were. his clients, as happened in the Health
          Department with others too”.


          286.    Gil once again did not contribute to Fonseca’s line of questioning, stating that in

   his case, Sánchez talked to him about a judicial challenge of a bidding process and that he had

                                                  106
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 113 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 114 of
                                     332



   dismissed Sanchez’s claims, but Fonseca, for a third time, interrupted Gil, asking the following

   question:

          a.       “Do you know if there is a close relationship between Elías Sánchez and the
          Governor? Valerie Rodríguez and the Governor? I mean the wife of Elías Sánchez
          and “about her appointment as Secretary of Justice, do you know if he had any role
          in it or if they met at his house or something like that?”

          b.      And for a third time Gil debunked his line of questioning stating the
          following: ““I do not know, maybe, perhaps he gave that advice to the Governor at
          that time and thus the Governor appointed her, and it was at the same time that he
          appointed me, December 6, 2016”.

   An English translation of the interview is included in Exhibit JJ attached herein.


          287.    Thus, Fonseca’s line of questioning was malicious, defamatory, and showed a

   reckless disregard for the truth since:

          a.      Both Fernando Gil and Governor Wanda Vázquez had given specific
          reasons for Gil’s dismissal, none of which included any type of intervention by
          Plaintiffs.

          b.       At the time of the interview, Plaintiffs had been living in the State of Florida
          for more than six (6) months and had no-involvement in Puerto Rico’s government
          affairs.

          c.     The above-outlined interview aired months after Defendants received a
          cease-and-desist letter which clearly outlined the pattern of malicious and
          slanderous statements made by Fonseca against Plaintiffs.

          d.      Defendants, as with other instances in this claim, never made any attempt
          to contact Plaintiffs so that they could debunk Fonseca’s statements and present
          their side of the Story.


          288.    In the publication of the aforesaid false and defamatory statements, implications

   and meanings Defendants knew and should have known, among other things (i) that Fonseca is

   extremely biased against Plaintiffs; (ii) that no one had brought any administrative, civil or

   criminal claims at the time the alleged incidents allegedly occurred; (iii) that Fonseca as a licensed

   attorney would be held to a higher standard in his analysis and understanding of legal statutes; (iv)
                                                 107
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 114 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 115 of
                                     332



   that they had absolutely no support for their defamatory statements; (v) that they had not checked

   or properly checked the facts underlying the January 22, 2020 interview with Fernando Gil and

   intentionally avoided contacting Plaintiffs to corroborate the allegations; and (vi) that the aforesaid

   false and defamatory statements, implications and meanings were contradicted by substantial

   credible information, which Defendants had prior to the January 2, 2020 Broadcast.

           289.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a grossly irresponsible manner in failing to

   determine their truth or falsity.

           290.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a negligent manner.

           291.      The airing and publishing of the Broadcast as described herein was accomplished

   by means which radically departed from responsible journalistic standards and practices.

           292.      The aforesaid false and defamatory statements with their implications and

   meanings intended by Defendants and understood by the viewing public to be of and concerning

   the Plaintiffs.

           293.      The defamatory statements with their implications and meanings alleged in

   paragraphs 283, 284, 285, 286, and 288 were broadcasted by Defendants with bad motives and

   abject bad faith.

           294.      By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

   injured in their good name, character, reputation and professional standing in the community and

   within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and

   high moral professional standards has been deeply damaged; their good names and character

   acquired over many years of providing dedicated and skilled professional services in the legal field


                                                   108
                                                 NAVARRO
                              66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                             Exhibit A, Page 115 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 116 of
                                     332



   have been gravely wounded; their professional relationships built over the years have been

   seriously impaired and undermined; their relationships with colleagues in the legal field have been

   seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

   friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

   knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

   have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

   Defendants.

          295.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

   additional damages including (i) the amounts spent by Plaintiffs in uprooting and moving to the

   State of Florida seeking a safe harbor for their own and their children’s personal security and

   emotional well-being, (ii) damages sustained by the loss of Sanchez’s job and clients, (iii) the

   amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

   attorneys, (iv) the amount spent by Plaintiffs as legal fees and expenses in connection with any

   matters caused by the defamations alleged herein, and (v) the amount spent by Plaintiffs in seeking

   to restore their reputation, all resulting from the aforesaid acts of Defendants.

          296.    Plaintiffs reasonably believe that sufficient allegations are set forth herein to

   support punitive damage claim, and that discovery will reveal additional facts and proof that will

   support such a claim.

 XIV.         MARCH 20, 2020 BROADCAST

          297.    On or about March 28, 2020, Fonseca published a Facebook live segment with Dr.

   Concepción Quiñones, former new Acting Secretary of the Health Department in Puerto Rico. A

   copy          of          the          interview           can          be          found          at:

   https://www.facebook.com/JayFonsecaPR/videos/540509489993022. At the time, the press had


                                                 109
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 116 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 117 of
                                     332



   been reporting that the government had made an illegal procurement of rapid tests for COVID 19

   in the amount of 38 million dollars to a dubious corporation. Fonseca was granted an exclusive

   interview with acting Health Secretary Concepción Quiñones de Longo. During the interview,

   Fonseca once again forcefully inserted Sanchez's name in his quest to tie Plaintiffs, who at the time

   had been living outside of Puerto Rico for almost a year, to a new government corruption scandal.

          298.    Once again, Fonseca’s line of questioning began with the following question:

          a.      “Doctor, I have several questions to ask you. To begin with, did you find
          out if Elías Sánchez or Valerie Rodríguez were going to represent clients to the
          Health Department? [if they came to the Health Department] “to present clients,
          accompany clients to the Health Department”

          b.      To that, Dr. Quiñones de Longo clearly answered: “Never before me’


          299.    Still, Fonseca continued in his quest to falsely implicate Plaintiffs, asking Dr.

   Quiñones the following:

          a.     “Do you know if they have a framework of influence with [former Health
          Secretary] Dr. Rodríguez?”
          b.     Once again, Dr. Quiñones answered the following: “I don't know, I couldn't
          honestly say”.

          300.    Fonseca, clearly not satisfied with Dr. Quiñones second answer, kept badgering her,

   asking the following:

          a.     “I see. There are people who believe that Mabel Cabeza was the manager
          of the interests of certain people in the Health Department, did you hear, for
          example, some of that, for example that she represented the interests of Elías or
          Valerie Rodríguez at some point?”

          b.       And for a third time, Dr. Quiñones was clear in her answer, stating that: “I
          have heard those comments, but I have no evidence that they can validate, that I
          say, I show you a paper where she is recommending something that represents Elías
          or something like that.”

   An English translation of the interview can be found in Exhibit KK, attached herein.


                                                 110
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 117 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 118 of
                                     332



          301.    Fonseca’s interview was covered by every news media in Puerto Rico including

   Telemundo. The interview was rehashed entirely by Telemundo's news anchor, Zugey Lamela,

   who did a detail transcription of the interview on her social media platform. Hence, expanding the

   reach of the corrupt implications made against Plaintiffs by Fonseca. As with all the instances in

   this claim, neither Sánchez nor Rodríguez were contacted by defendants, denying them the

   opportunity to refute the claims and present their side of their story, showing defendants' complete

   disregard for the truth and the malicious intent of continuing to portray plaintiffs as corrupt to

   garner more ratings and following.

          302.    Fonseca's defamatory statements were clearly damaging as other news outlets and

   entertainment personalities in Puerto Rico, decided to shine in and covered Fonseca's defamatory

   exclusive interview with Quiñones. Jorge Pabón, a tv, radio and social media personality with over

   one million followers, publicly known as "el Molusco" (the Mollusk) reacted to Fonseca's

   interview in a tweet stating "Fonseca interviewed former Secretary of Health, and she pinpointed

   the alleged corrupt practices that of the famous Elías Sanchez, his wife and Mabel Cabeza", serving

   to repeat, promote, and disseminate Fonseca's defamatory, malicious and clearly false statements,

   with a reach of more than a quarter of Puerto Rico's population. See Exhibit GG, attached herein.

   Relevant to this claim is the fact that el Molusco's programming is rebroadcasted through a series

   of mobile applications, which are available to residents of the State of Florida. Also, Fonseca and

   el Molusco use each other's reach, popularity, and notoriety to promote their programming and

   business ventures. Under statements of praise and alleged close friendship, Fonseca and el

   Molusco benefit from each other popularity and following, through "free" advertisement and

   continuous mentions. Thus, this serves to prove the extent of the amount of damages caused by

   Fonseca's ploy to involve Plaintiffs in every alleged government corruption story.


                                                111
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                          Exhibit A, Page 118 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 119 of
                                     332



  XV.         NOVEMBER 25, 2020 POST

          303.    On or about November 25, 2020 Fonseca posted a defamatory statement on his

   Twitter account, in which he falsely stated the following:

          “An ex-powerful [person] has already sent about 25 letters threatening to sue, he
          has 400 lawyers sending emails and requesting they fire me, [blah blah]…he keeps
          sending letters on key dates. Mano, [Man] the threats of a corrupt person like you
          entertain me.”
   A copy of said post in Spanish and its English translation can be found at Exhibit B.


          304.    Even though Fonseca did not mention any names, his pattern of falsely implying

   that Sanchez is a corrupt individual is so pervasive that the immediate response by people to his

   tweet was to name Sanchez as the corrupt individual being refer to by Fonseca in his post. Within

   minutes, Fonseca deleted the tweet.

          305.    This post not only proves Fonseca’s malicious and ill will intent towards Sanchez,

   but also that the pattern and prevalence of his defamatory statements was such that even without

   explicitly mentioning him, the public assumed that Fonseca is talking about Sánchez every time

   he mentions the phrase corrupt person. Furthermore, by deleting said post, Fonseca violated the

   Spoliation letter he had previously received from Plaintiffs’ Attorneys on November 25, 2020.

   Fonseca’s tweet was published and deleted after Plaintiffs sent several letters requesting a

   retraction, an apology and a cease and desist. However, Fonseca has doubled down on his baseless

   and reckless false claims of corrupt behavior and wrongdoing by Plaintiffs.

          306.    The statements were part of Fonseca’s pattern to portray Sánchez as a corrupt

   lobbyist. The falsity of such statements is proven by the fact that there is no evidence of any type

   of unduly interference by Plaintiffs on the Puerto Rico’s Government procurement processes.

   Furthermore, Plaintiffs never sought Itza García’s help on any procurement processes that may

   affect their clients and Garcia never had the authority to approve or deny government contracts.
                                                112
                                              NAVARRO
                           66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                          Exhibit A, Page 119 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 120 of
                                     332



   Hence, Fonseca’s depiction of Sanchez as corrupt lobbyist is not based on facts, but rather on his

   ill-will against Plaintiff.

           307.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a grossly irresponsible manner in failing to

   determine their truth or falsity and were published or caused to be published by Defendants acting

   in a negligent manner. The airing and publishing of the Broadcasts as described herein was

   accomplished by means which radically departed from responsible journalistic standards and

   practices.

           308.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a grossly irresponsible manner in failing to

   determine their truth or falsity.

           309.      The aforesaid defamatory statements, implications and meanings were published or

   caused to be published by Defendants acting in a negligent manner.

           310.      The airing and publishing of the Broadcast as described herein was accomplished

   by means which radically departed from responsible journalistic standards and practices.

           311.      The aforesaid false and defamatory statements with their implications and

   meanings intended by Defendants and understood by the viewing public to be of and concerning

   the Plaintiffs.

           312.      The defamatory statements with their implications and meanings alleged in

   paragraphs 303 and 304 were broadcasted by Defendants with bad motives and abject bad faith.

           313.      By reason of Defendants’ acts as alleged herein, the Plaintiffs have been grievously

   injured in their good name, character, reputation and professional standing in the community and

   within the legal profession. Plaintiffs’ reputation as being honorable, and as having integrity and


                                                      113
                                                    NAVARRO
                                 66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                                Exhibit A, Page 120 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 121 of
                                     332



   high moral professional standards has been deeply damaged; their good names and character

   acquired over many years of providing dedicated and skilled professional services in the legal field

   have been gravely wounded; their professional relationships built over the years have been

   seriously impaired and undermined; their relationships with colleagues in the legal field have been

   seriously damaged; and these Plaintiffs have been held up to ridicule and contempt by colleagues,

   friends, neighbors, and acquaintances as well as the public at large who viewed or acquired any

   knowledge of the aforesaid false and defamatory statements of and concerning Plaintiffs. Plaintiffs

   have also sustained pain and suffering and mental anguish by reason of the aforesaid acts of

   Defendants.

           314.    By reason of the acts of Defendants as alleged herein, Plaintiffs have sustained

   additional damages including (i) the amounts spent by Plaintiffs in uprooting and moving to the

   State of Florida seeking a safe harbor for their own and their children’s personal security and

   emotional well-being, (ii) damages sustained by the loss of Sanchez’s job and clients, (iii) the

   amounts spent by Plaintiffs in travel costs to comply with their obligations to their clients as their

   attorneys, (iv) the amount spent by Plaintiffs as legal fees and expenses in connection with any

   matters caused by the defamations alleged herein, and (v) the amount spent by Plaintiffs in seeking

   to restore their reputation, all resulting from the aforesaid acts of Defendants.

           315.    Plaintiffs reasonably believe that sufficient allegations are set forth herein to

   support punitive damage claim, and that discovery will reveal additional facts and proof that will

   support such a claim.

                                           COUNT I – DEFAMATION
                                       (By Sánchez Against All Defendants)

           316.    Plaintiffs reallege and incorporated the allegations in paragraphs 25 through 315 as

   if set forth fully herein.
                                                     114
                                                   NAVARRO
                                66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 121 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 122 of
                                     332



           317.    Defendants jointly and severally published in Florida the statements alleged above;

   that being the Hispanic Miami-Dade County, Florida market and others, known the same to be true

   with malice the falsity of these statements caused injury to the plaintiff.

           318.    Plaintiff avers that in the majority of circumstances -as alleged supra- the

   statements of facts and specific instances of publication defendants knew and should have known

   that the statements were false and have refused to redact or clarify any of the aforementioned

   specific instances of false reporting.

           319.    Plaintiff further avers that these statements as described above were made with

   malice intended to cause injury to defendants’ reputation business and property.

           WHEREFORE Plaintiffs respectfully pray for an award of: (i) compensatory damages for

   the damage to Plaintiffs’ reputations in a sum certain according to proof and not less than Five

   Million Dollars ($5,000,000.00);         (ii) consequential damages in the amount of damage to

   Plaintiffs’ respective business and property in a sum certain according to proof and not less than

   Thirty Million Dollars ($30,000,000.00); (iii) punitive damages in a sum certain an amount

   sufficient to punish defendants and deter them from engaging in similar conduct; (iv) costs of suit,

   including but not limited to reasonable attorney, incurred in connection with this litigation; and (v)

   any and all other relief that this Court deems just exhibited proper.

                                      COUNT II - SLANDER PER SE
                                        (Against All Defendants)

           320.    Plaintiffs reallege and incorporated the allegations in paragraphs 25 through 315 as

   if set forth fully herein. This is a count under Florida defamation per se involving business and

   false light in the public eye.

           321.    Defendants jointly and severally published in Florida a false statement; about the

   Plaintiffs; to a third party; that being the Hispanic Miami-Dade County, Florida market and others,
                                                  115
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 122 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 123 of
                                     332



   known the same to be true with malice the falsity of these statements caused injury to the Plaintiffs.

   These statements were made in public where heard by third parties involving Plaintiffs person and

   their business professions. The statements were known to be false and were stated with the intent

   to cause injury to business reputation and property.

           322.    Defendants have alleged as true Plaintiff’s criminal activities and indictment by the

   federal agencies. Inputting criminal conduct to Plaintiffs. These implication in the absence of said

   indictment in Miami Florida, or elsewhere amount to slander per se.

           WHEREFORE Plaintiffs respectfully pray for an award of: (i) compensatory damages for

   the damage to Plaintiffs’ reputations in a sum certain according to proof and not less than Five

   Million Dollars ($5,000,000.00);          (ii) consequential damages in the amount of damage to

   Plaintiffs’ respective business and property in a sum certain according to proof and not less than

   Thirty Million Dollars ($30,000,000.00); (iii) punitive damages in a sum certain an amount

   sufficient to punish defendants and deter them from engaging in similar conduct; (iv) costs of suit,

   including but not limited to reasonable attorney, incurred in connection with this litigation; and (v)

   any and all other relief that this Court deems just exhibited proper.

                                              COUNT III - LIBEL

           323.    Plaintiffs reallege and incorporated the allegations in paragraphs 25 through 315 as

   if set forth fully herein.

           324.    This is a count under Florida libel for the publication involving media production

   that was written, captured and published as true known to be false with malice to create injury

   upon Plaintiffs, that in fact as a direct and proximate cause of the Defendants malignant

   publications Plaintiffs were injured in their reputation, business and property.




                                                     116
                                                   NAVARRO
                                66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 123 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 124 of
                                     332



           WHEREFORE Plaintiffs respectfully pray for an award of: (i) compensatory damages for

   the damage to Plaintiffs’ reputations in a sum certain according to proof and not less than Five

   Million Dollars ($5,000,000.00);          (ii) consequential damages in the amount of damage to

   Plaintiffs’ respective business and property in a sum certain according to proof and not less than

   Thirty Million Dollars ($30,000,000.00); (iii) punitive damages in a sum certain an amount

   sufficient to punish defendants and deter them from engaging in similar conduct; (iv) costs of suit,

   including but not limited to reasonable attorney, incurred in connection with this litigation; and (v)

   any and all other relief that this Court deems just exhibited proper.

                                         COUNT IV - LIBEL PER SE

           325.    Plaintiffs reallege and incorporated the allegations in paragraphs 25 through 315 as

   if set forth fully herein.

           326.    This is a count under Florida libel for the publication involving media production

   that was written captured and published a true known to be false with malice to create injury upon

   Plaintiffs, that in fact as a direct and proximate cause of the Defendants malignant publications

   Plaintiffs were injured in their reputation, business and property.

           327.    Defendants have alleged as true Plaintiff’s criminal activities and indictment by the

   federal agencies. Inputting criminal conduct to Plaintiffs. These implication in the absence of said

   indictment in Miami, Florida, or elsewhere amount to slander per se.

           WHEREFORE Plaintiffs respectfully pray for an award of: (i) compensatory damages for

   the damage to Plaintiffs’ reputations in a sum certain according to proof and not less than Five

   Million Dollars ($5,000,000.00);          (ii) consequential damages in the amount of damage to

   Plaintiffs’ respective business and property in a sum certain according to proof and not less than

   Thirty Million Dollars ($30,000,000.00); (iii) punitive damages in a sum certain an amount


                                                     117
                                                   NAVARRO
                                66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 124 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 125 of
                                     332



   sufficient to punish defendants and deter them from engaging in similar conduct; (iv) costs of suit,

   including but not limited to reasonable attorney, incurred in connection with this litigation; and (v)

   any and all other relief that this Court deems just exhibited proper.

                                         COUNTY V -TRADE LIBEL

           328.    Plaintiffs reallege and incorporated the allegations in paragraphs 25 through 315 as

   if set forth fully herein.

           329.    Defendants jointly and individually did cause the publication of a false statement

   of fact that is an intentional disparagement of the quality of the services or products of the

   plaintiff’s business and that result in pecuniary damages to the plaintiff.

           330.    Defendants jointly and individually “published” an untrue statement of fact. The

   “Published” broadcast through Defendants media and social media communicated same or allowed

   the communication of the statement to third parties of false statements regarding “Sanchez”

   business and trade practices that they knew were false and did in fact published these statements

   with malice intending to cause injury to Plaintiff in business and professional reputation as an

   attorney and lobbyist.

           331.    These communications did in fact resulted in pecuniary damage to plaintiff.

   Plaintiff has loss business and plaintiff’s business have been significantly damaged in reputation

   to the extent that loss of future business may be proven by the aforementioned facts and evidence

   submitted at trial.

           332.    As a direct and probable cause of Defendants trade libel plaintiff Sanchez was

   injured and suffered damages to his professional reputation.

           WHEREFORE Plaintiffs respectfully pray for an award of: (i) compensatory damages for

   the damage to Plaintiffs’ reputations in a sum certain according to proof and not less than Five


                                                     118
                                                   NAVARRO
                                66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 125 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 126 of
                                     332



   Million Dollars ($5,000,000.00);          (ii) consequential damages in the amount of damage to

   Plaintiffs’ respective business and property in a sum certain according to proof and not less than

   Thirty Million Dollars ($30,000,000.00); (iii) punitive damages in a sum certain an amount

   sufficient to punish defendants and deter them from engaging in similar conduct; (iv) costs of suit,

   including but not limited to reasonable attorney, incurred in connection with this litigation; and (v)

   any and all other relief that this Court deems just exhibited proper.

                      COUNT VI-MULTIPLE COUNTS AND ALLEGATIONS

             333.   Plaintiffs reallege and incorporated the allegations in paragraphs 25 through 315 as

   if set forth fully herein, and further state that the statements of facts in this claim are grouped by

   related topics, but each allegation constitute a separate claim under each of the above-described

   counts.

             WHEREFORE Plaintiffs respectfully pray for an award of: (i) compensatory damages for

   the damage to Plaintiffs’ reputations in a sum certain according to proof and not less than Five

   Million Dollars ($5,000,000.00);          (ii) consequential damages in the amount of damage to

   Plaintiffs’ respective business and property in a sum certain according to proof and not less than

   Thirty Million Dollars ($30,000,000.00); (iii) punitive damages in a sum certain an amount

   sufficient to punish defendants and deter them from engaging in similar conduct; (iv) costs of suit,

   including but not limited to reasonable attorney, incurred in connection with this litigation; and (v)

   any and all other relief that this Court deems just exhibited proper.

                                   COUNT VII – AIDING AND ABETTING
                                           (Against Does 1-10)

             334.   Plaintiffs reallege and incorporated the allegations in paragraphs 25 through 315 as

   if set forth fully herein.



                                                     119
                                                   NAVARRO
                                66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                               Exhibit A, Page 126 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 127 of
                                     332



          335.    Plaintiffs are informed and believe, and thereon allege, that Defendants elicited the

   assistance of others published in Florida false statements about the Plaintiffs to a third parties. The

   identities of these persons in unknown to Plaintiffs and thus, they are sued as DOES 1-10. Plaintiff

   will amend this Complaint to name them once their identity has been revealed.

          336.    Each DOES 1-10 provided substantial assistance to the Defendants or otherwise

   encouraged the Defendants to publish false statement about the Plaintiffs.

          337.    Each DOES 1-10’s conduct was a substantial factor in causing harm to Plaintiffs.

          338.    As a direct and proximate cause of the DOES Defendants aiding and abetting of the

   Defendants acts, Plaintiffs have been damaged.

          WHEREFORE Plaintiffs respectfully pray for an award of: (i) compensatory damages for

   the damage to Plaintiffs’ reputations in a sum certain according to proof and not less than Five

   Million Dollars ($5,000,000.00);       (ii) consequential damages in the amount of damage to

   Plaintiffs’ respective business and property in a sum certain according to proof and not less than

   Thirty Million Dollars ($30,000,000.00); (iii) punitive damages in a sum certain an amount

   sufficient to punish defendants and deter them from engaging in similar conduct; (iv) costs of suit,

   including but not limited to reasonable attorney, incurred in connection with this litigation; and (v)

   any and all other relief that this Court deems just exhibited proper.

                                       DEMAND FOR JURY TRIAL

          Pursuant to Rule 1.430(b) of the Florida Rules of Civil Procedure, Plaintiffs demand a trial

   by jury of all counts and claims alleged in this Complaint for which a jury trial is permitted

   pursuant to the Seventh Amendment of the U.S. Constitution, Article 1, Section 22 of the Florida

   Constitution, and/or all laws promulgated under either of them.




                                                 120
                                               NAVARRO
                            66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                           Exhibit A, Page 127 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 128 of
                                     332



                                DESIGNATION OF EMAIL ADDRESS

          In accordance with Fla. R. Jud. Admin. 2.516(b)(1)(A), the undersigned attorney for the

   Plaintiff hereby designate lou@nmbesq.com, mromo@nmbesq.com, and civil@nmbesq.com as

   their primary service email address.


   Dated: December 31, 2020

   Respectfully submitted,

    NAVARRO                                             Eric Ruben Huertas Morales, Esq.
    Attorneys at Law                                    Co-Counsel for Plaintiffs
    Counsel for Plaintiffs                              66 W. Flagler Street, Suite 601
    66 W. Flagler Street, 6th Floor                     Miami, Florida 33130
    Miami, Florida 33130                                Tel: (305) 447-8707
    Tel: (305) 447-8707                                 Fax: (305) 447-3787
    Fax: (305) 447-3787                                 Email: erhuertas@eragroupllc.com
    Email: civil@nmbesq.com
    lou@nmbesq.com
    mromo@nmbesq.com

    By: Luis F. Navarro                                 By: /s/ Eric Ruben Huertas Morales
       Luis F. Navarro, Esq.                                    Eric Ruben Huertas Morales
       Florida Bar No.: 629359                                  Florida Bar No.: 103722
       Lorenzo J. Palomares, Esq.
       Florida Bar No.: 100785




                                                  121
                                                NAVARRO
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130


                                                                            Exhibit A, Page 128 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 129 of
                                     332

                                                       (;+,%,7$
                                                              
     2QRUDERXW0D\VWRU\ORFDWHGDWKWWSVZZZLQVWDJUDPFRPS%BN10$X(LQDQ,QVWDJUDPSRVW
     -D\)RQVHFDSRVWHG³7KDW¶VWUXH>ZHDWHWRJHWKHU@VHYHUDOWLPHV0DQ\WLPHV,WROGKLPWKDWLIKHVWDUWHGVWHDOLQJ
     ,ZRXOGEHWKHILUVWWRPDNHVXUHWKDW35GLGQRWIRUJHWKLVQDPH




                                                                               Exhibit A, Page 129 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 130 of
                                     332

                                                (;+,%,7%
     
     2QRUDERXW1RYHPEHU)RQVHFDSRVWHGDGHIDPDWRU\VWDWHPHQWRQKLV7ZLWWHUDFFRXQWLQZKLFKKH
     VWDWHGWKHIROORZLQJ³$QH[SRZHUIXO>SHUVRQ@KDVDOUHDG\VHQWDERXWOHWWHUVWKUHDWHQLQJWRVXHKHKDV
     ODZ\HUVVHQGLQJHPDLOVDQGUHTXHVWLQJWKH\ILUHPH>EODKEODK@«KHNHHSVVHQGLQJOHWWHUVRQNH\GDWHV0DQR
     >0DQ@WKHWKUHDWVRIDFRUUXSWSHUVRQOLNH\RXHQWHUWDLQPH´)ROORZLQJLVDVFUHHQFDSWXUHRIVDLGSRVW
     




                                                                            Exhibit A, Page 130 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 131 of
                                     332


                                                 (;+,%,7&
                                                   
     ,QWKHIRXUWKSDUDJUDSKFROXPQSXEOLVKHGRQOLQHRQRUDERXW$XJXVWDQGLQWKH3ULPHUD+RUDQHZVSDSHU
     RQ RUDERXW$XJXVW-D\)RQVHFDVWDWHG³:DQGD9i]TXH]SUHVVXUHG >SURVHFXWRU <DQLUD /LFHDJD
     GUDPDWLFDOO\RQPXOWLSOHRFFDVLRQVWREULQJWKHFDVHDJDLQVW,W]D*DUFtDWKHIRUPHUJRYHUQPHQW VGHSXW\FKLHI
     RIVWDIIZKRKDGDWR[LFUHODWLRQVKLSZLWK(OtDV6iQFKH]DQG9DOHULH5RGUtJXH] YHU\FORVHWRWKHQRZJRYHUQRU
     ZKR       JDYH     9DOHULH           GROODUV    LQ   FRQWUDFWV ´    $YDLODEOH      RQOLQH   DW
     KWWSVZZZSULPHUDKRUDFRPRSLQLRQMD\IRQVHFDFROXPQDVZDQGDYD]TXH]ODJREHUQDGRUDHQSURSLHGDG




                                                                             Exhibit A, Page 131 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 132 of
                                     332
            
            
            ,QWKHWHQWKSDUDJUDSKFROXPQSXEOLVKHGRQOLQHRQRUDERXW$XJXVWDQGLQWKH3ULPHUD+RUDQHZVSDSHU
            RQRUDERXW$XJXVW-D\)RQVHFDVWDWHG³«WDNLQJ,W]DRXWJDYH(OtDVDQG9DOHULHIUHHUHLQLQWKHLU
            DJHQF\        OREE\LQJ´    $YDLODEOH      RQOLQH      DW    KWWSVZZZSULPHUDKRUDFRPRSLQLRQMD\
            IRQVHFDFROXPQDVJREHUQDGRUDTXHQRTXLHUHOHHUODSDJLQD




                                                                                       Exhibit A, Page 132 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 133 of
                                     332


            2QRUDERXW$XJXVW-D\)RQVHFDSXEOLVKHGLQ)DFHERRN³7KHEUHDNVWR(OtDV6iQFKH]FRQWLQXHDQG
            KLV UHODWLRQVKLS ZLWK :DQGD 9i]TXH] LV QRW DQVZHUHG  5HDG P\ FROXPQ DERXWVRPHRI WKH TXHVWLRQV WKDW
            :DQGD9i]TXH]KDVQRWDQVZHUHGLQKHUDGPLQLVWUDWLRQRIMXVWLFHDQGWKDWWKH\ZDQWXVWRWXUQWKHSDJHZLWKRXW
            UHDGLQJLW$YDLEOHDWKWWSVZZZIDFHERRNFRP-D\)RQVHFD35SRVWV




                                                                                             Exhibit A, Page 133 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 134 of
                                         332



                                                         (;+,%,7'

    7KH-DQXDU\VWRU\ORFDWHGDWDWKWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRODIDPLOLDFDELOGHRBWOPG
    SXHUWRULFRFRQVLVWLQJRIDYLGHRRIDVHJPHQWZLWKLQWKH7HOHQRWLFLDVQHZVFDVWEHDULQJWKHKHDGOLQH³/DIDPLOLD
    FDELOGHR´ WUDQVODWLRQ³7KHOREE\LQJIDPLO\´ FRQWDLQVWKHIROORZLQJGHIDPDWRU\VWDWHPHQWV
    




                                                                                                                            


          7LPH6WDPS          6WDWHPHQW                                    7UDQVODWLRQ
         ±         5HSRUWHU)RQVHFD                            5HSRUWHU)RQVHFD
                                ³(OtDV 6iQFKH] OD HVSRVD GH (OtDV      ³(OLDV6DQFKH]WKHZLIHRI(OtDV6iQFKH]
                                6iQFKH]9DOHULH5RGUtJXH]DHOORV\ROHV   9DOHULH5RGUtJXH],FDOOWKHPWKHOREE\LQJ
                                OODPRODIDPLOLDFDELOGHRSRUTXHVRQFRPR    IDPLO\ EHFDXVH WKH\ DUH OLNH DQ HQODUJHG
                                XQ FRPER DJUDQGDGR FRPR XQ PXOWL       FRPEROLNHDPXOWLSDFNZKHUHQRPDWWHU
                                SDFN GRQGH QR LPSRUWD TXp HOORV VH   ZKDWWKH\JHWLQYROYHGLQWKH'HSDUWPHQW
                                PHWHQHQHO'HSDUWDPHQWRGH6DOXG(VWi     RI +HDOWK 7KHUH¶V WKH H[ZLIH RI &KDUOLH
                                ODTXHHUDHVSRVDGH&KDUOLH5RGUtJXH]OD   5RGULJXH] WKH PRWKHU RI WKH PRWKHULQ
                                PDPDGHODVXHJUDGH(OtDV7DPELpQHVWD    ODZ RI (OtDV 6iQFKH] 7KHUH LV DOVR WKH
                                HO VXHJUR GH (OtDV TXH HV &KDUOLH      IDWKHULQODZ RI (OtDV 6iQFKH] WKDW LV
                                5RGUtJXH]\GHPiV6HPHWHQHQWRGR´        &KDUOLH5RGUtJXH]DQGWKHUHVW7KH\JHW
                                                                              LQYROYHGLQHYHU\WKLQJ´




                                                                                    Exhibit A, Page 134 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 135 of
                                         332



     ±    5HSRUWHU)RQVHFD                                5HSRUWHU)RQVHFD
                       ³/R PDV UHFLHQWH HV HO DVXQWR HVWH GHOD   ³7KHPRVWUHFHQWLVWKHLVVXHRIWKH)LOP
                       &RUSRUDFLyQ GH &LQH GRQGH KD\ XQ            &RUSRUDWLRQ ZKHUH WKHUH LV D VWXG\ WKDW

                        HVWXGLRTXHGLFHTXHVLHO*RELHUQRYDD          VD\V WKDW LI WKH *RYHUQPHQW LV JRLQJ WR

                       KDFHUXQDSHOtFXODHQ3XHUWR5LFRVLYLHQH       PDNHDPRYLHLQ3XHUWR5LFRLI)DVWDQG
                       )DVW DQG WKH )XULRXV 3LUDWHV RI WKH        WKH )XULRXV 3LUDWHV RIWKH&DULEEHDQ DQG
                       &DULEEHDQ \ GHPiV VL YDQ D KDFHU XQD      RWKHUV FRPH LI WKH\ DUH JRLQJ WRPDNH D
                       SHOtFXOD HQ 3XHUWR 5LFR SXHV HV EXHQR      PRYLH LQ 3XHUWR 5LFR LW LV JRRG WR JLYH
                       GDUOHVXQLQFHQWLYRSDUDTXHYHQJDQ3XHV         WKHP DQ LQFHQWLYH WR FRPH :HOO 3XHUWR
                       3XHUWR 5LFR GD XQRV LQFHQWLYRV \             5LFRJLYHVLQFHQWLYHVDQGVXEVLGLHVRIXS

                        VXEVLGLRVGHKDVWDPLOORQHVGHGyODUHV        WR  PLOOLRQ GROODUV LQ WRWDO ULJKW

                       YHUGDGHQWRWDOTXHUHSDUWHODFRPSDxtD          GLVWULEXWHG E\WKH ILOP FRPSDQ\ :HOO LW
                       GHFLQH3XHVUHVXOWDTXHHO'LUHFWRUGHOD      WXUQV RXW WKDW WKH 'LUHFWRU RI WKH )LOP
                       &RUSRUDFLyQ GH &LQH HVWDED GLFLHQGR          &RUSRUDWLRQ ZDV VD\LQJ /RRN , KDYH D
                       µ0LUD WHQJR XQ HVWXGLR TXH GLFH TXH OR    VWXG\WKDWVD\VWKDWWKHPRVW,FDQJLYH\RX
                       PDV TXH SXHGR GDUWH HV  GH               LVDGLVFRXQWVXEVLG\IRU\RXWRPDNH

                        GHVFXHQWRGHVXEVLGLRSDUDTXHKDJDVOD          WKHILOPLQ3XHUWR5LFR

                       SHOtFXODHQ3XHUWR5LFR¶´
     ±    5HSRUWHU)RQVHFD                                 5HSRUWHU)RQVHFD
                       ³3XHVODIDPLOLDFDELOGHRIXHDOOt9DOHULH       ³:HOO WKH OREE\LQJ IDPLO\ ZHQW WKHUH
                       5RGUtJXH] \ HPSH]y D FKDYDU >XVDQGR        9DOHULH5RGUtJXH]DQGVWDUWHGGHPDQGLQJ
                       JHVWLFXODFLyQ GH DOWHQHUtD@ TXH QR TXH      >XVLQJKDXJKW\KDQGJHVWXUHV@RKQR\RX
                       WHQtDV TXH GDUOH FLHQ DO PtR WLHQHV TXH   KDG WR JLYH D KXQGUHG \RX KDYH WR JLYH

                        GDUOHWRGRDKtGHGHVFXHQWRSRUTXH           PLQHHYHU\WKLQJGLVFRXQWEHFDXVHKH

                       HVHHVHOPtRPLPDFKR¢6DEHQTXHSDVy          LV PLQH P\ YLULOH PDOH <RX NQRZ ZKDW
                       YHUGDG" 3XHV KDEtD TXH HVFRJHU HQWUH HO     KDSSHQHGULJKW":HOODGHFLVLRQKDGWREH
                       GLUHFWRU GH OD &RUSRUDFLyQ GH &LQH \ OD    PDGH EHWZHHQ WKH GLUHFWRU RI WKH )LOP
                       IDPLOLDFDELOGHR\¢TXLpQXVWHGFUHHTXH         &RUSRUDWLRQDQGWKHOREE\LQJIDPLO\DQG
                       SHUGLy" ¢(O TXH HVWDED KDFLHQGR OR           ZKRGR\RXWKLQNORVW"7KHRQHGRLQJWKH

                        FRUUHFWR R OD IDPLOLD FDELOGHR" >FRQ         ULJKWWKLQJRUWKHOREE\LQJIDPLO\">ZLWKD

                       VRQULVDVDUFiVWLFD@%RWDR-DYLHU5~D´            VDUFDVWLFVPLOH@-DYLHU5XDILUHG´














       


                                                                                 Exhibit A, Page 135 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 136 of
                                         332



                                                            (;+,%,7(
         
         7KH -XO\   VWRU\ ORFDWHG DW KWWSVZZZWHOHPXQGRSUFRPSURJUDPDVMD\\VXVUD\RV[LQYHVWLJDFLBQ
         GHVWDSDVXSXHVWRHVTXHPDHQVDOXGBWOPGSXHUWRULFRFRQVLVWLQJRIDYLGHRH[FHUSWIURPDVHJPHQWZLWKLQ
         WKH-D\\VXV5D\RV;EURDGFDVWIURP-XO\EHDULQJWKHKHDGOLQH³,QYHVWLJDFLyQGHVWDSDVXSXHVWRHVTXHPD
         HQ 6DOXG´ WUDQVODWLRQ ³,QYHVWLJDWLRQ XQFRYHUV DOOHJHG VFKHPH LQ >3XHUWR 5LFR¶V 'HSDUWPHQW RI@ +HDOWK´ 
         FRQWDLQVWKHIROORZLQJGHIDPDWRU\VWDWHPHQWV

         $VDSUHOXGHWRVWDWHPHQWWKH5HSRUWHUVZKLOHSURMHFWLQJWKHZKLVWOHEORZHUFRPSODLQWRQWRDVFUHHQEHKLQG
         WKHPGHVFULEHWKHLUVRXUFHRILQIRUPDWLRQ0U-DSKHW&5LYHUDDQGH[SODLQKHWKDWWKHFRQWHQWRIWKHFRPSODLQW
         UHYROYHVDURXQGDQDOOHJHGSDWWHUQRIUHWDOLDWLRQGXHWRKLVGHQLDOWRDFFHGHWRSUHVVXUHE\0U9HOi]TXH]3LxRO¶V
         WRVLJQDFRQWUDFW
         




                                                                                                                               
         
         

             7LPH6WDPS        6WDWHPHQW                                        7UDQVODWLRQ
            ±      &ROOD]R                                        &ROOD]R
                                 (O DxR SDVDGR -DSKHW 5LYHUD TXLHQ VH     /DVW\HDU-DSKHW5LYHUDZKRZDVVHUYLQJ
                                 GHVHPSHxDEDFRPRVHFUHWDULRDVRFLDGRGH          DVWKH'HSDUWPHQW VDVVRFLDWHVHFUHWDU\IRU
                                 SODQLILFDFLyQ \ DVXQWRV IHGHUDOHV GHO        SODQQLQJDQGIHGHUDODIIDLUVUHVLJQHGDQG
                                 'HSDUWDPHQWR SUHVHQWy VX UHQXQFLD \         DOOHJHG LQ DQ DIILGDYLW WKDW KH ZDV
                                 DOHJy HQ XQD GHFODUDFLyQ MXUDGD TXH IXH    UHWDOLDWHGDJDLQVWIRUUHSRUWLQJLOOHJDODFWV
                                 REMHWR GH UHSUHVDOLDV SRU GHQXQFLDU DFWRV   
                                 LOHJDOHV                                       
                                                                                  0DVNHGYRLFH
                                 0DVNHGYRLFH                                   ³:KHQ0U-DSKHW5LYHUDUHVLJQHGRQHRI
                                 ³&XDQGRHO6U-DSKHW5LYHUDUHQXQFLyXQD       WKH WKLQJV WKDW KH PHQWLRQHG ZDV WKH
                                 GH ODV FRVDV TXH HO PHQFLRQy IXH HO       FRQWUDFW WKDW 2*3 ZDQWHG WR DZDUG DQG

                                                                                        Exhibit A, Page 136 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 137 of
                                     332



                       FRQWUDWRTXH2*3TXHUtDRWRUJDU\RWRUJy         JUDQWHGVRWKDWPLOOLRQGROODUVRIVWDWH
                       SDUDTXHVHXVDUDQPLOORQHVGHGyODUHV      IXQGV ZRXOG EH XVHG WR EULQJ D GLJLWDO
                       GH IRQGRV HVWDWDOHV SDUD WUDHU XQD          SODWIRUPWRWKH'HSDUWPHQWRI+HDOWKZKHQ
                       SODWDIRUPD GLJLWDO DO 'HSDUWDPHQWR GH        LW DOUHDG\ KDG RQH IURP WKH IHGHUDO
                       6DOXG FXDQGR \D VH KDEtD WUDtGR XQD GHO   JRYHUQPHQW´C
                       JRELHUQRIHGHUDO´

      ±   5HSRUWHU&ROOD]R                                5HSRUWHU&ROOD]R
                       ³%DMRFRQGLFLyQGHDQRQLPDWRHPSOHDGRV          8QGHU FRQGLWLRQ RI DQRQ\PLW\ VHYHUDO
                       GHO'HSDUWDPHQWRKDQGHQXQFLDGRODIXHUWH        HPSOR\HHV KDYH GHQRXQFHG WKH VWURQJ
                       LQIOXHQFLDGHOPDWULPRQLRGH(OtDV6iQFKH]       LQIOXHQFHRIWKHPDUULDJHRI(OtDV6iQFKH]
                       \9DOHULH5RGUtJXH]GHQWURGHODDJHQFLD       DQG9DOHULH5RGUtJXH]ZLWKLQWKHDJHQF\
                       $VHJXUDQ VH KDQ HQFDUJDGR GH FRORFDU D    WKH\ DVVXUH WKH\ KDYH EHHQ LQ FKDUJH RI
                       VXVDOOHJDGRVHQSRVLFLRQHVFODYHV´             SODFLQJWKHLUORYHGRQHVLQNH\SRVLWLRQV
                       
      ±   0DVNHGYRLFH                                    0DVNHGYRLFH
                       ³'HVGHHOSULPHUGtDGHHVWDDGPLQLVWUDFLyQ      ³)URPWKHILUVWGD\RIWKLV$GPLQLVWUDWLRQ
                       ODSUHVHQFLDGHOVHxRU(OtDV 6iQFKH] VH KD    WKHSUHVHQFHRI0U(OtDV6iQFKH]KDVEHHQ
                       KHFKRVHQWLU´                                   IHOW´




      ±   5HSRUWHU&ROOD]RDVNLQJDOHDGLQJTXHVWLRQ       5HSRUWHU&ROOD]RDVNLQJDOHDGLQJTXHVWLRQ
                       WR WKH 6HFUHWDU\ RI WKH 'HSDUPHQW RI       WR WKH 6HFUHWDU\ RI WKH 'HSDUPHQW RI
                       +HDOWK                                          +HDOWK
                       ³(OtDV 6iQFKH] \ 9DOHULH 5RGUtJXH] HK     ³(OtDV6iQFKH]DQG9DOHULH5RGUtJXH]HK
                       KDQFDELOGHDGRSRUYDULRVFRQWUDWRVGHQWUR       KDYH OREELHG IRU YDULRXV FRQWUDFWV ZLWKLQ
                       GHOGHSDUWDPHQWR´                               WKHGHSDUWPHQW´
                                                                        
                       6HFUHWDU\                                       6HFUHWDU\
                       ³(VRQRHVYHUGDGHQQLQJ~QPRPHQWR´           ³7KDWLVQRWWUXHQRWLQDQ\PRPHQW´
                       
      ±   )RQVHFD                                         )RQVHFD
                       ³(Q QLQJ~Q PRPHQWR 9DOHULD &ROOD]R          ³1RW LQ DQ\ PRPHQW 9DOHULD &ROOD]R
                       &DxL]DUHV TXH GLFKR VHD GH SDVR JUDQ    &DxL]DUHV ZKR LQFLGHQWDOO\ D ODUJH SDUW
                       SDUWH GH ODV LQYHVWLJDFLRQHV TXH HQ HVWH   RI WKH LQYHVWLJDWLRQV WKDW LQ WKLV SURJUDP
                       SURJUDPD KDQVDOLGR FXDQGR VDOHQ \R VH    KDYH FRPH RXW ZKHQ WKH\ FRPH RXW ,
                       TXH WX KDV KHFKR XQ WUDEDMR HQFRPLDEOH    NQRZWKDW\RXKDYHGRQHDFRPPHQGDEOH
                       SHURKD\XQDVGHHVDVTXHODVSHUVRQDVQR        MREEXWWKHUHDUHVRPHRIWKRVHSHRSOHWKDW
                       HVWiQ GLVSXHVWDV D KDEODU \ VROR QRV       DUHQRWZLOOLQJWRWDONDQGRQO\JLYHXVWKH
                       HQWUHJDQORVGRFXPHQWRV(VWHGRFXPHQWR          GRFXPHQWV7KLVGRFXPHQWLVNH\
                       HVFODYH´
                       




                                                                              Exhibit A, Page 137 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 138 of
                                     332



      ±   5HSRUWHU&ROOD]R                              5HSRUWHU&ROOD]R
                       ³(VWDGHFODUDFLyQMXUDGDHVGHQRYLHPEUH ³7KLV DIILGDYLW LV IURP 1RYHPEHU 
                       GHORVHDGHODxRSDVDGR<SDUDPL WKDWLVODVW\HDU$QGIRUPHLWKDVWZRNH\
                       WLHQH GRV SXQWRV FODYHV ¢4XH SDVD" (VWD SRLQWV:KDWKDSSHQV"7KLVSHUVRQZDVWKH
                       SHUVRQD HUD HO VHFUHWDULR DX[LOLDU GH DVVLVWDQWVHFUHWDU\IRUIHGHUDODIIDLUVLQWKH
                       DVXQWRV IHGHUDOHV HQ HO 'HSDUWDPHQWR GH 'HSDUWPHQW RI (GXFDWLRQ VLF  DQG KLV
                       (GXFDFLyQ VLF  \ VX QRPEUH HV -DSKHW QDPHLV-DSKHW5LYHUD+HGHQRXQFHVZLWK
                       5LYHUDeOGHQXQFLDFRQVXQRPEUHFUHR KLV QDPH , WKLQN LW LV LQ WKLV LWHP KHUH
                       TXHHVWDHQHVWHSXQWRGHDTXt>SRLQWVWRD >SRLQWVWRDGRFXPHQWEHLQJGLVSOD\HGRQD
                       GRFXPHQW EHLQJ GLVSOD\HG RQ D VFUHHQ VFUHHQEHKLQGWKHP@WKDWLQWKHVXPPHURI
                       EHKLQGWKHP@TXHHQYHUDQRGHODxRSDVDGR ODVW \HDU WKH *RYHUQRU V RIILFH VHQW 0U
                       OD RILFLQD GHO *REHUQDGRU HQYLy DO 6U 9HOD]TXH]3LxRO´
                       9HOD]TXH]3LxRO                              
                                                                      
                       )RQVHFD                                         )RQVHFD
                       $TXtHVWD$OEHUWR9HOD]TXH]>SRLQWVDQG ³+HUHLWLV$OEHUWR9HOD]TXH]>SRLQWVDQG
                       SDVVHVKLVILQJHURYHUWKHQDPHZKHUHLWLV SDVVHVKLVILQJHURYHUWKHQDPHZKHUHLWLV
                       GLVSOD\HGRQWKHVFUHHQ@                         GLVSOD\HGRQWKHVFUHHQ@´
                                                                        
                       &ROOD]R                                         &ROOD]R
                       3DUDUHXQLUVHFRQHOSDUDSUHVLRQDUORSDUD 7RPHHWZLWKKLPWRSUHVVXUHKLPWRDZDUG
                       TXHVHRWRUJDUDXQFRQWUDWR                    DFRQWUDFW
                                                                        
                       )RQVHFD                                          )RQVHFD
                       'LVF~OSDPH 9DOHULD ³WKH *RYHUQRU¶V ³([FXVH PH 9DOHULD µWKH *RYHUQRU¶V
                       RIILFH VHQW 0U $OEHUWR 9HOD]TXH] ¢SRU RIILFHVHQW0U$OEHUWR9HOD]TXH]¶ZK\LV
                       TXp HVWD HQ LQJOpV" 3RUTXH HVWR HV XQ LW LQ (QJOLVK" %HFDXVH WKLV LV D
                       ZKLVWOHEORZHU UHWDOLDWLRQ FRPSODLQW /R ZKLVWOHEORZHUUHWDOLDWLRQFRPSODLQW:KDW
                       TXH TXLHUH GHFLU HV XQD SHUVRQD TXH HVWD LW PHDQV LV D SHUVRQ ZKR LV UHSRUWLQJ
                       GHQXQFLDQGRODFRUUXSFLyQ\VHKDFHHQODV FRUUXSWLRQDQGLWLVGRQH>ZLWKWKH@IHGHUDO
                       DXWRULGDGHV IHGHUDOHV \ >FRQ@ XQD DXWKRULWLHVDQG>ZLWK@DQDIILGDYLW
                       GHFODUDFLyQMXUDGD                            
                                                                        
                       &ROOD]R                                         &ROOD]R
                       <HVWDHOQRPEUHDKtGH9HOi]TXH]3LxRO $QGWKHUHLVWKHQDPHRI9HOi]TXH]3LxRO
                       TXHDKRUDIXHDFXVDGR\ODSHUVRQDORTXH ZKRKDVQRZEHHQDFFXVHGDQGZKDWWKH
                       GLFH HV TXH GH OD RILFLQD GHO *REHUQDGRU SHUVRQ VD\V LV WKDW WKH *RYHUQRU V RIILFH
                       HQYLDURQ D 9HOD]TXH] 3LxRO SDUD UHXQLUVH VHQW 9HOD]TXH] 3LxRO WR PHHW ZLWK WKLV
                       FRQ HVWH VHFUHWDULR DX[LOLDU SDUD DVVLVWDQW VHFUHWDU\ WR SUHVVXUH KLP WR
                       SUHVLRQDUORSDUDTXHRWRUJDUDXQFRQWUDWR DZDUGDFRQWUDFW7KLVSHUVRQUHIXVHG
                       (VWDSHUVRQDVHQHJy                           
                                                                        
                                                                        
                       )RQVHFD                                         )RQVHFD
                       ¢< TXH SDVy FXDQGR VH QHJy" $W WKH $QGZKDWKDSSHQHGZKHQKHUHIXVHG"$W
                       PRPHQWR , VWDUWHG WR VHH D VLJQLILFDQW WKH PRPHQW , VWDUWHG WR VHH D VLJQLILFDQW
                       FKDQJH LQ WKH ZD\ 'U 5RGULJXH] HO FKDQJH LQ WKH ZD\ 'U 5RGULJXH] WKH
                       6HFUHWDULRGH6DOXG5DIDHO5RGULJXH]TXH 6HFUHWDU\RI+HDOWK5DIDHO5RGULJXH]ZKR
                                                                              Exhibit A, Page 138 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 139 of
                                     332



                       DFDEDQ GH YHU  WUHDWHG PH  'H DKt HQ        \RX MXVW VDZ  WUHDWHG PH )URP WKHQ RQ
                       DGHODQWH FXDQGR \R PH QHJXp D HVH             ZKHQ,UHIXVHGWKDWFRQWUDFWWKH\EHJDQWR
                       FRQWUDWR HPSH]DURQ D PDOWUDWDUPH SRU            PLVWUHDWPHRQEHKDOIRIWKH6HFUHWDU\
                       SDUWHGHO6HFUHWDULR                               
                                                                            
                       &ROOD]R                                             &ROOD]R
                       'HKHFKRHO6HFUHWDULROH«ODSHUVRQDOR             ,Q IDFW WKH 6HFUHWDU\  ZKDW WKH SHUVRQ
                       TXHDOHJDHQVXGHFODUDFLyQMXUDGDHVTXH            DOOHJHVLQKLVDIILGDYLWLVWKDWWKH6HFUHWDU\
                       HO6HFUHWDULROHGLMR³HVHFRQWUDWRVHYDD          WROG KLP WKDW FRQWUDFW LV JRLQJ WR EH
                       RWRUJDU´ OR TXH SDVD HV TXH GHVSXpV           DZDUGHG ZKDW KDSSHQHG ZDV WKDW
                       YLQLHURQYHUGDGORVKXUDFDQHV\«                   DIWHUZDUGVWKHKXUULFDQHVDQG
                                                                            
                                                                            
                                                                         
      ±   )RQVHFD                             )RQVHFD
                       ³¢< DTXLHQ PDV PHQFLRQD HQ OD ³$QG ZKR HOVH LV PHQWLRQHG LQ WKH
                       GHFODUDFLyQMXUDGD"´                 DIILGDYLWW"´
                                                          
                       &ROOD]R                                        &ROOD]R
                       ³0HQFLRQD HQ YDULDV LQVWDQFLDV D (OtDV ³,W PHQWLRQV (OLDV 6DQFKH] LQ VHYHUDO
                       6DQFKH] YHUGDG \ D VX PDWULPRQLR FRQ LQVWDQFHVULJKWDQGKLVPDUULDJHWR9DOHULH
                       9DOHULH5RGUtJXH]SHURSDUWLFXODUPHQWH\ 5RGULJXH]EXWSDUWLFXODUO\DQGWKLVLVYHU\
                       HVWR HV ELHQ LPSRUWDQWH SRUTXH HVWH LPSRUWDQWEHFDXVHWKLVFRQWUDFWZDVVLJQHG
                       FRQWUDWR VL VH GLR PHQFLRQD YDPRV TXH LWPHQWLRQVOHW VVHH LI WKH GDWH LV DURXQG
                       GpMDPH YHUVLHVWDODIHFKDSRUDTXtFUHR KHUH,WKLQNLW¶VRQWKLVVKHHWZHOODQ\ZD\
                       TXH HVWD HQ HVWD KRMD EXHQR HQ ILQ VH WKH\ZDQWHGWRDZDUGDWHFKQRORJ\FRQWUDFW
                       TXHUtD RWRUJDU XQ FRQWUDWR GH WHFQRORJtD IRU HOHYHQ PLOOLRQ D \HDU    DQG    WKLV
                       SRURQFHPLOORQHVDQXDOHV\HVWDSHUVRQD SHUVRQZKDWKHZDV
                       OR TXH HVWDED H[SOLFDQGR HUD SHUR VL HO H[SODLQLQJ ZDV EXW LI WKH IHGHUDO
                       JRELHUQRIHGHUDO WLHQH XQ SURJUDPD SDUD JRYHUQPHQWKDVDSURJUDPWRKDQGOHWKDWLQ
                       PDQHMDU HVR H[DFWDPHQWH LJXDO \ QRV H[DFWO\ WKH VDPH ZD\ DQG LW FRVWV XV D
                       FXHVWDXQPLOOyQSRUGRVDxRV´                 PLOOLRQIRUWZR\HDUV´
                                                                       
                       )RQVHFD                                              )RQVHFD
                       ³$TXt HVWD OD IHFKD >UHDGLQJ IURP WKH         ³+HUH VWKHGDWH>UHDGLQJIURPWKHVFUHHQ@
                       VFUHHQ@ µWKH OHWWHU ZDV GDWHG 2FWREHU           µWKH OHWWHU ZDV GDWHG 2FWREHU WZHQW\ILIWK
                       WZHQW\ILIWKZKLFKZDVDQRYHUVLJKWRQP\            ZKLFK ZDV DQ RYHUVLJKW RQ P\ SDUW¶ ,Q
                       SDUW¶ 2VHDTXHXQDFDUWDGRQGHpOGLFH          RWKHUZRUGVDOHWWHUZKHUHKHVD\VEXWORRN
                       SHUR PLUD ¢SRU TXp YDPRV D JDVWDU RQFH       ZK\ZHDUHJRLQJWRVSHQGHOHYHQPLOOLRQ
                       PLOORQHVVLHOJRELHUQRIHGHUDOQRVGDHVWR         LIWKHIHGHUDOJRYHUQPHQWJLYHVXVWKLVIRU
                       JUDWLV"/RPLVPRTXHKDFHHVDDSOLFDFLyQ             IUHHWKHVDPHWKLQJDVWKDWDSSOLFDWLRQWKDW
                       TXH YDPRV D SDJDU RQFH PLOORQHV HO            ZH DUH JRLQJ WR SD\HOHYHQ PLOOLRQ WKH
                       JRELHUQRIHGHUDOODGDJUDWLV´                      IHGHUDOJRYHUQPHQWJLYHVLWIRUIUHH´
                                                                            
                       &ROOD]R                                              &ROOD]R
                       ³2QFH PLOORQHV SRU XQ DxR R VHD \ HO        ³(OHYHQ PLOOLRQ IRU RQH \HDU LQ RWKHU
                       JRELHUQRIHGHUDOXQPLOOyQGRVDxRV<HVH           ZRUGV DQG WKH IHGHUDO JRYHUQPHQW RQH
                                                                                   Exhibit A, Page 139 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 140 of
                                         332



                       FRQWUDWRHUDFRQ0LFURVRIWVHRWRUJy\HO    PLOOLRQWZR\HDUV$QGWKDWFRQWUDFWZDV
                       FDELOGHUR GH HVD FRPSDxtD HV (OtDV        ZLWK 0LFURVRIW LW ZDV DZDUGHG DQG WKH
                       6iQFKH]´                                      OREE\LVW IRU WKDW FRPSDQ\ LV (OLDV
                                                                      6DQFKH]´
                       )RQVHFD                                     
                       2N*REHUQDGRU«                                )RQVHFD
                                                                      2N*RYHUQRU«
                       &ROOD]R                                       
                       /DSHUVRQDWXYRTXHUHQXQFLDUSRUFLHUWR    &ROOD]R
                                                                      7KHSHUVRQKDGWRUHVLJQE\WKHZD\
                       )RQVHFD                                      
                       (VR HV OR TXH SDVD FXDQGR SXHV      )RQVHFD
                       PLOORQHVYHUVXVXQPLOOyQGHGyODUHV«          7KLV LV ZKDW KDSSHQV ZKHQ ZHOO 
                                                                      PLOOLRQYHUVXVRQHPLOOLRQGROODUV«
                                                                     
                       





































                                                                           Exhibit A, Page 140 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 141 of
                                         332



                                                          (;+,%,7)

       7KH6WRU\EURDGFDVWHGRQRUDERXW$SULOLQWKH-D\\VXV5D\RV;VKRZ DFRS\RIWKHEURDGFDVWFDQEH
       IRXQGDWKWWSVZZZ\RXWXEHFRPZDWFK"Y 5:&GK,+(DV ZKLFKWKHIROORZLQJGHIDPDWRU\VWDWHPHQWV

                   7LPH6WDPS    6WDWHPHQW                                      7UDQVODWLRQ
                  ±   &ROOD]R                                       &ROOD]R
                                   ³%DMR FRQGLFLyQ GH DQRQLPDWR               ³8QGHU FRQGLWLRQ RI DQRQ\PLW\
                                   HPSOHDGRVGHO'HSDUWDPHQWR>GH6DOXG@          'HSDUWPHQW >RI +HDOWK@ HPSOR\HHV KDYH
                                   KDQ GHQXQFLDGR OD IXHUWH LQIOXHQFLD GHO   GHQRXQFHG WKH VWURQJ LQIOXHQFH RI WKH
                                   PDWULPRQLR GH (OtDV 6iQFKH] \ 9DOHULH     PDUULDJH RI (OtDV 6iQFKH] DQG 9DOHULH
                                   5RGUtJXH] GHQWUR GH OD DJHQFLD            5RGULJXH] ZLWKLQ WKH DJHQF\ FODLPLQJ
                                   $VHJXUDQVHKDQHQFDUJDGRGHFRORFDUD         WKDWWKH\KDYHEHHQLQFKDUJHRISODFLQJ
                                   VXVDOOHJDGRVHQSRVLFLRQHVFODYHV´           WKHLUFORVHIULHQGVLQNH\SRVLWLRQV´
               
                                    9R]3URWHJLGD                                0DVNHG9RLFH
                                   ³'HVGH HO SULPHU GtD GH HVWD              ³)URPGD\RQHRIWKLV$GPLQLVWUDWLRQWKH
                                   $GPLQLVWUDFLyQ OD SUHVHQFLD GHO 6HxRU      SUHVHQFH RI 0U (OLDV 6DQFKH] KDV EHHQ
                                   (OtDV6iQFKH]VHKDKHFKRVHQWLU´             IHOW´
               
                                   &ROOD]R ³¢(OtDV 6iQFKH] \ 9DOHULH &ROOD]R ³(OLDV 6DQFKH] DQG 9DOHULH
                                   5RGUtJXH] KDQ FDELOGHDGR SRU YDULRV 5RGULJXH] KDYH OREELHG IRU PXOWLSOH
                                   FRQWUDWRVGHQWURGHO'HSDUWDPHQWR"      FRQWUDFWVZLWKLQWKH'HSDUWPHQW"´
               
                                   6WDWHPHQWQRWLQFOXGHGDVSDUWRIWKH          6WDWHPHQW QRW LQFOXGHG DV SDUW RI WKH
                                   SXEOLFEURDGFDVW                              SXEOLFEURDGFDVW
                                   &ROOD]R                                       &ROOD]R
                                   ³¢< HO FRQWUDWR GH 7HOHPHGLFLQD           ³$QG WKH 7HOHPHGLFLQH FRQWUDFW WKDW
                                   TXH OOHYy 9DOHULH 5RGUtJXH] DO             9DOHULH 5RGULJXH] EURXJKW WR WKH
                                   'HSDUWDPHQWR"´                                 'HSDUWPHQW"´



            ±         &ROOD]R                                       &ROOD]R
                                   ³0DEHO &DEH]D WLHQH XQD UHODFLyQ ³0DEHO &DEH]D KDV D FORVH UHODWLRQVKLS
                                   HVWUHFKD FRQ 9DOHULH 5RGUtJXH] \ ZLWK 9DOHULH 5RGUtJXH] DQG RXU VRXUFHV
                                   QXHVWUDV IXHQWHV DVHJXUDQ TXH IXH DVt FODLPWKDWWKLVLVKRZVKHJRWWKHSRVLWLRQ
                                   FRPR FRQVLJXLy HO SXHVWR GH &KLHI RI RI&KLHIRI6WDIIRUKHDGRISHUVRQQHO´
                                   6WDIIRMHIDGHSHUVRQDO´
                                   
            ±       &ROOD]R                                      &ROOD]R
                                   -D\ KR\ UHFLELPRV HVWD FDUWD 9DPRV D -D\ZHJRWWKLVOHWWHUWRGD\/HW VUHDGWKLV
                                   OHHUHVWDSDUWH(OtDV6iQFKH]QRVHQYLy SDUW (OLDV 6DQFKH] VHQW XV WKLV OHWWHU
                                   HVWD FDUWD HO /LFHQFLDGR (OtDV 6iQFKH] DWWRUQH\ (OLDV 6DQFKH] UHDFWLQJ WR DQ
                                   UHDFFLRQDQGR D XQD HQWUHYLVWD TXH QR LQWHUYLHZWKDWKDGQRWDLUHG
                                   KDEtDVDOLGRDODLUH                         
                                                                                  
                                   )RQVHFD                                      )RQVHFD
                                   2 VHD TXH SHUGyQDPH (OtDV 6iQFKH] 6R WKHQ IRUJLYH PH (OLDV 6DQFKH]
                                   UHDFFLRQyDXQDHQWUHYLVWDTXHQRKDEtD UHDFWHGWRDQLQWHUYLHZWKDWKDGQRWDLUHG
                                   VDOLGRDODLUH                              
                                                                                        Exhibit A, Page 141 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 142 of
                                     332



                                                                            
                        &ROOD]R                                           &ROOD]R
                        &RUUHFWR\PHQFLRQDYHUGDGHQGHWDOOH             &RUUHFW DQG LW PHQWLRQV ULJKW LQ GHWDLO
                        ORTXHSDVDHQODHQWUHYLVWDODVSUHJXQWDV         ZKDW KDSSHQV LQ WKH LQWHUYLHZ WKH
                        TXHOHKLFHDOVHFUHWDULR                         TXHVWLRQV,DVNHGWKH6HFUHWDU\
                                                                            
                        )RQVHFD                                           )RQVHFD
                        2 VHD TXH HO 6HFUHWDULR GLFH TXH HO QR     ,QRWKHUZRUGVWKH6HFUHWDU\VD\VWKDWKH
                        WLHQHUHODFLyQFRQ(OtDVSHUR(OtDVKDEtD          KDV QR UHODWLRQVKLS ZLWK (OLDV EXW (OLDV
                        YLVWR XQD HQWUHYLVWD TXH VH OH KL]R DO       KDGVHHQDQLQWHUYLHZWKDWZDVGRQHZLWK
                        6HFUHWDULR3HWHU4XLxRQHVSRUVLDFDVR           WKH 6HFUHWDU\ 3HWHU 4XLxRQHV MXVW LQ
                        HODVHVRUGHSUHQVDHVWDEDJUDEDQGRDOD           FDVHWKHSUHVVFRQVXOWDQWZDVUHFRUGLQJ
                        YH] TXH KLFLPRV OD HQWUHYLVWD DVt TXH         DWWKHVDPHWLPHZHGLGWKHLQWHUYLHZVR
                        SUHVXPLEOHPHQWH HO GLUHFWRU GH SUHQVD         SUHVXPDEO\ WKH SUHVV GLUHFWRU ZHOO ,
                        SXHVQRVHTXL]iVWXYRTXHYHUHQHVR           GRQ W NQRZPD\EHKH KDG VRPHWKLQJ WR
                                                                            GRZLWKWKDW
                        &ROOD]R                                           
                        3HUR EXHQR HO OLFHQFLDGR TXHUtD GHMDU         
                        VDEHUHVWROHLQIRUPR\DFODURTXHQLHVWH         &ROOD]R
                        VHUYLGRU QL OD 6UD 5RGUtJXH] WHQHPRV         %XW ZHOO WKH DWWRUQH\ ZDQWHG WR OHW XV
                        UHODFLyQ DOJXQD R KHPRV WHQLGR GLUHFWD        NQRZ WKLV ,LQIRUP \RX DQG FODULI\WKDW
                        QL LQGLUHFWD FRQ DOJXQD HQWLGDG TXH           QHLWKHU , QRU 0UV 5RGULJXH] KDYH DQ\
                        WHQJD TXH YHU FRQ OD 7HOHPHGLFLQD QL         UHODWLRQVKLS RU KDYH KDG GLUHFWO\ RU
                        FRQ HO WHPD REMHWR GH OD HQWUHYLVWD QL       LQGLUHFWO\ZLWKDQ\HQWLW\WKDWKDVWRGR
                        WHQHPRV LQKHUHQFLD DOJXQD GH PDQHUD             ZLWK 7HOHPHGLFLQH RU ZLWK WKH VXEMHFW
                        GLUHFWDQLLQGLUHFWDHQODVFRQWUDWDFLRQHV          PDWWHU RI WKH LQWHUYLHZ QRU GR ZH KDYH
                        HQODTXHHQWUDHO'HSDUWDPHQWR                   DQ\ GLUHFW RU LQGLUHFW LQKHUHQFH LQ WKH
                                                                            KLULQJRIWKH'HSDUWPHQW
                        )RQVHFD                                           
                        2N$VtTXHQRWLHQHQLQKHUHQFLDDOJXQD           
                                                                            )RQVHFD
                        &ROOD]R                                            2ND\6RWKH\KDYHQRLQKHUHQFH
                        %XHQR HVWDEDQ UHDFFLRQDQGR D XQD                
                        KLVWRULD TXH QR KDEtD VDOLGR \ D XQD        &ROOD]R
                        HQWUHYLVWDTXHQRKDEtDVDOLGRDODLUH             :HOO WKH\ ZHUH UHDFWLQJ WR D VWRU\ WKDW
                                                                            KDGQ WDLUHGDQGDQLQWHUYLHZWKDWKDGQ W
                        )RQVHFD                                           DLUHG
                        2 VHD TXH (OtDV 6iQFKH] UHDFFLRQy HQ          
                        XQD FDUWD D LQIRUPDFLyQ TXH VROR HO           )RQVHFD
                        6HFUHWDULR GH 6DOXGTXH IXH HO TXH QRV       7KDWLV(OLDV6DQFKH]UHDFWHGLQDOHWWHU
                        GLR OD HQWUHYLVWD SRGtD KDEHUOH GLFKR         WRLQIRUPDWLRQWKDWRQO\WKH6HFUHWDU\RI
                        >:LWKDQREYLRXVVDUFDVWLFWRQH@¢2DK             +HDOWKZKRZDVWKHRQHZKRJDYHXVWKH
                        EXHQRDPHQRVTXHWHQJDPRVDDOJXLHQ               LQWHUYLHZFRXOGKDYHWROGKLP>:LWKDQ
                        DTXt HQ 7HOHPXQGR TXH OH SDVy OD              RYHUWO\VDUFDVWLFWRQH@2URKZHOOXQOHVV
                        HQWUHYLVWDDpOYHUGDG"3RGUtDVHUTXHORV          ZHKDYHVRPHRQHKHUHDW7HOHPXQGRZKR
                        FRPSDxHURV GH HGLFLyQ OH SDVDURQ OD            SDVVHG WKH LQWHUYLHZ RQ WR KLP ULJKW" ,W
                        HQWUHYLVWD D (OtDV 2 HO 6HFUHWDULR GH        FRXOG EH WKDW IHOORZ HGLWRUV SDVVHG WKH
                        6DOXG OODPy D (OtDV \ OH GLMR YD D VDOLU   LQWHUYLHZRQWR(OLDV2UWKH6HFUHWDU\RI
                                                                                  Exhibit A, Page 142 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 143 of
                                     332



                     HVWR                       +HDOWK FDOOHG (OLDV DQG WROG KLP WKLV LV
                                                   JRLQJWRFRPHRXW




                                                        Exhibit A, Page 143 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 144 of
                                         332



                                                        (;+,%,7*
                                                                
     2QRUDERXW$SULOVWRU\ORFDWHGDWKWWSVWZLWWHUFRP9DOHULD&ROOD]R&VWDWXVLQ
     DQ7ZLWWHUSRVW9DOHULD&ROOD]RSRVWHG³:KRLVLQFKDUJHRIWKH'HSDUWPHQWRI+HDOWK":HLQYHVWLJDWHWKHLQWHUQDO
     ZDUIRUWKHDJHQF\¶VSROLWLFDOFRQWURODQGWKHDZDUGRIFRQWUDFWV$OVRWKHDOOHJHGVWURQJLQIOXHQFHRIOREE\LVWVDQG
     WKHKLULQJDQGGHFLVLRQPDNLQJSURFHVV0RUHGHWDLOVWRQLJKWLQMD\UD\RV[´
                                                               






                                                                                                                      
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                                                    Exhibit A, Page 144 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 145 of
                                         332


                                                            
                                                        (;+,%,7+

     2QRUDERXW$SULO6DQFKH]VHQWDQHPDLOWR&DQFHODDQG0U5XEHQ5RPDQWKHSURGXFHURI -D\\VXV
     5D\RV;7HOHPXQGRVKRZDOHUWLQJ7HOHPXQGRRIWKHIDOVHDQGGHIDPDWRU\VWDWHPHQWV)RQVHFDZDVJRLQJWRVD\RQ
     KLVSPVKRZ$FRS\RIWKHHPDLOVDQGWKHOHWWHUVHQWDUHDVIROORZ


                            6WDWHPHQW                                                  7UDQVODWLRQ

)URP(OLDV6DQFKH]HOLDVVDQFKH]#JPDLOFRP!             )URP(OLDV6DQFKH]HOLDVVDQFKH]#JPDLOFRP!
'DWH$SULODW30('7                       'DWH$SULODW30('7
7RUXEHQURPDQ#JPDLOFRP                                  7RUXEHQURPDQ#JPDLOFRP
&F-RVH&DQFHOD#QEFXQLFRP                                  &F-RVH&DQFHOD#QEFXQLFRP
6XEMHFW&DUWD7HOHPXQGRSGI                                 6XEMHFW/HWWHU7HOHPXQGRSGI
                                                                
5XEHQ                                                          5XEHQ
                                                                
$GMXQWRXQDFRPXQLFDFLyQIRUPDOGHPLSDUWHUHIHUHQWHDO , DP HQFORVLQJ D IRUPDO FRPPXQLFDWLRQ IURP PH
SURJUDPD-D\\VXV5D\RV;GHHVWDQRFKH                      UHJDUGLQJ-D\\VXV5D\RV;VKRZWRQLJKW
                                                                
&XDOTXLHU GXGD R SUHJXQWD VH SXHGH FRPXQLFDU FRQ HVWH $Q\GRXEWRUTXHVWLRQFDQEHFRPPXQLFDWHGZLWKWKLV
VHUYLGRU                                                       VHUYHU
                                                                
&RUGLDOPHQWH                                                   &RUGLDOO\
                                                                
/FGR(OtDV)6iQFKH]6LIRQWH                                  $WW\(OtDV)6iQFKH]6LIRQWH
                                                                
 2Q$SUDW30UXEHQURPDQ#JPDLOFRP 2Q$SUDW30
 ZURWH                                                      UXEHQURPDQ#JPDLOFRPZURWH
                                                             
 +ROD(OtDV                                                   +L(OLDV
                                                             
 *XVWRHQVDOXGDUWH                                           1LFHWRJUHHW\RX
                                                             
 'pMDPHVDEHUVL9DOHULDWHSXHGHOODPDU<RQRHVWR\HQ /HWPHNQRZLI9DOHULDFDQFDOO\RX,DPQRWLQ35
 35                                                         
                                                               7KDQN\RX
 *UDFLDV                                                    555
 555                                                         
                                                               6HQWIURPP\L3KRQH
 6HQWIURPP\L3KRQH                                         

 On Apr 16, 2019, at 5:50 PM, Elias Sanchez On Apr 16, 2019, at 5:50 PM, Elias Sanchez
 <eliassanchez2012@gmail.com> wrote:                            <eliassanchez2012@gmail.com> wrote:
                                                              
 Saludos Rubén, el propósito de la carta fue poner a la *UHHWLQJV5XEpQWKHSXUSRVHRIWKHOHWWHUZDVWRDOHUW
 gerencia en alerta sobre información falsa y difamatoria PDQDJHPHQW RI WKH IDOVH DQG GHIDPDWRU\ LQIRUPDWLRQ
 sobre mi persona y mi esposa que probablemente podría DERXW P\VHOI DQG P\ ZLIH WKDW FRXOG SUREDEO\ EH
 ser divulgada hoy, no hacerme disponible para entrevista GLVFORVHG WRGD\ QRW WR PDNH PH DYDLODEOH IRU DQ
                                                                LQWHUYLHZRQIDFWVWKDWDUHWRWDOO\IDOVHWRFUHDWHDQHZV
 sobre hechos que son totalmente falsos para crear una
                                                                WKDW GRHVQ¶W H[LVW )DOVH LQIRUPDWLRQ ZLWKRXW DQ\
 noticia donde no la hay. Información falsa, sin evidencia HYLGHQFHIURPDQRQ\PRXVSHUVRQVRUVRXUFHVFDQQRW
 alguna de personas anónimas o "fuentes" no pueden ser EHWKHEDVLVIRUFUHDWLQJQHZV
 la base para crear noticias.                                 
                                                                                    Exhibit A, Page 145 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 146 of
                                          332


                                                              
    También tengo que mencionar que la referida periodista 
    ha demostrado un ánimo prevenido en varios otros temas , DOVR KDYH WR PHQWLRQ WKDW WKH DIRUHPHQWLRQHG
    con este servidor, por lo que su bias natural es lo que MRXUQDOLVWKDVVKRZQDFDXWLRXVVSLULWRQVHYHUDORWKHU
    puede estar motivando la acción.                          LVVXHVZLWKWKLVVHUYHUVRKHUQDWXUDOELDVLVZKDWPD\
                                                              EHPRWLYDWLQJWKHDFWLRQ
                                                            
    <image1.png>                                            
                                                            <image1.png>


    Cordialmente,
                                                                     Cordially,
    Elías
                                                                     Elías

    Sent from my iPhone

                                                                     Sent from my iPhone
                                                                 
                                                                
     )URPUXEHQURPDQ#JPDLOFRP                              )URPUXEHQURPDQ#JPDLOFRP
     'DWH$SULODW30$67                     'DWH$SULO   DW  30 $67
     7R(OLDV6DQFKH]HOLDVVDQFKH]#JPDLOFRP!             7R(OLDV 6DQFKH] HOLDVVDQFKH]#JPDLOFRP!
     &F-RVH&DQFHOD#QEFXQLFRP                                &F-RVH&DQFHOD#QEFXQLFRP
     6XEMHFW5H&DUWD7HOHPXQGRSGI                           6XEMHFW5H&DUWD7HOHPXQGRSGI
                                                                
    (QWLHQGRWXSXQWRDXQTXHQRFRPSDUWDDOJXQDVFRVDVTXH ,XQGHUVWDQG\RXUSRLQWHYHQLI,GRQ WVKDUHVRPHRI
    GLFHV3HURQDGDUHVSHWXRVDPHQWHHVWLSXORODVGLIHUHQFLDV WKHWKLQJV\RXVD\%XWQRWKLQJ,UHVSHFWIXOO\VWLSXODWH
                                                                WKHGLIIHUHQFHV
    &RQUHODFLyQDRWURDVXQWRUHODFLRQDGRFRQ-5;QRGXGHV     
    HQFRPXQLFDUWHFRQPLJR                                    5HJDUGLQJ DQ\ RWKHU PDWWHU UHODWHG WR -5; GR QRW
                                                                KHVLWDWHWRFRQWDFWPH
    8QDEUD]R                                                  
                                                                
    *UDFLDV                                                   $KXJ
                                                                
    555                                                         555
                                                                
    6HQWIURPP\L3KRQH                                          6HQWIURPP\L3KRQH






                                                                                     Exhibit A, Page 146 of 332
 Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 147 of
                                      332


                                                                  
                            6WDWHPHQW                                                          7UDQVODWLRQ

GHDEULOGH                                                 $SU
                                                                     
5HI3URJUDPDGHGHDEULOGHGH-D\\VXV5D\RV;           5H3URJUDPRI$SULORI-D\\VX5D\RV;
                                                                     
                                                                     
  /H HVFULER HQ UHSUHVHQWDFLyQ PtD \ GH OD 6UD 9DOHULH     
  5RGUtJXH] HQ DGHODQWH OD ³6UD 5RGUtJXH]´  (Q R           , DP ZULWLQJ WR \RX RQ EHKDOI RI P\VHOI DQG 0UV
  DOUHGHGRU GHO  GH DEULO GH  OD SHULRGLVWD H        9DOHULH5RGUtJXH] KHUHLQDIWHU³0UV5RGUtJXH]´ 2Q
  LQYHVWLJDGRUD 9DOHULD &ROOD]R GHO SURJUDPD -D\ \ VXV       RU DURXQG $SULO   MRXUQDOLVW DQG UHVHDUFKHU
  5D\RV ; HQWUHYLVWy DO 6HFUHWDULR GH 6DOXG 'U 5DIDHO     9DOHULD&ROOD]RIURPWKH-D\\VXV5D\RV;SURJUDP
  5RGUtJXH] 0HUFDGR HQ DGHODQWH HO ³6HFUHWDULR´  3RU         LQWHUYLHZHG WKH 6HFUHWDU\ RI +HDOWK 'U 5DIDHO
  LQIRUPDFLyQ \ FUHHQFLD GXUDQWH OD HQWUHYLVWD OD 6UD       5RGUtJXH]0HUFDGR KHUHLQDIWHUWKH³6HFUHWDU\´ )RU
  &ROOD]ROHSUHJXQWyHQP~OWLSOHVRFDVLRQHVDO6HFUHWDULR           LQIRUPDWLRQ DQG EHOLHI GXULQJ WKH LQWHUYLHZ 0UV
  VLHVWHVHUYLGRU\ROD6UD5RGUtJXH]WHQtDQDOJRTXHYHU        &ROOD]R DVNHG WKH 6HFUHWDU\ RQ PXOWLSOH RFFDVLRQV LI
  FRQ HO FRQWUDWR GH 7HOH0HGLFLQD GHO 'HSDUWDPHQWR GH        WKLVVHUYHUDQGRU0UV5RGUtJXH]KDGVRPHWKLQJWRGR
  6DOXG R FRQ SURFHVRV GH RWRUJDFLyQ GH FRQWUDWRV HQ         ZLWKWKH7HOH0HGLFLQHFRQWUDFWRIWKH'HSDUWPHQWRI
  JHQHUDOHQHO'HSDUWDPHQWR(O6HFUHWDULROHFRQWHVWyTXH          +HDOWK RU ZLWK WKH JUDQWLQJ SURFHVVHV RI FRQWUDFWV LQ
  QRHLQFOXVLYHOHLQIRUPyDOD6UD&ROOD]RTXHOD7HOH           JHQHUDOLQWKH'HSDUWPHQW7KH6HFUHWDU\DQVZHUHGQR
  0HGLFLQDODGRQy'LUHFW5HOLHIXQDRUJDQL]DFLyQVLQILQHV         DQGHYHQLQIRUPHG0V&ROOD]RWKDWWKH7HOH0HGLFLQH
  GH OXFUR \ TXH QR WHQtDPRV UHOHYDQFLD DOJXQD HQ            ZDVGRQDWHGE\'LUHFW5HOLHIDQRQSURILWRUJDQL]DWLRQ
  FRQWUDWDFLRQHVGHO'HSDUWDPHQWR                                   DQGWKDWZHKDGQRUHOHYDQFHZKDWVRHYHULQFRQWUDFWLQJ
                                                                     ZLWKWKH'HSDUWPHQW
                                                                     
                                                                     
  5HFLHQWHPHQWHVDOLyXQDQXQFLRHQHOFDQDOGHWHOHYLVLyQ          5HFHQWO\DQDGYHUWLVHPHQWDSSHDUHGRQWKHWHOHYLVLRQ
  7HOHPXQGR3XHUWR5LFRSURPRYLHQGRODHGLFLyQGHKR\              FKDQQHO 7HOHPXQGR 3XHUWR 5LFR SURPRWLQJ WRGD\ V
  GHDEULOGHGHOSURJUDPD-D\\VXV5D\RV;(Q            HGLWLRQ$SULORIWKHSURJUDP-D\\VXV5D\RV
  HO UHIHULGR DQXQFLR DSDUHFH XQD VLOXHWD HQ FDUiFWHU GH     ; ,Q WKH DIRUHPHQWLRQHG DGYHUWLVHPHQW D VLOKRXHWWH
  DQRQLPDWR KDEODQGRGHO WHPD GH 7HOH0HGLFLQD 3RUWDO         DSSHDUVIRUDQRQ\PLW\WDONLQJDERXWWKHLVVXHRI7HOH
  UD]yQ \ HQ DQWLFLSR D OR TXH SXHGD GHFLU XQD IXHQWH     0HGLFLQH)RUWKLVUHDVRQDQGLQDQWLFLSDWLRQRIZKDW
  DQyQLPD TXH QR KD VLGR FRUURERUDGD SRU IXHQWH FUHtEOH      DQ DQRQ\PRXV VRXUFH PD\ VD\ WKDW KDV QRW EHHQ
  DGLFLRQDO \ GHELGR D TXH QLQJ~Q SHULRGLVWD R               FRUURERUDWHG E\ DQ DGGLWLRQDO FUHGLEOH VRXUFH DQG
  UHSUHVHQWDQWH GHO SURJUDPD -D\ \ VXV 5D\RV ; QRV KD       EHFDXVHQRMRXUQDOLVWRUUHSUHVHQWDWLYHRIWKH-D\\VXV
  FRQWDFWDGR SDUD VROLFLWDU QXHVWUD UHDFFLyQ OH LQIRUPR \    5D\RV ; SURJUDP KDV FRQWDFWHG XV WR UHTXHVW RXU
  DFODURTXHQLHVWHVHUYLGRUQLOD6UD5RGUtJXH]WHQHPRV         UHDFWLRQ , LQIRUP \RX DQG , FODULI\ WKDW QHLWKHU WKLV
  UHODFLyQDOJXQDRKHPRVWHQLGRGLUHFWDQLLQGLUHFWDFRQ          VHUYHU QRU 5RGULJXH] KDYH DQ\ UHODWLRQVKLS RU KDYH
  DOJXQDHQWLGDGTXHWHQJDTXHYHUFRQOD7HOH0HGLFLQDQL           KDG GLUHFW RU LQGLUHFW ZLWK DQ\ HQWLW\ WKDW KDV WR GR
  FRQHOWHPDREMHWRGHODHQWUHYLVWDQLWHQHPRVLQKHUHQFLD          ZLWK 7HOH0HGLFLQH RU ZLWK WKH VXEMHFW PDWWHU RI WKH
  DOJXQDGHPDQHUDGLUHFWDQLLQGLUHFWDHQODVFRQWUDWDFLRQHV        LQWHUYLHZ QRU GR ZH KDYH DQ\ LQKHUHQFH LQ DQ\ ZD\
  HQODVTXHHQWUDHO'HSDUWDPHQWR/HDGYHUWLPRVTXHGH             GLUHFW RU LQGLUHFW LQ WKH FRQWUDFWV LQ ZKLFK WKH
  VXUJLUXQDSXEOLFDFLyQHVWDQRFKHSRUYLUWXGGHHQWUHYLVWD        'HSDUWPHQWHQWHUV:HZDUQ\RXWKDWLIDSXEOLFDWLRQ
  R SRU H[SUHVLyQ DQyQLPD TXH PHQFLRQH R LQVLQ~H TXH        DULVHV WRQLJKW E\ YLUWXH RI DQ LQWHUYLHZ RU E\
  H[LVWHXQDUHODFLyQHQWUHQRVRWURV\7HOH0HGLFLQDRFRQ           DQRQ\PRXV H[SUHVVLRQ WKDW PHQWLRQV RU LPSOLHV WKDW
  LQYROXFUDPLHQWRQXHVWURHQ³RWRUJDFLyQGHFRQWUDWRV´OD           WKHUHLVDUHODWLRQVKLSEHWZHHQXVDQG7HOH0HGLFLQDRU
  PLVPDHVWDUtDVLHQGRSXEOLFDGDFRQPDOLFLD\DVDELHQGDV           ZLWKRXULQYROYHPHQWLQJUDQWLQJFRQWUDFWVLWZRXOG
  TXH GLFKD LQIRUPDFLyQ HV IDOVD HQ SDUWLFXODU FXDQGR OD   EH SXEOLVKHG ZLWK PDOLFH DQG NQRZLQJ WKDW VDLG
  PLVPD KD VLGR QHJDGD SRU HO 6HFUHWDULR \ GH PDQHUD        LQIRUPDWLRQ LV IDOVH LQ SDUWLFXODU ZKHQ LW KDV EHHQ
  GLUHFWDSRUQRVRWURVHQHVWDPLVLYD'HRFXUULUORDQWHULRU       GHQLHGE\WKH6HFUHWDU\DQGGLUHFWO\E\XVLQWKLVOHWWHU
  OHLQIRUPDPRVTXHQRVUHVHUYDPRVWRGRVORVGHUHFKRVGH             ,IWKHDERYHRFFXUVZHLQIRUP\RXWKDWZHUHVHUYHDOO
  SUHVHQWDUQXHVWURVUHFODPRVHQORVIRURVFRUUHVSRQGLHQWHV        ULJKWV WR SUHVHQW RXU FODLPV LQ WKH FRUUHVSRQGLQJ
                                                                     IRUXPV
                                                                     
                                                                                                                            

                                                                                           Exhibit A, Page 147 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 148 of
                                          332


                                                         
                                                          
                                                          
                                                          
                                                          
                                                         
                                          6LQFHUDPHQWH
                                   (OtDV6iQFKH]6LIRQWH
                                                        

     F-RVp&DQFHOD3UHVLGHQWH                                                               6LQFHUDPHQWH
     7HOHPXQGR3XHUWR5LFR                                                             (OtDV6iQFKH]6LIRQWH
     -RVH&DQFHOD#QEFXQLFRP                             
                                                         
                                                         F-RVp&DQFHOD3UHVLGHQWH
                                                          7HOHPXQGR3XHUWR5LFR
                                                          -RVH&DQFHOD#QEFXQLFRP
                                                          






































                                                                           Exhibit A, Page 148 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 149 of
                                         332



                                                        (;+,%,7,
                                                               
     2Q-XO\UHSRUWHU6DXG\5LYHUD6RWRRQWKH7HOHPXQGRVKRZ'DQGR&DQGHODVWDWHGWKDW)%,ZDVJRLQJWR
     DUUHVW(OtDV6DQFKH]7KHIROORZLQJVFUHHQVKRWVDUHVRFLDOPHGLDSRVWEDVHGRQ0UV6RWRVWDWHPHQW






                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          




                                                                             Exhibit A, Page 149 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 150 of
                                     332




                                                                   
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                                       Exhibit A, Page 150 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 151 of
                                     332


                                                       (;+,%,7-
                                                               
 2QRUDERXW-XO\LQD7ZLWWHUSRVW6DQGUD5RGUtJXH]&RWWRSRVWHG³&DVHQXPEHULQ0LDPLLV
 YHU\LQWHUHVWLQJ«, FRQWLQXH YHULI\LQJ ZKDWLV WKDW VHDOHGFDVH DERXW DQG WKH DOOHJHG DUUHVWLQ0LDPL )ORULGD´
 LQFOXGLQJ D FURSSHG LPDJH RI D GRFNHW UHSRUW ZLWK WKH IROORZLQJ WH[W ³ 6HDOHG Y 6HDOHG 'HIHQGDQW
  6($/(' &DVHILOHG$GGHG´
                                                               
                                                               




                                                                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                                                   Exhibit A, Page 151 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 152 of
                                         332


                                                                
                                                            (;+,%,7.

     2QRUDERXW-XO\-D\)RQVHFDSRVWHGRQKLV)DFHERRNSDJHDVWRU\DERXWWKHSURIHVVLRQDOUHODWLRQVKLS
     EHWZHHQ WKH LQVXUDQFH FRPSDQ\ 7ULSOH 6 DQG 0U 6iQFKH] 7KLV VWRU\ FDQ EH IRXQG DW
     KWWSVZZZIDFHERRNFRP-D\)RQVHFD35SKRWRVD 2Q VDLG VWRU\ 0U
     )RQVHFDVWDWHGDVIDFWQRWDQRSLQLRQWKDW

     ³5HSUHVHQWDWLYH-HVXV0DQXHO2UWL]DVNHG7ULSOH666DERXWLWVUHODWLRQVKLSZLWK0U6DQFKH]7ULSOH6KLUHG(OtDV
     WKURXJKWKHILUP$IWHUDSSDUHQWO\KDYLQJEHHQOHIWRXWRI9LWDO>3URJUDP@WKH\>7ULSOH6@FDPHEDFNDQGZDVKLUHG
     :H DUH WDONLQJ DERXW  PLOOLRQ ELOOV LQ JRYHUQPHQW SD\PHQWV WR 7ULSOH 6 WKDW WKH\ DFKLHYHG DIWHU (OtDV V
     LQWHUYHQWLRQ7KHLQFUHGLEOHWKLQJLVWKDWWKH:3ODZILUPUHSUHVHQWHG0HQRQLWD+HDOWKFDUHDWWKHVDPHWLPHZKR
     ZHUHREYLRXVO\DIIHFWHGE\WKHHQWU\RILWVFRPSHWLWRUZKRJHQHUDWHGWKHPRVWPRQH\LQ9LWDODQGZDVRXWXQWLOWKH
     LQWHUYHQWLRQRI(OtDV6iQFKH]´

     +H DOVR DWWDFKHG DV D SLFWXUH RQ WKLV SRVW D ³VFUHHQVKRW´ RI WKH 5HTXHVW RI ,QIRUPDWLRQ PDGH E\ WKH +HDOWK
     &RPPLWWHHRIWKH3XHUWR5LFR+RXVHRI5HSUHVHQWDWLYHVVSHFLILFDOO\6WDWH5HSUHVHQWDWLYH-HVXV0DQXHO2UWL]WR
     7ULSOH6UHJDUGLQJDOHJLVODWLYHLQYHVWLJDWLRQRIWKH9LWDO+HDOWKFDUH3URJUDP+HGUHZDFLUFOHDURXQGTXHVWLRQ
     QXPEHUE6DLGTXHVWLRQUHDGV

     ³E3OHDVHVWDWHLI0U$OEHUWR9HOD]TXH]3LxRODQG0U(OLDV6DQFKH]ZHUHSUHVHQWDWPHHWLQJVZLWKWKHLQVXUHURU
     LIWKH\ZHUHSDUWRIWKHKLULQJSURFHVV

     $QVZHU0U$OEHUWR9HOD]TXH]3LxROZDVSUHVHQWRQEHKDOIRI$6(6LQPHHWLQJVZLWK7ULSOH6UHODWHGWRWKH9LWDO
     SURJUDPDQGZDVSDUWRIWKHKLULQJSURFHVVDOVRRQEHKDOIRI$6(6$OWKRXJK7ULSOH6FRQVXOWHGVHYHUDOLVVXHVZLWK
     $WWRUQH\6iQFKH]DVSDUWRIWKHFRQWUDFWXDOUHODWLRQVKLSZLWK:ROI3RSSHU//3ODZILUPZKLFKZDVLQHIIHFWIURP
     -XQHWR6HSWHPEHU0U6iQFKH]GLGQRWSDUWLFLSDWHLQPHHWLQJVEHWZHHQ7ULSOH6DQG$6(6´












                                                                                         Exhibit A, Page 152 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 153 of
                                         332




                                                                               
                                             

                                             




                                                                    
                                             
                                             
                                             
                                             
                                             

                                                           Exhibit A, Page 153 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 154 of
                                         332


                                                          (;+,%,7/
                                                                 
                                                                 
     2Q RU DERXW -XO\   -RVXH )RQVHFD PDGH D OLYH YLGHR RQ )DFHERRN ZKLFK FDQ EH IRXQG DW
     KWWSVZZZIDFHERRNFRP-D\)RQVHFD35YLGHRV EHDULQJ WKH KHDGOLQH ([SORWD UHODFLyQ
     7ULSOH6\(OtDV6iQFKH] ZKLFKWUDQVODWHVWR³7ULSOH6DQG(OtDV6DQFKH]¶VUHODWLRQVKLSH[SORGHV´ ZKLFKFRQWDLQWKH
     IROORZLQJGHIDPDWRU\VWDWHPHQWV
     




                                                                                                                                



             7LPH6WDPS             6WDWHPHQW                                           7UDQVODWLRQ

                          5HSRUWHU)RQVHFD                                   5HSRUWHU)RQVHFD
                                                                                      
                                      ³PPPTXHFRPSOLFDGLWRVHKDSXHVWRHVWR             ³7KLVKDVEHFRPHH[WUHPHO\FRPSOLFDWHG
                                      \R TXLHUR HQVHxDUOHV DOJR YDPRV D             :H DUH JRLQJ WR VKRZ \RX VRPHWKLQJ
                                      HQVHxDUOH DOJR PHMRU SDUD TXH DQWHV GH       EHWWHUVREHIRUHFRQWLQXLQJULJKWEHFDXVH
                                      VHJXLU YHUGDG SRUTXH FXDOTXLHU FRVD TXH        ZKDWHYHUKDSSHQVRQHGRHVQRWZDQWWKHP
                                      SDVHYHUGDGQRTXLHUHTXHXQRIXHHOTXH          WRVD\WKDWRQHPDGHXS>WKHVWRULHV@:H
                                      VH OR LQYHQWy (VWDPRV KDEODQGR TXH HO        DUH WDONLQJ DERXW 6WDWH 5HSUHVHQWDWLYH
                                      5HSUHVHQWDQWH-HV~V0DQXHO2UWL]«YHDQ              -HV~V 0DQXHO 2UWL]« VHH WKLV« DQG
                                      HVWR« \ SURFHGH D HQVHxDU OD QRWLFLD          SURFHHGVWRVKRZWKHQHZVSXEOLVKHGLQ(O
                                      SXEOLFDGDHQ(O1XHYR'tDHOGHMXOLR            1XHYR'tDRQ-XO\ZLWKWKHWLWOH
                                      GHFRQHOWtWXOR³7ULSOH6&RPSDUWLUi         ³7ULSOH6 ZLOO VKDUH LQIRUPDWLRQ DERXW
                                      LQIRUPDFLyQVREUH9LWDO´                           9LWDO´ 




                                                                                             Exhibit A, Page 154 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 155 of
                                         332


        ±       5HSRUWHU)RQVHFD                                      5HSRUWHU)RQVHFD
                                                                                
                             ³&RQWUDWDURQ>7ULSOH6@D(OtDV6iQFKH]\             ³7KH\>7ULSOH6@KLUHG(OtDV6iQFKH]DQG
                             DGHPiV DKt ORJUDURQ HQWUDU (O FRQWUDWR           WKDW¶VKRZWKH\FDPHEDFN7KHKLULQJZDV
                             YHQtDGHDQWHVGHKDEHUVHTXHGDGRDIXHUD              PDGHEHIRUHEHLQJOHIWRXW:KDWGLG(OtDV
                             ¢4Xp KL]R (OtDV 6iQFKH] \ $OEHUWR                 6iQFKH] DQG $OEHUWR 9HOD]TXH]3LxRO GR
                             9HOi]TXH]3LxROSDUDTXHHQWUDUDSXHVQR              WR JHW WKHP EDFN LQ WKH JDPH , GRQ W
                             Vp" (VWDPRV KDEODQGR GH QXHYR GH             NQRZ«$JDLQ ZH DUH WDONLQJ DERXW 
                             PLOORQHVGHGyODUHV«´                                  PLOOLRQGROODUV´
                 5HSRUWHU)RQVHFD                                       5HSRUWHU)RQVHFD
                                                                                
                             ³(VWR HV XQ QRWLFLyQ >HQIDWL]DQGR                ³7KLV LV EUHDNLQJ QHZV >HPSKDVL]LQJ
                             HQpUJLFDPHQWH@/DSUHJXQWDFODYHDTXtHV               HQHUJHWLFDOO\@ 7KH NH\ TXHVWLRQ KHUH LV
                             ¢FXiOIXHODJHVWLyQGH(OtDV6iQFKH]SDUD             ZKDWZDV(OtDV6iQFKH] VUROHWRJHW7ULSOH
                             ORJUDUTXH7ULSOH6HQWUDUDDO3ODQ9LWDO\            6WRHQWHUWKH9LWDO3ODQDQGKRZZDVWKLV
                             FyPRVHKL]RHVWHDVXQWR"/RLQWHUHVDQWHD             GRQH"7KHLQWHUHVWLQJWKLQJDWWKHODZILUP
                             QLYHOGHEXIHWHGHDERJDGRYHUGDGHVTXH             OHYHOULJKWLVWKDW:ROI3RSSHULVWKHODZ
                             :ROI 3RSSHUHVHOEXIHWHGHDERJDGRV GH              ILUP RI 0HQRQLWD +HDOWKFDUH DQG DW WKH
                             0HQRQLWD +HDOWKFDUH \ D OD PLVPD YH]             VDPHWLPH(OtDV6iQFKH]WKHQZRUNHGIRU
                             (OtDV6iQFKH]HQWRQFHVWUDEDMDED FRQ            7ULSOH6WKURXJKKLPXKKWKHILUP,
                             7ULSOH6DWUDYpVGHpOHKKHOEXIHWH<R           NQRZWKDWULJKWWKHILUPKDVDOLWLJDWLRQ
                             VpTXHYHUGDGHOEXIHWHWLHQHXQDGLYLVLyQ           GLYLVLRQ DQG D FRQVXOWLQJ GLYLVLRQ EXW
                             GH OLWLJLR \ RWUD GLYLVLyQ GH FRQVXOWRUtD       ZRZ HKK WKLVLV XJO\WKLV LVYHU\ XJO\
                             SHUR£ZRZHKKHVWRHVWDIHRHVWRELHQ             YHU\XJO\>EHLQJYHU\HPSKDWLF@WKLVRQH
                             IHRELHQIHR>VLHQGRELHQHQIiWLFR@HVWH           VRQRWKLQJZHZLOOEHIROORZLQJXSRQWKLV
                             DVt TXH QDGD HVWDUHPRV GiQGROH                    ,ULJKWZHKDGUHFHLYHGLQIRUPDWLRQDQG
                             VHJXLPLHQWRDHVWR<RYHUGDGKDEtDPRV               ZHNQHZWKDWWKLVKDGKDSSHQHGEXWVHHLQJ
                             HVFXFKDGR \ VDEtDPRV TXH HVWR KDEtD               LW LQ ZULWLQJ ILQDOO\ WKH FRPSDQ\ KDG WR
                             SDVDGR SHUR YHUOR SRU HVFULWR ILQDO             DQVZHU WKH OHJLVODWXUH XQGHU SHQDOW\ RI
                             ILQDOPHQWHODHPSUHVDWHQtDTXHFRQWHVWDUOH            FRQWHPSW DQG WKH\ KDG WR DQVZHU WKDW
                             D OD OHJLVODWXUD VR SHQD GH GHVDFDWR \         LVVXH 6R ZH PXVW JLYH FUHGLW WR 6WDWH
                             WXYLHURQ TXH FRQWHVWDU HVH SDUWLFXODU $Vt        5HSUHVHQWDWLYH-HV~V0DQXHO2UWL]DQGWR
                             TXHKD\TXHGDUOHFUpGLWRDO5HSUHVHQWDQWH             6WDWH 5HSUHVHQWDWLYH-XDQ2VFDU0RUDOHV
                             -HV~V0DQXHO2UWL]\WDPELpQDO3UHVLGHQWH             3UHVLGHQWRIWKH&RPPLVVLRQZKRDOORZHG
                             GH OD &RPLVLyQ TXH SHUPLWLy OD SUHJXQWD         WKH TXHVWLRQ -XDQ 2VFDU 0RUDOHV RI WKH
                             -XDQ 2VFDU 0RUDOHV GHO 313 < SRU VL            133 $QG MXVW LQ FDVH -HV~V 0DQXHO LV
                             DFDVR-HV~V0DQXHOHVSRSXODUSHUR-XDQ               3'3EXW-XDQ2VFDULV133´
                             2VFDUHV313´                                         
                             

                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          

                                                                                       Exhibit A, Page 155 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 156 of
                                         332

                                                        
                                                    (;+,%,70

    2QRUDERXW-XO\-RVXH)RQVHFDSRVWHGDGHIDPDWRU\DQGPDOLFLRXVSRVWKLV)DFHERRNZKLFKFDQEHIRXQG
    DW KWWSVZZZIDFHERRNFRP-D\)RQVHFD35SKRWRVD EHDULQJ WKH
    KHDGOLQH³75,3/(65,1'(,1)2$/26)('(5$/(6,1)250('(5(/$&,Ï1 &21
    (/Ë$6ZKLFKFRQWDLQWKHIROORZLQJGHIDPDWRU\VWDWHPHQWV
    
    
                                                           





                                                                                                       























                                                                               Exhibit A, Page 156 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 157 of
                                          332

         6WDWHPHQW                                                 7UDQVODWLRQ

          75,3/( 6 5,1'( ,1)2 $ )('(5$/(6 75,3/(6*,9(6,1)2727+()('65(3257
          ,1)250('(5(/$&,Ï1&21(/Ë$6                          21 7+(,5 5(/$7,216+,3 :,7+ (/Ë$6
          :ROI3RSSHUDFODUDLQIR7ULSOH6WXYRTXHGLYXOJDU :ROI3RSSHUFODULILHVLQIR7ULSOH6KDGWRGLVFORVH
          HQ HO 6(& VX UHODFLyQ FRQ (OtDV 6iQFKH] TXLHQ WRWKH6(&LWVUHODWLRQVKLSZLWK(OtDV6iQFKH]ZKR
          SUHVXQWDPHQWH HVWi VLHQGR LQYHVWLJDGRSRUXQJUDQ LV DOOHJHGO\ EHLQJ LQYHVWLJDWHG E\ D *UDQG -XU\
          MXUDGRIHGHUDO5HFXHUGHQTXHDWRGDVHVWDV35HVWi 5HPHPEHU WKDW 35 FXUUHQWO\ LV VHHNLQJ D 
          EXVFDQGRTXHQRVDSUXHEHQELOORQHVSDUD$6(6 ELOOLRQGROODU EDLORXW IRU $6(6 RU WKH YLWDO
          R FRODSVD OD WDUMHWD GH VDOXG YLWDO 2 VHD HO KHDOWKFDUH FDUG FROODSVHV 7KDW LV WKH ELJJHVW
          FRQWUDWLVWDPiVJUDQGHGHPLOORQHVDODxRDFDED JRYHUQPHQWFRQWUDFWRUPLOOLRQD\HDUKDGWR
          GH WHQHU TXH LQIRUPDU DO 6(& SDUD HVWR PLHQWUDV GLVFORVH WKLV LQIRUPDWLRQ WR WKH 6(& ZKLOH ZH
          VXSOLFDPRV DO &RQJUHVR SDUD IRQGRV YLWDOHV GH SOHDG &RQJUHVV IRU WKH QHFHVVDU\ IXQGLQJ IRU
          0HGLFDLG R HQ RFWXEUH VH DFDEDQ ORV IRQGRV 0HGLFDLG RU IXQGV ZLOO EH GHSOHWHG LQ 2FWREHU
          0LHQWUDV :ROI 3RSSHU 36& HQYLy HO VLJXLHQWH 0HDQZKLOH:ROI3RSSHU36&LVVXHGWKHIROORZLQJ
          FRPXQLFDGR :2/) 3233(536& QR//3  IXH VWDWHPHQW7ULSOH6RQ-XO\UHWDLQHGWKH
          FRQWUDWDGRHOGHMXQLRGHSRU7ULSOH6SDUD VHUYLFHV RI :2/) 3233(5 36& QRW //3  WR
          SURYHHU DVHVRUtD OHJDO HQ DVXQWRV HVSHFtILFRV SURYLGH OHJDO FRXQVHOLQJ RQ VSHFLILF LVVXHV 6XFK
          'LFKRVDVXQWRVQRLQFOX\HURQWHPDVUHODFLRQDGRVD LVVXHV GLG QRW LQFOXGH WRSLFV UHODWHG WR WKH 0L
          QLDVHVRUtDVREUHHO3ODQ0L6DOXG9LWDO&XDOTXLHU 6DOXG9LWDO KHDOWKFDUH $Q\ LQIRUPDWLRQ DOOHJLQJ
          LQIRUPDFLyQHQFRQWUDULRHQIDOVD                       LQYROYHPHQW RQ WKH DERYH UHIHUHQFHG PDWWHU LV
                                                                   IDOVH
                                                                 
                                                                 
          9LOPD         3HxD                                    
          0DQDJLQJ 3DUWQHU                                        9LOPD         3HxD
          :ROI3RSSHU36&                                         0DQDJLQJ 3DUWQHU
                                                                    :ROI3RSSHU36&


                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                












                                                                                       Exhibit A, Page 157 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 158 of
                                         332
                                                             
                                                             
                                                         (;+,%,71
                                                             
    2Q RU DERXW -XO\   7HOHPXQGR SRVWHG DQ LQWHUYLHZ ZLWK UHSRUWHU ,YRQQH 6ROOD IURP 7HOHQRWLFLDV DQG
    5HSUHVHQWDWLYH       -HVXV     0DQXHO    2UWL]     7KH     GHIDPDWRU\       VWRU\    FDQ     EH    IRXQG      DW
    KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRWULSOHVFRQILUPDYLQFXORFRQHOLDVVDQFKH]\RUGHQD
    LQYHVWLJDFLRQ,QWKHOLYHLQWHUYLHZ5HSUHVHQWDWLYH-HVXV0DQXHO2UWL]D+RXVHPHPEHURIWKH+HDOWK
    &RPPLWWHHQHYHUVWDWHGWKDW(OtDV6DQFKH]LQWHUYHQHGLQDQ\ZD\RUIRUPWRVHFXUHWKDW7ULSOH6REWDLQHGD
    PLOOLRQGROODU FRQWUDFW ZLWK WKH JRYHUQPHQW RI 3XHUWR 5LFR ,Q IDFW 5HSUHVHQWDWLYH2UWL]VWDWHGWKDW7ULSOH6
    FRQILUPHGWKDW6DQFKH]QHYHUSDUWLFLSDWHGLQDQ\PHHWLQJVEHWZHHQ7ULSOH6DQG$6(6+RZHYHU7HOHPXQGRZLWK
    DUHFNOHVVGLVUHJDUGIRUWKHWUXWKSXEOLVKHGWKDW³WKHFRPSDQ\>7ULSOH6@KDGEHHQOHIWRXWRIWKH*RYHUQPHQW¶V
    +HDOWK3ODQDQGDIWHU6DQFKH]¶VLQWHUYHQWLRQWKH\>7ULSOH6@REWDLQHGWKHPLOOLRQFRQWUDFW






                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 




                                                                                       Exhibit A, Page 158 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 159 of
                                     332




                                                                                
                                        
                                        




                                                                                
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        




                                                       Exhibit A, Page 159 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 160 of
                                         332
    
    
    )RUWKHVDPHGD\RQ-XO\7HOHPXQGRSRVWHGDQLQWHUYLHZZLWKUHSRUWHU,YRQQH6ROODIURP7HOHQRWLFLDV
    DQG 5HSUHVHQWDWLYH -HV~V 0DQXHO 2UWL] $YDLEOH RQOLQH DW  KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVORFDOMHVXV
    PDQXHORUWL]DERUGDTXHLUUHJXODULGDGHVHQFXHQWUDHQUHVSXHVWDGHWULSOHVBWOPGSXHUWRULFR






                                                                                                                   























                                                                                   Exhibit A, Page 160 of 332
       Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 161 of
                                            332










                                               '$9,'$    7(/(127,&,                          

                                                                                               $/(57$6'(
    7(1'(1&,$6   DaVida 2020    Telemundo Music Nights    Papelón 2020      Censo 202         (/7,(032








    7ULSOH6FRQILUPDYtQFXORFRQ(OtDV
    6iQFKH]\RUGHQDLQYHVWLJDFLyQ
    Contrató al bufete donde trabajaba el cabildero.

    Por TELEMUNDO PR Publicado el 30 de julio del 2019 Actualizado a                              
    las 3:17 pm del 30 de julio del 2019






                                                                                                                




                                                                           Exhibit A, Page 161 of 332
        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 162 of
                                             332
    /DDVHJXUDGRUDFRQ7UPyVXUHODFLyQFRQHO
    FDELOGHUR(OtDV6iQFKH]




    /DDVHJXUDGRUD7ULSOH6FRQILUPyTXHFRQWUDWy
    DOFDELOGHUR(OtDV6iQFKH]SRUPHGLRGHOEXIHWH
    HQHOTXHWUDEDMDED:ROI3RSSHU//3


    (O6U$OEHUWR9HOi]TXH]3LxROHVWXYRSUHVHQWH
                                                              PURPOSE AND SAFETY SUMMARY


    HQUHSUHVHQWDFLyQGH$6(6HQUHXQLRQHVFRQ
                                                              Important Facts About Taltz® (t‫ێ‬l-ts). It is a prescription
                                                               medicine also known as ixekizumab.


    7ULSOHVUHODFLRQDGDVDOSURJUDPD9LWDO\IXH
                                                              Taltz is an injectable medicine used to treat:
                                                                   People six years of age and older with moderate to severe plaque

    SDUWHGHOSURFHVRGHFRQWUDWDFLyQWDPELpQHQ                 psoriasis who may benefit from taking injections or pills
                                                                    (systemic therapy) or treatment using ultraviolet or UV light

    UHSUHVHQWDFLyQGH$6(6$XQTXH7ULSOH6                       (phototherapy).
                                                                   Adults with active psoriatic arthritis. Adults

    FRQVXOWyYDULRVWHPDVFRQHO/FGR6iQFKH]                   with active ankylosing spondylitis.
                                                                   Adults with active non-radiographic axial spondyloarthritis

    FRPRSDUWHGHVXFRQWUDWDFLyQGHOEXIHWH:ROI                 with objective signs of inflammation.
                                                               It is not known if Taltz is safe and effective in children for

    3RSSHU//3TXHHVWXYRHQYLJRUGHVGHHOGH            conditions other than plaque psoriasis or in children under 6


    MXQLRGHKDVWDHOGHVHSWLHPEUHGH               /RPiVSRSXODU
    HO6HU6iQFKH]QRSDUWLFLSyHQUHXQLRQHV                                  DÍA A DÍA
                                                                                      Mira aquí nuestra
    HQWUH7ULSOH6\$6(6VRVWXYRODDVHJXUDGRUD
                                                                                      programación en vivo

    WUDVXQUHTXHULPLHQWRGHLQIRUPDFLyQGH OD                                                                                    
    &iPDUDGH5HSUHVHQWDQWHV                                                        PROGRAMACIÓN EN VIVO

                                                                                     Programación en vivo

    6HJ~QKDWUDVFHQGLGRODHPSUHVDKDEUtD
                                                                                      MÚSICA
    TXHGDGRIXHUDGHOSODQGHVDOXGGHOJRELHUQR\
                                                                                      Muere Armando Manzanero, un
    WUDVODLQWHUYHQFLyQGH6iQFKH]KDEUtDQ                                         romántico de todos los
    ORJUDGRHOFRQWUDWRGHXQRVPLOORQHV                                       tiempos

                                                                                     AYU DA POR CORONAVIRUS
    3XHUWR5LFR                                                                      Ayuda por coronavirus: Trump
                                PFEI • HACE 28 MIN
                                                                                      firmasegundopaquetede
                                Designan FEI para                                     estímulo económico
                                investigar
                                responsables por
                                                     de
                                COVID-19


                                                                              Exhibit A, Page 162 of 332
        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 163 of
                                             332

                            ASTRONOMÍA • HACE 2 HORAS                                     6321625('
                                                                                          Experta en lingüística explica
                            No te pierdas este
                                                                                          cómo hablar inglés con solo 15
                                                                                          minutos de estudio al día
                                                                     Babbel


                                                                 

    ³7ULSOH6FRQWUDWyD:ROI3RSSHU//3XQDILUPD
    OHJDOGRQGHWUDEDMDED(OtDV6iQFKH]GHVGHHO
    GHMXQLRGHKDVWDHOGHVHSWLHPEUHGH                         SAN JUAN, PR


    :ROI3RSSHUSURYH\yDVHVRUtDOHJDOGH
    SROtWLFDS~EOLFD\DVXQWRVJXEHUQDPHQWDOHVDOD
    FRPSDxtDHQYDULRVDVXQWRVLQFOX\HQGRVREUH
    $6(6´VRVWXYRODDVHJXUDGDHVWHPDUWHVHQXQ
                                                                                                     MAÑANA
    FRPXQLFDGRGHSUHQVDHVFULWRHQLQJOpV                               nublado

                                                                                                    83°
    6HJ~QLQIRUPyDODOX]GHORVUHFLHQWHV                                                                              

    LQIRUPHVGHSUHQVDVREUH$6(67ULSOH6                     
                                                                      &8$75235(*817$6
    FRQWUDWyHVWHPHVDERJDGRVH[WHUQRVSDUD                                                                       
    LQYHVWLJDUVXSDUWLFLSDFLyQHQHOSURFHVRGH
                                                                      5È3,'$6
                                                                 



    OLFLWDFLyQGH9LWDO                                             ¢$OJXQRGHORVUHVWDXUDQWHV
                                                                     IDYRULWRVHQHOiUHDGHWXYLGDKD

                                                                      FHUUDGRSHUPDQHQWHPHQWHFRPR
                                                                     UHVXOWDGRGHODSDQGHPLDGH
                                                                  FRURQDYLUXV"

                                                      
                                                                                                                   
                                                                               6t
                                                            




                                                                               1R




                                                                               2WUD6LQRSLQLyQ




    6321625('• %$%%(/
                                                                                             SIGUIENTE
    ([SHUWDHQOLQJtVWLFD
    H[SOLFDFyPRKDEODULQJOp«




                                                                                     Exhibit A, Page 163 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 164 of
                                              332





    6321625('• +(52«

    £&RQVHJXLU
    HVWHWHVRURH«










    6321625('• %$%%(/

    (VWRVVRQORV
    SLODUHVFODYH«

    6321625('• &/8%3$5$(035(1'('«

    )DPLOLDH[SXOVDGHFDVDDOD
    KjDHOGtDGHVX«



    6321625('• %$%%(/

    ([SHUWDHQOLQJtVWLFD
    H[SOLFDFRPRKDEODULQJOp«









    6321625('• :,),8«

    (OGLVSRVLWLYR
    SDUDPHMRUDU«




                                                                Exhibit A, Page 164 of 332
        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 165 of
                                             332






    6321625('• &216«

    ¢6HHPSDxDQ
    VXVJDIDV«

    6321625('• &$56 <$&+76

    5HEHO:LOVRQEDMyGHSHVR
    \OXFHGHVSDPSDQDQWH



    6321625('• &216(-26<758&26

    6LFRPHVMHQJLEUHWRGRVORV
    GtDVGXUDQWHPHVHVWRH«









    6321625('• 3523«

    /DVJDIDVGH
    OHFWXUDFRQ«

    &$50(1<8/Ë1&58=

    &DUPHQ<XOtQVHYDGH3XHUWR5LFRWUDV
    DFHSWDURIHUWDGHWUDEDMR

    0$11<0$18(/

    (Q&HQWUR0pGLFR0DQQ\0DQXHOWUDV
    DFFLGHQWDUVHSRUVHJXQGDYH]




                                                               Exhibit A, Page 165 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 166 of
                                              332






    6321625('• &$51«

    3RUHVROD
    JHQWHQR«

    6321625('• 0$18.$)(('

    0H]FODHVWRV
    LQJUHGLHQWHVSDUDDOLYLDU«



    6321625('• )$673+5$6(6

    ,QJOpVVLQDSUHQGHU
    JUDPiWLFD£(OFHUHEUR«









    6321625('• '2,7«

    )RWRVWRPDGDV
    VHJXQGRV«

    (;3/26,21(11$6+9,//(

    $XWRULGDGHVFRQILUPDQTXHVRVSHFKRVR
    PXULyHQODH[SORVLyQGH1DVKYLOOH

    $6(6,1$726(138(5725,&2

    +RPEUHHVDVHVLQDGRDWLURVHQ-XDQD'tD]




                                                                Exhibit A, Page 166 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 167 of
                                          332


                                                                                                    




    7(/(127,&,$6            -$<<6865$<26;                               WKAQ Public Inspection File
                                                                              Aplicaciones de la FCC
    (/7,(032               081'2
                                                                              Empleos
    (67$'2681,'26          '(3257(6                                        Envía tus comentarios
                                                                              Términos de Servicio
    &(/(%5,'$'(6
                                                                              Política de Privacidad
    '$1'2&$1'(/$                                                            No venda mi información
                                                                              personal
    0Ò6,&$
                                                                              Aviso de California
                                                                              AdChoices



    Copyright © 2020 NBCUniversal Media, LLC. Derechos Reservados.

                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    




                                                                     Exhibit A, Page 167 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 168 of
                                         332
                                                               
                                                           (;+,%,72

    
        7KH-XO\VWRU\ORFDWHGDWKWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRHOLDVVDQFKH]GHVPLHQWH
        VXDUUHVWR  EHDULQJ WKH KHDGOLQH ³(OtDV 6iQFKH] DOHJD TXH GLIDPDQ HQ VX FRQWUD´ WUDQVODWLRQ ³(OtDV
        6iQFKH]DOOHJHVWKDWWKH\VODQGHUDJDLQVWKLP´ FRQWDLQVWZR  YLGHRVHPEHGGHGLQWKH6WRU\ZLWKWKHIROORZLQJ
        VODQGHURXVVWDWHPHQWV

        ,QWKHYLGHR³³£4XpEHOODHVODYLGDGH(OtDV6iQFKH]EURWKHU´

        :HLQFRUSRUDWHE\UHIHUHQFHKHUHLQWKHGHIDPDWRU\VWDWHPHQWVDOUHDG\GHVFULEHGLQ([KLELW'






                                                                                                                          





















                                                                                        Exhibit A, Page 168 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 169 of
                                         332


        ,QWKHYLGHR³(OLDV6DQFKH]VDEHWRGRVORVVHFUHWRVGHO(VWDGR´

        :HLQFRUSRUDWHE\UHIHUHQFHKHUHLQWKHGHIDPDWRU\VWDWHPHQWVDOUHDG\GHVFULEHGLQ([KLELW&
        
        
        
        




                                                                                                          
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    




                                                                                 Exhibit A, Page 169 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 170 of
                                              332
          
          

                                                                            385326($1'6$)(7<6800$5<
                                                                            ,PSRUWDQW)DFWV$ERXW7DOW] W‫ܞ‬OWV ,WLVDSUHVFULSWLRQ
                                                                            PHGLFLQHDOVRNQRZQDVL[HNL]XPDE
                                                                            7DOW]LVDQLQMHFWDEOHPHGLFLQHXVHGWRWUHDW
                                                                              3HRSOHVL[\HDUVRIDJHDQGROGHUZLWKPRGHUDWHWRVHYHUH
                                                                                                                                           


                                                        '$9,'$   7(/(127,&,                                           

                                                                                                                    $/(57$6'(
     7(1'(1&,$6     DaVida 2020        Telemundo Music Nights     Papelón 2020       Censo 202                     (/7,(032




      (OtDV6iQFKH]DOHJDTXHGLIDPDQHQ
      VXFRQWUD
     Tras la publicación de investigación que señala el supuesto control que tiene en el
     gobierno.

     Por TELEMUNDO PR Publicado el 17 de julio del 2019 Actualizado a                                                       
     las 10:51 pm del 17 de julio del 2019

El exrepresentante del gobernador Ricardo Rosselló en la Junta
de Supervisión Fiscal, Elías Sánchez Sifonte, reaccionó este
miércoles a la investigación del Centro de Periodismo
Investigativo (CPI) que lo señala como quien controla las
contrataciones del gobierno.


    $FRQWLQXDFLyQUHSURGXFLPRVGHIRUPDtQWHJUD
    VXVGHFODUDFLRQHVHVFULWDV

    (QDWDUGHGHKR\HO&HQWURGH3HULRGLVPR,QYHVWLJDWLYR
    GLYXOJyXQDUWtFXORTXHHVWi




                                                                                   Exhibit A, Page 170 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 171 of
                                              332
    SODJDGRGHLQIRUPDFLyQIDOVD\GLIDPDWRULD'HELGRDOFUDVR
    QLYHOGHPHQGDFLGDGGHODSXEOLFDFLyQPHYHRHQODREOLJDFLyQ
    GHUHIXWDUDOHJDFLRQHV\FRQMHWXUDVTXHFRQIRUPDQHODUWtFXOR
    $GHPiVGHVHUYLUHVWHPHGLRSDUDKDFHUDOJXQDVUHIXWDFLRQHVTXH         385326($1'6$)(7<6800$5<
    PHUHVXOWDQLQGLVSHQVDEOHVGDGRHOGDxRUHSXWDFLRQDOTXH               ,PSRUWDQW)DFWV$ERXW7DOW] W‫ܞ‬OWV ,WLVDSUHVFULSWLRQ
                                                                             PHGLFLQHDOVRNQRZQDVL[HNL]XPDE
    SXHGHQFDXVDUWDPELpQGHEHVHUYLUSDUDVROLFLWDUXQFHVH\
                                                                             7DOW]LVDQLQMHFWDEOHPHGLFLQHXVHGWRWUHDW
    GHVLVWDGHILQLWLYHGHODSXEOLFDFLyQGHLQIRUPDFLyQIDOVD\               3HRSOHVL[\HDUVRIDJHDQGROGHUZLWKPRGHUDWHWRVHYHUH
    GLIDPDWRULDHQFXDQWRDPLSHUVRQD(ODUWtFXORSXEOLFDGRSRUHO           SODTXHSVRULDVLVZKRPD\EHQHILWIURPWDNLQJLQMHFWLRQVRU
                                                                                SLOOV V\VWHPLFWKHUDS\ RUWUHDWPHQWXVLQJXOWUDYLROHWRU89
    &HQWURGH3HULRGLVPR,QYHVWLJDWLYRQRVRORFDUHFHGHYHUDFLGDG             OLJKW SKRWRWKHUDS\ 
    \HVGLIDPDWRULRHQVXID]VLQRTXHGDFXHQWDGHXQJUDYH                 $GXOWVZLWKDFWLYHSVRULDWLFDUWKULWLV
                                                                               $GXOWVZLWKDFWLYHDQN\ORVLQJVSRQG\OLWLV
    PHQRVSUHFLRSRUODYHUGDG                                                $GXOWVZLWKDFWLYHQRQUDGLRJUDSKLFD[LDOVSRQG\ORDUWKULWLV
                                                                                ZLWKREMHFWLYHVLJQVRILQIODPPDWLRQ
                                                                            ,WLVQRWNQRZQLI7DOW]LVVDIHDQGHIIHFWLYHLQFKLOGUHQIRU
                                                                             FRQGLWLRQVRWKHUWKDQSODTXHSVRULDVLVRULQFKLOGUHQXQGHU
3XHUWR5LFR

                                     +80$&$2+$&(0,1                 /RPiVSRSXODU
                                     9HODWRULRGH7LWR                                             'Ë$$'Ë$
                                     5RMDVVHUiHVWH                                               Mira aquí nuestra
                                                                                                   programación en vivo
                                     &$50(1<8/Ë1
                                     &58=
                                                                                                    352*5$0 $&,Ï1 (1 9,92
                                     0XQLFLSLRGH6DQ                                              Programación en vivo
                                     -XDQQRKDSDJDGR
                                     UHWLURGH
                                     SHQVLRQDGRV                                                   35(*817$'(/'Ë$
                                                                                                    Entra y vota en la pregunta del
                                                                                                    día

                                                                        
                                                                                                    0Ò6,&$
                                                                                                    Muere Armando Manzanero, un
                                                                                                   romántico de todos los
                                                                        
                                                                                                   tiempos
                                                                        
                                                                        
                                                                                                    6321625('
                                                                        
                                                                                                   Experta en lingüística explica
    'HQLQJXQDPDQHUD³FRQWUROR´SURFHVRGHFRQWUDWDFLyQ                                          cómo hablar inglés con solo 15
    DOJXQD HQHO*RELHUQRGH3XHUWR5LFR7DOGHFODUDFLyQHV               Babbel                  minutos de estudio al día
    IDOVDDEVXUGD\GLIDPDWRULD7DPSRFRKHFRQWDGRFRQ
    LQIRUPDFLyQFRQILGHQFLDOGHQLQJ~QWLSRSDUD
                                                                               3URQyVWLFRGH(O7LHPSR
                                                                               6$1-8$135




                                                                                           Exhibit A, Page 171 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 172 of
                                              332
    EHQHILFLRGHFOLHQWHV&yPRDERJDGRHQODSUiFWLFDSULYDGD
    UHSUHVHQWRHQWLGDGHVTXHFXPSOHQFRQWRGRVORVSUHFHSWRVGHOD                                     
    OH\\FRPSLWHQVHJ~QORVSDUiPHWURVTXHFRUUHVSRQGDQ1XQFD
    PHKH³SUHVHQWDGRVLQLQYLWDFLyQ´DGHSHQGHQFLDVDSUHVHQWDU
    QLQJXQDSURSXHVWDQL³FD]DU´SURSXHVWDVFRQFOLHQWHV
                                                                                            0$f$1$

    (QFXDQWRDODOLFLWDFLyQGH7X+RJDU5HQDFHQRSDUWLFLSpGHOD    &8$75235(*817$6
                                                                         &8$7523
                                                                          nublado     7$6
    PLVPDQLLQWHUYLQHGHQLQJ~QPRGRHQHOOD$VtORFRQVWDWDQODV
                                                                         5È3,'$6
                                                                         5È3,'$6
    SURSLDVGHFODUDFLRQHVGHO6HFUHWDULRGHOD9LYLHQGDTXLHQ
    UHFRQRFHTXHVRVWXYLPRVXQDUHXQLyQGHVSXpVGHDGMXGLFDGRHO
                                                                                &DUJDQGRHQFXHVWD
    SURFHVR'LFKDUHXQLyQIXHFRRUGLQDGDFRQpO\QRFRPRVH
    H[SRQHHQHODUWtFXOR(O~QLFRSURSyVLWRGHGLFKDUHXQLyQHQOD
    TXHDFXGtFRPRDERJDGRIXHSDUDQRWLILFDUTXHKDEUtDXQD
    LPSXJQDFLyQRILFLDOGHOSURFHVRODFXDORFXUULy\OD-XQWD
    5HYLVRUDGH6XEDVWDVQRVGLyODUD]yQ7RGRORUHSUHVHQWDGRHQ
    HODUWtFXORHQFXDQWRDHVWHWHPDHVIDOVR\GLIDPDWRULR




       
                  ³£4XpEHOODHVODYLGDGH(OtDV6iQFKH]
                                 EURWKHU´




                                                                              Exhibit A, Page 172 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 173 of
                                              332
    1XQFDKHUHSUHVHQWDGRD*LOD&RUSRUDWLRQWDOGHFODUDFLyQHV
    WDPELpQWRWDOPHQWHIDOVD


    (QORTXHFRQVWLWX\HXQFODURPHQRVSUHFLRSRUODYHUGDGORV
    SHULRGLVWDVHQHODUWtFXORDWUDYpVGHVXV³IXHQWHV´H[SRQHQTXH
    UHDOLFpXQDLQWHUYHQFLyQLQGHELGDSRUODHPSUHVD&DUROLQD
    &DWHULQJ6HUYLFHV1RWHQJR\QXQFDKHWHQLGRUHODFLyQDOJXQD
    FRQGLFKDHQWLGDGQLFRQRFLPLHQWRDOJXQRHQFXDQWRDHVWHWHPD
    $SHVDUGHODFODUDQHJDWLYDGHO6HFUHWDULRGH&RUUHFFLyQ\GHOD
    (PSUHVDHQUHIHUHQFLDORVSHULRGLVWDV\HOPHGLRRSWDQSRU
    PHQRVSUHFLDUODYHUGDG\GLIDPDU


    (OVHxRU$OEHUWR9HOD]TXH]QRWLHQHYtQFXORDOJXQRFRQPL
    IDPLOLDFRPRLQVLQXiQHQVXDUWtFXOR7DPSRFRUHSUHVHQWpD
    QLQJXQDHQWLGDGHQODOLFLWDFLyQGH9LWDOFRPRIDOVDPHQWH
    LQVLQXDURQ










       
                                        ³(OLDV6DQFKH]VDEHWRGRVORVVHFUHWRVGHO(VWDGR´
    (QORTXHFRQVWLWX\HRWURHMHPSORGHJUDYHPHQRVSUHFLRSRUOD
    YHUGDGSXEOLFDQDSHVDUGH




                                                                                    Exhibit A, Page 173 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 174 of
                                              332
    ODQHJDWLYDGHODHPSUHVDTXHWXYHDOJXQDLQWHUYHQFLyQHQOD
    FRQWUDWDFLyQGH&6$SDUDODLQVSHFFLyQGHHVFXHODV

    (QHVWDVH[SUHVLRQHVDWLHQGRDPRGRGHHMHPSORVRORDOJXQRV
    GHORVVHxDODPLHQWRVIDOVRVGHODUWtFXORVLQSUHWHQGHUDERUGDU\
    DJRWDUFDGDXQDGHODVGLVWRUVLRQHVTXHLQFOX\HXQDSRUXQD(VWR\
    VROLFLWDQGRSRUHVWHPHGLRODFRUUHFFLyQLQPHGLDWDGHODV
    H[SUHVLRQDHVIDOVDV\GLIDPDWRULDVGLYXOJDGDVHQODKLVWRULD


    &yPRDERJDGRHQODSUiFWLFDSULYDGDVLHPSUHKHFXPSOLGRFRQ
    ODOH\HQWRGRPLSURFHGHU\DQWHXQDSXEOLFDFLyQWDQ
    SDWHQWHPHQWHIDOVDGLIDPDWRULD\FRQJUDYHPHQRVSUHFLRSRUOD
    YHUGDGHVWDUpWRPDQGRODVDFFLRQHVOHJDOHVTXHFRUUHVSRQGHQ
    FRQHOILQGHSURWHJHUPLUHSXWDFLyQ\HYLWDUTXHVHFRQWLQ~H
    GLYXOJDQGRLQIRUPDFLyQGLIDPDWRULDVREUHPLSHUVRQDDOHJy


    Rechaza arresto


Sánchez Sifonte negó el martes haber sido arrestado, como comentaron usuarios en las redes sociales.


    0HGLFHTXHORVUXPRUHVGHTXHIXHDUUHVWDGR
    KR\HQ0LDPLVRQFRPSOHWDPHQWHIDOVRV
    7DPELpQGLMRTXHQRFRRSHUDFRQHO




                                                                             Exhibit A, Page 174 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 175 of
                                         332
'HSDUWDPHQWRGH-XVWLFLDQLHO)%,HVFULELyHO
UHSRUWHUR$QGUHZ6FXUULDGHO:DOO6WUHHW
-RXUQDO


6iQFKH]6LIRQWHTXLHQWDPELpQIXHHOGLUHFWRU
GHFDPSDxDGHOSULPHUHMHFXWLYRHVXQRGHORV
LQWHJUDQWHVGHOSROpPLFRFKDWTXHPDQWLHQHD
HVWDDGPLQLVWUDFLyQHQMDTXH


6XSDUWLFLSDFLyQHQODVFRQYHUVDFLRQHVFRQ
DOWRVIXQFLRQDULRVGHJRELHUQRKDVLGRPRWLYR
GHP~OWLSOHVFXHVWLRQDPLHQWRV


6LQHPEDUJRDQWHV\DKDEtDWUDVFHQGLGROD
LQYHVWLJDFLyQFRQWUD6iQFKH]6LIRQWH


(OSDVDGRGHMXQLRWUDVUHYHODUVHOD
LQYHVWLJDFLyQSRUXQVXSXHVWRHVTXHPDGH
YHQWDGHLQIOXHQFLDV\GHRWRUJDPLHQWRGH
FRQWUDWRVHQDJHQFLDVJXEHUQDPHQWDOHV
6iQFKH]6LIRQWHGLMRTXHFXDOTXLHUDOHJDFLyQ
VREUHDFWRVGHFRUUXSFLyQSRUVXSDUWHHV
DEVROXWDPHQWHIDOVD


³&XDOTXLHUDOHJDFLyQHQHVDGLUHFFLyQHV
DEVROXWDPHQWHIDOVD1RKHFRPHWLGRQL
SDUWLFLSDGRGHQLQJ~QDFWRGHFRUUXSFLyQ´GLMR
HOFDELOGHURHQHVHPRPHQWRHQGHFODUDFLRQHV
HVFULWDV


³7UDEDMRSDUD:ROI3RSSHU :3 EXIHWHTXHHQ




                                                           Exhibit A, Page 175 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 176 of
                                          332
HIHFWRWLHQHFRQWUDWRVFRQHO'HSDUWDPHQWRGH
(GXFDFLyQ '( /DUHODFLyQFRQWUDFWXDOGH:3
FRQHO'(SUHFHGHDPLUHODFLyQFRQODILUPD´
VRVWXYR


³1RWHQJRQLQJXQDUHODFLyQFRQODGLYLVLyQTXH
SUHVWDVHUYLFLRVDOJRELHUQR´DOHJy



                                             
                                              
                                                




6321625('• %$%%(/

([SHUWDHQOLQJtVWLFD
H[SOLFDFyPRKDEODULQJOp«




6321625('• +(52«

£&RQVHJXLU    HVWH
WHVRURH«




                                                            Exhibit A, Page 176 of 332
      Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 177 of
                                           332
6321625('• %$%%(/
(VWRVVRQORVSLODUHV
FODYH«

6321625('• &/8%3$5$(035(1'('«
)DPLOLDH[SXOVDGHFDVDDODK!DHOGtDGH
VX«



6321625('• %$%%(/
([SHUWDHQOLQJtVWLFDH[SOLFDFRPRKDEODULQJOp«




6321625('• &216«

¢6H HPSDxDQ VXV
JDIDV«




                                                             Exhibit A, Page 177 of 332
 Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 178 of
                                      332



                                                                                       



7(/(127,&,$6        -$<<6865$<26;                          WKAQ Public Inspection File
                                                                 Aplicaciones de la FCC
(/7,(032           081'2
                                                                 Empleos

(67$'2681,'26      '(3257(6                                   Envía tus comentarios
                                                                 Términos de Servicio
&(/(%5,'$'(6
                                                                 Política de Privacidad
'$1'2&$1'(/$                                                   No venda mi información
                                                                 personal
0Ò6,&$
                                                                 Aviso de California
                                                                 AdChoi




                                                        Exhibit A, Page 178 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 179 of
                                         332

                                                               (;+,%,73
    
    
    2QRUDERXW -XQHLQWKHGLJLWDOQHZVSDSHU³1RWLFHO´ 0U2VFDU 6HUUDQRDQG0U(ULFGH/HyQ6RWR
    SXEOLVKHG DQ DUWLFOH UHODWHG WR WKH SURFHVV RI VHOHFWLQJ SURYLGHUV IRU WKH 1HZ 0RGHO RI WKH +HDOWK 3ODQ RI WKH
    *RYHUQPHQWRI3XHUWR5LFRZKHUHLWLVVWDWHGWKDWLWDQGZHTXRWHµ,WLVRYHUGXHDQGQRZLWZRXOGVWDUWFRPSOHWHO\
    DJDLQGXHWRDQDOOHJHGµHUURU¶GHWHFWHGDIWHUVHYHUDOFRPSDQLHVKDGVXEPLWWHGWKHLUSURSRVDOVDQGDIWHURQHRIWKHP
    GLGQRW«$OWKRXJKLQVDLGQHZVSDSHUDUWLFOHWKHDOOHJDWLRQLVGHQLHGE\WKH+HDOWK,QVXUDQFH$GPLQLVWUDWLRQVDLG
    DOOHJDWLRQUDLVHVVHULRXVTXHVWLRQVWKDWQHHGWREHFRUURERUDWHGRUGHQLHGDVLWLVDFORVHGSURFHVVWRWKHSDUWLFLSDQWV
    RIWKHSURSRVDOSURFHVV 5)3 LQRUGHUWRDYRLGSRVVLEOHOHJDOFKDOOHQJHVWKDWZRXOGXOWLPDWHO\DIIHFWWKHVHUYLFHV
    WRWKHSDUWLFLSDQWVRIWKH*RYHUQPHQW+HDOWK3ODQ7KH+RXVHRI5HSUHVHQWDWLYHVRIWKH*RYHUQPHQWRI3XHUWR
    5LFRXQGHUVWDQGVWKDWWKHVHDOOHJDWLRQVPXVWEHLQYHVWLJDWHGWRGHWHUPLQHLIWKH\DUHUHDORUQRW,IWKH\DUHQRWWUXH
    WKHDOOHJDWLRQVWKDWKDYHEHHQPDGHZLOOEHGHQLHGDQGWKHSURFHVVIRUUHTXHVWLQJSURSRVDOVZRXOGDYRLGDSRVVLEOH
    FKDOOHQJHWRWKHSURFHVVE\DQ\KHDOWKRUJDQL]DWLRQSDUWLFLSDWLQJLQWKHSURFHVV´
    
    





                                                                                                        
                                                                      
                                                                      
                                                                      
                                                                      
                                                                      



                                                                                             Exhibit A, Page 179 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 180 of
                                         332
                                            
                                            




                                                                  
                                            





                                                              
                                            
                                            
                                            



                                                           Exhibit A, Page 180 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 181 of
                                         332
                                            
                                            
                                            
                                            
                                            




                                                              
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            
                                            




                                            
                                            



                                                           Exhibit A, Page 181 of 332

        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 182 of
                                             332
                                                              
                                                      (;+,%,74
                                                        
    2QRUDERXW$XJXVW)RQVHFDLQWHUYLHZHG5HSUHVHQWDWLYH-HVXV0DQXHO2UWL]RQWKHVKRZ'tDD'tDRQ
    KLVQHZVVHJPHQW'HIUHQWHFRQ-D\7KHGHIDPDWRU\VWDWHPHQWVDQGLPSRUWDQWLQIRUPDWLRQZKLFKGHPRQVWUDWHV
    )RQVHFDDQG7HOHPXQGR¶VUHFNOHVVGLVUHJDUGIRUWKHWUXWKDUHWUDQVFULEHGDVIROORZ


        7LPH6WDPS      6WDWHPHQW                                        7UDQVODWLRQ

               5HSRUWHU)RQVHFD                               5HSRUWHU)RQVHFD
                          ³(O >-HV~V 0DQXHO 2UWL]@ KL]R ODV          ³+LV >-HV~V 0DQXHO 2UWL]@ OLQH RI
                            SUHJXQWDV GH FXDO KDEtD VLGR HO URO GH   TXHVWLRQLQJ IRFXVHG RQ WKH UROH RI (OtDV
                            (OtDV 6iQFKH] \ 9HOi]TXH] 3LxRO HQODV     6iQFKH] DQG 9HOi]TXH] 3LxRO LQ WKH
                            FRQWUDWDFLRQHV \ HQ HO FDELOGHR SDUD       SURFXUHPHQWDQGOREE\LQJSURFHHGLQJVLQWR
                            DVHJXUDU TXH $6(6 FRQWUDWDUD D FLHUWDV     VHFXUH WKDW $6(6 JUDQWHG JRYHUQPHQW
                            DVHJXUDGRUDV<pOKL]RODVSUHJXQWDV´         FRQWUDFWWRFHUWDLQLQVXUDQFHFRPSDQLHV+H
                                                                             DVNHGWKHTXHVWLRQV´

                5HSRUWHU)RQVHFD                                5HSRUWHU)RQVHFD
                          ³+DVWD GRQGH QRVRWURV VDEtDPRV (OtDV ³,WZDVRXUEHOLHIWKDW(OtDV6iQFKH]ZDVQRW
                            6iQFKH] QR HUD FDELOGHUR \ QL HUD DOREE\LVWQRUDFRQVXOWDQW´
                            FRQVXOWRU´

               5HSRUWHU)RQVHFD                              5HSRUWHU)RQVHFD
                                                                          
                            ³7RGRV VDEtDPRV TXH 9HOi]TXH] 3LxRO ³:H NQHZ WKDW 9HOi]TXH] 3LxRO KDG VRPH
                            WHQtDDOJ~QUROHQHOVLVWHPDGH6DOXG\ VRUW RI UROH LQ WKH KHDOWKFDUH V\VWHP LQ
                            HQ $6(6 \ HQ OD WDUMHWD TXH WX WLHQHV $6(6DQGLQWKH>KHDOWKFDUH@FDUGWKDW\RX
                            3HURODYHUGDGHVTXHQRVDEHPRVHOURO KDYH%XWWKHWUXWKRIWKHPDWWHULVWKDWZH
                            GH (OtDV 6iQFKH] 7~ >-HV~V 0DQXHO GLGQRWNQRZZKDWWKHUROHRI(OtDV6iQFKH]
                            2UWL]@ KLFLVWH OD SUHJXQWD WX >-HV~V ZDV <RX >-HV~V 0DQXHO 2UWL]@ PDGH WKH
                            0DQXHO2UWL]@VDEtDVTXHKDKDELGRDOJ~Q TXHVWLRQGLG\RX>-HV~V0DQXHO2UWL]@NQHZ
                            UROGH(OtDV6iQFKH]HQHVWRRQRORVDEtDV WKDW(OtDV6iQFKH]KDGVRPHUROHLQWKLVRU
                            \OHSUHJXQWDVWHSRUTXHKDEtDUXPRUHV"´ GLG\RXMXVWDVNHGEDVHGRQUXPRUV"


                6WDWH5HSUHVHQWDWLYH-HV~V0DQXHO2UWL] 6WDWH5HSUHVHQWDQWLYH-HV~V0DQXHO2UWt]
                          ³0LUDDPtPHKDEtDQOOHJDGRHOUXPRU          ³/RRN WKHUH ZHUH DOZD\V UXPRUV ,Q IDFW
                            'HKHFKRWRGDVODVSUHJXQWDVTXH\RKLFH        -D\DOOP\OLQHRITXHVWLRQLQJZDVEDVHGRQ
                            -D\ YLHQHQ IXQGDPHQWDGDV SRU                  LQIRUPDWLRQ PDGH DYDLODEOH WR WKH SXEOLF
                            LQIRUPDFLyQ     TXH     KDEtD    VDOLGR       6RPHWLPHDJRRQRUDERXWVXPPHU
                            S~EOLFDPHQWH+DFHXQWLHPSRDWUiV       WKHUH   KDG   EHHQ   VRPH FRPPHQWV
                            FRPRHQHOYHUDQRGHO\DKDEtD       LQFOXGLQJVRPHLQIRUPDWLRQ







                                                                                        Exhibit A, Page 182 of 332

            Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 183 of
                             FRPHQWDULRV LQFOXVR LQIRUPDFLyQ
                                                            332 HQ OD WKDW SXEOLVKHG E\ WKH SUHVV FODLPLQJ
                                  SUHQVDGHTXHHQHOSURFHVRGHOLFLWDFLyQ        LUUHJXODULWLHV LQ WKH 9LWDO ELGGLQJ SURFHVV
                                  GH9LWDOVHKDEtDQGDGRLUUHJXODULGDGHV         2EYLRXVO\ DV D OHJLVODWRU , UHFHLYH
                                  < REYLDPHQWH \R FRPR OHJLVODGRU XQR        LQIRUPDWLRQDQGWKHUHZHUHFODLPVWKDW(OtDV
    
                                   UHFLEH LQIRUPDFLyQ \ D PL PH KDEtDQ        6iQFKH] ZRUNHG ZLWK RU FRXQVHOHG RQH RI

                                  SODQWHDGR TXH HO OLFHQFLDGR (OtDV            WKHVHFRPSDQLHV,PDGHWKHTXHVWLRQVRWKDW
                                  6iQFKH] GH DOJXQD PDQHUD WUDEDMDED R        WKH SXEOLF UHFRUG ZRXOG VKRZ LI WKLV ZDV
                                  DVHVRUDEDDXQDGHHVWDVHPSUHVDV<\R          FRUUHFWRUQRW´
                                  KLFH OR SUHJXQWD DKt SDUD TXH HQ
                                  S~EOLFDPHQWHHQUHFRUGFRQWHVWDUDVLHUD
                                  FRUUHFWR R QR FRUUHFWR´ )RQVHFD OR
    
                                   LQWHUUXPSH 
    
                                  
                      5HSRUWHU)RQVHFD                                5HSRUWHU)RQVHFD
                                                                                  
                                  ³2VHDTXHSHUGyQDPHDWLWHOOHJyHVD         ³:DLW\RXUHFHLYHGWKHLQIRUPDWLRQDERXWD
                                  LQIRUPDFLyQKDFHXQDxRHQHO´            \HDUDJRLQ´
    
                     6WDWH5HSUHVHQWDWLYH-HV~V0DQXHO2UWL] 6WDWH5HSUHVHQWDWLYH-HV~V0DQXHO2UWL]
                                                                            
                                   ³%XHQR PH OOHJy GHVGH HVH PRPHQWR ³:HOO , UHFHLYHG WKDW LQIRUPDWLRQ RQ WKDW
                                   YHUDQR GHO DxR SDVDGR \D YHQtD GDWHVLQFHODVWVXPPHUWKHUHKDGEHHQFODLPV
    
                                    LQIRUPDFLyQTXHKDEtDKDELGRSUREOHPDV WKDW WKHUH ZHUH SUREOHPV LQ WKH ELGGLQJ
    
                                   HQ HO SURFHVR GH OLFLWDFLyQ 7LHPSR SURFHVV /DWHU , GR QRW UHPHPEHU H[DFWO\
                                   GHVSXpVQRSXHGRUHFRUGDUH[DFWDPHQWH ZKHQ,GLGUHFHLYHLQIRUPDWLRQWKDWWKLVPDQ
                                   FXDQWR WLHPSR SHUR Vt \D PH KDEtD 9HOi]TXH] 3LxRO DFWLYHO\ SDUWLFLSDWHG´
                                   OOHJDGRLQIRUPDFLyQTXHWDQWRHVWHVHxRU )RQVHFDLQWHUUXSWV 
                                   9HOi]TXH]     3LxRO SDUWLFLSDED
                                   DFWLYDPHQWH´ )RQVHFDLQWHUUXPSH 
    
                     5HSRUWHU)RQVHFD                                 5HSRUWHU)RQVHFD
                                                                                  
                                   ³>«@(OOHJLVODGRUGHO313-XDQ2VFDU         ³>«@ :KDW GLG 313 6WDWH /HJLVODWRU -XDQ
    
                                    0RUDOHV R VHD TXH FXDQGR YLR HVD        2VFDU0RUDOHVVDLGRUGLGZKHQKHVDZWKDW
    
                                   UHVSXHVWD TXH KD GLFKR R TXH KD KHFKR   UHVSRQVH EHFDXVH WKH LQYHVWLJDWLRQ KDV WR
                                   SRUTXH HVD LQYHVWLJDFLyQ KD\ TXH           FRQWLQXH´
                                   FRQWLQXDUOD´
    
                    6WDWH5HSUHVHQWDWLYH-HV~V0DQXHO2UWL] 6WDWH5HSUHVHQWDWLYH-HV~V0DQXHO2UWL]
                                                                         
                                 ³(VDLQYHVWLJDFLyQHVWiDELHUWD>«@´   ³6DLGLQYHVWLJDWLRQLVRQJRLQJ>«@´
    
                                                                      
                                                                      
                                                                      
                                                                      
                                                                      
                                                                      
                                                                      
                                                                      
                                                                      
                                                                      



                                                                                              Exhibit A, Page 183 of 332

        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 184 of
                                             332
                                                                   
                                                           (;+,%,75
                                                                   
    7KH6WRU\EURDGFDVWHGRQRUDERXW-XQHLQDVSHFLDOHGLWLRQRI-D\\VXV5D\RV; DFRS\RIWKHSURJUDP
    FDQEHIRXQGDWKWWSVZZZ\RXWXEHFRPZDWFK"Y N[%(]UEF FRQWDLQVWKHGHIDPDWLRQSHUVHDQGGHIDPDWLRQ
    E\LPSOLFDWLRQVWDWHPHQWVH[SUHVVHGE\5HSRUWHU)RQVHFDZKLOHSURMHFWLQJDQLPDJHLQWRDODUJHVFUHHQGLVSOD\LQJ
    WKUHH  IORZFKDUWVLQSDUDOOHOXQGHUWKHKHDGOLQH³$XWRULGDGHV)HGHUDOHV)%,´ WUDQVODWLRQ)HGHUDO$XWKRULWLHV
    )%,´  )ORZFKDUW  DSSHDULQJ YHUWLFDOO\ WR WKH OHIW RI WKH SURMHFWLRQ VFUHHQ  GHSLFWLQJ D FRUUXSWLRQ VFKHPH
    XQFRYHUHGZLWKLQ3XHUWR5LFR¶V'HSDUWPHQWRI7UHDVXU\LQYROYLQJWKH6HFUHWDU\RI7UHDVXU\ 5DXO0DOGRQDGR 
    ZKRKDGEHHQILUHGE\WKH*RYHUQRUMXVWWKHGD\EHIRUHDQGKLVVRQ 5DXOLH0DOGRQDGR ZKRZDVVXEFRQWUDFWHGE\
    PXOWLSOHHQWLWLHVZLWKJRYHUQPHQWFRQWUDFWVZLWK7UHDVXU\DQGRWKHUDJHQFLHVDQGZKRKDGDOVREHHQWHUPLQDWHG
    IURPDOOJRYHUQPHQWFRQWUDFWV)ORZFKDUW DSSHDULQJYHUWLFDOO\LQWKHPLGGOHRIWKHSURMHFWLRQVFUHHQ GHSLFWLQJ
    DFRUUXSWLRQVFKHPHXQGHU3XHUWR5LFR¶V+HDOWK,QVXUDQFH$GPLQLVWUDWLRQ ³$6(6´ WKH'HSDUWPHQWRI+HDOWK
    DQGWKH'HSDUWPHQWRI(GXFDWLRQLQYROYLQJ0V-XOLD.HOHKHU IRUPHU6HFUHWDU\RI(GXFDWLRQ 0V$QJHODÈYLOD
     IRUPHU$6(6'LUHFWRU 0U5DIDHO5RGUtJXH] IRUPHU6HFUHWDU\RI+HDOWK DQG0U$OEHUWR9HOi]TXH]3LxRO
     IRUPHU &RQVXOWDQWWR $6(6  ZKRP DOO H[FHSW 0U5RGULJXH] ZHUH LQGLFWHG E\ WKH)%, RQ -XO\   IRU
    FRUUXSWLRQ)ORZFKDUW DSSHDULQJYHUWLFDOO\WRWKHULJKWRIWKHSURMHFWLRQVFUHHQ GHSLFWLQJWKHVWDJHVRIZKDWLV
    VXSSRVHGWRGHVFULEHDFRUUXSWLRQVFKHPHUHVHPEOLQJWKHRWKHUWZREXWLQYROYLQJP\FOLHQWDQGKLVDSSRLQWPHQWWR
    WKH LQFRPLQJ JRYHUQPHQW WUDQVLWLRQ FRPPLWWHH IRU WKH HOHFWHG JRYHUQRU KLV DSSRLQWPHQW DV *RYHUQRU¶V
    UHSUHVHQWDWLYHWRWKH)LQDQFLDO2YHUVLJKWDQG0DQDJHPHQW%RDUGDQGKLVUHVLJQDWLRQIURPVDLGDSSRLQWPHQW
    
    7KHGHIDPDWRU\VWDWHPHQWVDUHSUHFHGHGE\DQH[SODQDWLRQRIWKHLQYHVWLJDWLRQDQJOHVE\WKH)%,WKURXJKWKHXVH
    RIWKHIORZFKDUWVLQWKHSURMHFWLRQVFUHHQ)RU)ORZFKDUW5HSRUWHG)RQVHFDGHVFULEHGDVFKHPHLQ ZKLFK WKH
    6HFUHWDU\ RI 7UHDVXU\ DSSRLQWHG WKH PHPEHUV RI DQ $GYLVRU\ &RPPLWWHH WKDW KDG DFFHVV WR SULYLOHJHG DQG
    FRQILGHQWLDOLQIRUPDWLRQ7KHQWKRVHPHPEHUVXVHGWKHLQIRUPDWLRQWRREWDLQFRQWUDFWVZLWK7UHDVXU\VLJQHGE\
    WKH6HFUHWDU\KLPVHOIDQGRWKHUDJHQFLHVDQGLQWXUQVXEFRQWUDFWHGDQGEHQHILWWHG5DXOLH0DOGRQDGRWKH6HFUHWDU\¶V
    VRQ )RU )ORZFKDUW  5HSRUWHU )RQVHFD GHVFULEHG D FRUUXSWLRQ VFKHPH UHODWHG WR WKH *RYHUQPHQW¶V 0HGLFDLG
    SURJUDP ZLWK SDUWLFLSDWLRQ E\ WKH LQGLYLGXDOV QDPHG DERYH LQ ZKLFK WKH *RYHUQRU DSSRLQWHG DQ $GYLVRU\
    &RPPLWWHHLQFOXGLQJ0U9HOi]TXH]3LxROZKRREWDLQHGSULYLOHJHGDQGFRQILGHQWLDOLQIRUPDWLRQDVDPHPEHURI
    VDLG FRPPLWWHH DQG WKHQ LQ WXUQ DUUDQJHG IRU FRQWUDFWV ZLWK DQ DXGLWLQJ FRPSDQ\ DQG UHFHLYHG FRPPLVVLRQ
    SD\PHQWVXQGHUWKRVHFRQWUDFWV
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    
                                                                    




                                                                                         Exhibit A, Page 184 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 185 of
      7LPH6WDPS      6WDWHPHQW       332          7UDQVODWLRQ

         ±   ³¢3RUTXpHVWRHVLPSRUWDQWH"5HFXHUGHQ           ³:K\LVWKLVLPSRUWDQW"5HPHPEHUWKHUH
                            KD\ XQFRPLWp DVHVRU DTXt SRLQWV WRWKH       LVDQDGYLVRU\FRPPLWWHHKHUH SRLQWVWRWKH
                            ³&RPLWp $VHVRU´ WUDQVODWLRQ³$GYLVRU\           ³$GYLVRU\ &RPPLWWHH´ SKUDVH ZLWKLQ
                            &RPLWWHH´ SKUDVHZLWKLQ)ORZFKDUW \            )ORZFKDUW   DQG WKHUH LV DQ DGYLVRU\
                            KD\ XQ FRPLWp DVHVRU DFi SRLQWV WR WKH      FRPPLWWHH KHUH SRLQWV WR WKH ³$GYLVRU\
                            ³$GYLVRU\ &RPPLWHH´ SKUDVH ZLWKLQ               &RPPLWWHH´ SKUDVH ZLWKLQ )ORZFKDUW  
                            )ORZFKDUW   ¢3RU TXp HVWR HV                :K\LVWKLVLPSRUWDQW"%HFDXVHWKHVDPHLV
                            LPSRUWDQWH"3RUTXHORPLVPRHVORTXHVH            EHLQJDOOHJHGUHJDUGLQJ(OLDV6iQFKH]WKH
                            HVWiDOHJDQGRSRUSDUWHGH(OtDV6iQFKH]          VDPH (OtDV 6iQFKH] LV DSSRLQWHG E\ WKH
                            OR PLVPR (OtDV 6iQFKH] OR QRPEUD HO         *RYHUQRU WR WKH WUDQVLWLRQ WHDP ,Q RWKHU
                            *REHUQDGRU DO HTXLSR GH WUDQVLFLyQ (V        ZRUGV WKH *RYHUQRU ZLQV DQG DSSRLQWV
                            GHFLUHO*REHUQDGRUJDQD\ORQRPEUDD            KLPDVGLUHFWRURIWKHWUDQVLWLRQFRPPLWWHH
                            pO GLUHFWRU GHO FRPLWp WUDQVLFLyQ             7KDW GRHV QRW KDSSHQ XVXDOO\ 7\SLFDOO\
                            7tSLFDPHQWH HVR QR RFXUUH 7tSLFDPHQWH         WKHRQHZKRLVWKH*RYHUQPHQW¶V&KLHIRI
                            HOTXHHVVHFUHWDULRGHOD*REHUQDFLyQHV          6WDII LV WKH RQH DSSRLQWHG WR PDQDJH WKH
                            HO TXH QRPEUDQ D GLULJLU OD WUDQVLFLyQ       WUDQVLWLRQ SRLQWV WR WKH ³ 7UDQVLWLRQ
                             SRLQWV WR WKH ³(TXLSR GH 7UDQVLFLRQ          7HDP´SKUDVHZLWKLQ)ORZFKDUW :K\"
                            ´ SKUDVH          WUDQVODWLRQ ³        %HFDXVH WKH RQH ZKR PDQDJHV WKH
                            7UDQVLWLRQ7HDP´ZLWKLQ)ORZFKDUW           WUDQVLWLRQ LV WKH SHUVRQ ZKR LV JRLQJ WR
                            ¢3RU TXp" 3RUTXH HO TXH GLULJH OD            PDQDJH WKH HQWLUH *RYHUQPHQW DQG LV
                            WUDQVLFLyQ HV OD SHUVRQD TXH YD D GLULJLU   JRLQJWRKDYHDFFHVVWRDOOWKHFRQILGHQWLDO
                            WRGR HO *RELHUQR \ YD D WHQHU DFFHVR D     LQIRUPDWLRQRIKRZPDQ\GHVNVDUHJRLQJ
                            WRGD OD LQIRUPDFLyQ FRQILGHQFLDO GH            WR EH ERXJKW LQ (GXFDWLRQ KRZ PDQ\
                            FXDQWRV SXSLWUHV YD D FRPSUDUVH HQ            FRPSXWHUV ZLOO EH ERXJKW LQ WKH
                            (GXFDFLyQGHFXDQWDVFRPSXWDGRUDVYDQ             'HSDUWPHQWRI)DPLO\RIKRZQHFHVVDU\LV
                            DFRPSUDUHQHO'HSDUWDPHQWRGH)DPLOLD           LWWRPDNHFKDQJHVLQWKHVRIWZDUHRIWKH
                            GHFXDQWRHVQHFHVDULRKDFHUFDPELRVHQ            GHSDUWPHQW ZKHUH WKHUH DUH PLOOLRQV DQG
                            HO VRIWZDUH GHO GHSDUWDPHQWR GRQGH KD\        PLOOLRQVRIGROODUV>5HJDUGLQJ@>D@OOWKDW
                            PLOORQHV\PLOORQHVGHSHVRV>'H@>W@RGR          LQIRUPDWLRQLVREWDLQHGKHUH GUDZVDUHG
                            HVRVHREWLHQHLQIRUPDFLyQDTXt GUDZVD          FLUFOHDURXQGWKH³7UDQVLWLRQ7HDP´
                            UHG FLUFOH DURXQG WKH ³ 7UDQVLWLRQ        SKUDVH ZLWKLQ )ORZFKDUW   ,W LV YHU\
                            7HDP´ SKUDVH ZLWKLQ )ORZFKDUW   (VWR        LPSRUWDQW WKDW ZH XQGHUVWDQG WKLV :KDW
                            HVELHQLPSRUWDQWHTXHOR HQWHQGDPRV         KDSSHQV" 7KDW WKH *RYHUQRU DSSRLQWHG
                            ¢4XpSDVD"4XHHO*REHUQDGRUHQYH]GH             (OLDV 6DQFKH] LQVWHDG RI :LOOLDP
                            QRPEUDUD:LOOLDP9LOODIDxHTXHLEDDVHU          9LOODIDxHZKRZDVJRLQJWREHWKH&KLHIRI
                            HO 6HFUHWDULR GH OD *REHUQDFLyQ R D ,W]D    6WDIIRU,W]D*DUFtDZKRKDGEHHQWKHRQH
                            *DUFtDTXHKDEtDVLGRODTXHKL]RHO        ZKRGUDIWHGWKH*RYHUQPHQWSURJUDPZKR
                            SURJUDPD GH *RELHUQR TXH VRQ TXLHQHV         W\SLFDOO\GRPLQDWHWKHVHLVVXHV SRLQWV
                            WtSLFDPHQWHGRPLQDQHVWRVWHPDV SRLQWV          WRWKH³7UDQVLWLRQ 7HDP´SKUDVH
                            WR WKH ³ 7UDQVLWLRQ 7HDP´ SKUDVH          ZLWKLQ )ORZFKDUW   $QG (OtDV 6iQFKH]
                            ZLWKLQ )ORZFKDUW   QRPEUy D (OtDV           REWDLQV D ORW RI FRQILGHQWLDO LQIRUPDWLRQ
                            6iQFKH]<(OtDV6iQFKH]REWLHQHDTXtXQ           KHUH SRLQWVWRWKH³7UDQVLWLRQ7HDP´
                            PRQWyQ GH LQIRUPDFLyQ FRQILGHQFLDO              SKUDVH ZLWKLQ )ORZFKDUW   7KHQ KH
                             SRLQWHV WR WKH ³ 7UDQVLWLRQ 7HDP´        DSSRLQWVKLP XQGHUOLQHVLQUHGWKHSKUDVH
                            SKUDVH ZLWKLQ )ORZFKDUW   'HVSXpV OR        ³5HSUHVHQWDWLYH )LVFDO &RQWURO %RDUG´ 
                            QRPEUD XQGHUOLQHV LQ UHG WKH SKUDVH           ZLWKLQ)ORZFKDUW WRWKH )LVFDO&RQWURO





                                                                                       Exhibit A, Page 185 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 186 of
                                         332
                        ³5HSUHVHQWDQWH-XQWD6XSHUYLVLRQ)LVFDO´           %RDUG DQG ZKHQ KH DSSRLQWV KLP DV KLV
                          WUDQVODWLRQ ³5HSUHVHQWDWLYH )LVFDO            UHSUHVHQWDWLYH EHIRUH WKH )LVFDO &RQWURO
                        &RQWURO%RDUG´ ZLWKLQ)ORZFKDUW DOD           %RDUGKHDOVRJHWVDORWRIFRQILGHQWLDODQG
                        -XQWD GH &RQWURO )LVFDO \ FXDQGR OR          SULYLOHJHGLQIRUPDWLRQ:KDWWKLQJVZRXOG
                        QRPEUD UHSUHVHQWDQWH VX\R DQWH OD -XQWD       WKH%RDUGDXWKRUL]HZKDWFRQWUDFWVZRXOG
                        GH &RQWURO )LVFDO WDPELpQ REWLHQH XQ         WKH%RDUGDXWKRUL]HZKDWFRQWUDFWVZRXOG
                        PRQWyQ GH LQIRUPDFLyQ FRQILGHQFLDO \           WKH %RDUG QRW DXWKRUL]H ZKDW FRQWUDFW 
                        SULYLOHJLDGD4XHFRVDVLEDDDXWRUL]DUOD         ZKDWNLQGRIVRIWZDUHZDVWKH%RDUGJRLQJ
                        -XQWD TXH FRQWUDWRV LED D DXWRUL]DU OD      WRDXWKRUL]HZKDWNLQGRIVRIWZDUHZDVQRW
                        -XQWDTXHFRQWUDWRVQRLEDDDXWRUL]DUOD         JRLQJWREHDXWKRUL]HGDWWKH%RDUG
                        -XQWDTXHFRQWUDWRTXpWLSRGHVRIWZDUH
                        LED D DXWRUL]DU OD -XQWD TXH WLSR GH
                        VRIWZDUHQRVHLEDDDXWRUL]DUHQOD-XQWD´
                        
     ±   ³¢< SDUD TXp UHQXQFLy" 6H IXH D OD          ³$QG ZK\ GLG KH UHVLJQ" +H ZHQW WR WKH
                        HPSUHVD SULYDGD \ HPSH]y D OODPDU             SULYDWH VHFWRU DQG VWDUWHG FDOOLQJ DJHQF\
                        VHFUHWDULRVGHDJHQFLDVDGHFLUOHPLUDTXH        VHFUHWDULHVWRWHOOWKHPORRNZKDWGR\RX
                        W~ FUHHV GHO FRQWUDWLWR GH IXODQR GH WDO   WKLQN RI WKH FRQWUDFW RI VRDQGVR /RRN
                        0LUD YDPRV D GDUOH XQ FRQWUDWLWR D           OHW¶VJLYHDFRQWUDFWWRVXFKDQGVXFK´
                        PHQJDQRGHWDO´




     ±   ³(V GHFLU \R VLF  OR PLVPR FRPLWp         ³7KDW LV , VLF  WKH VDPH DGYLVRU\
                        DVHVRU GUDZV D UHG FLUFOH DURXQG WKH         FRPPLWWHH GUDZV D UHG FLUFOH DURXQG WKH
                        $GYLVRU\ &RPPLWWHH SKUDVH ZLWKLQ              $GYLVRU\ &RPPLWWHH SKUDVH ZLWKLQ
                        )ORZFKDUW FRPLWpDVHVRU GUDZVDUHG           )ORZFKDUW DGYLVRU\FRPPLWWHH GUDZVD
                        FLUFOH DURXQG WKH $GYLVRU\ &RPPLWWHH         UHG FLUFOH DURXQG WKH $GYLVRU\
                        SKUDVH ZLWKLQ )ORZFKDUW   DVHVRU GHO         &RPPLWWHH SKUDVH ZLWKLQ )ORZFKDUW  
                        JREHUQDGRU GUDZV D UHG DUURZ IURP WKH        DGYLVHUWRWKHJRYHUQRU GUDZVDUHGDUURZ
                        ³$GYLVRU\ &RPPLWWHH´ SKUDVH ZLWKLQ              IURP WKH ³$GYLVRU\ &RPPLWWHH´ SKUDVH
                        )ORZFKDUWSRLQWLQJWRWKHSKUDVH³           ZLWKLQ)ORZFKDUWSRLQWLQJWRWKHSKUDVH
                        7UDQVLWLRQ 7HDP´ ZLWKLQ )ORZFKDUW             ³7UDQVLWLRQ7HDP´ZLWKLQ)ORZFKDUW
                        DVHVRUGHOJREHUQDGRU GUDZVDVHFRQGUHG           DGYLVHUWRWKHJRYHUQRU GUDZVDVHFRQG
                        DUURZ IURP WKH ³$GYLVRU\ &RPPLWWHH´            UHGDUURZIURPWKH³$GYLVRU\&RPPLWWHH´
                        SKUDVHZLWKLQ)ORZFKDUWSRLQWLQJWRWKH          SKUDVHZLWKLQ)ORZFKDUWSRLQWLQJWRWKH
                        ZRUG       ³5HQXQFLD´          WUDQVODWLRQ      ZRUG ³5HVLJQDWLRQ´ ZLWKLQ )ORZFKDUW  
                        ³5HVLJQDWLRQ´  ZLWKLQ )ORZFKDUW   (V         7KDW LV , FUHDWH DQ DGYLVRU\ FRPPLWWHH
                        GHFLU\RFUHRXQFRPLWpDVHVRU SRLQWVWR          SRLQWV WR WKH SKUDVH ³$GYLVRU\
                        WKHSKUDVH³$GLYVRU\&RPPLWWHH´ZLWKLQ             &RPPLWWHH´ ZLWKLQ )ORZFKDUW   , JLYH
                        )ORZFKDUW   OH GR\ LQIRUPDFLyQ               \RX     FRQILGHQWLDO      DQG    SULYLOHJHG
                        FRQILGHQFLDO \ SULYLOHJLDGD (VD SHUVRQD       LQIRUPDWLRQ 7KDW SHUVRQ PDNHV KDQG
                         PDNHV KDQG JHVWXUH PLPLFNLQJ TXRWHV           JHVWXUHPLPLFNLQJTXRWHV GRHVQRWFKDUJH
                        QR FREUD SRU VHU PL DVHVRU QR FREUDQ       IRU EHLQJ P\ DGYLVRU WKH\ GR QRW FKDUJH
                         HQGV PDNLQJ TXRWH VLJQV ZLWK KDQGV           HQGVTXRWHVKDQGJHVWXUHV EXWWKHQWKH\
                        SHURHQWRQFHV VHHQWHUDQGHSRUGyQGHYD          ILQGRXWZKHUHWKLQJVDUHJRLQJ GUDZVD
                        ODFRVD GUDZVDUHGDUURZSRLQWLQJIURP           UHG DUURZ SRLQWLQJ IURP WKH ³$GYLVRU\
                        WKH ³$GYLVRU\  &RPLWWHH´ SKUDVH WR WKH       &RPLWWHH´SKUDVHWRWKH³&RQWUDFWV´ ZRUG



                                                                                   Exhibit A, Page 186 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 187 of
                                         332
                      ³&RQWUDWRV´ WUDQVODWLRQ ³&RQWUDFWV´            ULJKWEHORZZLWKLQ)ORZFKDUW ZKDWWKH
                      ZRUG ULJKW EHORZ ZLWKLQ )ORZFKDUW          *RYHUQPHQW V SODQV DUH ZKDW WKLQJV WKH
                      FXDOHV VRQORV SODQHV GHO *RELHUQR TXp      %RDUG LV JRLQJ WR DXWKRUL]H DQG EHJLQ WR

                       FRVDVYDDDXWRUL]DUOD-XQWD\HPSLH]DQD        UHOHDVHFRQWUDFWVWKDWEHQHILW GUDZVD UHG

                      VROWDUFRQWUDWRVTXHEHQHILFLDQD GUDZVD        DUURZ IURP ³&RQWUDFWV´ SRLQWLQJ ULJKW
                      UHGDUURZIURP³&RQWUDFWV´SRLQWLQJULJKW         EHORZ WR ³5DXOLH 0DOGRQDGR´ ZLWKLQ
                      EHORZ WR ³5DXOLH 0DOGRQDGR´ ZLWKLQ            )ORZFKDUW   LQ WKLV FDVH WKH VRQ LQ WKLV
                      )ORZFKDUW HQHVWHFDVRHOKLMRHQHVWH        FDVH KLPVHOI GUDZV D UHG DUURZ IURP
                      FDVR HO PLVPR GUDZV UHG DUURZ XQGHU         ³&RQWUDFWV´ SRLQWLQJ ULJKW EHORZ WR
                      $6(6VKHPH SRLQWLQJEHORZ                 WR   ³9HOD]TXH]3LxRO´ZLWKLQ)ORZFKDUW DQG

                       9HOi]TXH]3LxRO \HQHVWHFDVR SRLQWVWR        LQWKLVFDVH SRLQWVWR)ORZFKDUW WR(OLDV

                      )ORZFKDUW SXHVDORVFOLHQWHVGH (OtDV        6iQFKH] VFOLHQWV7KDWLQVKRUWLVZKDWWKH
                      6iQFKH] (VR HQ VtQWHVLV HV OR TXH HVWiQ   IHGV DUH LQYHVWLJDWLQJ GUDZV D UHG FLUFOH
                      LQYHVWLJDQGR ORV IHGHUDOHV GUDZV D UHG       DURXQGWKHZRUG³)%,´RQWKHWRSULJKWRI
                      FLUFOHDURXQGWKHZRUG³)%,´RQWKHWRS           WKHVFUHHQ DSDWWHUQRIVDOHRILQIOXHQFHV
                      ULJKWRIWKHVFUHHQ XQSDWUyQGHYHQWDGH       IURPSHRSOHZKRREWDLQHGFRQILGHQWLDODQG

                       LQIOXHQFLDV GH SHUVRQDV TXH REWXYLHURQ        SULYLOHJHG LQIRUPDWLRQ WKDQNV WR WKH IDFW

                      LQIRUPDFLyQ FRQILGHQFLDO \ SULYLOHJLDGD       WKDW >WKH\ ZHUH@ DSSRLQWHG WR WKHVH
                      JUDFLDV D TXH VH OH VLF  QRPEUy D HVWRV   FRPPLWWHHV´
                      FRPLWpV´
                      
                      

































                                                                                 Exhibit A, Page 187 of 332

        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 188 of
                                             332
                                                                   
                                                                   
                                                               (;+,%,76

    2Q RU DERXW -XO\   'HIHQGDQWV SXEOLVKHG D YLGHR VHJPHQW IRXQG DW
    KWWSVZZZWHOHPXQGRSUFRPIRWRV\YLGHRVHOJREHUQDGRUKDGLFKRXQDVDUWDGHPHQWLUDVBWOPGSXHUWR
    ULFR WLWOHG ³7KH *RYHUQRU KDV VDLG D EXQFK RI OLHV´ ZLWKLQ WKH 7HOHQRWLFLDV QHZVFDVWZKLFK FRQWDLQV
    GHIDPDWRU\DQGVODQGHURXVVWDWHPHQWVDERXW6DQFKH]
    




                                                                                                                                
    
              7LPH6WDPS         6WDWHPHQW                                           7UDQVODWLRQ

                      5HSRUWHU/DPHOD                                     5HSRUWHU/DPHOD
                                                                                       
                                    ³>«@3RGUi DFHSWDU HO SXHEOR HO                 ³7KH SHRSOH ZLOO EH DEOH WR DFFHSW WKH
                                    DUUHSHQWLPLHQWR \ HO SHUGyQ GH XQ             UHSHQWDQFH DQG IRUJLYHQHVV RI D JRYHUQRU
                                    JREHUQDGRUTXHQROODPyDODVPXMHUHVTXH          ZKR GLG QRW FDOO WKH ZRPHQ ZKR
                                    OHV IDOWy HO UHVSHWR FXDQGR GLMR TXH XQD   GLVUHVSHFWHG WKHP ZKHQ KH VDLG WKDW D
                                    SHUVRQDDODTXHOHGLRFRQILDQ]DYLROHQWy         SHUVRQWRZKRPKHWUXVWHGYLRODWHGSULYDF\
                                    ODLQWLPLGDG\ILOWUyHOFKDWSHURQRTXLVR        DQG OHDNHG WKH FKDW EXW GLG QRW ZDQW WR
                                    LGHQWLILFDUORFXDQGRQRGLFHTXLHQOHSDJD         LGHQWLI\KLPZKHQKHGLGQRWVD\ZKR+H
                                    D9HOi]TXH]3LxROTXHDKRUDRLJRTXHHV           SD\V9HOi]TXH]3LxROZKRQRZ,KHDUWKDW
                                    FRQVXOWRU SHUR QR GLFH TXLHQ OR QRPEUy       KH LV D FRQVXOWDQW EXW GRHV QRW VD\ ZKR
                                    FRQVXOWRU \ TXLHQ OH SDJD \ WDPSRFR          DSSRLQWHGKLPDFRQVXOWDQWDQGZKRSD\V
                                    TXLHUHLGHQWLILFDUODLQLFLDOHVGH)'2HQHO       KLP 1RU GRHV KH ZDQW WR LGHQWLI\ WKH
                                    FKDW         ¢YHUGDGHUDPHQWH          UHIOHMD   LQLWLDOV RI )'2 LQ WKH FKDW GRHV WKH
                                    DUUHSHQWLPLHQWR H LQGLJQDFLyQ HO                JRYHUQRU UHDOO\ UHIOHFW UHJUHW DQG
                                    JREHUQDGRU"´                                      LQGLJQDWLRQ"´
                                                                                       



                                                                                               Exhibit A, Page 188 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 189 of
                                         332
          5HSRUWHU)RQVHFD                                  5HSRUWHU)RQVHFD
                                                                        
                        ³>«@FXDQGRVHOHSUHJXQWDTXLHQHV)'2 >@ :KHQ DVNHG ZKR LV )'2 WKH
                        HO *REHUQDGRU QR GLFH TXLHQ HV )'2 *RYHUQRU GRHV QRW VD\ ZKR LV )'2
                        VDELHQGRTXHHV(OtDV6iQFKH]¢3RUTXp NQRZLQJWKDWKHLV(OtDV6iQFKH]:K\GR
                        WDQWRSURWHJHUD(OtDV6iQFKH]"DTXLHQHO \RXSURWHFWVRPXFK(OtDV6iQFKH]"ZKRP
                        *REHUQDGRU«\\ROHWHQJRXQDSUHJXQWD WKH *RYHUQRUDQG,KDYHDTXHVWLRQIRU
                        DO*REHUQDGRU¢&XiQGRMHIHVGHDJHQFLDV WKH *RYHUQRU :KHQ DJHQF\ KHDGV FDOOHG
                        WH OODPDURQ D WL *REHUQDGRU D XVWHG VL \RX *RYHUQRU LI \RX ZDQW PH WRUHVSHFW
                        TXLHUHTXHORUHVSHWHFXDQGROHOODPDURQ \RX ZKHQ WKH\ FDOOHG \RX *RYHUQRU
                        DXVWHG*REHUQDGRUMHIHVGHDJHQFLDSDUD DJHQF\ KHDGVWR ZDUQ \RX WKDW (OtDV ZDV
                        DGYHUWLUOH D XVWHG TXH (OtDV HVWDED FRQWLQXDOO\FDOOLQJWKHPSXVKLQJFRQWUDFWV
                        OODPiQGRORV FRQWLQXDPHQWH HPSXMDQGR GLG \RX DUUHVW (OtDV 6iQFKH]" :KHQ GLG
                        FRQWUDWRV XVWHG GHWXYR D(OtDV 6iQFKH]" \RXU FDELQHW FKLHIV RSSRVH FRQWUDFWV
                        ¢&XiQGRMHIHVGHVXJDELQHWHVHRSXVLHURQ EHFDXVH WKH\ XQGHUVWRRG WKDW WKH\ ZHUH
                        D FRQWUDWRV SRUTXH HQWHQGtDQ TXH HUDQ XQQHFHVVDU\DQGH[SHQVLYH:KDW VPRUH,
                        LQQHFHVDULRV \ FRVWRVRV HV PiV YR\ D DP JRLQJ WR VD\ VSHFLILF FRQWUDFWV
                        GHFLU FRQWUDWRV HQ HVSHFtILFRV FRQWUDWRV $PSOLIXQGDQG0LFURVRIWFRQWUDFWVOREELHG
                        GH$PSOLIXQG\0LFURVRIWFDELOGHDGRVSRU E\ (OtDV 6iQFKH] SHUVRQDOO\ $QG \RX
                        (OtDV6iQFKH]SHUVRQDOPHQWH<VHOHGLMR ZHUHWROGLQZULWLQJWKDW(OtDV6iQFKH]ZDV
                        D XVWHG SRU HVFULWR TXH (OtDV 6iQFKH] OREE\LQJWKRVHFRQWUDFWV'LG\RXVWRSLWRU
                        HVWDEDFDELOGHDQGRHVRVFRQWUDWRV¢8VWHG GLG\RXDOORZLW"
                        ORGHWXYRRXVWHGORSHUPLWLy"´                
                      
          5HSRUWHU)RQVHFD                                  5HSRUWHU)RQVHFD
                                                                         
                        ³6HxRU*REHUQDGRUFXDQGRHPSOHDGRV\ ³0U *RYHUQRU ZKHQ HPSOR\HHV DQG
                        MHIHV \ PLHPEURV GH VX JDELQHWH OH ERVVHV DQG PHPEHUV RI \RXU FDELQHW
                        DGYHUWtDQ UHSHWLGDPHQWH GH DFWRV UHSHDWHGO\ZDUQHG\RXRITXHVWLRQDEOHDFWV
                        FXHVWLRQDEOHV GH (OtDV 6iQFKH] XVWHG OR E\(OtDV6iQFKH]GLG\RXVWRSKLP"
                        GHWXYR"´                                        
                      
          5HSRUWHU)RQVHFD                                  5HSRUWHU)RQVHFD
                                                                         
                        ³(VDQRHVPLRSLQLyQVHxRUJREHUQDGRU ³7KDWLVQRWP\RSLQLRQ0U*RYHUQRUWKH
                        ORV GDWRV VRQ ORV GDWRV \ SXHGHQ SHOHDU GDWDLVWKHGDWDDQG\RXFDQILJKWDOO\RX
                        WRGRORTXHTXLHUDQFRQHOORV´                 ZDQWZLWKLW
                      
          5HSRUWHU)RQVHFD                                  5HSRUWHU)RQVHFD
                                                                         
                        ³0LUDYDPRVDSODQWHDUORGHODVLJXLHQWH ³/RRN ZH DUH JRLQJ WR SXW LW LQ WKH
                        PDQHUDWXSUHJXQWDHVV~SHULPSRUWDQWH IROORZLQJ ZD\ \RXU TXHVWLRQ LV VXSHU
                        YDPRVDSODQWHDUORGHODVLJXLHQWHPDQHUD LPSRUWDQW ZH DUH JRLQJ WR SXW LW LQ WKH
                        (OJREHUQDGRUGLFHTXHHOWLHQHSURSXHVWDV IROORZLQJZD\7KHJRYHUQRUVD\VWKDWKH
                        \ PHFDQLVPRV SDUD DWDMDU OD FRUUXSFLyQ KDV SURSRVDOV DQG PHFKDQLVPV WR VWRS
                        VHxRU JREHUQDGRU IXLVWH W~ IXH XVWHG VU FRUUXSWLRQ 0U *RYHUQRU LW ZDV \RX LW
                        JREHUQDGRUHOTXHQRPEUyD(OtDV6iQFKH] ZDV \RX JRYHUQRU ZKR DSSRLQWHG (OtDV
                        FRPR GHOHJDGR VX\R D OD -XQWD \ 6iQFKH]DV\RXUGHOHJDWHWRWKHERDUGDQG



                                                                               Exhibit A, Page 189 of 332

        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 190 of
                                             332
                           SUHVLGHQWH GHO FRPLWp GH WUDQVLFLyQ GH        SUHVLGHQW RI WKH JRYHUQPHQW WUDQVLWLRQ
                           JRELHUQR R VHD XVWHG OH GLR ORV             FRPPLWWHH WKDW LV \RX JDYH KLP WKH
                           PHFDQLVPRVSDUDTXHVHHQWHUDUDGHWRGRV           PHFKDQLVPV WR WR ILQG RXW DERXW DOO WKH
    
                            ORV FRQWUDWRV GH WRGDV ODV FRPSUDV GH      FRQWUDFWV DOO WKH SXUFKDVHV DOO WKH
    
                           WRGDV ODV FRPSXWDGRUDV GH WRGR HO            FRPSXWHUVDOOWKHVRIWZDUHWKDWZDVJRLQJ
                           VRIWZDUHTXHVHLEDDFRPSUDUWRGRD(OtDV        WREHERXJKWDOOIURP(OtDV6iQFKH]<RX
                           6iQFKH]8VWHGVHORGLRQR\RXVWHG<          JDYHLWWRKLPQRWPH\RX$QGDIWHUWKDW
                           GHVSXpVGHHVRVDELHQGRTXHDORVPHVHV         NQRZLQJWKDWDWPRQWKVKHZRXOGEHFRPH
                           HO VH YROYHUtD FDELOGHUR \ OODPDUtD D ORV   DOREE\LVWDQGFDOOWKHKHDGVRIWKHDJHQF\
                           MHIHVGHDJHQFLDSDUDHPSXMDUFRQWUDWRVGH         WR SXVK FRQWUDFWV LQ KLV LQWHUHVWV 0U
    
                            VXV LQWHUHVHV 6HxRU JREHUQDGRU FXDQGR        *RYHUQRU ZKHQ WKH SUHVV FDPH RXW DQG
    
                           HQODSUHQVDVDOLy\FRQHVWRWHUPLQRTXH          ZLWKWKLV,FRQFOXGHGWKDW5D~O0DOGRQDGR
                           5D~O 0DOGRQDGR WHQtD VHULRV ³LVVXHV´ GH       KDG VHULRXV FRUUXSWLRQ LVVXHV ZKHUH D
                           FRUUXSFLyQGRQGHXQJUXSRTXHVHQRPEUy            JURXSWKDWZDVQDPHGDVDGYLVHUVODWHUZRQ
                           GH DVHVRUHV ORJUDED FRQWUDWRV GHVSXpV \       FRQWUDFWV DQG SXVKHG FRQWUDFWV DQG JDYH
                           HPSXMDEDFRQWUDWRV\OHGDEDQFRQWUDWRVDO         FRQWUDFWVWR5D~O0DOGRQDGR VVRQ\RXGLG
    
                            KLMRGH5D~O0DOGRQDGRXVWHGQRORERWy          QRWWKURZKLPRXW
    
                         
                         
            5HSRUWHU)RQVHFD                                     5HSRUWHU)RQVHFD
                                                                              
                           >«@(OSUREOHPDQRVRQORVPHFDQLVPRV              ³7KH SUREOHP LV QRW WKH PHFKDQLVPV
                           =XJH\ QR HV VL HO SXHGH JREHUQDU HO        =XJH\ LW LV QRW LI KH FDQ JRYHUQ WKH
    
                            SUREOHPDHVTXHHOJREHUQDGRUPLHQWHFRQ           SUREOHP LV WKDW WKH JRYHUQRU OLHV ZLWK
    
                           XQD IDFLOLGDG EUXWDO < OH UHSLWR SXHGH      EUXWDO HDVH $QG , UHSHDW \RX FDQ FRPH
                           YHQLUPDxDQDGHDD7HOHPXQGRWRGDV           WRPRUURZIURPWRWR7HOHPXQGRDOOWKH
                           ODV SUHJXQWDV TXH XVWHG TXLHUD \ WRGR OR    TXHVWLRQV \RX ZDQW DQG HYHU\WKLQJ , MXVW
                           TXH DFDER GH GHFLU GHVPLHQWD DOJR            VDLGGHQ\VRPHWKLQJWRPRUURZDWLQWKH
                           PDxDQDDODVGHODWDUGHHQ7HOHPXQGR            DIWHUQRRQ RQ 7HOHPXQGR RU RQ :.$4 LI
    
                            RHQ:.$4VLTXLHUHSDUDTXHQRVHDHQ            \RXZDQWVRWKDWLWLVQRWRQWKHUDGLRDQG
    
                           UDGLR\QRWHQJDTXHGDUODFDUD´                 GRQ WKDYHWRVKRZ\RXUIDFH´
                         
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               



                                                                                       Exhibit A, Page 190 of 332

        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 191 of
                                             332
                                                               
                                                           (;+,%,77
    
    7KH -XO\   VWRU\ ORFDWHG DW KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPD
    RUTXHVWDGRGHVGHIRUWDOH]D EHDULQJ WKH KHDGOLQH ³'HWDOODQ HVTXHPD RUTXHVWDGR GHVGH )RUWDOH]D´
      WUDQVODWLRQ'HWDLOVDERXWVFKHPHRUFKHVWUDWHGIURP)RUWDOH]D FRQWDLQVWKHIROORZLQJVODQGHURXVVWDWHPHQWV

                  6WDWHPHQW                                           7UDQVODWLRQ
                 ³(O VDTXHR UHDOL]DGR SRU PHGLR GH XQ         ³7KH ORRWLQJ FDUULHGRXW WKURXJK D PDLQ VFKHPH
                   HVTXHPDSULQFLSDO\YDULRVVHFXQGDULRVTXH          DQG VHYHUDO VHFRQGDU\ RQHV WKDW VKDUH WKH VDPH
                   FRPSDUWHQHOPLVPRPRGXVRSHUDQGL \                PRGXV RSHUDQGL DQG VLPLODU SURWDJRQLVWV ZDV
                   SURWDJRQLVWDV          VLPLODUHV           IXH   RUFKHVWUDWHG IURP /D )RUWDOH]D E\ WKH FORVHVW
                   RUTXHVWDGR GHVGH /D )RUWDOH]D SRU ORV          IULHQGVRI*RYHUQRU5RVVHOOy1HYDUHVDQGZLWKKLV
                   DOOHJDGRV PiV FHUFDQRV GHO JREHUQDGRU           NQRZOHGJHWKH LQYHVWLJDWLRQUHYHDOHG7KHPRGXV
                   5RVVHOOy 1HYDUHV \ FRQ VX FRQRFLPLHQWR        RSHUDQGL LQYROYHG SODQWLQJ LQWHUQDO VWDII DQG
                   HQFRQWUy OD LQYHVWLJDFLyQ (O PRGXV             H[WHUQDO FRQWUDFWRUV LQ NH\ DGYLVRU\ DQG
                   RSHUDQGLLPSOLFyHOSODQWDUSHUVRQDOLQWHUQR        FRPPXQLFDWLRQV SRVLWLRQV LQ WKH DJHQFLHV WR
                   \ FRQWUDWLVWDV H[WHUQRV HQ SXHVWRV FODYH GH   FRQWURO WKH HQWU\ DQG H[LW RILQIRUPDWLRQ $OVR
                   DVHVRUtD \ FRPXQLFDFLRQHV HQ ODV DJHQFLDV      VKDULQJSULYLOHJHGGDWDRQJRYHUQPHQWFRQWUDFWVWR
                   SDUD FRQWURODU OD HQWUDGD \ VDOLGD GH         EHQHILWSULYDWHFOLHQWVLQH[FKDQJHIRUFRPPLVVLRQV
                   LQIRUPDFLyQ 7DPELpQ HO FRPSDUWLU GDWRV         DQGSD\PHQWV$WWKHWRSRIWKHVFKHPHLVWKHIRUPHU
                   SULYLOHJLDGRV VREUH FRQWUDWDFLRQHV GH            SUHVLGHQW RI WKH 7UDQVLWLRQ &RPPLWWHH OREE\LVW
                   JRELHUQRSDUDEHQHILFLDUDFOLHQWHVSULYDGRV        IRUPHU FDPSDLJQ PDQDJHU DQG FORVH IULHQG RI
                   DFDPELRGHFRPLVLRQHV\SDJRV$OWRSHGHO         5RVVHOOy (OtDV6iQFKH] 6LIRQWH FORVHO\ IROORZHG
                   HVTXHPD VH HQFXHQWUD HO H[ SUHVLGHQWH GHO     E\WKHSXEOLFLVW(GZLQ0LUDQGD5H\HVDQGWKHSUHVV
                   &RPLWpGH7UDQVLFLyQFDELOGHURH[GLUHFWRU        DQG FRPPXQLFDWLRQV VWUDWHJLVW &DUORV %HUP~GH]
                   GH FDPSDxD \ DPLJR tQWLPR GH 5RVVHOOy        8UELQD´
                   (OtDV6iQFKH]6LIRQWHVHJXLGRPX\GHFHUFD
                   SRUHOSXEOLFLVWD(GZLQ0LUDQGD5H\HV\HO
                   HVWUDWHJD GH SUHQVD \ FRPXQLFDFLRQHV
                   &DUORV%HUP~GH]8UELQD´
                   
                 ³(OHVTXHPDSULQFLSDOORFRPSRQHQHVWDVWUHV        ³7KH PDLQ VFKHPH LV FRPSRVHG E\ WKHVH WKUHH
                   ILJXUDV ± 6iQFKH] %HUP~GH] \ 0LUDQGD ±      ILJXUHV 6iQFKH]%HUP~GH]DQG0LUDQGD ZKR
                   TXH HQ SDSHO RSHUDQ FRPR ³FLXGDGDQRV           RQ SDSHU RSHUDWH DV SULYDWH FLWL]HQV DQG
                   SULYDGRV´ \ ³FRQWUDWLVWDV´ SHUR TXH HQ        FRQWUDFWRUV EXW ZKR LQ UHDOLW\ FRQVWLWXWH WKH
                   UHDOLGDGFRQVWLWX\HQODF~SXODGHO*RELHUQR        JRYHUQPHQWXSSHUHFKHORQVZLWKPRUHSRZHUWKDQ
                   FRQ PiV SRGHU TXH FXDOTXLHUD GH ORV           DQ\ RI WKH FRQVWLWXWLRQDO FDELQHW VHFUHWDULHV RI
                   VHFUHWDULRV GHO JDELQHWH FRQVWLWXFLRQDO GHO     *RYHUQRU5RVVHOOyDFFRUGLQJWRPXOWLSOHVRXUFHV
                   JREHUQDGRU 5RVVHOOy VHJ~Q P~OWLSOHV             ,Q WXUQ LW FRQQHFWV VRPHWLPHV GLUHFWO\ DQG
                   IXHQWHV$VXYH]FRQHFWDDYHFHVGHPDQHUD       VRPHWLPHV WDQJHQWLDOO\ ZLWK SDUWLFXODU VFKHPHV
                   GLUHFWD \ HQ RWUDV GH IRUPD WDQJHQFLDO FRQ   VXFKDVWKRVHXQFRYHUHGZLWKWKHDUUHVWVPDGHE\
                   HVTXHPDVSDUWLFXODUHV FRPR ORV GHVWDSDGRV       WKH)HGHUDO3URVHFXWRULQ-XO\DWWKH'HSDUWPHQWRI
                   FRQORVDUUHVWRVKHFKRVSRUOD)LVFDOtDIHGHUDO     (GXFDWLRQ WKH +HDOWK ,QVXUDQFH $GPLQLVWUDWLRQ
                   HQMXOLRHQHO'HSDUWDPHQWRGH(GXFDFLyQOD         $6(6 DQGWKH%'2DFFRXQWLQJILUP´
                   $GPLQLVWUDFLyQGH6HJXURVGH6DOXG $6(6 
                   \ODILUPDGHFRQWDELOLGDG%'2´





                                                                                         Exhibit A, Page 191 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 192 of
                                         332
            ³6iQFKH] %HUP~GH] \ 0LUDQGD KDQ                 ³6iQFKH]%HUP~GH]DQG0LUDQGDKDYHJHQHUDWHG
              JHQHUDGRPLOORQHVDWUDYpVGHVXVQHJRFLRV\         PLOOLRQV WKURXJK WKHLU EXVLQHVVHV DQG KDYH PDGH
              KDQGHFLGLGREXHQDSDUWHGHORTXHKDSDVDGR         GHFLVLRQV RQ D ORW RI ZKDW KDV KDSSHQHG LQ WKH
              HQ HO *RELHUQR HQ WpUPLQRV GH                   *RYHUQPHQW LQ WHUPV RI KLULQJ ILULQJ DQG SXEOLF
              FRQWUDWDFLRQHV GHVSLGRV \ SUR\HFFLyQ             SURMHFWLRQ VLQFH 5RVVHOOy 1HYDUHV WRRN RIILFH LQ
              S~EOLFD GHVGH TXH5RVVHOOy1HYDUHVDVXPLy          -DQXDU\VRXUFHVDJUHH´
              HO FDUJR HQ HQHUR GH  FRLQFLGHQ ODV
              IXHQWHV´
              
            ³(Q HO FDVR GH 6iQFKH] WDPELpQ KD\            ³,QWKHFDVHRI6iQFKH]WKHUHDUHDOVRXQGXHDQG
              LQWHUYHQFLRQHV LQGHELGDV H LOHJDOHV FRQ          LOOHJDO LQWHUYHQWLRQV ZLWK FDELQHW VHFUHWDULHV $W
              VHFUHWDULRV GH JDELQHWH $O PHQRV FXDWUR        OHDVW IRXU DJHQF\ KHDGV ZHQW GLUHFWO\ WR WKH
              MHIHV GH DJHQFLD DFXGLHURQ GLUHFWDPHQWH DO      *RYHUQRU RU KLV DGYLVHUV LQ /D )RUWDOH]D WR
              *REHUQDGRURDVXVDVHVRUHVHQ/D)RUWDOH]D          GHQRXQFH WKHVH LQWHUYHQWLRQV E\ 6iQFKH] DW OHDVW
              DGHQXQFLDUHVWDVLQWHUYHQFLRQHVSRUSDUWHGH        VLQFH  EXW WKH *RYHUQRU QHYHU RUGHUHG DQ
              6iQFKH] DO PHQRV GHVGH  SHUR HO            LQYHVWLJDWLRQRUWRRNDFWLRQRQLW´
              0DQGDWDULRQXQFDRUGHQyXQDLQYHVWLJDFLyQR
              WRPyDFFLyQDOUHVSHFWR
              
            ³$XQTXH QR WLHQH FRQWUDWRV GLUHFWRV FRQ HO     ³$OWKRXJK KHGRHV QRW KDYH GLUHFW FRQWUDFWV ZLWK
              *RELHUQR 6iQFKH] TXLHQ WLHQH HO YtQFXOR       WKH*RYHUQPHQW6iQFKH]ZKRKDVWKHFORVHVWOLQN
              PiVHVWUHFKRFRQHO*REHUQDGRUFRQWURODOD          ZLWK WKH *RYHUQRU FRQWUROV PRVW RI WKH ODUJHU
              PD\RUtD GH ODV FRQWUDWDFLRQHV GH PD\RU          FRQWUDFWVSODFLQJKLVFOLHQWVLQDODUJHSDUWRIWKH
              FXDQWtD FRORFDQGR D VXV FOLHQWHV HQ EXHQD     DJHQFLHVDQGFKDUJLQJFRPPLVVLRQVRIXSWRRI
              SDUWHGHODVDJHQFLDV\FREUDQGRFRPLVLRQHV          WKHDPRXQWRIWKHFRQWUDFWVDQGIL[HGUHWDLQHUVWKDW
              GH KDVWD  GHO PRQWR GH ORV FRQWUDWRV H    KDYHUHDFKHG
              LJXDODV ILMDV TXH KDQ OOHJDGR D ORV    SHUPRQWKLQGLFDWHGIRXUVRXUFHVWKDWKDYH
              PHQVXDOHVLQGLFDURQFXDWURIXHQWHVTXHKDQ          ZLWQHVVHGWKHG\QDPLFV´
              SUHVHQFLDGRODGLQiPLFD´
              
            ³6HJ~Q UHODWDURQ HQ FRQYHUVDFLRQHV SRU           ³$V WKH\ UHSRUWHG LQ VHSDUDWH FRQYHUVDWLRQV WKH
              VHSDUDGRHOFDELOGHURWHQtDDFFHVRFRQVWDQWH        OREE\LVWKDGFRQVWDQWDFFHVVWR/D)RUWDOH]DDQGWR
              D/D)RUWDOH]D\DLQIRUPDFLyQSULYLOHJLDGD          SULYLOHJHG LQIRUPDWLRQ RQ WKH ODUJH FRQWUDFWV WKDW
              VREUH ODV FRQWUDWDFLRQHV JUDQGHV TXH VH         ZRXOG WDNH SODFH LQ WKH DJHQFLHV KH FRQQHFWHG
              GDUtDQHQODVDJHQFLDVODV³FDVDED´FRQVXV         WKHP WR KLV FOLHQWV DQG SUHVHQWHG KLPVHOI
              FOLHQWHV\VHSUHVHQWDEDIUHFXHQWHPHQWHVLQ         IUHTXHQWO\ ZLWKRXW LQYLWDWLRQ DW WKH GRRUV RI VDLG
              LQYLWDFLyQ D ODV SXHUWDV GH GLFKDV             DJHQFLHV WR SUHVHQW SURSRVDOV WDLORUHG IRU WKH
              GHSHQGHQFLDV D SUHVHQWDU SURSXHVWDV D OD        VHUYLFHVWKH\ZRXOGEHVHHNLQJ´
              PHGLGD SDUD ORV VHUYLFLRV TXH HVWDUtDQ
              EXVFDQGR´
              







                                                                                       Exhibit A, Page 192 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 193 of
                                         332
            ³8QR GH HVRV FDVRV VH GLR HQ PHGLR GH OD   ³2QH RI WKHVH FDVHV RFFXUUHG LQ WKH PLGVW RI
              HPHUJHQFLD GHO KXUDFiQ 0DUtD FXDQGR VH        +XUULFDQH 0DULD ZKHQ WKH FRPSDQ\ $GMXVWHUV
              FRQWUDWy SDUD WUDEDMRV GH UHFXSHUDFLyQ GHO     ,QWHUQDWLRQDOZDVKLUHGIRUUHFRYHU\ZRUNXQGHUWKH
              SURJUDPD 7X +RJDU 5HQDFH GHO                    7X +RJDU 5HQDFH SURJUDP RI WKH 'HSDUWPHQW RI
              'HSDUWDPHQWR GH OD 9LYLHQGD DODHPSUHVD       +RXVLQJ6iQFKH] VFOLHQW$(&20ORVWWKDWELG
              $GMXVWHUV ,QWHUQDWLRQDO (O FOLHQWH GH          DQG LQ 'HFHPEHU  6iQFKH] DSSHDUHG DW WKH
              6iQFKH] $(&20 SHUGLy HVDVXEDVWD\HQ         VHFUHWDU\ V RIILFH )HUQDQGR *LO (QVHxDW WR PDNH
              GLFLHPEUHGH6iQFKH]VHSUHVHQWyHQOD         GHPDQGV WR WKH RIILFLDO DERXW KLV GHFLVLRQ WZR
              RILFLQDGHOVHFUHWDULR)HUQDQGR*LO(QVHxDW       VRXUFHVUHYHDOHGWRWKH&3,´
              SDUD UHFODPDUOH DO IXQFLRQDULR SRU VX
              GHFLVLyQUHYHODURQGRVIXHQWHVDO&3,´
              
            ³$ PHGLDGRV GH  6iQFKH] OOHYy             ³,Q PLG 6iQFKH] SHUVRQDOO\ WRRN KLV FOLHQW
              SHUVRQDOPHQWHDO'HSDUWDPHQWRGH+DFLHQGD           *,/$ &RUSRUDWLRQ WR WKH 'HSDUWPHQW RI WKH
              DVXFOLHQWH*,/$&RUSRUDWLRQSDUDHPSXMDU          7UHDVXU\WRSXVKIRUFRQWUDFWUHJDUGLQJGHOLQTXHQW
              XQ FRQWUDWR GH FREUR GH GHXGDV PRURVDV \     GHEWFROOHFWLRQDQGPDQDJHGWRPHHWDWOHDVWIRXU
              ORJUyUHXQLRQHVDOPHQRVHQFXDWURRFDVLRQHV        WLPHVZLWKWZRRIWKHPDLQRIILFLDOVDQGZLWKRQH
              FRQGRVGHORVSULQFLSDOHVIXQFLRQDULRV\FRQ       FRQWUDFWRU WKH FXUUHQW 6HFUHWDU\ RI WKH 7UHDVXU\
              XQ FRQWUDWLVWD HO DFWXDO VHFUHWDULR GH        DQG WKHQ DGYLVRU )UDQFLVFR 3DUpV WKH IRUPHU
              +DFLHQGD\HQWRQFHVDVHVRU)UDQFLVFR3DUpV        VHFUHWDU\RIWKH7UHDVXU\DQGWKHQFRQWUDFWRU-XDQ
              HO H[ VHFUHWDULR GH +DFLHQGD \ HQWRQFHV       &DUORV3XLJDQGWKHWKHQVHFUHWDU\RIWKH7UHDVXU\
              DVHVRU SRU FRQWUDWR -XDQ &DUORV 3XLJ \ HO   DQG FKLHI ILQDQFLDO RIILFHU 5D~O 0DOGRQDGR
              HQWRQFHVVHFUHWDULRGH+DFLHQGD\SULQFLSDO         DFFRUGLQJWRWZRVRXUFHVZLWKGLUHFWNQRZOHGJHRI
              RILFLDO ILQDQFLHUR 5D~O 0DOGRQDGR VHJ~Q       WKHHYHQW´
              GRV IXHQWHV FRQ FRQRFLPLHQWR GLUHFWR GHO
              HYHQWR´
              
              
            ³)XHQWHV0DULPyQ±TXLHQVHHQFXHQWUDIXHUD         ³)XHQWHV0DULPyQZKRLVRXWVLGHRI3XHUWR5LFR
              GH3XHUWR5LFR±QRKDSUHFLVDGRVLHQWUHVXV       KDVQRWVSHFLILHGZKHWKHUKHUFRPSODLQWVLQFOXGHG
              GHQXQFLDV ILJXUDEDQ ODV LQWHUYHQFLRQHV GH       6iQFKH] VLQWHUYHQWLRQVLQWKH7UHDVXU\DQGZDVQRW
              6iQFKH]HQ+DFLHQGD\QRHVWXYRGLVSRQLEOH          DYDLODEOHIRUDQLQWHUYLHZ´
              SDUDHQWUHYLVWD´




           ³'HRWUDSDUWHP~OWLSOHVIXHQWHVKDEODURQDO       ³2QWKHRWKHUKDQGPXOWLSOHVRXUFHVVSRNHWRWKH
              &3, VREUH LQWHUYHQFLRQHV LQGHELGDV GH           &3, DERXW 6iQFKH] V LPSURSHU LQWHUYHQWLRQV LQ
              6iQFKH]DIDYRUGHVXFOLHQWH0LFURVRIW/D        IDYRU RI KLV FOLHQW 0LFURVRIW 7KH WHFKQRORJ\
              FRPSDxtD GH WHFQRORJtD KD ORJUDGR PiV GH      FRPSDQ\ KDV VHFXUHGPRUH WKDQ   PLOOLRQ LQ
               PLOORQHV HQ FRQWUDWRV GXUDQWH HVWD        FRQWUDFWV GXULQJ WKLV DGPLQLVWUDWLRQ 7ZR VRXUFHV
              DGPLQLVWUDFLyQ 'RV IXHQWHV DSXQWDURQ SRU      SRLQWHGIRUH[DPSOHWRWKHPLOOLRQFRQWUDFW
              HMHPSORDOFRQWUDWRGHPLOORQHVILUPDGR        VLJQHG ODVW VXPPHU WR OLFHQVH $PSOL)XQG D
              HOSDVDGRYHUDQRSDUDREWHQHUODVOLFHQFLDVGH      0LFURVRIWRZQHG JUDQW PDQDJHPHQW DSSOLFDWLRQ
              $PSOL)XQG XQD DSOLFDFLyQ GH ³JUDQW             'HVSLWHWKHIDFWWKDWWKH*RYHUQPHQWDOUHDG\KDGD
              PDQDJHPHQW´ SURSLHGDG GH 0LFURVRIW $           VLPLODUDQGHIIHFWLYHWRRODQGWKDWLWZRXOGFRVWD
              SHVDUGHTXHHO*RELHUQR\DFRQWDEDFRQXQD         IUDFWLRQWRH[WHQGVDLGOLFHQVHWKH5RVVHOOy1HYDUHV




                                                                                     Exhibit A, Page 193 of 332

    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 194 of
                                         332
                 KHUUDPLHQWDVLPLODU\HIHFWLYD\TXHFRVWDUtD DGPLQLVWUDWLRQGHFLGHG WR DFTXLUH WKH $PSOL)XQG
                 XQD IUDFFLyQ H[WHQGHU GLFKD OLFHQFLD OD OLFHQVH´
                 DGPLQLVWUDFLyQ 5RVVHOOy 1HYDUHV GHFLGLy
                 DGTXLULUODOLFHQFLDGH$PSOL)XQG´
                 




              ³6HJ~Q GRVIXHQWHV HQ HO'HSDUWDPHQWR GH       ³$FFRUGLQJ WR WZR VRXUFHV DQ LPSURSHU
                 &RUUHFFLyQWDPELpQRFXUULyXQDLQWHUYHQFLyQ         LQWHUYHQWLRQ E\ 6iQFKH] DOVR RFFXUUHG LQ WKH
                 LQGHELGD GH 6iQFKH] FXDQGR OD FRPSDxtD         'HSDUWPHQW RI &RUUHFWLRQ ZKHQ WKH &DUROLQD
                 &DUROLQD &DWHULQJ 6HUYLFHV REWXYR XQ            &DWHULQJ6HUYLFHVFRPSDQ\REWDLQHGDPLOOLRQ
                 FRQWUDWR GH PLOORQHVSDUDPDQHMDU ODV       FRQWUDFWWRPDQDJHWKHVWDWLRQVODXQGULHVDQGIRRG
                 FRPLVDUtDV ODYDQGHUtDV \ FRPLGD HQ ODV        LQ WKH SULVRQV 7KH FRQWUDFW ZDV DZDUGHG WR WKLV
                 FiUFHOHV (O FRQWUDWR IXH DGMXGLFDGR D HVWD   FRPSDQ\ GHVSLWH ELGGLQJ ZLWK D KLJKHU FRVW WKDQ
                 FRPSDxtD D SHVDU GH TXH SXMy SRU XQFRVWR    DQRWKHUFRPSHWLWRU 7ULQLW\ 7ZR VRXUFHV WROGWKH
                 PD\RU DO GH RWUR FRPSHWLGRU 7ULQLW\ 'RV     &3, WKDW 6iQFKH] ZDV WKH SHUVRQ UHVSRQVLEOH IRU
                 IXHQWHV GLMHURQ DO &3, TXH OD SHUVRQD         LQWHUYHQLQJ LQ WKH DXFWLRQ DQG JHWWLQJ &DUROLQD
                 UHVSRQVDEOH GH LQWHUYHQLU HQ OD VXEDVWD \     &DWHULQJWRREWDLQWKHFRQWUDFW´
                 ORJUDU TXH &DUROLQD &DWHULQJ FRQVLJXLHUD HO
                 FRQWUDWRIXH6iQFKH]´
                 
              ³8QD IXHQWH LQGLFy TXH OXHJR GHO KXUDFiQ      ³$ VRXUFH LQGLFDWHG WKDW DIWHU +XUULFDQH 0DUtD
                 0DUtD 6iQFKH] D WUDYpV GH &KULVWLDQ          6iQFKH] WKURXJK &KULVWLDQ 6REULQR EURXJKW WKH
                 6REULQRWUDMR DOD PHVD DODHPSUHVD&6$       FRPSDQ\ &6$ WR WKH WDEOH VR WKDW WKURXJK WKH
                 SDUD TXH D WUDYpV GH OD $JHQFLD SDUD HO    $JHQF\IRU(PHUJHQF\DQG'LVDVWHU0DQDJHPHQW
                 0DQHMR GH (PHUJHQFLDV \ 'HVDVWUH                 $(0($'  ZRXOG REWDLQ WKH FRQWUDFW IRU
                   $(0($'  REWXYLHUD HO FRQWUDWR GH             LQVSHFWLRQRIVFKRROVDIWHUWKHHPHUJHQF\7KH
                 LQVSHFFLyQGHHVFXHODVWUDVODHPHUJHQFLD(O       FRQWUDFWZDVDZDUGHGLQODWH6HSWHPEHU
                 FRQWUDWRGHIXHRWRUJDGRDILQDOHV          DQG FDQFHOHG VKRUWO\ WKHUHDIWHU DPLG
                 GH VHSWLHPEUH GH  \ FDQFHODGR SRFR        FULWLFLVP LQFOXGLQJ IURP WKHQ6HFUHWDU\ RI
                 WLHPSR GHVSXpV HQ PHGLR GH FUtWLFDV           (GXFDWLRQ -XOLD .HOHKHU /DVW ZHHN .HOHKHU ZDV
                 LQFOX\HQGR ODV GH OD HQWRQFHV VHFUHWDULD GH   DOVR LQGLFWHG E\WKH IHGV LQ D VFKHPH  VR IDU
                 (GXFDFLyQ-XOLD.HOHKHU/DVHPDQDSDVDGD          XQUHODWHG  ZKHUH %'2 6FKHUUHU DQG 9HOi]TXH]
                 .HOHKHU WDPELpQ IXH DFXVDGD SRU ORV            ZHUHDOVRSURWDJRQLVWV´
                 IHGHUDOHVHQXQHVTXHPD±KDVWDHOPRPHQWR
                 QRUHODFLRQDGR±HQGRQGH%'26FKHUUHU\
                 9HOi]TXH]WDPELpQHUDQSURWDJRQLVWDV´
             













                                                                                        Exhibit A, Page 194 of 332

         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 195 of
                                              332







                                                                                                                           


                                                         '$9,'$     7(/(127,&,                             

                                                                                                          $/(57$6'(
     7(1'(1&,$6      DaVida 2020       Telemundo Music Nights         Papelón 2020     Censo 202         (/7,(032
                                                                                                      
                                                                                                      
                                                                                                      
                                                                                                      

     'HWDOODQHVTXHPDRUTXHVWDGR                                                                     
                                                                                                      
                                                                                                      

     GHVGH)RUWDOH]D                                                                                 
                                                                                                      
                                                                                                      
                                                                                                      
     Por CENTRO DE PERIODISMO INVESTIGATIVO Publicado el 17 de julio                                           
     del 2019 Actualizado a las 6:01 pm del 18 de julio del 2019






                                                                   
    Aseguró que el cabildero llegó a su o>cina a
    cuestionar por qué no otorgó subasta a su cliente.




    'HWUiVGHODVFRQYHUVDFLRQHVGHOFKDWGH7HOHJUDPHQWUHHO
    JREHUQDGRUGH3XHUWR5LFR5LFDUGR5RVVHOOy1HYDUHV\
    DOJXQRVGHVXV




                                                                                      Exhibit A, Page 195 of 332

             Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 196
    'HWDOODQHVTXHPDRUTXHVWDGRGHVGH)RUWDOH]D± 7HOHPXQGR3XHUWR5LFR                       of :30
                                                                                        
                                                  332
                                                                                         



      FRODERUDGRUHVPiVFHUFDQRVVHHVFRQGHXQDUHGPXOWLPLOORQDULD
      GHFRUUXSFLyQ


      (QPHGLRGHODSHRUFULVLVILVFDOGHVXKLVWRULDPRGHUQDODLVODHV
      REMHWRGHXQVDTXHRGHIRQGRVS~EOLFRVSHUSHWUDGRSRUPHGLRGH
      YHQWDGHLQIOXHQFLDVFRQWUDWDFLRQHV\REWHQFLyQGHEHQHILFLRVHQ
      HO*RELHUQRVHJ~QHQFRQWUyXQDLQYHVWLJDFLyQGHO&HQWURGH
      3HULRGLVPR,QYHVWLJDWLYR &3, /DLQYHVWLJDFLyQLQFOX\y
                                                                                                                                                      
      HQWUHYLVWDVDPiVGHXQDYHLQWHQDGHSHUVRQDVFRQFRQRFLPLHQWR
      GLUHFWRGHORVKHFKRVODUHYLVLyQGHGRFXPHQWRV\EDVHVGHGDWRV
                                                                                             /RPiVSRSXODU
      GHFRQWUDWRV\UHJLVWURVFRUSRUDWLYRV(ODQiOLVLV\ORV
                                                                                                                  'Ë$$'Ë$
      WHVWLPRQLRVGHODVIXHQWHVDSXQWDQDTXHODSUiFWLFDVHHVSDUFLy
      SRUPXFKDVGHODVDJHQFLDVS~EOLFDV                                                                       Mira aquí nuestra
                                                                                                                  programación en vivo

    (O VDTXHR UHDOL]DGR SRU PHGLR GH XQ HVTXHPD SULQFLSDO \                                            352*5$0 $&,Ï1 (1 9,92
    YDULRVVHFXQGDULRVTXHFRPSDUWHQHOPLVPRPRGXVRSHUDQGL                                                     Programación en vivo
    \SURWDJRQLVWDV

                                                                                                                  $<8'$325&2521$9,586
                                                                                                                  Ayuda por coronavirus: Trump
                                                                                                                  firmasegundopaquetede
                                                                                                                  estímulo económico

                                                                                                                  0Ò6,&$
                                                                                                                  Muere Armando Manzanero, un
                                                                                                                  romántico de todos los
                                                                                                                  tiempos
    VLPLODUHVIXHRUTXHVWDGRGHVGH/D )RUWDOH]D                                                                                                   
                                                                                         
      SRUORVDOOHJDGRVPiVFHUFDQRVGHO                                                                        6321625('
      JREHUQDGRU5RVVHOOy1HYDUHV\FRQVX                                                                      Experta en lingüística explica
                                                                                                                 cómo hablar inglés con solo 15
      FRQRFLPLHQWRHQFRQWUyODLQYHVWLJDFLyQEl                                        
                                                                                                                  minutos de estudio al día
      modus operandi implicó el plantar personal interno                                     Babbel

      y contratistas externos en puestos clave de
      asesoría y comunicaciones en las agencias para
                                                                                                  3URQyVWLFRGH(O7LHPSR
      controlar la entrada y salida de información.
                                                                                                  6$1-8$135
      También el compartir datos privilegiados sobre
      contrataciones de gobierno


 KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPDRUTXHVWDGRGHVGHIRUWDOH]D                                      3DJHRI




                                                                                                          Exhibit A, Page 196 of 332

             Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 197
    'HWDOODQHVTXHPDRUTXHVWDGRGHVGH)RUWDOH]D± 7HOHPXQGR3XHUWR5LFR                       of :30
                                                                                        
                                                  332
      SDUDEHQHILFLDUDFOLHQWHVSULYDGRVDFDPELRGHFRPLVLRQHV\
      SDJRV                                                                                                                        



      3XHUWR5LFR

                                                                                                                         0$f$1$
                                               +80$&$2+$&(0,1
                                                                                                nublado
                                              9HODWRULRGH7LWR
                                              5RMDVVHUiHVWH


                                                                               
                                               &$50(1<8/Ë1
                                               &58=
                                                                                              &8$75235(*817$6
                                               0XQLFLSLRGH6DQ                              5È3,'$6
                                               -XDQQRKDSDJDGR
                                               UHWLURGH                                                    &DUJDQGRHQFXHVWD

                                              SHQVLRQDGRV

      $OWRSHGHOHVTXHPDVHHQFXHQWUDHOH[
      SUHVLGHQWHGHO&RPLWpGH7UDQVLFLyQ
      FDELOGHURH[GLUHFWRUGHFDPSDxD\DPLJR
      tQWLPRGH5RVVHOOy(OtDV6iQFKH]6LIRQWH
      VHJXLGRPX\GHFHUFDSRUHOSXEOLFLVWD
      (GZLQ0LUDQGD5H\HV\HOHVWUDWHJDGH
      SUHQVD\FRPXQLFDFLRQHV&DUORV%HUP~GH]
      8UELQDLos tres figuran entre los 12 participantes
      de las 889 páginas del chat del Gobernador
      revelado por el CPI el sábado y en el que se
      evidencia el intercambio de información
      privilegiada con personas que no son funcionarios y
      el uso de recursos públicos para hacer trabajo
      partidista.


      6iQFKH]FRQRFLyD5RVVHOOyGHVGHSULQFLSLRVGHOPLOHQLR
      PLHQWUDVDPERVSHUWHQHFtDQDOD-XYHQWXGGHO3DUWLGR1XHYR
      3URJUHVLVWD 313 \VHJ~QSHUVRQDVTXHKDQHVWDGRFHUFDQDVDO




 KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPDRUTXHVWDGRGHVGHIRUWDOH]D                                  3DJHRI




                                                                                                          Exhibit A, Page 197 of 332

             Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 198
    'HWDOODQHVTXHPDRUTXHVWDGRGHVGH)RUWDOH]D±7HOHPXQGR3XHUWR5LFR                      of
                                                                                        :30
                                                  332
      G~RDWUDYpVGHORVDxRVGHVDUUROODURQXQDUHODFLyQPX\FHUFDQD
      TXHLQFOX\yYLYLUMXQWRVGXUDQWHXQSHULRGRHQ7RUULPDUMXQWR
      FRQTXLHQVHUtDOXHJRODHVSRVDGHO*REHUQDGRU%HDWUL]
      $UHL]DJD5RVVHOOyIXHHOSDGULQRGHODERGDGH6iQFKH]TXLHQD
      VXYH]ORDSR\yLQWHQVDPHQWHFXDQGRFRPHQ]yHOPRYLPLHQWR
      %RULFXD$KRUD(VSUHYLRDLQLFLDUVXFDPSDxDSRUOD
      FDQGLGDWXUDSDUDJREHUQDGRU


      (OHVTXHPDSULQFLSDOORFRPSRQHQHVWDV
      WUHVILJXUDV±6iQFKH]%HUP~GH]\0LUDQGD
      ±TXHHQSDSHORSHUDQFRPR³FLXGDGDQRV
      SULYDGRV´\³FRQWUDWLVWDV´SHURTXHHQ
      UHDOLGDGFRQVWLWX\HQODF~SXODGHO*RELHUQR
      FRQPiVSRGHUTXHFXDOTXLHUDGHORV
      VHFUHWDULRVGHOJDELQHWHFRQVWLWXFLRQDOGHO
      JREHUQDGRU5RVVHOOysegún múltiples fuentes. A
      su vez, conecta, a veces de manera directa y en
      otras de forma tangencial con esquemas
      particulares, como los destapados con los arrestos
      hechos por la Fiscalía federal en julio en el
      Departamento de Educación, la Administración de
      Seguros de Salud (ASES) y la firma de contabilidad
      BDO.




 KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPDRUTXHVWDGRGHVGHIRUWDOH]D                                3DJHRI




                                                                                                          Exhibit A, Page 198 of 332

             Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 199
    'HWDOODQHVTXHPDRUTXHVWDGRGHVGH)RUWDOH]D±7HOHPXQGR3XHUWR5LFR                      of
                                                                                        :30
                                                  332
           
           2WUDERPEDFRQWUDHO

    'RV IXHQWHV FHUFDQDV D ODV LQYHVWLJDFLRQHV IHGHUDOHV GLMHURQ DO &3, TXH VRQ LQPLQHQWHV PiV DUUHVWRV YLQFXODGRV D
    HVTXHPDVGHFRUUXSFLyQHQODDGPLQLVWUDFLyQ5RVVHOOy1HYDUHV

      6iQFKH]%HUP~GH]\0LUDQGDKDQJHQHUDGRPLOORQHVDWUDYpVGH
      VXVQHJRFLRV\KDQGHFLGLGREXHQDSDUWHGHORTXHKDSDVDGRHQ
      HO*RELHUQRHQWpUPLQRVGHFRQWUDWDFLRQHVGHVSLGRV\
      SUR\HFFLyQS~EOLFDGHVGHTXH5RVVHOOy1HYDUHVDVXPLyHOFDUJR
      HQHQHURGHFRLQFLGHQODVIXHQWHV(QHOFDVRGH6iQFKH]
      WDPELpQKD\LQWHUYHQFLRQHVLQGHELGDVHLOHJDOHVFRQVHFUHWDULRV
      GHJDELQHWH


    $OPHQRVFXDWURMHIHVGHDJHQFLDDFXGLHURQGLUHFWDPHQWHDO*REHUQDGRURDVXVDVHVRUHVHQ/D)RUWDOH]DDGHQXQFLDU
    HVWDVLQWHUYHQFLRQHVSRUSDUWHGH6iQFKH]DOPHQRVGHVGHSHURHO0DQGDWDULRQXQFDRUGHQyXQDLQYHVWLJDFLyQR
    WRPyDFFLyQDOUHVSHFWR

      $XQTXHQRWLHQHFRQWUDWRVGLUHFWRVFRQHO*RELHUQR6iQFKH]
      TXLHQWLHQHHOYtQFXORPiVHVWUHFKRFRQHO*REHUQDGRUFRQWUROD
      ODPD\RUtDGHODVFRQWUDWDFLRQHVGHPD\RUFXDQWtDFRORFDQGRD
      VXVFOLHQWHVHQEXHQD




 KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPDRUTXHVWDGRGHVGHIRUWDOH]D                                3DJHRI




                                                                                                          Exhibit A, Page 199 of 332

             Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 200
    'HWDOODQHVTXHPDRUTXHVWDGRGHVGH)RUWDOH]D±7HOHPXQGR3XHUWR5LFR                      of
                                                                                        :30
                                                  332
      SDUWHGHODVDJHQFLDV\FREUDQGRFRPLVLRQHVGHKDVWD
      GHOPRQWRGHORVFRQWUDWRVHLJXDODVILMDVTXHKDQ
      OOHJDGRDORVPHQVXDOHVLQGLFDURQFXDWURIXHQWHV
      TXHKDQSUHVHQFLDGRODGLQiPLFD6HJ~QUHODWDURQHQ
      FRQYHUVDFLRQHVSRUVHSDUDGRHOFDELOGHURWHQtDDFFHVRFRQVWDQWH
      D/D)RUWDOH]D\DLQIRUPDFLyQSULYLOHJLDGDVREUHODV
      FRQWUDWDFLRQHVJUDQGHVTXHVHGDUtDQHQODVDJHQFLDVODV
      ³FDVDED´FRQVXVFOLHQWHV\VHSUHVHQWDEDIUHFXHQWHPHQWHVLQ
      LQYLWDFLyQDODVSXHUWDVGHGLFKDVGHSHQGHQFLDVDSUHVHQWDU
      SURSXHVWDVDODPHGLGDSDUDORVVHUYLFLRVTXHHVWDUtDQEXVFDQGR


    (QDOJXQDVLQVWDQFLDV6iQFKH]HQFRQWUyODUHVLVWHQFLDGHVHFUHWDULRVGHDJHQFLD

      8QRGHHVRVFDVRVVHGLRHQPHGLRGHODHPHUJHQFLDGHO
      KXUDFiQ0DUtDFXDQGRVHFRQWUDWySDUDWUDEDMRVGH
      UHFXSHUDFLyQGHOSURJUDPD7X+RJDU5HQDFHGHO'HSDUWDPHQWR
      GHOD9LYLHQGDDODHPSUHVD$GMXVWHUV,QWHUQDWLRQDO(OFOLHQWH
      GH6iQFKH]$(&20SHUGLyHVDVXEDVWD\HQGLFLHPEUHGH
      6iQFKH]VHSUHVHQWyHQODRILFLQDGHOVHFUHWDULR)HUQDQGR
      *LO(QVHxDWSDUDUHFODPDUOHDOIXQFLRQDULRSRUVXGHFLVLyQ
      UHYHODURQGRVIXHQWHVDO&3,


      *LO(QVHxDWDFHSWyDO&3,TXHHVDUHXQLyQVH




 KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPDRUTXHVWDGRGHVGHIRUWDOH]D                                3DJHRI




                                                                                                          Exhibit A, Page 200 of 332

             Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 201
    'HWDOODQHVTXHPDRUTXHVWDGRGHVGH)RUWDOH]D±7HOHPXQGR3XHUWR5LFR                      of
                                                                                        :30
                                                  332
      GLRFRQHVHSURSyVLWR\TXHFRQVLGHUyODLQWHUYHQFLyQFRPRXQD
      LQGHELGD'LMRTXHOHLQIRUPyD6iQFKH]TXHPDQWHQGUtDOD
      GHWHUPLQDFLyQTXHVXDJHQFLDKDEtDWRPDGRSRUTXHFXPSOtDFRQ
      ORVSURFHVRVGHOH\\DGHPiVOHVJHQHUDEDXQDKRUURGH
      PLOORQHVHQFRPSDUDFLyQFRQODSURSXHVWDGHVXFOLHQWH
      $(&20DSHOyODGHFLVLyQDQWHOD-XQWD5HYLVRUDGHODDJHQFLD
      ORFXDOGHWXYRHOFRQWUDWR\OLWLJyFRQWUD9LYLHQGDKDVWDOOHJDU
      HO7ULEXQDO6XSUHPRHQGRQGHGHVLVWLyGHOFDVR


      ³6tVHSUHVHQWyHQPLRILFLQD\SLGLyKDEODUFRQPLJR«0H
      H[SXVRTXH\RHQUHIHUHQFLDDODDJHQFLDKDEtDFRPHWLGRXQ
      HUURUHQHVFRJHUHOOLFLWDGRUTXHKDEtDHVFRJLGRSDUD0L+RJDU
      5HQDFH´UHFRQRFLy*LO(QVHxDW


      6RVWXYRTXHFRPRIXQFLRQDULRTXHKDVHUYLGRDQWHULRUPHQWHHQ
      HO*RELHUQR\FRPRDERJDGRVDEHTXHVHGHEHDOD&RQVWLWXFLyQ
      \DODVOH\HV\SRUWDQWRQRDFFHGHDHVWHWLSRGHSUHVLRQHV


      ³6pTXHOD~OWLPDFRQVHFXHQFLDODSDJR\R(QHVHVHQWLGRQR
      PHWHPEOyODPDQR´GLMR


      ¢&RQVLGHUDHVWHWLSRGHLQWHUYHQFLyQGHFDELOGHURV
      DSURSLDGD"VHOHSUHJXQWy


      ³1RQRHVDSURSLDGR\WHORGLJR´FRQWHVWy




 KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPDRUTXHVWDGRGHVGHIRUWDOH]D                                3DJHRI




                                                                                                          Exhibit A, Page 201 of 332

             Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 202
    'HWDOODQHVTXHPDRUTXHVWDGRGHVGH)RUWDOH]D±7HOHPXQGR3XHUWR5LFR                      of
                                                                                        :30
                                                  332
      ³/DUHDOLGDGHVTXHHVRSDVDDPtQRPHJXVWD\\RQRHVWR\GH
      DFXHUGRFRQHOOR´DJUHJyDOHQIDWL]DUTXHHVUHVSRQVDELOLGDGGH
      FDGDIXQFLRQDULRQRDFFHGHUDODVSUHVLRQHV


      *LO(QVHxDWGLMRTXHDFXGLyDO*REHUQDGRU
      SHUVRQDOPHQWHDUHODWDUHOVXFHVRSDUD
      DQWLFLSDUOHODSRVLEOHSXJQDOHJDOTXH
      LQLFLDUtD\DTXHQRLEDDFHGHUDOSHGLGRGH
      6iQFKH]y a decirle que tenía todo documentado
      y que iría hasta las últimas consecuencias. Aseguró
      que Rosselló le dijo que siguiera adelante con su
      decisión.

    (O&3,VROLFLWyD/D)RUWDOH]DXQDUHDFFLyQSDUDHVWDKLVWRULD
    SHURQRODUHFLELyDOFLHUUHGHODHGLFLyQ

      $SHVDUGHTXH$(&20QRFRQVLJXLyHOFRQWUDWRGH7X+RJDU
      5HQDFHODFRPSDxtDWLHQHPLOORQHVHQFRQWUDWRVFRQHO
      *RELHUQR*LO(QVHxDWGLMRTXHDOJXQRVGHHVWRVFRQWUDWRVHUDQ
      SUHYLRVDOLQFLGHQWH\RWURVSRVWHULRUHV\TXHIXHURQREWHQLGRV
      HQEXHQDOLG


      $PHGLDGRVGH6iQFKH]OOHYy
      SHUVRQDOPHQWHDO'HSDUWDPHQWRGH
      +DFLHQGDDVXFOLHQWH*,/$&RUSRUDWLRQpara
      empujar un contrato de cobro de deudas morosas y
      logró reuniones al menos en cuatro ocasiones con




 KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPDRUTXHVWDGRGHVGHIRUWDOH]D                                3DJHRI




                                                                                                          Exhibit A, Page 202 of 332

              Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 203
    'HWDOODQHVTXHPDRUTXHVWDGRGHVGH)RUWDOH]D±7HOHPXQGR3XHUWR5LFR                       of
                                                                                         :30
                                                   332
      GRVGHORVSULQFLSDOHVIXQFLRQDULRV\FRQXQFRQWUDWLVWDHODFWXDO
      VHFUHWDULRGH+DFLHQGD\HQWRQFHVDVHVRU)UDQFLVFR3DUpVHOH[
      VHFUHWDULRGH+DFLHQGD\HQWRQFHVDVHVRUSRUFRQWUDWR-XDQ
      &DUORV3XLJ\HOHQWRQFHVVHFUHWDULRGH+DFLHQGD\SULQFLSDO
      RILFLDOILQDQFLHUR5D~O0DOGRQDGRVHJ~QGRVIXHQWHVFRQ
      FRQRFLPLHQWRGLUHFWRGHOHYHQWR


    0DOGRQDGRTXLHQSRUDxRVSDUWLFLSyWDPELpQGHODGLQiPLFD
    VHJ~QODVIXHQWHVWHUPLQyDFXGLHQGRDO1HJRFLDGR)HGHUDOGH
    ,QYHVWLJDFLRQHV )%,  D SURYHHU LQIRUPDFLyQ VREUH ODV
    LOHJDOLGDGHVHQHO*RELHUQRGH3XHUWR5LFRSRFRGHVSXpVGH
    TXH VX EUHYH VXFHVRUD HQ +DFLHQGD 7HUHVLWD )XHQWHV
    0DULPyQDFXGLHUDHQHQHURGHSULPHURDO)%,\OXHJR
    GRQGH5RVVHOOyFRQGHQXQFLDVUHODFLRQDGDVDORVHVTXHPDVGH
    +DFLHQGD
      5RVVHOOyQRWRPyDFFLyQDOUHVSHFWR/D
      IXQFLRQDULDUHQXQFLyIXOPLQDQWHPHQWH

      )XHQWHV0DULPyQ±TXLHQVHHQFXHQWUDIXHUDGH3XHUWR5LFR±
      QRKDSUHFLVDGRVLHQWUHVXVGHQXQFLDVILJXUDEDQODV
      LQWHUYHQFLRQHVGH6iQFKH]HQ+DFLHQGD\QRHVWXYRGLVSRQLEOH
      SDUDHQWUHYLVWD


      /DIXQFLRQDULDWDPELpQIXHDQWH5RVVHOOyDGHQXQFLDUSUHVXQWRV
      HVTXHPDVGHOXFURLOHJDORSHUDGRVSRU0DOGRQDGR\VXKLMR
      5D~O




 KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPDRUTXHVWDGRGHVGHIRUWDOH]D                                3DJHRI




                                                                                                          Exhibit A, Page 203 of 332

         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 204 of
                                              332
    0DOGRQDGR1LHYHVDWUDYpVGHDOPHQRVVLHWHFRPSDxtDV9LUWXV
    ÏSWLPD&HQWXULRQWK(OHPHQW2Q3RLQW,QWHJULW\\23*
    DVHJXUDURQWUHVIXHQWHV/DVHPSUHVDVWHQtDQDOPHQRV
    FRQWUDWRVSRUPLOORQHV\SUHVXQWDPHQWHFREUDEDQSRU
    DFFHVRD0DOGRQDGR SDGUH SDUDJHVWLRQHVDFXHUGRVIDYRUDEOHV
    \UHEDMDVGHGHXGDHQ+DFLHQGDHQWUHRWURVVHUYLFLRV


    (O&3,LQWHQWyREWHQHUUHDFFLyQGH0DOGRQDGRDWUDYpVGHVX
    DERJDGD0D\UD/ySH]0XOHURSHURHVWDLQGLFyTXHQRKDUtDQ
    H[SUHVLRQHV


    'HRWUDSDUWHP~OWLSOHVIXHQWHVKDEODURQDO
    &3,VREUHLQWHUYHQFLRQHVLQGHELGDVGH
    6iQFKH]DIDYRUGHVXFOLHQWH0LFURVRIWLa
    compañía de tecnología ha logrado más de
    PLOORQHVHQFRQWUDWRVGXUDQWHHVWDDGPLQLVWUDFLyQ'RV
    IXHQWHVDSXQWDURQSRUHMHPSORDOFRQWUDWRGHPLOORQHV
    ILUPDGRHOSDVDGRYHUDQRSDUDREWHQHUODVOLFHQFLDVGH
    $PSOL)XQGXQDDSOLFDFLyQGH³JUDQWPDQDJHPHQW´SURSLHGDG
    GH0LFURVRIW$SHVDUGHTXHHO*RELHUQR\DFRQWDEDFRQXQD
    KHUUDPLHQWDVLPLODU\HIHFWLYD\TXHFRVWDUtDXQDIUDFFLyQ
    H[WHQGHUGLFKDOLFHQFLDODDGPLQLVWUDFLyQ5RVVHOOy1HYDUHV
    GHFLGLyDGTXLULUODOLFHQFLDGH$PSOL)XQG


    (O&3,OODPyD+HUEHUW/HZ\SUHVLGHQWHGH0LFURVRIWSDUDXQD
    UHDFFLyQDOUHVSHFWR\HO







                                                                       Exhibit A, Page 204 of 332

         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 205 of
                                              332
    HMHFXWLYRUHFRQRFLyODOODPDGDDWUDYpVGHVXUHODFLRQLVWD
    S~EOLFR9LYLDQ6iQFKH]$GHPiVVHOHHQYLDURQSUHJXQWDV
    HVFULWDV6LQHPEDUJRDOFLHUUHGHHVWDHGLFLyQQRVHKDEtD
    UHFLELGRXQDUHVSXHVWD


    6HJ~QGRVIXHQWHVHQHO'HSDUWDPHQWRGH&RUUHFFLyQWDPELpQ
    RFXUULyXQDLQWHUYHQFLyQLQGHELGDGH6iQFKH]FXDQGROD
    FRPSDxtD&DUROLQD&DWHULQJ6HUYLFHVREWXYRXQFRQWUDWRGH
    PLOORQHVSDUDPDQHMDUODVFRPLVDUtDVODYDQGHUtDV\FRPLGD
    HQODVFiUFHOHV(OFRQWUDWRIXHDGMXGLFDGRDHVWDFRPSDxtDD
    SHVDUGHTXHSXMySRUXQFRVWRPD\RUDOGHRWURFRPSHWLGRU
    7ULQLW\'RVIXHQWHVGLMHURQDO&3,TXHODSHUVRQDUHVSRQVDEOHGH
    LQWHUYHQLUHQODVXEDVWD\ORJUDUTXH&DUROLQD&DWHULQJ
    FRQVLJXLHUDHOFRQWUDWRIXH6iQFKH]


    (O&3,FXHVWLRQyDOVHFUHWDULRGH&RUUHFFLyQ\5HKDELOLWDFLyQ
    (ULN5ROyQVL6iQFKH]LQWHUYLQRGHDOJXQDPDQHUDHQODVXEDVWD
    GHHVWRVVHUYLFLRV³1RSDUDQDGDHVWRWDOPHQWHLQFRUUHFWR´GLMR
    HOWDPELpQVXEVHFUHWDULRGHOD*REHUQDFLyQTXLHQDVHJXUyTXH
    QRKXERQLQJXQDLUUHJXODULGDGHQHOSURFHVR


    (O&3,FRQWDFWyDOSUHVLGHQWHGH&DUROLQD&DWHULQJ-RVp
    $OJDUtQTXLHQQHJyUHODFLyQDOJXQDFRQ6iQFKH]\³VXV
    DVRFLDGRVIDPLOLDUHVRHPSUHVDVUHODFLRQDGDVDpO´\GLMR







                                                                          Exhibit A, Page 205 of 332

         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 206 of
                                              332
    TXHQRXVDQFDELOGHURVH[WHUQRV³5RWXQGD\DEVROXWDPHQWH
    QR´FRQWHVWyDWUDYpVGHVXUHODFLRQLVWD0DUtD³0D\SL´&DVWD
    &DUROLQD&DWHULQJIRUPDSDUWHGHOFRQJORPHUDGR0*,&DULEHOD
    TXHDVXYH]HVWiUHODFLRQDGD(PSUHVDV6DQWDQD


    (QOD$GPLQLVWUDFLyQGH6HJXURVGH6DOXG $6(6 ODMR\DGHOD
    FRURQDSRUHOHQRUPHPRQWRGHODVFRQWUDWDFLRQHVGHOSODQGH
    VDOXGGHO*RELHUQRSDUDLQGLJHQWHV9LWDOXQDFRPSDxtD
    DVHJXUDGRUDORJUyTXHVHDGPLWLHUDVXSDUWLFLSDFLyQHQOD
    VXEDVWD\UHVXOWyDJUDFLDGDFRQHOPD\RUFRQWUDWRSHVHDTXH
    HQWUHJyVXSURSXHVWDGRVGtDVWDUGHSRUORTXHQRFXDOLILFDED
    (VWDLQIRUPDFLyQHVSDUWHGHODVDFXVDFLRQHVUDGLFDGDVKDFH
    XQRVGtDVSRUIUDXGHFRQVSLUDFLyQURERGHIRQGRVS~EOLFRV\
    ODYDGRGHGLQHURFRQWUDODMHIDGHHVDDJHQFLDÈQJHODÈYLODHO
    SUHVLGHQWHGH%'2)HUQDQGR6FKHUUHU\FRQWUDVXHPSOHDGR\
    FDELOGHURHQODDJHQFLD$OEHUWR9HOi]TXH]3LxRO(VWH~OWLPR
    IXHXQDOWRIXQFLRQDULRGH*RELHUQR\FRQVXOWRUGHVGHOD
    JREHUQDFLyQGH/XLV)RUWXxR\WLHQHYtQFXORVFRQODIDPLOLDGH
    6iQFKH]DWUDYpVGHXQDUHODFLyQFHUFDQDFRQVXH[VXHJUD
    .DWKHULQH(UD]R*DUFtD\VXH[HVSRVD\SDUHMD9DOHULH
    5RGUtJXH](UD]R6HJ~QGRVIXHQWHVGHO&3,ODDVHJXUDGRUDHQ
    FXHVWLyQHV7ULSOH6TXHHVWDPELpQFOLHQWDGH6iQFKH]\VX
    VRFLDODH[VHFUHWDULDGH&RUUHFFLyQ\YLFHSUHVLGHQWD GH







                                                                        Exhibit A, Page 206 of 332

           Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 207 of
                                                332
     OD-XQWDGH*RELHUQRGHOD8QLYHUVLGDGGH3XHUWR5LFR=RUDLGD
     %X[y


     7ULSOH6QRUHVSRQGLyODSUHJXQWDGHVL6iQFKH]RDOJXQDGHVXV
     HPSUHVDVRDVRFLDGRVFDELOGHDURQDVXQRPEUHQLVLKDUHFLELGR
     UHTXHULPLHQWRVGHODVDXWRULGDGHVIHGHUDOHV


     ³7ULSOH6\DHPLWLyXQDGHFODUDFLyQSUHYLDHQODTXHHVWDEOHFH
     TXHQRFRPHQWDUiVREUHLQYHVWLJDFLRQHVIHGHUDOHV\WDPSRFR
     DOLPHQWDUiUXPRUHVRHVSHFXODFLRQHV´IXHODUHVSXHVWDSRU
     HVFULWRGHODSULQFLSDORILFLDOGHFRPXQLFDFLRQHVGHODHPSUHVD
     ,YHOLVVH0)HUQiQGH]


     (QHOSDVDGR7ULSOH6\(PSUHVDV6DQWDQDILJXUDURQHQWUHORV
     SDUWLFLSDQWHVHQHOHVTXHPDGHFRUUXSFLyQSRUHOFXDOIXH
     DFXVDGRHOH[JREHUQDGRU$QtEDO$FHYHGR9LOiSRUFXDQWLRVRV
     GRQDWLYRVGHFDPSDxDLOHJDOHVGHVXVHMHFXWLYRV


     ³6LQRFRQWUDWDVDORVFOLHQWHVGH(OtDVQRKD\HVSDFLRSDUDWtHQ
     HO*RELHUQR GH5LFDUGR5RVVHOOy ´GLMRXQDIXHQWHDO&3,


    8QD IXHQWH LQGLFy TXH OXHJR GHO KXUDFiQ 0DUtD 6iQFKH] D
    WUDYpVGH&KULVWLDQ6REULQRWUDMRDODPHVDDODHPSUHVD&6$
    SDUD TXH D WUDYpV GH OD $JHQFLD SDUD HO 0DQHMR GH
    (PHUJHQFLDV \







                                                                            Exhibit A, Page 207 of 332

         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 208 of
                                              332
    'HVDVWUH $(0($' REWXYLHUDHOFRQWUDWR
    GHLQVSHFFLyQGHHVFXHODVWUDVOD
    HPHUJHQFLD(OFRQWUDWRGHIXH
    RWRUJDGRDILQDOHVGHVHSWLHPEUHGH\
    FDQFHODGRSRFRWLHPSRGHVSXpVHQPHGLR
    GHFUtWLFDVLQFOX\HQGRODVGHODHQWRQFHV
    VHFUHWDULDGH(GXFDFLyQ-XOLD.HOHKHU/D
    VHPDQDSDVDGD.HOHKHUWDPELpQIXH
    DFXVDGDSRUORVIHGHUDOHVHQXQHVTXHPD
    ±KDVWDHOPRPHQWRQRUHODFLRQDGR±HQ
    GRQGH%'26FKHUUHU\9HOi]TXH]WDPELpQ
    HUDQSURWDJRQLVWDV

    (OSUHVLGHQWHGHODFRPSDxtD)UHGHULN5LHINRKOQHJy
    URWXQGDPHQWHTXH&6$WHQJDUHODFLyQDOJXQD³GLUHFWDR
    LQGLUHFWDPHQWH´FRQ(OtDV6iQFKH]RFRQ³QLQJXQRGHVXV
    DVRFLDGRV´


    ³6iQFKH]QRKDVLGRFRQVXOWRUFRQWUDWLVWDDVHVRUQLGLUHFWRUGH
    &6$´PDQLIHVWy5LHINRKODO&3,\UHVDOWyTXH&6$HVXQD
    HPSUHVDSXHUWRUULTXHxDTXHOOHYDPiVGHDxRVHQ
    RSHUDFLRQHV\TXHKDFRQWUDWDGRFRQHO*RELHUQRDWUDYpVGH
    DGPLQLVWUDFLRQHVGHDPERVSDUWLGRV


    ³1RQHFHVLWDPRVXVDUFDELOGHURVQLDQDGLHFRPRWDUMHWDGH
    SUHVHQWDFLyQFRQHO*RELHUQR´DxDGLy


    &6$$UFKLWHFWV (QJLQHHUVKDORJUDGRPLOORQHVHQ
    FRQWUDWRVHQDJHQFLDVHQHVWD







                                                                         Exhibit A, Page 208 of 332

           Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 209 of
                                                332
     DGPLQLVWUDFLyQVHJ~QHOUHJLVWURVGHFRQWUDWRVGHO&RQWUDORU


     (O&3,FRQWDFWyD6REULQRSDUDXQDUHDFFLyQSHURQRFRQWHVWyDO
     FLHUUHGHHVWDHGLFLyQ


     'XUDQWHXQDUXHGDGHSUHQVDHOPDUWHVHO&3,OHSUHJXQWy
     GLUHFWDPHQWHD5RVVHOOySRUTXp6iQFKH]WLHQHWDQWRSRGHU\
     DFFHVRGLUHFWRDVXVVHFUHWDULRVGHJDELQHWH\HO*REHUQDGRU
     HYDGLyODSUHJXQWD(QYH]RIUHFLyXQDUHVSXHVWDFRQIXVDHQOD
     TXHQRUHFKD]DTXH6iQFKH]WHQJDGLFKRVDFFHVRV


     ³6tEXHQRDTXtKD\SHUVRQDVTXHWLHQHQGLVWLQWDVUHODFLRQHV
     (VRHVUHODFLRQHV>TXH@ORVLQGLYLGXRVHVWDEOHFHQSHURSRUPL
     SDUWH\RPHKHHQFDUJDGR\PLWUDEDMRHVHQFDUJDUPHGHTXH
     H[LVWDXQSURFHVRLQGHSHQGLHQWHGHUHODFLRQHVGHDPLJXLVPR
     GHORTXHVHD>\@HOSURFHVRVHDORTXHGHWHUPLQHODVDFFLRQHV
     KDFLDDGHODQWH´FRQWHVWy


     $QWHULRUPHQWHHQODPLVPDFRQIHUHQFLD5RVVHOOyGLMRWDPELpQ
     GHPDQHUDHVFXHWDTXHHYDO~D³WRGRVORVFRQWUDWRV´
     UHODFLRQDGRVD6iQFKH]


    1RWRGRHUDQFRQWUDWRV

     'RVIXHQWHVGLMHURQTXH/DERUHUV¶,QWHUQDWLRQDO







                                                                         Exhibit A, Page 209 of 332

            Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 210 of
                                                 332
      8QLRQRI1RUWK$PHULFD /,81$ FOLHQWHGH6iQFKH]
      FRQVLJXLyODRUGHQHMHFXWLYDGHOJRELHUQRGH5RVVHOOyTXH
      DXPHQWyDHOVDODULRPtQLPRHQODLQGXVWULDGHOD
      FRQVWUXFFLyQ


      $VLPLVPRHO&3,VXSRSRUWUHVIXHQWHVTXH6iQFKH]\VXV
      DOOHJDGRVJHVWLRQDEDQDQWHORVVHFUHWDULRVGHDJHQFLDV
      LPSRUWDQWHVEHQHILFLRVHFRQyPLFRVSDUDVXVFOLHQWHVWDOHVFRPR
      H[HQFLRQHV\FUpGLWRVFRQWULEXWLYRVHOSDJRGHGHXGDVDWUDVDGDV
      FRQHO*RELHUQR\ODUHEDMDRFRQGRQDFLyQGHGHXGDV
      FRQWULEXWLYDVHQWUHRWURV


      7DPELpQKDQGDGRLQIRUPDFLyQTXHDSXQWDDODLQWHUYHQFLyQGH
      RWURVFDELOGHURV\DERJDGRVHQGLQiPLFDVVLPLODUHVGXUDQWHHVWD
      DGPLQLVWUDFLyQ


      6iQFKH]QRTXLVRUHVSRQGHUDSUHJXQWDVVREUHORVVHxDODPLHQWRV
      FRQWHQLGRVHQHVWDKLVWRULDDXQTXHKDEtDKHFKRH[SUHVLRQHVHQ
      MXQLRQHJDQGRKDEHUSDUWLFLSDGRHQDOJ~QDFWRGHFRUUXSFLyQ


    5HVSRQGLyXQDSHWLFLyQGHHQWUHYLVWDGHO&3,HQXQPHQVDMH
    GH WH[WR HQ HO TXH LQGLFy TXH ³QR H[LVWH QLQJXQD RUGHQ GH
    DUUHVWRHQVXFRQWUD´







                                                                            Exhibit A, Page 210 of 332

           Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 211 of
                                                332
     ³1RWHQJRFRPHQWDULRVDGLFLRQDOHV´ DJUHJy

     7UDVODLQVLVWHQFLDVREUHODLPSRUWDQFLDGHHVWDKLVWRULDHQODTXH
     DGHPiVVHPHQFLRQDQORVQHJRFLRVGHVXVXHJUDH[IXQFLRQDULD
     GH*RELHUQR\H[DVHVRUDGH3HGUR5RVVHOOy\GH7KRPDV5LYHUD
     6FKDW].DWKHULQH(UD]R*DUFtD\VXHVSRVDODHPSUHVDULD
     FDELOGHUD\FRPHQWDULVWDUDGLDO9DOHULH$QQ5RGUtJXH](UD]R
     6iQFKH]VRVWXYRSRUPHQVDMHGHWH[WR³(QHVWRVPRPHQWRVPH
     HQFXHQWURGHYDFDFLRQHVFRQPLIDPLOLD\QRHVWR\GLVSRQLEOH
     SDUDHQWUHYLVWD9DULDVSHUVRQDVHQPLIDPLOLDQRVRQILJXUDV
     S~EOLFDVSRUORTXHHVWDUHPRVSHQGLHQWHVSDUDODDFFLyQ
     FRUUHVSRQGLHQWH´


    (UD]R*DUFtDWDPELpQH[HVSRVDGHOH[SUHVLGHQWHGHO6HQDGR
    \ PLHPEUR GH 5LFDUGR 5RVVHOOy &KDUOLH 5RGUtJXH] KD
    REWHQLGR FRQWUDWRV DVFHQGHQWHV D  FRQ HO
    'HSDUWDPHQWR GH 'HVDUUROOR (FRQyPLFR \ &RPHUFLR \ HO
    1HJRFLDGR GH 7HOHFRPXQLFDFLRQHV D WUDYpV GH VX HPSUHVD
    %&6&RQVXOWLQJ*URXSFRQODFXDOWDPELpQUHSUHVHQWDFOLHQWHV
    SULYDGRV HQ JHVWLRQHV DQWH HO *RELHUQR \ VROR HQ HO 
    UHSRUWy
     HQLQJUHVRVDO'HSDUWDPHQWRGH
     (VWDGRPiVTXHGXSOLFDQGRDFXDQGR
     UHSRUWy

     8QDSRUFLyQGHORVFRQWUDWRVUHYLVDGRVSDUD







                                                                             Exhibit A, Page 211 of 332

          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 212 of
                                               332
     HVWDKLVWRULDHVSRUVHUYLFLRVERQDILGH6HGHVFRQRFHTXp
     SRUFLyQGHHVWRVIXHDSDUDUDOSDJRGHFRPLVLRQHVGHFDELOGHURV
     HLQWHUPHGLDULRV\DVHUYLFLRVLQH[LVWHQWHVRVREUHIDFWXUDGRV


     7DPELpQVHGHVFRQRFHDFXiQWRDVFLHQGHQODVUHEDMDV\FUpGLWRV
     FRQWULEXWLYRVRWRUJDGRV(O*RELHUQRGH3XHUWR5LFRVRVWLHQH
     TXHODLQIRUPDFLyQUHODFLRQDGDDORVEHQHILFLRVFRQWULEXWLYRV
     TXHFRQFHGHLQFOX\HQGRORVGHODVOH\HV\HV
     FRQILGHQFLDO


    (OPDQHMRGHPHGLRV

     6RODPHQWHHQFRQWUDWRVGLUHFWRV(GZLQ
     0LUDQGD\VXVFRPSDxtDVREWXYLHURQPiV
     GH
     PLOORQHVFRQDJHQFLDVGH*RELHUQR
     En el caso de Carlos Bermúdez, su compañía de
     relaciones públicas, Ojo Creativo, consiguió 16
     contratos con siete agencias, para un total de
     


     7UHVIXHQWHVLQGLFDURQTXH%HUP~GH]\
     0LUDQGDSUHVXQWDPHQWHHMHUFtDQSUHVLRQHV
     DFRPSDxtDV\DRWURVLQGLYLGXRVSDUDTXH
     FRQWUDWDUDQFRQHOORVHQHOiPELWRSULYDGR
     VLTXHUtDQKDFHUQHJRFLRVFRQHO*RELHUQR
     Estos contratos, por ser privados, no figuran en la
     Oficina del Contralor. Miranda y Bermúdez también
     fueron parte de la Junta de Directores







                                                                         Exhibit A, Page 212 of 332

          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 213 of
                                               332
    GH8QLGRVSRU3XHUWR5LFR$FWXDOPHQWHQRHVWiQLQFOXtGRVHQ
    VXSiJLQDRILFLDO


    8QDGHODVHPSUHVDVGH0LUDQGDSRUHMHPSORIXHFRQWUDWDGD
    SRU0LFURVRIW±XQRGHORVPD\RUHVFRQWUDWLVWDVGHO*RELHUQR\
    FOLHQWHGH6iQFKH]VHJ~QGRVIXHQWHV±\SRU8QLGRVSRU3XHUWR
    5LFRODRUJDQL]DFLyQVLQILQHVGHOXFURFUHDGDSRUOD3ULPHUD
    'DPD%HDWUL]5RVVHOOySDUDHOPDQHMRGHGRQDWLYRVWUDVHO
    KXUDFiQ0DUtD8QLGRVSRU3XHUWR5LFRFX\DSUHVLGHQFLDIXH
    RFXSDGDSRUHOFXxDGRGH(OtDV6iQFKH]-RUJHGHO3LQROOHJyD
    UHFLELUPLOORQHVHQGRQDWLYRV\WDPELpQHVWiVLHQGR
    LQYHVWLJDGDSRUODVDXWRULGDGHVIHGHUDOHV


    $XQTXH0LUDQGDKDGLFKRTXHHOWUDEDMRSROtWLFRSDUWLGLVWDVX\R
    VHKDFtDPHGLDQWHRWUDVFRPSDxtDV\QRGH.2,HO&3,VXSRTXH
    DSULQFLSLRVGHHVWHDxRHOHPSUHVDULRSUHVXQWDPHQWHLQVWUX\yD
    XQJUXSRGHVXVHPSOHDGRVHQ.2,TXHWHQGUtDQTXHKDFHU
    WUDEDMRSROtWLFRHQWUHVXVODERUHVFRQORVFOLHQWHVSULYDGRV\GH
    *RELHUQR


    (OSXEOLFLVWDTXLHQFRPHQ]yHQHOPDQHMRSROtWLFRHQOD
    DGPLQLVWUDFLyQGH/XLV)RUWXxRWLHQHXQWRWDOGHFXDWUR
    FRPSDxtDVLQVFULWDV\GRVIXHQWHVFRQDFFHVRDORVGRFXPHQWRV
    DVHJXUDURQTXHH[LVWHIDFWXUDFLyQGXSOLFDGDRIDOVD(O
    UHSUHVHQWDQWHLQGHSHQGLHQWH0DQXHO







                                                                         Exhibit A, Page 213 of 332

         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 214 of
                                              332
    1DWDOUHILULyDOJXQDVGHODVLUUHJXODULGDGHVHQODIDFWXUDFLyQGH
    ODVHPSUHVDVGH0LUDQGDDODVMHIDVGH)LVFDOtDIHGHUDOGHO
    'HSDUWDPHQWRGH-XVWLFLDGH3XHUWR5LFRGHOD2ILFLQDGHeWLFD
    *XEHUQDPHQWDO\OD2ILFLQDGHO&RQWUDORUGHVGHHOGH
    QRYLHPEUHGH


    (O&3,LQWHQWyFRQWDFWDUD0LUDQGDSDUDXQDUHDFFLyQSHURDO
    FLHUUHGHHVWDHGLFLyQQRIXHSRVLEOHFRPXQLFDUVHFRQpO


    3RUVXSDUWHDGHPiVGHODSROtWLFD%HUP~GH]OOHYDXQDODUJD
    WUD\HFWRULDKDFLHQGRUHODFLRQHVS~EOLFDVSDUDILJXUDVGHOPXQGR
    GHOHQWUHWHQLPLHQWR\GHODIDUiQGXODDXQTXHOD$VRFLDFLyQGH
    5HODFLRQLVWDV3URIHVLRQDOHVGH3XHUWR5LFRDFODUyTXHQRHVWi
    OLFHQFLDGRHQHVWDSURIHVLyQ/DOH\GHORVUHODFLRQLVWDVS~EOLFRV
    SURKtEHDFWXDUFRPRWDOVLQWHQHUOLFHQFLDDXQTXHQRFRQOOHYD
    SHQDOLGDG(QWUHPRGHORV\UHLQDVGHEHOOH]DIXQJHVHJ~QHO
    'HSDUWDPHQWRGH(VWDGRFRPRSUHVLGHQWHGH6DQ-XDQ0RGD\
    IXHGLUHFWRUHMHFXWLYRGH0LVV0XQGRGH3XHUWR5LFR/DFDUWHUD
    GHDUWLVWDVGH%HUP~GH]KDLQFOXtGRILJXUDVFRPROD
    SUHVHQWDGRUD\PRGHOR&\QWKLD2ODYDUUtDORVUDSHURV7HPSR\
    2]XQD0DULSLO\(O0ROXVFR\HOPHUHQJXHUR-RVHSK)RQVHFD


    (QHOFDVRGH2]XQDHODUWLVWDKDSDUWLFLSDGRFRPRWDOHQWRGH
    YDULRVHYHQWRVS~EOLFRVMXQWR







                                                                          Exhibit A, Page 214 of 332

          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 215 of
                                               332
    DO*REHUQDGRU(QHOFKDWVHPHQFLRQDSRUHMHPSORHOWHPD
    PXVLFDO/OHJyOD1DYLGDGGH2]XQD\HOFXDWULVWD&KULVWLDQ
    1LHYHVJHVWLRQDGRDWUDYpVGHOD&RPSDxtDGH7XULVPR


    (O0ROXVFRDFODUyTXH&DUORV%HUP~GH]QRHVVXUHSUHVHQWDQWH
    QLUHODFLRQLVWDILMRSHURLQGLFyTXHHVWHVtOHKDPDQHMDGRODV
    UHODFLRQHVS~EOLFDVHQDOJXQRVSUR\HFWRVSDUWLFXODUHV³%HUPX
    WUDEDMyXQRRGRVSUR\HFWRVSDUDPL
    &DUORV%HUP~GH]HVDPLJRGHORVDUWLVWDVHVPLDPLJR´
    DILUPy


    'LMRTXHQRKDSHUFLELGRGLQHURSRUODVLQWHUYHQFLRQHVHQ
    HYHQWRVGHJRELHUQRHQORVTXHSDUWLFLSyFRPRWDOHQWROXHJRGHO
    KXUDFiQFXDQGRVHFUHy8QLGRVSRU3XHUWR5LFR


    $XQTXHQHJyVHUHOUHSUHVHQWDQWHGH2]XQD%HUP~GH]TXLHQ
    GLMRHVWDUIXHUDGH3XHUWR5LFRUHFRQRFLyHQGHFODUDFLRQHV
    HVFULWDVTXHODFRPSDxtDGHODUWLVWDORFRQWUDWD\TXHKDVLGR
    FRQWUDWDGR³HQPRPHQWRV´SRUORVRWURVDUWLVWDV6LQHPEDUJR
    UHFKD]yTXHVXVFOLHQWHVRpOVHKD\DQEHQHILFLDGRGHVXV
    UHODFLRQHVFRQHO*REHUQDGRU\HOJRELHUQR7DPELpQQHJyKDEHU
    HMHUFLGRSUHVLRQHVSDUDFRQWUDWDFLRQHVSULYDGDVSRUSDUWHGHO
    VHFWRUS~EOLFR


    (QHOiPELWRSROtWLFRDGHPiVGHUHSUHVHQWDUD







                                                                        Exhibit A, Page 215 of 332

          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 216 of
                                               332
    ODFRPLVLRQDGDUHVLGHQWHHQ:DVKLQJWRQ-HQQLIIHU*RQ]iOH]DO
    H[DOFDOGHGH6DQ-XDQ-RUJH6DQWLQL\ODDOFDOGHVDGH3RQFH
    0DUtD³0D\LWD´0HOpQGH]%HUP~GH]VHSUHVHQWDEDFRPR
    FRQWDFWRGHSUHQVDGHORVSROtWLFRV0HOLQGD5RPHUR\/HR'tD]
    8UELQDVXSULPR*RQ]iOH]GLMRWUDVODSXEOLFDFLyQGHOFKDWTXH
    KDEtDFDQFHODGRVXFRQWUDWRDXQTXH%HUP~GH]TXLVRKDFHUYHU
    TXHHUDpOTXLHQKDEtDUHQXQFLDGRODPLVPR


    (QODDGPLQLVWUDFLyQGH5LFDUGR5RVVHOOy%HUP~GH]KD
    FRQWURODGRODVUHODFLRQHVFRQODSUHQVD\ORVPHGLRVGH
    FRPXQLFDFLyQDOSXQWRGHVHUODSHUVRQDTXHVHOHFFLRQyDFDVL
    WRGRVORVGLUHFWRUHVGHFRPXQLFDFLRQHVLQWHUQRVGHODVDJHQFLDV
    DVtFRPRDXQFRQVXOWRUGHPHGLRVH[WHUQRDGLFLRQDOHQOD
    PD\RUtDGHORVFDVRV6HJ~QGRVIXHQWHVFRQFRQRFLPLHQWRGH
    SULPHUDPDQRODVFRPXQLFDFLRQHVGHFDVLWRGRVORVMHIHV
    JXEHUQDPHQWDOHVHUDQFDQDOL]DGDVKDFLD%HUP~GH]SRUPHGLRGH
    ODGLUHFWRUDGHFRPXQLFDFLRQHVGH/D)RUWDOH]D5RVV\6DQWLDJR


    ³/DUHDOLGDGHVTXHTXLHQSXVRDWRGRHOPXQGRHQVXVSXHVWRV
    GHSUHQVD\FRPXQLFDFLRQHV IXHpO %HUP~GH] ´DVHJXUyXQD
    GHODVIXHQWHV


    (QWUHORVFRPXQLFDGRUHVFODYHTXHSUHVXQWDPHQWHFRORFy
    %HUP~GH]ILJXUDQH[







                                                                        Exhibit A, Page 216 of 332

          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 217 of
                                               332
    SHULRGLVWDV\SHUVRQDVYLQFXODGDVDOPXQGRGHODIDUiQGXOD
    'HQLVVH3pUH]DFWXDOVHFUHWDULDGHSUHQVDGH5RVVHOOy5RVV\
    6DQWLDJRODGLUHFWRUDGHFRPXQLFDFLRQHVGH/D)RUWDOH]D
    <RODQGD5RVDO\\)DUDVFK/ySH]HQ(GXFDFLyQ(ULF3HUOORQLHQ
    6DOXG$OHMDQGUR3DEyQHQ$6(60DXUD5tRVHQHO''(&
    :DOGR'tD]HQ&RUUHFFLyQ,YiQ&DUDEDOORHQ$XWRULGDGGH
    $VHVRUtD)LQDQFLHUD\$JHQFLD)LVFDO\0DUtD%DWLVWDHQOD
    6HFUHWDUtDGHOD*REHUQDFLyQ


    %HUP~GH]DFHSWyTXHSDUWLFLSyGHOSURFHVRGHVHOHFFLyQ\
    UHFRPHQGyDOJXQDVGHHVWDVSHUVRQDVSHURQHJyKDEHUODV
    HVFRJLGR


    ³>$@OJXQRVGHHVWRVORVUHFRPHQGp\IXHXQDGHWHUPLQDFLyQ
    ILQDOJUXSDOGRQGHWHUPLQDURQFRQIRUPDQGRHQHOHTXLSR)XL
    SDUWHGHOJUXSRGHWUDEDMRSDUDLGHQWLILFDUWDOHQWRV´GLMR


    (O&3,DGHPiVFRUURERUyFRQYDULDVIXHQWHV
    ODH[LVWHQFLDGHXQFKDWHQWUHORVRILFLDOHV
    GHFRPXQLFDFLRQHVHQHOTXH%HUP~GH]\
    6DQWLDJRGDEDQLQVWUXFFLRQHVGHFXiQGR\
    FyPRDWHQGHUODVSHWLFLRQHVGHODSUHQVD
    “Yo no daba órdenes sino que era parte del grupo
    de trabajo estratégico, éramos un equipo como los
    hay en todos los gobiernos. Siempre procurando la
    respuesta a medios y que se atendieran las
    peticiones de los medios”, reaccionó Bermúdez,
    aunque el CPI pudo ver







                                                                     Exhibit A, Page 217 of 332

           Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 218 of
                                                332
     LQVWDQFLDVHQODVTXH%HUP~GH]RUGHQDEDTXHVHOHGLHUDQODUJDV
     DODVSHWLFLRQHV


    (OFKDWIXHXQGHWRQDQWH

     (OWHPDGHODFRUUXSFLyQHQODDGPLQLVWUDFLyQGH5RVVHOOy
     1HYDUHVGHOTXHVHKDQUHYHODGRFDVRVTXHSDUHFHQDLVODGRV
     FRPHQ]yDH[SORWDUFRQODVDOLGDDEUXSWDGH5D~O0DOGRQDGRVX
     YLVLWDDO)%,\ODVGHFODUDFLRQHVS~EOLFDVGHVXKLMR5D~O
     0DOGRQDGR1LHYHVTXLHQWLOGyGLUHFWDPHQWHDO*REHUQDGRUGH
     ³FRUUXSWR´HKL]RUHIHUHQFLDGLUHFWDDODSUHVXQWDLQWHUYHQFLyQGH
     5RVVHOOySDUDDOWHUDUODDXGLWRUtDDOPDQHMRGHVXPLQLVWURVGHO
     KXUDFiQ0DUtDDODRUJDQL]DFLyQ8QLGRVSRU3XHUWR5LFRSDUD
     SURWHJHUDVXHVSRVD$SDUWLUGHHVDIHFKDFRPHQ]DURQD
     ILOWUDUVHDODSUHQVDSHGD]RVGHXQFKDWGHO*REHUQDGRUFRQRQFH
     PLHPEURVGHVXFtUFXORtQWLPRHQHOTXHSURSLR5RVVHOOyVXV
     IXQFLRQDULRVDVHVRUHV±LQFOX\HQGRD%HUP~GH]\D0LUDQGD±\
     6iQFKH]KDFtDQFRPHQWDULRVPLVyJLQRVKRPRIyELFRVH
     LQVXOWDQWHVDVHFWRUHVGHODSREODFLyQ


     (OViEDGRGHMXOLRHO&3,SXEOLFySiJLQDVtQWHJUDVGHO
     FKDW\XQUHSRUWDMHHQHOTXHHVWDEOHFtDFyPRDGHPiVGH
     LQVXOWRV\EXUODVLQFOX\HQGRPRIDVVREUHORVFDGiYHUHVGHO
     KXUDFiQ0DUtD5RVVHOOyVXVIXQFLRQDULRV







                                                                           Exhibit A, Page 218 of 332

         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 219 of
                                              332
    DVHVRUHV\6iQFKH]TXLHQQRWLHQHQLQJXQDUHODFLyQIRUPDOFRQ
    HO*RELHUQRGH3XHUWR5LFRSODQLILFDEDQHOXVRGHKHUUDPLHQWDV
    GHO(VWDGRSDUDSHUVHJXLURWURVIXQFLRQDULRVSDUDPDQLSXODU
    PHGLRVGHFRPXQLFDFLyQHLQWHUFDPELDEDQLQIRUPDFLyQ
    SULYLOHJLDGDVREUHODVRSHUDFLRQHVJXEHUQDPHQWDOHV'HVGHHO
    PLVPRViEDGRHOSXHEORVHWLUyDODVUHGHVVRFLDOHV\DODFDOOH
    HQSURWHVWDVTXHKDQFRQWLQXDGRFDOGHiQGRVHHQUHFODPRGHOD
    UHQXQFLDLQPHGLDWDGH5RVVHOOy


    (OViEDGRGHVSXpVGHTXHHO&3,UHYHODUDHOFRQWHQLGRtQWHJUR
    GHOFKDWGHOJREHUQDGRUFRQVXVILJXUDVPiVDOOHJDGDV5RVVHOOy
    DQXQFLyTXH\DQRXVDUtDHOFRQVHMR\VHUYLFLRVGHODPD\RUtDGH
    ORVPLHPEURVGHOFKDWDOJXQRVGHORVFXDOHVQRWHQtDQUHODFLyQ
    RILFLDOFRQHO*RELHUQRSHURVHDIHUUyDVXSXHVWR'HVGH
    HQWRQFHVKDVRVWHQLGRTXHQRYDDUHQXQFLDU


    (VHGtDWDQWR%HUP~GH]FRPR0LUDQGDDQXQFLDURQTXH
    UHQXQFLDURQDWRGRVVXVFRQWUDWRVFRQHO*RELHUQR(QHOFDVRGH
    6iQFKH]HO*REHUQDGRU²GHPDQHUDDPELJXD
    ²PDQLIHVWyTXH³SUHVFLQGLy´GHVXVFRQWUDWRV3HUR6iQFKH]
    QRKDWHQLGRQLQJ~QFRQWUDWRUHJLVWUDGRFRQHO*RELHUQR
    5RVVHOOyWDPSRFRKDVLGRFODURHQGHILQLUFXiOH[DFWDPHQWHKD
    VLGRHOUROGH6iQFKH]OXHJRGHGHMDUODSRVLFLyQGH
    UHSUHVHQWDQWHVX\RDQWHOD-XQWD







                                                                         Exhibit A, Page 219 of 332

          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 220 of
                                               332
    GH&RQWURO)LVFDO

    'RVGHORVPLHPEURVGHOFKDWHOSULQFLSDORILFLDOILQDQFLHUR\
    UHSUHVHQWDQWHGHO*RELHUQRDQWHOD-XQWD&KULVWLDQ6REULQR\HO
    VHFUHWDULRGH(VWDGR/XLV5LYHUD0DUtQSUHVHQWDURQVXV
    UHQXQFLDVHOViEDGR/DUHQXQFLDGH6REULQRIXHLQPHGLDWD
    PLHQWUDVTXHODGH5LYHUD0DUtQHVHIHFWLYDDILQDOHVGHOPHVGH
    MXOLR2WURVGRVIXQFLRQDULRVS~EOLFRVHQHOFKDWHOVHFUHWDULRGH
    *REHUQDFLyQ5LFDUGR/OHUDQGL\HOVHFUHWDULRGH$VXQWRV
    3~EOLFRV$QWKRQ\0DFHLUDSHUPDQHFHUiQHQVXVSXHVWRV


    (OSUHVLGHQWHGHOD&iPDUDGH5HSUHVHQWDQWHV0pQGH]KD
    WHQLGRDQWHVtSRUFDVLXQDxRXQSHGLGRGHLQYHVWLJDFLyQGHODV
    RSHUDFLRQHVGHFDELOGHRSDUDHPSUHVDVTXHKDFH6iQFKH]\VXV
    DVRFLDGRVVLQHVWDUGHELGDPHQWHUHJLVWUDGRV\QRKDKHFKRQDGD
    DOUHVSHFWR


    Carla Minet, Laura Moscoso, Vanessa
    Colón, Damaris Suárez y Jeniffer
    Wiscovitch colaboraron con esta historia.



                                                               
                                                                  
                                                                    0









                                                                           Exhibit A, Page 220 of 332

        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 221 of
                                             332

    6321625('• %$%%(/
                                    ([SHUWDHQOLQJtVWLFDH[SOLFDFyPRKDEODULQJOp«









    6321625('• +(52«

           £&RQVHJXLU
            HVWHWHVRUR
                H«










    6321625('• %$%%(/
            (VWRVVRQ
           ORVSLODUHV
             FODYH«

    6321625('• &/8%3$5$(035(1'('«

            )DPLOLDH[SXOVDGHFDVDDOD
               K!DHOGtDGHVX«



    6321625('• %$%%(/
                                    ([SHUWDHQOLQJtVWLFDH[SOLFDFRPRKDEODULQJOp«







                                                                               Exhibit A, Page 221 of 332

        Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 222 of
                                             332
    6321625('• &216«
              ¢6H
           HPSDxDQ
              VXV
            JDIDV«




                                                                                              




       7(/(127,&,$6        -$<<6865$<26;                          WKAQ Public Inspection File
                                                                        Aplicaciones de la FCC
       (/7,(032           081'2
                                                                        Empleos

       (67$'2681,'26      '(3257(6                                   Envía tus comentarios
                                                                        Términos de Servicio
       &(/(%5,'$'(6
                                                                        Política de Privacidad
       '$1'2&$1'(/$                                                   No venda mi información
                                                                        personal
       0Ò6,&$
                                                                        Aviso de California
                                                                        AdChoices







                                                               Exhibit A, Page 222 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 223 of
                                         332



                                                    (;+,%,78
                                                         
    7KH -XO\   VWRU\ ORFDWHG DW KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRGHWDOODQHVTXHPD
    RUTXHVWDGRGHVGHIRUWDOH]DFRQWDLQVDQHPEHGGHGYLGHRIURP7HOHQRWLFLDVZLWKWKHIROORZLQJVODQGHURXV
    FRPPHQWV






                                                                                                                   



          7LPH6WDPS       6WDWHPHQW                                     7UDQVODWLRQ
         ±      )RQVHFD                                      )RQVHFD
                             ³/R TXH KL]R HO &HQWUR GH 3HULRGLVPR    ³:KDW WKH &3, GLG LV D GHYDVWDWLQJ DUWLFOH
                             ,QYHVWLJDWLYR HV XQ DUWtFXOR GHYDVWDGRU   EHFDXVH DOWKRXJK RQH KDG GRXEWV EHFDXVH
                             SRUTXHDXQTXHXQRWXYLHUDGXGDVSRUTXH       ZHDUHJRLQJWRJLYHKLPWKHEHQHILWRIWKH
                             YDPRVDGDUOHHOEHQHILFLRGHODGXGDGH      GRXEW WKDW SDUW RI WKH LQIRUPDWLRQ KDV
                             TXH SDUWH GH OD LQIRUPDFLyQ WHQJD        FODULILFDWLRQVLWLVWKHUHODWLRQVKLSEHWZHHQ
                             DFODUDFLRQHV HV OD UHODFLyQ GH           (OtDV6iQFKH]DQGWKH*RYHUQRUO\LQJLQEHG
                             HQFDPDPLHQWR HQWUH (OtDV 6iQFKH] \ HO    WRJHWKHU DQG KLV FORVHVW ZRUNLQJ JURXS
                             *REHUQDGRU \ VX JUXSR GH WUDEDMR PDV    DERXWVRPHRQHWKDWKDVDOUHDG\EHHQSURYHQ
                             FHUFDQR GH DOJXLHQ TXH DTXt HVWD \D    ZKDW ZHDOO NQHZ KHUH WKDW(OtDV 6iQFKH]
                             GHPRVWUDGROR TXH VDEtDPRV WRGRV TXH     ZHQWWRILJKWZLWKDJHQF\KHDGVZKHQWKH\
                             (OtDV6iQFKH]LEDFRQWLQXDPHQWHDSHOHDU      GLGQRWJLYHWKHFRQWUDFWVWRKLVFOLHQWV´
                             FRQMHIHVGHDJHQFLDFXDQGRQROHGDEDQ
                             DVXVFOLHQWHVORVFRQWUDWRV
                             
                             
                             




                                                                                     Exhibit A, Page 223 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 224 of
                                     332
   ±   )RQVHFD                                           )RQVHFD
                    ³< YR\ D GHFLU PiV &DUORV &RQWUHUDV         ³$QG , P JRLQJ WR VD\ PRUH &DUORV
                    WLHQH TXH H[SOLFDU WDPELpQ VL HO IXH         &RQWUHUDV KDV WR H[SODLQ DOVR LI KH ZDV
                    OODPDGR SRU (OtDV 6iQFKH] SRU XQ              FDOOHGE\(OLDV6DQFKH]UHJDUGLQJDFRQWUDFW
                    FRQWUDWR TXH pO TXHUtD KDFHU SRU 5)3 \      WKDWKHZDQWHGWRSURFXUHWKURXJK5)3DQG
                    (OtDV6iQFKH]VHRSRQtDDO5)3´                   (OtDV6iQFKH]ZDVRSSRVHGWKH5)3´


   ±   )RQVHFD                                           )RQVHFD
                    ³'H QXHYR HO HQFDPDPLHQWR GHO                 $JDLQ WKH O\LQJ LQ EHG EHWZHHQ WKH
                    *REHUQDGRU FRQ (OtDV 6iQFKH] HQ HVWH          *RYHUQRU DQG (OLDV 6DQFKH] LV REYLRXV LQ
                    FKDWHVREYLR\QRVROR(OtDV6iQFKH]            WKLV FKDW DQG QRW RQO\ (OLDV 6DQFKH] EXW
                    RWUR JUXSR GH SHUVRQDV TXH HVWDEDQ            DQRWKHU JURXS RI LQGLYLGXDOV WKDW ZHUH
                    KDFLHQGR GLQHUR FRQ ODV GRV PDQRV \         PDNLQJ PRQH\ ZLWKRXW UHVWUDLQW DQG
                    IUDQFDPHQWH GH QXHYR HVH HV HO WHPD        IUDQNO\DJDLQWKDWLVWKHPDLQWRSLFKHUH,W
                    SULQFLSDO DTXt (V TXH HV TXH VH OH GLR   LV WKDW DFFHVV ZDV JLYHQ WR FRQWLQXRXV
                    >3DERQ5RFD1RVRQORVFKDWV"@DFFHVR             SHUHQQLDOLQIRUPDWLRQXSWRWKHVWUDWHJ\RI
                    DLQIRUPDFLyQFRQWLQXDSHUHQQHKDVWDOD            KRZWRFRPPXQLFDWHWKDWLQIRUPDWLRQHYHQ
                    HVWUDWHJLD GH FyPR FRPXQLFDU HVD               SULYLOHJHG DQG FRQILGHQWLDO LQIRUPDWLRQ WR
                    LQIRUPDFLyQ         KDVWD     LQIRUPDFLyQ       SHRSOH ZKR ODWHU ZHQW DQG FKDUJHG
                    SULYLOHJLDGD \ FRQILGHQFLDO DJHQWH TXH        VRPHRQH,JRW\RXDFRQWUDFWJLYHPH
                    GHVSXpV LED \ OH FREUDED D DOJXLHQ WH      ,QRWKHUZRUGV,JRW\RXDPLOOLRQGROODUV
                    FRQVHJXtXQFRQWUDWRGDPH2VHD             FRQWUDFWJLYHPHWZRDQGDKDOIPLOOLRQ,Q
                    WHFRQVHJXtXQFRQWUDWRGHPLOORQHVGH          RWKHU ZRUGV ZH DUH WDONLQJ DERXW SHRSOH
                    SHVRVGDPHGRVPLOORQHV\PHGLR2VHD           MXVWLQFDVHWKHFRQWUDFWZKLFKRQHRIWKRVH
                    HVWDPRVKDEODQGRGHJHQWHSRUVLDFDVR           ZKR KH DOOHJHGO\ OREELHGIRU WKDWLV EHLQJ
                    HO FRQWUDWR TXH XQR GH ORV TXH VH          WDONHG DERXW WKHUH LV D FRQWUDFW IRU
                    FDELOGHRSUHVXQWDPHQWHSRUpOGHORVTXH           PXOWLPLOOLRQGROODU DPRXQWV :H DUH QRW
                    VH KDEOD DKt HV FRQWUDWR GH FDQWLGDGHV      WDONLQJ DERXW  WKRXVDQG GROODUV EHLQJ
                    PXOWLPLOORQDULDV 1R HVWDPRV KDEODQGR           PDGH OLNH 9HOi]TXH] 3LxRO LQ WKH
                    GH TXH VH KL]R  PLO SHVRV FRPR           LQGLFWPHQW ZH DUH WDONLQJ DERXW PLOOLRQV
                    9HOi]TXH] 3LxRO HQ HO LQGLFWPHQW             DQGPLOOLRQVDQGPLOOLRQVRIGROODUV´
                    HVWDPRV KDEODQGR GH PLOORQHV \
                    PLOORQHV\PLOORQHVGHGyODUHV´
                    
   ±   'tD]2OLYR                                        'tD]2OLYR
                    ³'HVGH ORV WLHPSRV GH OD ,OLDGD \ OD        6LQFH WKH WLPHV RI WKH ,OLDG DQG WKH
                    2GLVHD>3DERQ5RFD(DKGLDEOR@FRQOD            2G\VVH\ UHJDUGLQJ WKH UHODWLRQVKLS
                    UHODFLyQ GH 3DWURFOR \ $TXLOHV QR VH         EHWZHHQ 3DWURFOXV DQG $FKLOOHV D
                    >EDFNJURXQG ODXJKWHU E\ 3DERQ 5RFD             UHODWLRQVKLSRIVROLGDULW\RIVXFKDQDWXUHDV
                    DQG)RQVHFD@KDEtDYLVWRXQDUHODFLyQGH           WKDWUHYHDOHGKHUHKDVQRWEHHQVHHQ
                    VROLGDULGDGGHWDOQDWXUDOH]DFRPRODTXH          
                    VHUHYHODDTXt´                                   
                                                                       3DEyQ5RFD
                    3DEyQ5RFD                                        $UHWKH\ ZHOO FRPSHQHWUDWHG"
                    ³¢(VWiQELHQFRPSHQHWUDGRV"                        (PEHGGHG
                    'tD]2OLYR                                        'tD]2OLYR
                    ³0X\FRPSHQHWUDGRVGHVGHWHPSUDQRHQ               ³9HU\ FRPSHQHWUDWHG HDUO\ RQ WKHLU




                                                                                 Exhibit A, Page 224 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 225 of
                                     332
                   VXV LQLFLRV \ FLHUWDPHQWH HVWR HUD XQD   EHJLQQLQJV DQG FHUWDLQO\ WKLV ZDV DQ
                   DFWLYLGDG HQ PDUFKD SODQLILFDGD            RQJRLQJDFWLYLW\SODQQHGRUGHUHGDQGZLWK
                   RUGHQDGD\FRQSOHQRFRQRFLPLHQWRGHO          IXOO NQRZOHGJH RI WKH *RYHUQRU 7KDW LV
                   *REHUQDGRU(VRHVORTXHHVWDGHWUiVGH        ZKDWLVEHKLQGWKHVHUHYHODWLRQV´
                   ORTXHGLFHQHVWDVUHYHODFLRQHV´               3DEyQ5RFD
                                                                   ³$QG ZKR LV 3DWURFOXV DQG ZKR LV
                   3DEyQ5RFD                                     $FKLOOHV"
                   ³¢< TXLpQ HV 3DWURFOR \ TXLHQ HV          
                   $TXLOHV"´                                       'LD]2OLYR
                                                                   ,W ZLOO KDYH WR EH GHWHUPLQHG KHUH LQ WKLV
                   'LD]2OLYR                                    FDVH%XWKLVWRU\WHOOVWKHVHWKLQJV$QGWKH
                   +DEUi TXH GHWHUPLQDUOR DTXt HQ HVWH        LQWHUHVWLQJSDUWRIWKLVVLWXDWLRQLVWKDWWKLVLV
                   FDVR3HURODKLVWRULDFXHQWDHVWDVFRVDV      ZK\ ZH VDZ WKDW ZKHQ WKH *RYHUQRU ZDV
                   <ORLQWHUHVDQWHGHHVWDVLWXDFLyQHVTXH       DVNHGTXHVWLRQVDERXWWKLVUHODWLRQVKLSWKH
                   SRUHVRQRVRWURVYHtDPRVTXHFXDQGRVH          *RYHUQRUFRXOGQRWDQVZHUWKHPKHHYDGHG
                   OHKDFtDQSUHJXQWDVDOJREHUQDGRUVREUH         WKHPRUJDJJHGPRUHWKDQXVXDO
                   HVWDUHODFLyQHO*REHUQDGRUQRODVSRGtD        
                   FRQWHVWDUODVHYDGtDRJDJHDEDPDVGHOR       )RQVHFD
                   DFRVWXPEUDGR                                   %XW &DUORV ORRN , P JRLQJ WR VD\ DQG
                                                                   IRUJLYH PH IRU LQWHUUXSWLQJ \RX WKH
                   )RQVHFD                                       *RYHUQRU WROG WKH FRXQWU\ ZKHQ KH ZDV
                   3HUR &DUORV PLUD \R YR\ D GHFLU \     UHSHQWDQWDQGKXPEOHGZLWKDFRQWULWHKHDUW
                   SHUGRQD TXH WH LQWHUUXPSD HO               EHIRUHWKHFKXUFKEHIRUHWKHKDOORIPLUURUV
                   *REHUQDGRUOHGLMRDOSDtVFXDQGRHVWDED        ZKHUH KH ZDV UHIOHFWHG EHIRUH WKH SHRSOH
                   DUUHSHQWLGR\KXPLOODGRFRQXQFRUD]yQ          %HFDXVHWKDWLVWKHV\PEROLVPRIWKHKDOORI
                   FRQWULWRDQWHODLJOHVLDDQWHHOVDOyQGH      PLUURUV >«@ DQG KH WROG WKH SHRSOH WKDW
                   ORVHVSHMRVGRQGHHOVHUHIOHMDEDDQWHHO       9HOD]TXH]3LxROKDGQRFRQWURORIDQ\WKLQJ
                   SXHEOR>«@\OHGLMRDOOtDODDJHQWHTXH       
                   9HOD]TXH]3LxROQRWHQLDQLQJ~QFRQWURO         'LD]2OLYR
                   GHQDGD                                       1REHFDXVHLWZDV(OLDV+HZDVFRUUHFW
                                                                   
                   'LD]2OLYR                                     6ROOD
                   1RSRUTXHHUD(OLDV(VWDEDFRUUHFWR
                                                                    , ZDQW WR UHWXUQ WR WKH VXEMHFW RI WKH
                   
                                                                    *RYHUQRU¶V&KLHIRI6WDIIEHFDXVH,EHOLHYH
                   6ROOD
                                                                    WKDW WKHUH ZHUH LPSRUWDQW UHYHODWLRQV DQG
                   <RTXLHURUHWRPDUHOWHPDGHO6HFUHWDULR
                                                                    DERYHDOOWKLVDUWLFOHWDONVDERXWLQWHUDFWLRQV
                   GH OD *REHUQDFLyQ SRUTXH \R FUHR TXH
                                                                    DQGSRWHQWLDOFRQWUDFWVDQG\RXZHUHDERXWWR
                   KXER UHYHODFLRQHV LPSRUWDQWHV \ VREUH
                                                                    WRXFKRQWKDWLVVXH
                   WRGR HQ HVWH DUWtFXOR VH KDEOD GH
                                                                    
                   LQWHUDFFLRQHV\GHSRWHQFLDOHVFRQWUDWRV
                   \WXHVWDEDVHQWUDQGRHQHVHSXQWR            3DERQ5RFD
                                                                   <HV , ZDV GLUHFWHG WR SUHFLVHO\ D FRQWUDFW
                   3DERQ5RFD                                    WKDW LV LQ FRQWURYHUV\ 7KH FRPSDQ\ KDV
                   6L \R LED GLULJLGR D SUHFLVDPHQWH XQ     GHQLHGDUHODWLRQVKLSZLWK(OLDV6DQFKH]DQG
                   FRQWUDWR TXH HVWD HQ FRQWURYHUVLD OD      VR VD\V WKH &3, DUWLFOH EXW WKH MRXUQDOLVWV 
                   HPSUHVD KD QHJDGR UHODFLyQ FRQ (OLDV       VRXUFHV WZR , EHOLHYH LQ WKLV FDVH WKH
                   6DQFKH]\DVLPLVPRORGLFHHODUWLFXOR         VRXUFHVVD\WKDWLWLV(OLDV6DQFKH]ZKRZDV
                   GHO &3, SHUR ODV IXHQWHV GH ORV          EHKLQG DQG LW KDV WR GR ZLWK IRRG LQ >WKH




                                                                              Exhibit A, Page 225 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 226 of
                                         332
                         SHULRGLVWDVGRVFUHRHQHVWHFDVRGHODV     'HSDUWPHQWRI@&RUUHFWLRQ
                          IXHQWHVGLFHQTXHHV(OLDV6DQFKH]HOTXH      
                          HVWXYRGHWUiV\WLHQHTXHYHUFRQFRPLGD
                                                                          )RQVHFD
                          HQ&RUUHFFLRQ
                                                                          ,WZDVWKUHHKXQGUHGPLOOLRQLQIRRG
                          
                                                                         
                                                                         
                          )RQVHFD                                       
                          (UDQWUHVFLHQWRVPLOORQHVHQFRPLGD
                                                                          3DERQ5RFD
                          
                                                                          $ VPDOO FRQWUDFW >VDUFDVWLFDOO\@ RI WKUHH
                          3DERQ5RFD
                                                                          KXQGUHGPLOOLRQGROODUVZKHUHLWLVLPSXWHG
                          8Q SHTXHxR FRQWUDWR GH WUHVFLHQWRV
                                                                          WKDW LW ZDV WDNHQ DZD\ IURP RQH FRPSDQ\
                          PLOORQHVGHGyODUHVGRQGHVHLPSXWDTXH
                                                                          DQG JLYHQ WR WKH RWKHU ZKLFK LV (OLDV
                          VHOHTXLWDDXQDHPSUHVD\VHOHGDDOD
                                                                          6DQFKH] VJRGGDXJKWHU$JDLQ,UHSHDWWKH
                          RWUD TXH HV DKLMDGD GH (OLDV VDQFKH]
                                                                          FRPSDQ\ KDV GHQLHG LW DQG WKH &HQWHU
                          9XHOYR\UHSLWRODHPSUHVDORKDQHJDGR
                                                                          UHVSRQVLEO\UHIOHFWVLW%XWDJDLQWKHUHLVD
                          \GHPDQHUDUHVSRQVDEOHHOFHQWURDVLOR
                                                                          SUREOHP DQG , ZDQWHG WR KDYH DVNHG KLP
                          UHIOHMD 3HUR GH QXHYR DKt KD\ XQ
                                                                          ZK\ KH KHVLWDWHV KH ILUVW UHFRJQL]HV D
                          SUREOHPD\\RTXHUtDKDEHUOHSUHJXQWDGR
                                                                          FRQWUDFWKHVD\VWKDWKHGRHVQRWUHPHPEHU
                          SRUTXH HO WLWXEHD UHFRQRFH SULPHUR XQ
                                                                          WKDWKHKDVWRORRNXSKLVFDOHQGDUDQGWKHQ
                          FRQWUDWRGLFHTXHQRUHFXHUGDTXHWLHQH
                                                                          KH VD\V WKDW WKHUH ZHUH VHYHUDO FRPSDQLHV
                          TXH EXVFDU VX FDOHQGDULR \ OXHJR GLFH
                                                                          WKDW (OLDV 6DQFKH] EURXJKW DQG ZH NQRZ
                          TXH IXHURQ YDULDV FRPSDxLDV ODV TXH
                                                                          DERXWWKLVRQHDWOHDVWDVVWDWHGULJKWWKDW
                          OOHYR (OLDV 6DQFKH] \ VDEHPRV GH HVWD
                                                                          FRXOGKDYHFODULILHGLIWKHFRPSDQ\VD\VWKH
                          SRUOR PHQRV VHJ~QYHUGDG GLFH \HVR
                                                                          UHDVRQWKHWUXWKRUQRW
                          KXELHUDSRGLGRDFODUDUVLODHPSUHVDGLFH
                          ODUD]yQODYHUGDGRQR
                          
                      
                          
                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          
                                                          



                                                                                  Exhibit A, Page 226 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 227 of
                                         332

                                                             
                                                      (;+,%,79
                                                             
                                                             
    7KH-XO\VWRU\ORFDWHGDWKWWSVZZZIDFHERRNFRP-D\)RQVHFD35YLGHRVFRQVLVWLQJ
    RID)DFH%RRNOLYHYLGHRLQVLGHWKH7HOHQRWLFLDV6WXGLREURDGFDVWHGRQKLVSHUVRQDOIDFHERRNSDJHWKDWFRQWDLQV
    WKHIROORZLQJGHIDPDWRU\VWDWHPHQWV





                                                                                                                         

        7LPH6WDPS               6WDWHPHQW                                         7UDQVODWLRQ

       ±              5HSRUWHU)RQVHFD                                 5HSRUWHU)RQVHFD
                                                                                 
                                   ³(O &3,          &HQWUR 3HULRGtVWLFR           7KH &3, ,QYHVWLJDWLYH -RXUQDOLVWLF
                                   ,QYHVWLJDWLYR KDSXEOLFDGRXQDOLVWDGH          &HQWHU  KDV SXEOLVKHG D OLVW RI
                                   DFXHUGRVGH(OtDV6iQFKH]TXHHVWDED              DJUHHPHQWVRI(OtDV6iQFKH]WKDWZDVLQ
                                   HQ HO FKDW \ GH QXHYR OR LPSRUWDQWH       WKH FKDW DQG DJDLQWKH LPSRUWDQW WKLQJ
                                   SDUD PL GH HVWR HV UHFXHUGHQ HV OD        IRU PH DERXW WKLV LV UHPHPEHU LW LV
                                   FRUUXSFLyQ\TXHHOSXHEORQRVHSXHGH            FRUUXSWLRQDQGWKDWWKHSHRSOHFDQQRWEH
                                   TXLWDU3HURHVELHQLPSRUWDQWHTXHVL           UHPRYHG%XWLWLVYHU\LPSRUWDQWWKDWLI
                                   XVWHGHVYHQHVHOLQNTXHOHVSXVHDKt            \RXVHHWKDWOLQNZKLFK,SXWWKHUHMXVWLQ
                                   SRU VL DFDVR \R FUHR TXH OOHJy HO         FDVH,WKLQNWKHWLPHKDVFRPHIRULWWR
                                   PRPHQWRGHTXHDTXtVHTXHGHEDVWDQWH             EHFRPH TXLWH FOHDU KHUH WKDW WKHUH
                                   FODUR\DTXHDSDUHQWDKDEHUKDELGRXQ            DSSHDUV WR KDYH EHHQ DQ DJUHHPHQW RI
                                   DFXHUGR GH JHQWH TXH D\XGy HQ OD            SHRSOH ZKR KHOSHG LQ 5LFDUGR V
                                   FDPSDxDGH5LFDUGR5RVVHOOyGHVSXpV              FDPSDLJQ 5RVVHOOy DIWHU OHDYLQJ
                                   GH MDUWDUVH GH FRQWUDWRV D QLYHOHV           FRQWUDFWV DW OHYHOV LPSRVVLEOH WR DFFHSW
                                   LPSRVLEOHVGHDFHSWDU\TXHHVDJHQWH             DQGWKDWWKRVHSHRSOHKDGDEHGZLWKWKH
                                   WHQtD XQ HQFDPDPLHQWR FRQ OD                  DGPLQLVWUDWLRQ DQG WKH JRYHUQRU
                                   DGPLQLVWUDFLyQ \ HO JREHUQDGRU                 VSHFLILFDOO\WKDWLVYHU\VKDPHIXO
                                   HVSHFtILFDPHQWH TXH HV ELHQ




                                                                                              Exhibit A, Page 227 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 228 of
                                     332
                    YHUJRQ]RVR
                                                                  ,QRWKHUZRUGVZHDUHWDONLQJDERXWWKDW
                    2 VHD HVWDPRV KDEODQGR GH TXH SRU      IRUH[DPSOH(OtDV6iQFKH]DFFRUGLQJWR
                    HMHPSOR (OtDV 6iQFKH] VHJ~Q HO &3,      WKH &3, FKDUJHG XS WR  WKRXVDQG
                    FREUDED KDVWD  PLO ELOOHWHV             WLFNHWVSHUPRQWKIRUOREE\LQJ\RXIRUD
                    PHQVXDOHVSRUFDELOGHDUWHXQFRQWUDWR         FRQWUDFWZLWKWKHJRYHUQPHQWDQGFRXOG
                    FRQHOJRELHUQR\WHSRGtDFREUDUKDVWD       FKDUJH\RXXSWRFRPPLVVLRQ,QP\
                    GHFRPLVLyQ<RHQPLYLGDKDEtD          OLIH , KDG KHDUG WKDW FRPPLVVLRQ LW LV
                    HVFXFKDGRHVRGHFRPLVLyQHVQRUPDO          QRUPDOWR,KDGQHYHUKHDUG
                     D   \R MDPiV KDEtD             DILJXUHOLNHWKDWDQGWKH&3,DIILUPVWKDW
                    HVFXFKDGRXQDFLIUDFRPRHVD\HO&3,         WKDW LV ZKDW ZDV EHLQJ SDLG ,Q RWKHU
                    DILUPD TXH HVR HV OR TXH VH HVWDED     ZRUGV ZH DUH WDONLQJ WKDW LI WKLV
                    SDJDQGR2VHDHVWDPRVKDEODQGRTXH          LQIRUPDWLRQ WKDW LV EHLQJ VKDUHG ZLWK
                    GHVHUFLHUWDHVWDLQIRUPDFLyQTXHHVWi       'LVWULFWRI1HZ<RUNLVWUXHZKLFKLV
                    VLHQGR FRPSDUWLGD FRQ ³'LVWULFW RI        WKH GLVWULFW ZKHUH EDVLFDOO\ WKH PRVW
                    1HZ <RUN´ TXH HV HO GLVWULWR GRQGH      EUXWDO FRUUXSWLRQ FDVHVDQG PDILD FDVHV
                    EiVLFDPHQWH VH RSHUD ORV FDVRV GH        WDNH SODFH WKH\ JR WR 'LVWULFW RI 1HZ
                    FRUUXSFLyQPDVEUXWDOHV\ORVFDVRVGH        <RUN´ 7KDW V ZKHUH WKH\ DUH
                    ODPDILDYDQD³'LVWULFWRI1HZ<RUN´       LQYHVWLJDWHGEHFDXVHWKLVJUDQGMXU\WKDW
                    DKt HV GRQGH VH LQYHVWLJDQ SXHV HVWH   LV WKHUH  DSSHDUV  WR  EH  KDYLQJ
                    JUDQMXUDGRTXHHVWDDOOtDSDUHQWDHVWDU     LQIRUPDWLRQ HYLGHQFH DFFRUGLQJ WR WKH
                    WHQLHQGR HYLGHQFLD GH LQIRUPDFLyQ          &3,WKDWWKH\DUHVLPSO\LQFUHGLEOH:H
                    VHJ~Q HO &3, TXH VLPSOHPHQWH VRQ         DUHWDONLQJDERXWDFULPLQDORUJDQL]DWLRQ
                    LQFUHtEOHV (VWDPRV KDEODQGR GH XQD       DQG , DP QRW H[DJJHUDWLQJ LI \RX UHDG
                    RUJDQL]DFLyQ FULPLQDO \ QR HVWR\          WKDWDUWLFOHWKDWLVZKDWLWVD\V,DPQRW
                    H[DJHUDQGR VL XVWHG OHH HVH DUWtFXOR    VD\LQJWKDWWKLVLVWUXHEHFDXVH,DPQRW
                    HVRHVORTXHGLFH\RQRHVWR\GLFLHQGR      DZDUH RI WKDW DQG WKH\ DUH QRW P\
                    TXHHVRHVYHUGDGSRUTXHHVRDPLQR          VRXUFHVDODUJHSDUWRIZKDWLVWKHUH:H
                    PHFRQVWD\QRVRQPLVIXHQWHVJUDQ          KDYHVDLGLWLQP\79SURJUDPEXWQRWDOO
                    SDUWHGHORTXHHVWDDKtODKHPRVGLFKR      RI WKHP DQG IUDQNO\ VRPH RI WKHP DUH
                    HQPLSURJUDPDGH79SHURQRWRGD\           WKLQJVWKDWDUHYHU\FRPSOLFDWHGWKLQJV
                    IUDQFDPHQWHDOJXQDVGHHOODVVRQFRVDV        6SHFLILFDOO\ ZH DUH WDONLQJ DERXW KRZ
                    VRQ FRVDV ELHQ FRPSOLFDGDV                $OEHUWR 9HOi]TXH] 3LxRO ZKR WKH
                    (VSHFtILFDPHQWHHVWDPRVKDEODQGRGH           JRYHUQRUVD\VZDVQRWQDPHGVRPHWKLQJ
                    FRPR$OEHUWR9HOi]TXH]3LxROTXHHO          VLQFHLWVHHPVWKDWKHKDGDFFHVVWRPXFK
                    JREHUQDGRUGLFHTXHQRIXHQRPEUDGR           PRUHWKDQZKDWZDVVDLGDQGHVSHFLDOO\
                    DOJRSXHVSDUHFHVHUTXHWXYRDFFHVRD       WKHOREE\LQJRIOREE\LVWVLQWKDWFKDW,Q
                    PXFKtVLPR PiV GH OR TXH VH GHFtD \     RWKHUZRUGV5DPyQ5RVDULRZKRLVQRZ
                    VREUH WRGR HO HQFDPDPLHQWR GH             OREE\LQJ DV ZHOO WKH JRYHUQRU JLYHV
                    FDELOGHURV HQHVH FKDW 2 VHD 5DPyQ     &DUOLWRV%HUP~GH]DFFHVVWRULGLFXORXVO\
                    5RVDULR TXH DKRUD HVWi FDELOGHDQGR        KLJKFRQWUDFWVIRUJLYLQJSXEOLFUHODWLRQV
                    WDPELpQ HO JREHUQDGRU OH GD XQRV        WR(GZLQ0LUDQGDZKRJRWLQWRFRQWUDFWV
                    DFFHVRV D &DUOLWRV %HUP~GH] GH            ZLWK WKH JRYHUQPHQW WKURXJK YDULRXV
                    FRQWUDWRV ULGtFXODPHQWH HOHYDGRV SRU       PHFKDQLVPV DQG FRUSRUDWLRQV ZH DUH
                    GDU UHODFLRQHV S~EOLFDV D (GZLQ          WDONLQJRI(OtDV6iQFKH]PDNLQJPRQH\
                    0LUDQGDTXHVHMDUWyHQFRQWUDWRVFRQ         EXWE\ULGLFXORXVQXPEHUVDQGWKHQDJDLQ
                    HO JRELHUQR D WUDYpV GH GLYHUVRV         LQ WKH FKDW \RX VHH WKH OHYHO RI WKH
                    PHFDQLVPRV\FRUSRUDFLRQHVHVWDPRV           EURWKHUKRRGDQGWKHOHYHORIHYHU\WKLQJ




                                                                           Exhibit A, Page 228 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 229 of
                                         332
                        KDEODQGR GH (OtDV 6iQFKH] KDFLHQGR      LVILQHDQGHYHU\WKLQJLVFRRO´
                        GLQHUR SHUR SRU Q~PHURV ULGtFXORV \   
                        HQWRQFHVGHQXHYRHQHOFKDWVH YH HO
                        QLYHOGHFRIUDGtD\HOQLYHOGHWRGRHVWi
                        ELHQ\WRGRHVWiFKpYHUH´


                                                      


















































                                                                             Exhibit A, Page 229 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 230 of
                                         332


                                                     (;+,%,7:
                                                          

      7KH-XO\VWRU\ORFDWHGDWKWWSVZZZWHOHPXQGRSUFRPSURJUDPDVGLDDGLDSURJUDPDVGHIUHQWH
      FRQMD\ERUUDURQORVFKDWVBWOPGSXHUWRULFRIURPWKH 'H)UHQWHFRQ-D\ QHZVFDSVXOHZLWKLQ 'LDD
      'LDFRQWDLQVWKHIROORZLQJVODQGHURXVFRPPHQWV

            7LPH6WDPS       6WDWHPHQW                                     7UDQVODWLRQ
           ±      )RQVHFD                                      )RQVHFD
                               ³&XDQGRQRPEUDURQD(OtDV6iQFKH]HO         ³:KHQ (OtDV 6iQFKH] ZDV DSSRLQWHG WKH
                               *REHUQDGRU OR QRPEUy D HVWDU HQ OD      *RYHUQRUDSSRLQWHGKLPWREHRQWKH)LVFDO
                               -XQWD GH &RQWURO )LVFDO pO WHQtD TXH   &RQWURO%RDUGKHKDGWRILOHVRPHUHSRUWV
                               UHQGLU XQRV LQIRUPHV < (OtDV VH         $QG (OtDV ZDV VORRRZ LQ ILOLQJ WKRVH
                               WDUGRRRRR HQ HQWUHJDU HVRV LQIRUPHV      UHSRUWV EHFDXVH WKH IHGHUDO ODZ
                               SRUTXHODOH\IHGHUDO3520(6$H[LJtD         3520(6$UHTXLUHGUHSRUWVWREHILOHGRI
                               TXHVHHQWUHJDUDQXQRVLQIRUPHVGHORV        WKHPRQLHVKHKDGHDUQHGLQWKHSDVW$QG
                               FKDYLWRV TXH VH KDEtD JDQDGR HQ HO      JXHVV ZKR ZDV DQ HPSOR\HH RI (OtDV
                               SDVDGR<DGLYLQHQTXLHQHUDHPSOHDGR         6iQFKH]LQRQHRIKLVFRUSRUDWLRQVDQGKDG
                               GH (OtDV 6iQFKH] HQ XQD GH VXV          WRGLVFORVHLWZLWKLQWKHILUVWVL[PRQWKVRI
                               FRUSRUDFLRQHV \ WXYR TXH GLYXOJDUOR D    5LFDUGR5RVVHOOy VJRYHUQPHQW:KRZDV
                               ORVSULPHURVVHLVPHVHVGHO*RELHUQRGH       DQHPSOR\HHRI(OtDV6iQFKH]VLQFH
                               5LFDUGR5RVVHOOy¢4XLpQHUDHPSOHDGR         ZKLOH KH ZDV ORRNLQJ WR UXQ IRU WKH
                               GH (OtDV 6iQFKH] GHVGH HO DxR      >HOHFWLRQ@FDPSDLJQDQGDIWHUWKDWKHUDQ
                               PLHQWUDVHVWDEDEXVFDQGRFRUUHUSDUDOD       WR EH *RYHUQRU RI 3XHUWR 5LFR 7KDW LV
                               FDPSDxD\GHVSXpVGHHVRFRUULySDUD         ZKRVXSSRUWHGWKH*RYHUQRUZKHQKHZDV
                               VHU *REHUQDGRU GH 3XHUWR 5LFR (V        EHLQJDFDQGLGDWH":KRJDYHWKH*RYHUQRU
                               GHFLU ¢TXLpQ PDQWXYR DO *REHUQDGRU       DMREZKDWGLGWKH*RYHUQRUOLYHRQ"´
                               FXDQGRpOHVWDEDVLHQGRXQ
                               FDQGLGDWR" ¢TXLHQ OH GLR WUDEDMR DO
                               *REHUQDGRU GH TXp YLYtD HO
                               *REHUQDGRU"´
                               




                                                                                     Exhibit A, Page 230 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 231 of
                                     332
    ±   )RQVHFD                                    )RQVHFD
                     ³3XHEORGH3XHUWR5LFR(OtDV6iQFKH] ³3HRSOHRI3XHUWR5LFR(OtDV6iQFKH]ZDV
                     HUD HO TXH HPSOHDED HO SDWURQR GH WKH RQH ZKR HPSOR\HG WKH HPSOR\HU RI
                     5LFDUGR 5RVVHOOy 1HYDUHV £4XH PH 5LFDUGR 5RVHOOy 1HYDUHV /HW WKHP GHQ\
                     GHVPLHQWDQ £4XH PH GHVPLHQWDQ  LW/HWWKHPGHQ\LW(OtDV6iQFKH]SDLG
                     (V TXH (OtDV 6iQFKH] OH SDJDED DO WKH JRYHUQRU KLV VDODU\ KH SDLG WKH
                     JREHUQDGRU VX VDODULR OH SDJDED DO JRYHUQRU KLV VDODU\ DQG WKHQ (OtDV FDPH
                     JREHUQDGRU VX VDODULR \GHVSXpV YLQR DQGRUFKHVWUDWHGDZKROHV\VWHPWRHQULFK
                     (OtDV\RUTXHVWyWRGRXQVLVWHPDSDUD KLPVHOI'RHVQ¶WWKDWVRXQGOLNHDWUDGHRI
                     MDUWDUVHGHELOOHWHV¢(VRQROHVXHQDD SURYLGHIRUPHZKLOH,UXQDQGZKHQ,ZLQ
                     XQLQWHUFDPELRGHPDQWHQPHHQORTXH \RXHQULFK\RXUVHOI"'RHVQ¶WLWVHHPWKDW
                     \R JDQR \ FXDQGR \R JDQR WH MDUWDV" ZD\"'LG,PHQWLRQDQ\QDPHV"<HV,VDLG
                     ¢1ROHVSDUHFHHVR"¢+HGLFKRQRPEUH LWEHFDXVHLWLVWKHUHLWLVVZRUQEHIRUHWKH
                     \R" 6t OR GLMH SRUTXH HVWD DKt HVWi )HGHUDO *RYHUQPHQW 6R IRU WKH UHFRUG
                     MXUDPHQWDGRDQWHHO*RELHUQR)HGHUDO WKLV LV QRW DQ RSLQLRQ WKLV LV IDFWV :HOO
                     $Vt TXH TXH FRQVWH TXH QR HV XQD EHFDXVH VRPHWLPHV SHRSOH GRQ W OLNH P\
                     RSLQLyQVRQORVGDWRV3XHVSRUTXHOD RSLQLRQV« %XW WKH IDFWV FDQ \RX UHIXWH
                     JHQWH GHVSXpV QR OH JXVWDQ PLV WKHP" &DQ LW EH GLVSXWHG WKDW (OtDV
                     RSLQLRQHV«3HUR          ORV       GDWRV 6iQFKH] ZDV WKH HPSOR\HU RI 5LFDUGR
                     ¢SXHGHV UHIXWDUORV" ¢3XHGH UHIXWDUVH 5RVHOOy DQG WKDW 5LFDUGR 5RVHOOy ODWHU
                     TXH(OtDV6iQFKH]HUDHOHPSOHDGRUGH DOORZHG(OtDV6iQFKH]WRHQULFKKLPVHOI
                     5LFDUGR 5RVHOOy \ TXH OXHJR 5LFDUGR ZLWKRXW UHVWUDLQW" &DQ DQ\RQH UHIXWH WKDW
                     5RVHOOy SHUPLWLy TXH VH HQULTXHFLHUD IDFW"
                     FRQ ODV GRV PDQRV (OtDV 6iQFKH]"
                     ¢$OJXLHQSXHGHUHIXWDUHVHGDWR"´
                     
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    
                                                    




                                                                         Exhibit A, Page 231 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 232 of
                                         332
                                                                
                                                                
                                                            (;+,%,7;
    
    2Q           RU           DERXW         -XO\                                VWRU\          ORFDWHG            DW
    KWWSVZZZIDFHERRNFRP-D\)RQVHFD35SKRWRVD                            FRQVLVWLQJ       RI
    )DFHERRNRI-D\)RQVHFDWKDWFRQWDLQVWKHIROORZLQJVWDWHPHQW³(/,$6*277,&.(76 PRQH\ 725,&.<
    %()25(+(:$6*29(5125$QGQRZ(OtDV KLVZLIH9DOHULHKLVIDWKHULQODZ&KDUOLHDQGKLVPRWKHULQ
    ODZ.DWK\(UD]R LVMDFNHGXSDQGEHFRPHVDPLOOLRQDLUHWKDQNVWR5LFN\7KHVHDUHWKHGDWDDQGZHKDGWDNHQLWD
    \HDUDJRLQIDFW5HS0DQXHO1DWDOPDGHWKLVJUDSK(OtDVZDV5LFN\ VHPSOR\HUDQG(OtDVKDGWRSXWLWLQKLV
    RIILFLDOUHSRUWVWRWKHIHGHUDOJRYHUQPHQW,VQ WWKLVDTXLGSURTXR".HHSPHRQWKHFDPSDLJQDQG, OOPDNH\RXD
    PLOOLRQDLUH LI , ZLQ" (YHU\WKLQJ ZH KDYH VDLG QRZ WKH SHRSOH VHH WKDW ZH PXVW EH YLJLODQW HYHU\ GD\ VR WKDW
    GHPRFUDF\LVQRWPRFNHG3XHUWR5LFRLVDSDUDGLVHZHMXVWQHHGWRFRRSHUDWHNHHSLQPLQGWKDWHYHU\GD\WKDW,
    JRWRVFKRRO,DPFRPSHWLQJZLWKRWKHUFRXQWULHVWKDWZDQWWRVWHDORXUMREVDQGWKDWWKHFRPSDQLHVWKDWDUHKHUHJR
    WKHUH:HKDYHWRNQRZWKDWHYHU\WLPHZHJRWRZRUNWRWDNHH[DPVDWVFKRRODQGXQLYHUVLW\,DPZHDULQJWKH
    3XHUWR5LFDQVKLUWDVLIZHZHUHDWWKHEDVHEDOOZRUOGFXSRUWKH2O\PSLFV3XHUWR5LFRLVDSDUDGLVHZHMXVWQHHG
    WRFRRSHUDWH


                                                                   




                                                                                                                                        
                                                                   
                                                                   
                                                                   
                                                                   
                                                                   




                                                                                           Exhibit A, Page 232 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 233 of
                                         332

                                                              
                                                         (;+,%,7<
                                                              
                                                              
    2QRUDERXW-XO\VWRU\ORFDWHGDWKWWSVZZZWHOHPXQGRFRPQRWLFLDVQRWLFLDVGHVWDFDGRVMD\IRQVHFD
    FRQILUPDQULFDUGRURVVHOORUHQXQFLDUDPDQDQDSXEOLVKLQJDYLGHRIURPWKH-D\\VXV5D\RV;EURDGFDVWRI
    -XO\FRQWDLQVWKHIROORZLQJVODQGHURXVFRPPHQWV










                                                                                Exhibit A, Page 233 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 234 of
                                              332
                                                              
                                                              







RicardoRossellórenunciaala gobernacióndePuertoRico

     Compartimos minuto a minuto de lo que surge en este tenso día.

     PorJayysus RayosX/TELEMUNDO PR /EFEPublicadoel23 dejulio                                
     del2019 Actualizado a las1:01amdel25de julio del2019


    Ricardo Rosselló anunció la noche de este miércoles que
    renuncia a la gobernación de Puerto Rico, efectivo el
    viernes 2 de agosto.


    A continuación te brindamos un resumen de los sucesos:


    SP| La secretaria de Justicia, Wanda Vázquez,        
    anuncia que asumirá la encomienda, de ser necesario.          
                                                                  
    1RWLFLDV'HVWDFDGDV                                                   /RPiVSRSXODU


                                  %2(,1*0$;+$&(0,1




                                                                      Exhibit A, Page 234 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 235 of
                                          332
                                                                                 &29,'
                               6DOHGHVGH0LDPLHO                              El Senado vota sobre el
                               SULPHUYXHORFRQ                                 aumento de los cheques de
                               SDVDMHURVGHXQ                              estímulo a $2,000

                                                                              $<8'$325&2521$9,586
                               6XVSHQGHQ                                        Ayudaporcoronavirus:cuándo
                               SURJUDPDGH                                      recibiré mi cheque de estímulo
                               VFRRWHUV                                                                             
                                                                                 0,$0,'$'(
                               0LDPL                                            Choque en la autopista
                                                                                 Palmetto deja heridos y fuerte
SP| Rosselló anuncia que renuncia a la
                                                                                 congestionamiento
gobernación efectivo el 2 de agosto.

                                                                                 &2521$9,586(1((88

SP| Inicia mensaje del Gobernador.                                      La Cámara Baja aprueba el
                                                                                 aumento de los cheques de
                                                                                 estímulo, de $600 a $2,000
SP| Fuentes de Jay Fonseca aseguran que el
presidente del Senado, Thomas Rivera Schatz, ya ordenó la                        $863,&,$'2

redacción de las reglas del juicio político contra Rosselló.                     Consejos para mantenerte
                                                                                 activo
                                                                                 Promoción de Pasteur Medical Center

SP| Filtran imagen de Rosselló grabando
mensaje.                                                                                                      
                                                                    0,$0,)/

SP| El presidente del Partido Demócrata, Tom
                                                                                                             
Pérez, pide a Rosselló que renuncie. Este recurrió a Twitter
para hacer la petición.


"Es imposible gobernar sin confianza pública", tuiteó.                                          0$f$1$
                                                                    nublado
                                                                    0% Precip




                                                                            Exhibit A, Page 235 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 236 of
                                              332

                                                                  &8$75235(*817$65È3,'$6




                                                                          &DUJDQGRHQFXHVWD






















    SP| Representante Quiquito Meléndez afirma que
    Rosselló violó acuerdo para renunciar a las 5:00 p.m.


    SP| Johnny Méndez convoca a Sesión
    Extraordinaria este jueves, a las 2:00 p.m. para evaluar la
    creación de comisión especial para iniciar
    residenciamiento del gobernador.


    SP| Más de dos horas después de convocar a
    periodistas y moverlos fuera de la sala de prensa, Anthony
    Maceria solo anuncia que Rosselló ofrecerá un mensaje en
    la noche, aunque no indicó la hora.


    SP| A la espera de mensaje en La Fortaleza.




                                                                       Exhibit A, Page 236 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 237 of
                                          332
SP| Johnny Méndez informa en conferencia de
prensa que ya inició el proceso de residenciamiento. "El
proceso comenzó.
Quien único lo puede detener es el señor Gobernador. A
buen entendedor pocas palabras bastan”, dijo Méndez en
conferencia de prensa, tras confirmar que Rosselló daría
pronto un mensaje al País.


SP| Reportan que Rosselló citó a su gabinete a
una reunión a las 4:00 p.m. en Fortaleza.


SP| La comisionada residente Jenniffer González
solicitó al presidente Donald Trump que asigne un
coordinador federal para Puerto Rico, para el manejo de
fondos federales.


SP| Walter Soto-León denuncia que intentan
restringir presencia de los periodistas en Fortaleza. "Sgto.
Alemán me da instrucciones de que tengo que
permanecer en el salón de prensa y no moverme por los
predios del lugar, como habitualmente hacemos".


SP| Exasesor en comunicaciones de Rosselló,
Carlos Bermúdez,comparece al Departamento de Justicia.
“Le pido disculpas a ustedes, los medios... por lo que
escribí yo, por lo que no escribí yo y lo que no
detuve...Vengo




                                                               Exhibit A, Page 237 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 238 of
                                          332
con un corazón avergonzado”.


SP| Asesor jurídico del gobernador Rosselló,
Carlos Saavedra, confirma que acaba de sostener una
reunión con él en la Fortaleza.


SP| El licenciado Enrique Colón entrega a la
Cámara informe que recomienda residenciamiento del
gobernador.


SP| Envían declaraciones de Anthony
Maceira: “El gobernador Ricardo Rosselló                                              
Nevares no ha renunciado y continúa en Puerto Rico.
Como dijo ayer, está en un proceso de reflexión y de
escuchar al pueblo. Cualquiera que sea la decisión que
tome, se comunicará oficialmente, como de costumbre.
Debido al ambiente de expectativa, al momento, hay
rumores incorrectos que se están divulgando, incluso en
algunos medios de comunicación.
Reiteramos que cualquier comunicación oficial se
compartirá con los medios”.


SP| Declaraciones de Pedro Pierluisi:
"Puerto Rico vive momentos sin precedente, pero
somos un pueblo bueno y vamos a salir adelante. Mi
compromiso probado con Puerto Rico y mi gente se
mantiene tan firme como el primer día. Mi corazón y
mi mente están con cada puertorriqueño, pero en este
momento las




                                                            Exhibit A, Page 238 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 239 of
                                          332
normas a las que estoy sujeto en el bufete para el que
trabajo no me permiten hacer expresiones o conceder
entrevistas. De haber cambios en esta situación, así lo
dejaré saber oportunamente". Pierluisi ha sido
mencionado como posible secretario de Estado.


DP| Telenoticias confirma que informe de
juristas encontró que se cometieron cinco delitos en el
chat y que recomienda el residenciamiento del
gobernador. La determinación es unánime. Carlos
"Johnny" Méndez ya habría notificado al gobernador que
inició el proceso del residenciamiento.


DP| Presidente de la Cámara de Representantes,
Carlos "Johnny" Méndez dice que, al momento, no ha
recibido informe de juristas que evalúan posibilidad de
residenciamiento.


DP| Caucus del PNP se reunirá al mediodía el
Capitolio.


DP| El secretario de Asuntos Públicos, Anthony
Maceira, le asegura a Jay Fonseca que Ricardo Rosselló
está en Puerto Rico y que sigue siendo el gobernador.


DP| Se confirma la renuncia la secretaria de la
Oficina de Gerencia y Permisos (OGPE),




                                                            Exhibit A, Page 239 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 240 of
                                              332
    María Cintrón.


    DP| Llerandi desmiente que el gobernador haya
    salido del País.


    DP| El saliente secretario de la Gobernación,
    Ricardo Llerandi, dice en entrevista radial (WKAQ) que
    aunque Rosselló no le ha informado si tomó o no una
    decisión, "ayer era otro Ricardo Rosselló".


    DP| El exsecretario de Justicia, Antonio Sagardía,
    alega que habló con el gobernador y que su renuncia se
    debe a investigación.


(OPDUWHV

    El presentador de Jay y Sus Rayos X, Jay Fonseca dijo en su
    programa que sus fuentes le informan que el gobernador
    Ricardo Rosselló hará pública su renuncia este miércoles.




       
       )XHQWHVDVHJXUDQTXH
       5RVVHOOyUHQXQFLDHVWH
    Al momento de salir al aire, la información no había sido




                                                                  Exhibit A, Page 240 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 241 of
                                              332
    informada.

    Las fuentes aseguraron que participaban de reuniones
    convocadas a última hora, para coordinar los pasos a
    seguir ante el panorama.


    Sin embargo, Jay hizo claro que él no ha confirmado la
    información.


    Momentos antes, se confirmó en el mismo programa la
    salida del licenciado Elías Sánchez de la firma de asuntos
    públicos -con rama legal y de cabildeo- Wolf Popper LLC.


6HYD/OHUDQGL

    La presión por la renuncia de Rosselló aumentó el martes
    con otra renuncia en su gabinete.


    Ricardo Llerandi anunció su renuncia al cargo de
    secretario de la Gobernación de Puerto Rico en el marco
    de la crisis institucional por corrupción y por la difusión de
    un polémico chat.


    Llerandi, en una carta dirigida a Rosselló, señala que
    renuncia también a los puestos de administrador de La
    Fortaleza -sede del Ejecutivo- y director de la Compañía
    de Comercio y Exportación, además de matizar que para
    hacer una transición más ordenada




                                                                     Exhibit A, Page 241 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 242 of
                                          332
serán efectivas el 31 de julio.


La dimisión de Llerandi supone un episodio más en la
desbandada de altos funcionarios del Ejecutivo de
Rosselló, después de que se filtrara el contenido de un
chat de 889 páginas en el que el gobernador y su círculo
más cercano insultan y se mofan de la oposición,
compañeros de partido, mujeres y miembros de la
comunidad LGBT.


La lista de dimisiones tras el inicio de la crisis incluye al
responsable de las Finanzas gubernamentales, Christian
Sobrino; el asesor de comunicaciones, Carlos Bermúdez; el
secretario de Estado, Luis Rivera Marín; el presidente del
Banco de Desarrollo Económico, Gerardo Portela, y el
ayudante especial de la primera dama, Raymond Cruz,
entre otros.


En total, más de 50 altos cargos de la Administración han
renunciado a sus cargos desde que Rosselló llegó al poder
en enero de 2017.


"Estaré siempre agradecido por la confianza que me
brindó para asumir estos cargos, así como las
responsabilidades que en el camino me fueron
encomendadas. Tuve la bendición de contar con un
equipo extraordinario y los mejores años de mi vida
profesional los tuve




                                                                Exhibit A, Page 242 of 332
          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 243
Ricardo Rosselló renuncia a la gobernación de Puerto Rico – Telemundo Miami (51)           of 1:26 PM
                                                                                      12/29/20,
                                               332
  liderando la iniciativa PR Emprende", subraya Llerandi en
  la carta.


  "Los últimos días han sido sumamente difíciles para
  todos. En esta coyuntura histórica me corresponde
  anteponer sobre cualquier consideración el bienestar de
  mi familia. Las amenazas recibidas las puedo tolerar como
  individuo, pero nunca permitiré que afecten a mi hogar.
  Mi esposa e hijos son todo para mí. Ese es mi deber
  principal", subraya.


  La dimisión de Llerandi se suma a las anunciadas el martes
  por parte de uno de sus ayudantes, Raymond Cruz, y la de
  George Laws que dejará la dirección interina de la
  Administración de Asuntos Federales de Puerto Rico
  (Prfaa), a partir del 15 de agosto.


  La tensión política se apoderó paulatinamente de la Isla
  del Encanto, primero, con los arrestos de varios
  exfuncionarios de la Administración de Rosselló, y luego,
  tras la filtración de casi 900 páginas de un chat en las que
  el exmandatario y sus allegados insultaban, se burlaban y
  hasta comentaban sobre ejercer daño físico a opositores
  políticos y otras figuras de la vida pública.


      Filtran las 889 páginas del chat de Telegram




                                                                                   Exhibit A, Page 243 of 332
          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 244
Ricardo Rosselló renuncia a la gobernación de Puerto Rico – Telemundo Miami (51)           of 1:26 PM
                                                                                      12/29/20,
                                               332
    La indignación llegó a niveles nunca antes vistos en la isla
    caribeña, provocando manifestaciones históricas a las que
    se unieron cientos de miles de personas de todos los
    sectores, incluyendo a renombrados artistas


    0LUDDTXtQXHVWUDSURJUDPDFLyQHQYLYR




                                                                            
                                                                                 
                                                                                   0




    6321625('• %$%%(/

                ([SHUWDHQOLQJtVWLFD
                 H[SOLFDFyPRKDEODU
                         XQ«









    6321625('• 3523«

                                                                /DVJDIDVGHOHFWXUDFRQ«




                                                                                             Exhibit A, Page 244 of 332
          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 245
Ricardo Rosselló renuncia a la gobernación de Puerto Rico – Telemundo Miami (51)           of 1:26 PM
                                                                                      12/29/20,
                                               332

    6321625('• %$%%(/

                                                                 (PSUHVDDOHPDQDFUH«

    6321625('• :,),8/75$%2267
                     (OGLVSRVLWLYRSDUD
                    PHMRUDUHO:L)LTXH
                        DUUDVDHQ«



    6321625('• &/8%3$5$(035(1'('«
                 3DGUHHPSUHVDULRWLUDD
                  VXK!DDGROHVFHQWHDOD
                          FDOOH









    6321625('• &216«

                   ¢6H
                HPSDxDQ
                   VXV
                 JDIDV«




                                                                                         Exhibit A, Page 245 of 332
          Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 246
Ricardo Rosselló renuncia a la gobernación de Puerto Rico – Telemundo Miami (51)           of 1:26 PM
                                                                                      12/29/20,
                                               332




                                                                                                                      




        127,&,$6/2&$/(6                       ,10,*5$&,Ï1                                    WSCV Public Inspection File
                                                                                                WWDT Public Inspection File
        (67$'2681,'26                         (175(7(1,0,(172
                                                                                                Aplicaciones de la FCC
        &8%$                                   $&&(62727$/                                   Accesibilidad WSCV
                                                                                                Política de Privacidad
        9(1(=8(/$                              6$/8'
                                                                                                No venda mi información
        38(5725,&2                            081'2                                          personal
                                                                                                Empleos WSCV
        0e;,&2                                 %2/(7Ë1(/(&75Ï1,&2
                                                                                                Términos de Servicio
                                                                                                Reporte 397 del FCC
                                                                                                Publicidad con nosotros
        Copyright © 2020 NBCUniversal Media, LLC. Derechos Reservados.

          
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   
                                                                                   

                                                                                   
                                                                                   
                                                                                   



                                                                                       Exhibit A, Page 246 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 247 of
                                         332
                                                                    
                                                             (;+,%,7=
                                                                    
    7KH-XO\VWRU\ORFDWHGDW KWWSVZZZWHOHPXQGRSUFRPQRWLFLDVSXHUWRULFRPDQXHOQDWDOGHVPHQX]D
    YLQFXORVHQWUHHOLDV\URVVHOORWHOHPXQGRWHOHQRWLFLDVSXEOLVKLQJDVXPPDU\RIWKHFRQWHQWVRIWKHH[FHUSW
    YLGHR IURP WKH -D\ \ VXV 5D\RV ; EURDGFDVW RI -XO\   FRQWDLQV WKH IROORZLQJ VODQGHURXV DQG OLEHORXV
    FRPPHQWV

            7LPH6WDPS      6WDWHPHQW                                         7UDQVODWLRQ
           ±     )RQVHFD                                          )RQVHFD
                              ³7HQHPRV FRQ QRVRWURV D0DQXHO 1DWDO         ³:HKDYH0DQXHO1DWDOZLWKXVDQDWWRUQH\
                              OLFHQFLDGR UHSUHVHQWDQWH GHO SDUWLGR           DQG UHSUHVHQWDWLYH RI WKH &LWL]HQ 9LFWRU\
                              0RYLPLHQWR 9LFWRULD &LXGDGDQD 9DPRV           0RYHPHQWSDUW\:HDUHJRLQJWRWDONWR\RX
                              DKDEODUFRQWLJR0DQXHOSRUTXHW~KDEtDV          0DQXHO EHFDXVH VRPH WLPH DJR \RX
                              KHFKRKDFHXQWLHPSRXQDLQYHVWLJDFLRQHV          SHUIRUPHG DQ LQYHVWLJDWLRQ DQG \RX KDG
                              GRQGH KDEtDV SXEOLFDGR XQ YtGHR TXH          SXEOLVKHG D YLGHR WKDW WDONHG DERXW WKH
                              KDEODEDGHODUHODFLyQGHEiVLFDPHQWHXQ          UHODWLRQVKLS RI WKH EDVLFDOO\ O\LQJ LQ EHG
                              HQFDPDPLHQWR HQWUH (OtDV 6iQFKH] \ HO        EHWZHHQ(OtDV6iQFKH]DQGWKH*RYHUQRU´
                              *REHUQDGRU´
           ±     1DWDO                                            1DWDO
                              ³%XHQR \R FUHR TXH DQWH HOWUDQTXH TXH      ³:HOO,WKLQNWKDWLQWKHIDFHRIWKHFRXQWU\¶V
                              YLYHHOSDtVHOSXHEORSXHUWRUULTXHxR\D         LPSDVVH WKH 3XHUWR 5LFDQ SHRSOH KDYH
                              VHH[SUHVyGHIRUPDFODUD\FRQWXQGHQWH           DOUHDG\ H[SUHVVHG WKHPVHOYHV FOHDUO\ DQG
                              H[LJLHQGROD VDOLGD GH 5LFDUGR 5RVVHOOy      IRUFHIXOO\ GHPDQGLQJ WKH GHSDUWXUH RI
                              5LFN\ 5RVVHOOy VH QLHJD D UHQXQFLDU /D     5LFDUGR5RVVHOOy5LFN\5RVVHOOyUHIXVHVWR
                              $VDPEOHD /HJLVODWLYD VH QLHJD D               UHVLJQ7KH/HJLVODWLYH$VVHPEO\UHIXVHVWR
                              GHVWLWXLUOR \ \R SLHQVR TXH OD ILFKD GHO   GLVPLVVKLPDQG,WKLQNWKDWWKHNH\FDUGLV
                              GHVWUDQTXHHVSUHFLVDPHQWH(OtDV6iQFKH]          SUHFLVHO\(OtDV6iQFKH]EHFDXVHWKHIXWXUHRI
                              SRUTXH HO IXWXUR GH (OtDV 6iQFKH] HVWi      (OtDV 6iQFKH] LV FORVHO\ OLQNHG WR WKDW RI
                              HVWUHFKDPHQWH YLQFXODGR DO GH 5LFDUGR         5LFDUGR5RVVHOOy7RUHFRXQW(OtDV6iQFKH]
                              5RVVHOOy (OUHFXHQWR (OtDV 6iQFKH] IXH      ZDVWKHEHVWPDQ        DW       5LFDUGR
                              HO SDGULQR GH ODV ERGDV GH 5LFDUGR          5RVVHOOy V      ZHGGLQJ 5LFDUGR 5RVVHOOy
                              5RVVHOOy5LFDUGR5RVVHOOyIXHHOSDGULQR         ZDV WKH EHVW PDQ DW (OtDV 6iQFKH] V
                              GH OD ERGD GH (OtDV 6iQFKH]« (OtDV          ZHGGLQJ« (OtDV 6iQFKH] ZDV 5LFDUGR
                              6iQFKH] IXH HO HPSOHDGRU GH 5LFDUGR          5RVVHOOy VHPSOR\HUZKHQ5LFDUGR5RVVHOOy
                              5RVVHOOyFXDQGR5LFDUGR5RVVHOOyVHIXH           ZHQW DOORYHUWKH FRXQWU\ FDPSDLJQLQJ
                              SRUWRGRHOSDtVKDFLHQGRFDPSDxDEDMRHO         XQGHU WKH %RULFXD WKH 7LPH LV 1RZ
                              PRYLPLHQWR%RULFXD$KRUD(V´                     PRYHPHQW´
                                                                                
                              )RQVHFD                                          
                              ³2 VHD TXH (OtDV 6iQFKH] WHQtD XQD          )RQVHFD
                              FRUSRUDFLyQ TXH FRQWUDWDED R VHD OH         ³6R (OtDV 6iQFKH] KDG D FRUSRUDWLRQ WKDW
                              SDJDED D 5LFDUGR 5RVHOOy ¢3RU KDFHU         KLUHGWKDWLVKHSDLG5LFDUGR5RVVHOOy)RU
                              TXp"3RUTXHpOHUDDERJDGR´                      GRLQJZKDW"%HFDXVHKHZDVDODZ\HU´
                                                                                
                              1DWDO                                            
                              ³(Q HO DxR  9HULWDV &RQVXOWLQJ TXH      1DWDO
                              HUDODILUPDGH(OtDV6iQFKH]OHSDJDEDD         ³,Q9HULWDV&RQVXOWLQJZKLFKZDVWKH



                                                                                           Exhibit A, Page 247 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 248 of
                                     332
                      5LFDUGR5RVVHOOyFREUyFHUFDGH       ILUP RI (OtDV 6iQFKH] SDLG 5LFDUGR
                      GyODUHV GH SDUWH GH 9HULWDV &RQVXOWLQJ   5RVVHOOyKHFROOHFWHGFORVHWRIURP
                      ,QWHUHVDQWHPHQWH WDPELpQ VHxDODU TXH        9HULWDV &RQVXOWLQJ ,QWHUHVWLQJO\ LW VKRXOG
                      (OtDV6iQFKH]HQHVHPRPHQWRFREUDEDGH        DOVR EH QRWHG WKDW (OtDV 6iQFKH] ZDV
                      XQFRQWUDWRGHOSUHVLGHQWHGHO6HQDGRHQ       UHFHLYLQJSD\PHQWIURPDFRQWUDFWZLWKWKH
                      DTXHO HQWRQFHV 7KRPDV 5LYHUD 6FKDW]       3UHVLGHQWRIWKH6HQDWHDWWKDWWLPH7KRPDV
                      $Vt TXH SRU XQ ODGR 7KRPDV 5LYHUD       5LYHUD6FKDW]6RRQWKHRQHKDQG7KRPDV
                      6FKDW]OHGDEDGLQHURD(OtDV\(OtDVDVX     5LYHUD6FKDW]JDYHPRQH\WR(OtDVDQG(OtDV
                      YH] D WUDYpV GH VX FRPSDxtD OH GDED   LQWXUQWKURXJKKLVFRPSDQ\JDYHPRQH\WR
                      GLQHURD5LFDUGR5RVVHOOy´                    5LFDUGR5RVVHOOy´
                                                                     
                                                                     
                                                                      
                      )RQVHFD
                      ³4XH QR VHUtD OD SULPHUD YH] VHJ~Q       )RQVHFD
                      &RPSDQ\V¢QR"5HFXHUGDTXHHO                 ³:KLFKZRXOGQ WEHWKHILUVWWLPHDFFRUGLQJ
                      JREHUQDGRU VHJ~Q HO DPLJR PHQWRU \      WR&RPSDQ\VZRXOGLW"5HPHPEHUWKDWWKH
                      FRPR KHUPDQR PD\RU GHO JREHUQDGRU          JRYHUQRUDFFRUGLQJWRWKHIULHQGPHQWRUDQG
                      <RVHP &RPSDQ\V TXH HV XQ MRYHQ            DVWKHHOGHVWEURWKHURIWKH*RYHUQRU<RVHP
                      SXHUWRUULTXHxR TXH HVWXGLDED HQ <DOH \    &RPSDQ\VZKRLVD\RXQJ3XHUWR5LFDQZKR
                      FRQRFLyDOJREHUQDGRU 3HGUR 5RVVHOOy \     VWXGLHG DW <DOH DQG PHW *RYHUQRU 3HGUR
                      3HGUR5RVVHOOyORWUDWyFRPRXQKLMR\OR      5RVVHOOyDQG3HGUR5RVVHOOyWUHDWHGKLPOLNH
                      OOHYyDVXFDVD\DGHPiVGLFHTXH5LFDUGR     DVRQDQGWRRNKLPWRKLVKRXVH$QGKHDOVR
                      5RVVHOOyOHGLMRDpOTXHpOUHFLEtDGLQHUR    VD\VWKDW5LFDUGR5RVVHOOyWROGKLPWKDWKH
                      GH OHJLVODGRUHV D WUDYpV GH XQDV          UHFHLYHG PRQH\ IURP OHJLVODWRUV WKURXJK
                      FRUSRUDFLRQHVTXHOHSDVDEDQGLQHURDpO       FRUSRUDWLRQV WKDW SDVVHG PRQH\ WR KLP WR
                      SDUDFRQWDFWDUD3HGUR5RVVHOOy´              FRQWDFW3HGUR5RVVHOOy´
                      
                      
     ±   1DWDO                                         1DWDO
                      ³< SRVWHULRUPHQWH VDEHPRV TXH (OtDV        ³$QG ODWHU DV ZH NQRZ (OtDV 6iQFKH]
                      6iQFKH] VH FRQYLUWLy HQ HO GLUHFWRU GH   EHFDPH 5LFDUGR 5RVVHOOy V FDPSDLJQ
                      FDPSDxD        GH      5LFDUGR 5RVVHOOy     GLUHFWRUDQGODWHU5LFDUGR5LFDUGR5RVVHOOy V
                      \ SRVWHULRUPHQWH HQ HO UHSUHVHQWDQWH GH   UHSUHVHQWDWLYH EHIRUH WKH )LVFDO &RQWURO
                      5LFDUGR5RVVHOOyDQWHOD-XQWDGH&RQWURO      %RDUG:K\LV(OtDV6iQFKH]WKHNH\FDUG"
                      )LVFDO¢3RUTXp(OtDV6iQFKH]HVODILFKD     %HFDXVHDQLQYHVWLJDWLRQLQWR(OtDV6iQFKH]
                      GHOGHVWUDQTXH"3RUTXHXQDLQYHVWLJDFLyQ       LVDQLQYHVWLJDWLRQLQWR5LFDUGR5RVVHOOy´
                      D (OtDV 6iQFKH] HV XQD LQYHVWLJDFLyQ D   
                      5LFDUGR5RVVHOOy´                             




                                                                               Exhibit A, Page 248 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 249 of
                                     332
     ±   1DWDO                                            1DWDO
                      ³3HUR-D\DPLPHSUHRFXSDORVLJXLHQWH          ³%XW-D\WKHIROORZLQJZRUULHVPH,ZRUU\
                      DPtPHSUHRFXSDTXHHVWRQROOHJXHKDVWD         WKDW WKLV LV QRW SXUVXHG WR WKH ODVW
                      ODV ~OWLPDV FRQVHFXHQFLDV 3RUTXH OD          FRQVHTXHQFHV %HFDXVH WKH JRYHUQRU¶V
                      VDOLGD GHO JREHUQDGRU QR SRQH ILQ DHVWD    GHSDUWXUHGRHVQRWHQGWKLVVWRU\7KHOLQNV
                      KLVWRULD +D\ TXH LQYHVWLJDU ORV YtQFXORV    RI (OLDV 6DQFKH] PXVW EH LQYHVWLJDWHG QRW
                      GH(OtDV6iQFKH]QRVRODPHQWHFRQ5LFN\           RQO\ ZLWK 5LFN\ 5RVVHOOy EXW DOVR ZLWK WKH
                      5RVVHOOyVLQRWDPELpQFRQHVD&iPDUDGH           +RXVH RI 5HSUHVHQWDWLYHV WKDW LV DERXW WR
                      5HSUHVHQWDQWHV TXH HVWi SUy[LPD D             EHJLQ DQ LQYHVWLJDWLRQ %HFDXVH WKH
                      FRPHQ]DU XQD LQYHVWLJDFLyQ 3RUTXH OD         LQIRUPDWLRQ,KDYHLVWKDWWKLQJVDVLPSRUWDQW
                      LQIRUPDFLyQTXH\RWHQJRHVTXHFRVDVWDQ         DV WKH SUHVLGHQF\ RI WKH +RXVH RI
                      LPSRUWDQWH FRPR OD SUHVLGHQFLD GH OD         5HSUHVHQWDWLYHV (OtDV 6iQFKH] DOVR
                      &iPDUDGH5HSUHVHQWDQWHV(OtDV6iQFKH]           LQWHUYHQHG WR PRYH WKH YRWHV LQ IDYRU RI
                      WDPELpQLQWHUYLQRSDUDPRYHUORVYRWRVD          -RKQQ\0HQGH]$QGLQWKLVSDUWLFXODUFDVH
                      IDYRU GH ODILJXUD GH -RKQQ\ 0pQGH] <      HDFKDQGHYHU\RQHRIWKHLQYHVWLJDWLRQVWKDW
                      HQ HVWH FDVR HQ SDUWLFXODU WRGDV \ FDGD   ZHKDYHGRQHRQWKHVFDQGDOVLQWKH5RVVHOOy
                      XQD GH ODV LQYHVWLJDFLRQHV TXH KHPRV         DGPLQLVWUDWLRQWKHSUHVHQFHRI(OtDV6iQFKH]
                      KHFKR VREUH ORV HVFiQGDORV HQ OD             LV WKH FRPPRQ GHQRPLQDWRU -D\ , GLG D
                      DGPLQLVWUDFLyQ5RVVHOOyODILJXUDGH(OtDV       VWXG\ WKDWHVWDEOLVKHVWKDWWKHNQRZQFOLHQWV
                      6iQFKH] HV HO GHQRPLQDGRU FRP~Q <R          RI(OtDV6iQFKH]LQWKLVIRXU\HDUSHULRGKDYH
                      KLFHXQHVWXGLR-D\TXHHVWDEOHFHTXHORV         UHFHLYHGQHDUO\ELOOLRQLQFRQWUDFWVZLWK
                      FOLHQWHVGH(OtDV6iQFKH]TXHFRQRFHPRV           WKH *RYHUQPHQW ,I (OtDV KDV D FRPPLVVLRQ
                      HQ HVWH FXDWULHQLR KDQ UHFLELGR FHUFD GH    FRQWUDFW OLNH WKH RQH WKDW 9HOi]TXH] 3LxRO
                       PLOORQHV HQ FRQWUDWRV FRQ HO          KDGRIWKDWUHSUHVHQWVIRU(OtDV6iQFKH]
                      *RELHUQR 6L (OtDV WLHQH XQ FRQWUDWR GH     DERXWPLOOLRQ/HW VVD\KHKDV  WKDW
                      FRPLVLyQ FRPR HO TXH WHQtD 9HOi]TXH]         UHSUHVHQWVPLOOLRQRQO\LQWKHFOLHQWVZH
                      3LxRO GH  HVR UHSUHVHQWD SDUD (OtDV     NQRZ&OLHQWVOLNH7ULSOH6FOLHQWVOLNH6DLQW
                      6iQFKH]FHUFDGHPLOORQHV'LJDPRV           -DPHV (& :DVWH 0LFURVRIW FOLHQWV ZLWK
                      TXHWLHQHXQRGHHVRUHSUHVHQWD           KXJH FRQWUDFWV ZLWK WKH *RYHUQPHQW RI
                      PLOORQHV VRODPHQWH HQ ORV FOLHQWHV TXH       3XHUWR5LFRDQGWKDWLVZK\LWLVLPSRUWDQW´
                      FRQRFHPRV &OLHQWHV FRPR 7ULSOH 6            
                      FOLHQWHV FRPR 6DLQW -DPHV (& :DVWH         
                      0LFURVRIW FOLHQWHV FRQ FRQWUDWRV              
                      JUDQGtVLPRV FRQ HO *RELHUQR GH 3XHUWR        
                      5LFR\SRUHVRHVTXHHVLPSRUWDQWH´             
                                                                        
                                                                        
                                                                        
                      )RQVHFD                                          
                      ³< RWURV TXH QR VDEtDPRV SRUTXH SRU         )RQVHFD
                      HMHPSOR HO GH *,/$ TXH IXH XQR GH ORV     ³$QG RWKHUV WKDW ZH GLG QRW NQRZ RI IRU
                      TXHKRQHVWDPHQWHXQRVHTXHGyFyPRTXH            H[DPSOH WKDW RI *,/$ ZKLFK ZDV RQH RI
                      SHUDWHSHUDWHSHURVL*,/$HUDFDELOGHDGD         WKRVH WKDW \RX ZHQW ZDLW ZDLW EXW KRZ LI
                      SRU 5REHUWR 3UDWV \ GLJR KDVWD GRQGH      *,/$ZDVOREELHGE\5REHUWR3UDWV,PHDQ
                      VDEtDPRVQRVRWURV5HVXOWDHQWRQFHVTXp           DVIDUDVZHNQHZ,WWXUQVRXWWKHQWKDW(OtDV
                      (OtDV 6iQFKH] YD D XQD UHXQLyQ FRQ HO      6iQFKH]JRHVWRDPHHWLQJZLWKWKH6HFUHWDU\
                      VHFUHWDULRGH+DFLHQGD\GHVSXpVORQLHJD         RIWKH7UHDVXU\DQGWKHQGHQLHVLWEXWLWWXUQV
                      SHUR UHVXOWD VHU TXH SXHGH VHU TXH QR      RXWWKDWLWPD\EHWKDWKHZDVQRWUHSUHVHQWLQJ



                                                                                  Exhibit A, Page 249 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 250 of
                                         332
                              HVWXYLHUD UHSUHVHQWDQGR D *,/$ VLQR DO      *,/$ EXW UDWKHU WKH SDUHQW FRPSDQ\
                              3DUHQW&RPSDQ\SRUTXHUHVXOWDVHUTXHOH        EHFDXVH LW WXUQV RXW WKDW WKH FRQWUDFW WKDW
                              TXLWDURQ HO FRQWUDWR DO TXH WH GDED ODV   LVVXHG \RX WKH ILQHV IURP DXWRH[SUHVR WKH\
                              PXOWDVGHDXWRH[SUHVRVHORTXLWDURQDpO        WRRNLWDZD\IURPRQHEXWWKH\JDYHLWWRKLV
                              SHURVHORGLHURQDOKHUPDQRGHpO2VHD        EURWKHU ,QRWKHU ZRUGV WKH\ JDYH LW WR WKH
                              VH OR GLHURQ D OD FRPSDxtD TXH HUD GHO   FRPSDQ\WKDWZDVRZQHGE\WKHVDPHRZQHU
                              PLVPRGXHxR´                                    ´
                          
                              


         ±     1DWDO                                          1DWDO
                            ³3HUR RWUR HMHPSOR GH HVR TXH W~ OR ³%XW DQRWKHU H[DPSOH RI ZKDW \RX
                            PHQFLRQDVWH KRULWD (OtDV 6iQFKH] PHQWLRQHGHDUOLHU (OtDV 6iQFKH]UHSUHVHQWV
                            UHSUHVHQWDD3XPDSHUR(OLDV6iQFKH]QR 3XPD EXW (OLDV 6iQFKH] GRHV QRW RQO\
                            VRDOPHQWH UHSUHVHQWD D 3XPD (OtDV UHSUHVHQW 3XPD (OtDV 6iQFKH] KDV D FORVH
                            6iQFKH] WLHQH XQD UHODFLyQ HVWUHFKD FRQ UHODWLRQVKLS ZLWK 6WHYH .XSND ZKR LV WKH
                            FRQ6WHYH.XSNDTXHHVHOFDELOGHURGHOD OREE\LVW IRU WKH HOHFWULF SRZHU DXWKRULW\
                            DXWRULGDGGHHQHUJtDHOpFWULFDTXHDVXYH] ZKLFK LQ WXUQ UHSUHVHQWV WKHILUP WKDW ZDV
                            UHSUHVHQWD HO EXIHWH TXH IXH FRQWUDWDGR KLUHGE\WKHHOHFWULFSRZHUDXWKRULW\IRUWKH
                            SRUODDXWRULGDGGHHQHUJtDHOpFWULFDSDUD SULYDWL]DWLRQ SURFHVV 6R ZH VHH WKDW WKH
                            HO SURFHVR GH SULYDWL]DFLyQ $Vt TXH ILJXUH RI (OtDV 6iQFKH] LV WKH FRPPRQ
                            YHPRVTXHODILJXUDGH(OtDV6iQFKH]HVHO GHQRPLQDWRU LQ WKLV *RYHUQPHQW DQG
                            GHQRPLQDGRU FRP~Q HQHVWH *RELHUQR\ REYLRXVO\ WR WKH H[WHQW WKDW ZKDW HYHU\RQH
                            REYLDPHQWHHQODPHGLGD HQ TXH D (OtDV H[SHFWV WR KDSSHQ LQ WKHQH[WIHZKRXUVRU
                            6iQFKH] RFXUUD OR TXH WRGR HO PXQGR GD\VKDSSHQVWR(OLDV6DQFKH]WKDWGLUHFWO\
                            HVSHUD TXH YD D RFXUULU HQ ODV SUy[LPDV PHDQV WKDW WKH *RYHUQRU ZDV DOVR EHLQJ
                            KRUDV R GtDV HVR VLJQLILFD GLUHFWDPHQWH LQYHVWLJDWHG´
                            TXHHOJREHUQDGRUWDPELpQHVWDEDVLHQGR 
                            LQYHVWLJDGR´                                   
                                                                          
                                                                          
                            )RQVHFD                                        
                            ³<QRVyOR(OtDV6iQFKH]VLQRHOFRPER )RQVHFD
                            DJUDQGDGRSRUTXHHUDODIDPLOLDFDELOGHR ³$QGQRWRQO\(OtDV6iQFKH]EXWWKHHQODUJHG
                            DIDPLOLDHO)DPLO\SDFN´                      FRPER EHFDXVH LW ZDV WKH OREE\LQJ IDPLO\
                                                                            WKHIDPLO\WKHIDPLO\SDFN´
                                                                            
                                                                             
                            1DWDO
                                                                             1DWDO
                            ³&ODURTXHVDEHPRVTXHLQFOX\HD&KDUOLH
                                                                             ³2IFRXUVHZHNQRZLWLQFOXGHV&KDUOLH
                            5RGUtJXH]\D9DOHULH5RGULJXH](UD]R\
                                                                             5RGUtJXH]DQG9DOHULH5RGULJXH](UD]RDQG
                            DRWURV´
                                                                             RWKHUV´
                            

                                                                  
                                                                  
                                                                  
                                                                  
                                                                  



                                                                                          Exhibit A, Page 250 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 251 of
                                              332
                                                                  
                                                                  
                                                                  
                                                                  

                                                                               PURPOSE AND SAFETY SUMMARY
                                                                               Important Facts About Taltz ® (t‫ێ‬l-ts). It is a prescription
                                                                               medicine also known as ixekizumab.
                                                                               Taltz is an injectable medicine used to treat:
                                                                                  People six years of age and older with moderate to severe       


                                                       DA VIDA 2020       TELENOTICI                                                   77º

                                                                                                                           70 ALERTAS DE EL
     TENDENCIAS      DaVida 2020        Telemundo Music Nights        Papelón 2020         Censo 202                       TIEMPO




      0DQXHO1DWDOGHVPHQX]DYtQFXORV
      HQWUH(OtDV\5RVVHOOy
     "Una investigación a Elías Sánchez es una investigación a Ricardo Rosselló".

                                                                                                                 
     PorJayysusRayosX• Publicadoel24dejuliodel2019                                                                   !          "             !




    (OUHSUHVHQWDQWH0DQXHO1DWDOYLVLWyHOSURJUDPD-D\\6XV
    5D\RV;SDUDGHVPHQX]DUORVYtQFXORVHVWUHFKRVTXHXQHQDO
    OLFHQFLDGR(OtDV6iQFKH]\HOJREHUQDGRU5LFDUGR5RVVHOOy




                                                                                       Exhibit A, Page 251 of 332
         Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 252 of
                                              332
    (QHOSURJUDPDHOOLFHQFLDGRSDUWHGHO0RYLPLHQWR$FFLyQ
    &LXGDGDQDLQLFLyVXGLVHUWDFLyQDOHVWDEOHFHUODUHODFLyQSHUVRQDO        PURPOSE AND SAFETY SUMMARY
    TXHOHVXQHTXHDPERVIXHURQSDGULQRVHQVXVUHVSHFWLYDVERGDV           Important Facts About Taltz® (t‫ێ‬l-ts). It is a prescription
                                                                                medicine also known as ixekizumab.

                                                                                Taltz is an injectable medicine used to treat:
                                                                                   People six years of age and older with moderate to severe plaque
    6LQHPEDUJRIXHHQHOTXH6iQFKH]VHFRQYLUWLyHQ
                                                                                    psoriasis who may benefit from taking injections or pills
    HPSOHDGRUGH5RVVHOOyDWUDYpVGHODHPSUHVD9HULWDV&RPSDQ\                  (systemic therapy) or treatment using ultraviolet or UV light
                                                                                    (phototherapy).
    TXHWHQtDFRQWUDWRVFRQHO6HQDGRGH3XHUWR5LFRLQGLFy                     Adults with active psoriatic arthritis. Adults
                                                                                   with active ankylosing spondylitis.
                                                                                  Adults with active non-radiographic axial spondyloarthritis
                                                                               Lo más popular
                                                                                    with objective signs of inflammation.
3XHUWR5LFR                                                                    It is not known if Taltz is safe and effective in children for
                                                                                                         DÍA
                                                                                                         DÍ
                                                                                conditions other than plaqueA A DÍA
                                                                                                                 DÍ A
                                                                                                                 psoriasis or in children under 6
                                                                                                         Mira aquí nuestra
                                      pareja que murió en                                                programación en vivo
                                      accidente pide
                                      prudencia para                                                     PROGRAMACIÓN EN VIVO
                                                                                                         Programación en vivo
                                                      • HACE 29 MIN
                                     VÁZQUEZ MUÑIZ
                                                                           
                                                                 las                                     ZUGEY LAMELA

                                     duras de la pértiga                                                 Hacienda dice estar listo para
                                                                                                        distribuir los $600 enenero
                                                                           
                                                                           
                                                                                                         MÚSICA
                                                                                                         Muere Armando Manzanero, un
                                                                                                         romántico de todos los
    (OYtQFXORFRQWLQXyFRQHOQRPEUDPLHQWRGH6iQFKH]FRPR               
                                                                                                        tiempos
    GLUHFWRUGH&DPSDxDGH5RVVHOOy³\SRVWHULRUPHQWHHQHO
                                                                           
    UHSUHVHQWDQWHGH5LFDUGR5RVVHOOyDQWHOD-XQWDGH&RQWURO            
                                                                                                         SPONSORED
    )LVFDO¢3RUTXp(OtDV6iQFKH]HVODILFKDGHOGHVWUDQTXH"            
                                                                                                        ¡Conseguir este tesoro es
    3RUTXHXQDLQYHVWLJDFLyQD(OtDV6iQFKH]HVXQDLQYHVWLJDFLyQ
                                                                                                        imposible! Demuestra que nos
    D5LFDUGR5RVVHOOyLQGLFy1DWDO                                     
                                                                               Hero Wars
                                                                                                         equivocamos

    ³$PtPHSUHRFXSDTXHHVWRQROOHJXHDODV

                                                                                   Pronóstico de El Tiempo
                                                                                   SAN JUAN, PR




                                                                                               Exhibit A, Page 252 of 332
      Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 253 of
                                           332
                                                                       




 ~OWLPDVFRQVHFXHQFLDVSRUTXHODVDOLGDGHO*REHUQDGRUQROH
 SRQHILQDHVWDKLVWRULD+D\TXHLQYHVWLJDUORVYtQFXORVGH(OtDV
 6iQFKH]QRVRORFRQ5LFN\5RVVHOOyVLQRWDPELpQFRQHVD
 &iPDUDGH5HSUHVHQWDQWHVTXHHVWiSUy[LPDDLQLFLDUXQD
 LQYHVWLJDFLyQSRUTXHODLQIRUPDFLyQTXH\RWHQJRHVTXHFRVDV
                                                                                                                   MAÑANA
 WDQLPSRUWDQWHVFRPRODSUHVLGHQFLDGHOD&iPDUDGH
                                                                             nublado
                                                                                                                   83°
 5HSUHVHQWDQWHV(OtDV6iQFKH]WDPELpQLQWHUYLQRSDUDPRYHUORV
 YRWRDIDYRUGH-RKQQ\0pQGH]´FRQFOX\yHO5HSUHVHQWDQWH
                                                                                                                                                     
                                                                       
                                                                                           &8$75235(*817$6
                                                                                                                                         !
                                                                                                       5È3,'$6

                                                                            ¿Crees que habrá otra pandemia en tu
                                                                            vida?
Mira aquí nuestra programación en vivo.                                                                                                        
                                                                                    Sí

                                                                                    No

                                                    !        "                      Otra / Sin opinión

                                                      !         
                                                                "

                                                                                                       SIGUIENTE




 SPONSORED • HERO WARS

 ¡Conseguirestetesoroes
 imposible! Demuestraqu…




                                                                           Important Facts About Emgality® (em-GAL-it-Ĥ) injection. Also known
                                                                           as galcanezumab-gnlm.

                                                                           Emgality is a prescription medicine used for the preventive
 SPONSORED • BABBEL                                                        treatment of migraine in adults The medicine comes in a

 ([SHUWDHQOLQJtVWLFD«




                                                                                          Exhibit A, Page 253 of 332
      Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 254 of
                                           332




SPONSORED • BABBEL
(PSUHVDDOHPDQDFUH«

SPONSORED • WIFI ULTRA BOOST
(OGLVSRVLWLYRSDUDPHMRUDUHO:L)LTXH
DUUDVDHQ«



SPONSORED • PROPERFOCUS
/DV JDIDV GH OHFWXUD FRQ HQIRTXH
DMXVWDEOHTXHVR«




SPONSORED • BABBEL
([SHUWDHQOLQJtVWLFD«




SPONSORED • CONS…
6L FRPHV MHQJLEUH
WRG«




                                                             Exhibit A, Page 254 of 332
      Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 255 of
                                           332

SPONSORED • CLUB PARA EMPRENDED…
3DGUH HPSUHVDULR WLUD D VX K!D
DGROHVFHQWHDODFDOOH



SPONSORED • CONSEJOS Y TRUCOS
¢6HHPSDxDQVXVJDIDVFXDQGRXVDXQD
PiVFDUD"«




SPONSORED • CARS…

1RSRGHPRVFUHHUFRPRV«



CARMEN YULÍN CRUZ
&DUPHQ<XOtQVHYDGH3XHUWR5LFRWUDVDFHSWDURIHUWDGH
WUDEDMR


MANNY MANUEL
(Q&HQWUR0pGLFR0DQQ\0DQXHOWUDV DFFLGHQWDUVH
SRUVHJXQGDYH]




SPONSORED • CONS…

/LPSLDUiVWXFROFKyQ«




                                                             Exhibit A, Page 255 of 332
     Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 256 of
                                          332
SPONSORED • BABBEL
PLOORQHVGHSHUVRQDV GHFLGLHURQ
DSUHQGHUXQ«



SPONSORED • CONSEJOS Y TRUCOS
£(VWHHVHOVDODULRPHQVXD«




SPONSORED • THET…

1(7)/,;VLQUHVWULFFLRQHV«



EXPLOSION EN NASHVILLE
$XWRULGDGHV FRQILUPDQ TXH VRVSHFKRVR PXULy HQ OD
H[SORVLyQGH1DVKYLOOH


MARADONA
$XWRSVLDGH0DUDGRQDUHYHODQORTXHKDEtD HQVXFXHUSRDO
PRPHQWRGHVXPXHUWH




                                                               Exhibit A, Page 256 of 332
 Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 257 of
                                      332



                                                                        !       "          #



TELENOTICIAS EL      JAY Y SUS RAYOS X                           WKAQ Public Inspection File
                                                                 Aplicaciones de la FCC
TIEMPO               MUNDO                                       Empleos

ESTADOS UNIDOS       DEPORTES                                    Envía tus comentarios
                                                                 Términos de Servicio
CELEBRIDADES DANDO                                               Política de Privacidad
                                                                 No venda mi información
CANDELA MÚSICA
                                                                 personal
                                                                 Aviso de California
                                                                 AdChoices




                                                        Exhibit A, Page 257 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 258 of
                                         332



                                                       (;+,%,7$$
       
       7KH -XQH   VWRU\ ORFDWHG DW KWWSVZZZWHOHPXQGRSUFRPYLGHRVBHOLDVVDQFKH]VDEH WRGRVORV
       VHFUHWRVGHOHVWDGR WOPGSXHUWRULFR FRQVLVWLQJ RI D YLGHR IURP D VHJPHQW ZLWKLQ WKH 7HOHQRWLFLDV
       QHZVFDVWEHDULQJWKHKHDGOLQH³(OLDV6DQFKH]VDEHWRGRVORVVHFUHWRVGHO(VWDGR´ WUDQVODWLRQ³(OLDV6DQFKH]
       NQRZVDOOWKHVHFUHWVRIWKH6WDWH´ FRQWDLQVWKHIROORZLQJVODQGHURXVVWDWHPHQWV
       
       




                                                                                                                             
       

             7LPH6WDPS           6WDWHPHQW                                          7UDQVODWLRQ
            ±          5HSRUWHU)RQVHFD                                  5HSRUWHU)RQVHFD
                                    ³(O*REHUQDGRUQRPEUyD(OtDV6iQFKH]              ³7KH*RYHUQRUDSSRLQWHG(OLDV6DQFKH]DV
                                    VXMHIHGHFDPSDxDGHVSXpVORQRPEUDVX           KLVFDPSDLJQPDQDJHUWKHQKHDSSRLQWHG
                                    MHIH GH FRPLWp GH WUDQVLFLyQ 2 VHD HO     KLP DV WKH KHDG RI KLV WUDQVLWLRQ
                                    KRPEUH TXH VH LED D HQFDUJDU GH VDEHU       FRPPLWWHH ,Q RWKHU ZRUGV WKH PDQ ZKR
                                    WRGRVORVVHFUHWRVGHOSDVDGRJRELHUQR\           ZDVJRLQJWREHLQFKDUJHRINQRZLQJDOO
                                    HVWH 'HVSXpV OR QRPEUD MHIH  VX           WKHVHFUHWVRIWKHSDVWJRYHUQPHQWDQGWKLV
                                    UHSUHVHQWDQWH DQWH OD -XQWD GH &RQWURO        RQH 1H[W KH LV DSSRLQWHG FKLHI  KLV
                                    )LVFDO 2 VHD TXH LED D WHQHU WRGRV ORV   UHSUHVHQWDWLYH EHIRUH WKH )LVFDO &RQWURO
                                    VHFUHWRV FRQILGHQFLDOHV \ WRGRV ORV            %RDUG ,Q RWKHU ZRUGV KH ZDV JRLQJ WR
                                    DVXQWRV LPSRUWDQWHV HQWUH OD MXQWD \          KDYHDOOWKHFRQILGHQWLDOVHFUHWVDQGDOOWKH
                                    JRELHUQRpOORVLEDDVDEHU´                     LPSRUWDQW PDWWHUV EHWZHHQ WKH %RDUGDQG
                                                                                        WKH JRYHUQPHQW KH ZDV JRLQJ WR NQRZ
                                                                                        WKHP´




                                                                                          Exhibit A, Page 258 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 259 of
                                         332



         ±       5HSRUWHU)RQVHFD                                    5HSRUWHU)RQVHFD
                                                                               
                              ³(VGHFLUHUDHOPDVDOOHJDGRDpOSRUVHU          ³,QRWKHUZRUGVKHZDVFORVHVWWRKLPIRU
                              HOMHIHGHVXFDPSDxDHOPDVDOOHJDGRD             EHLQJWKHKHDGRIKLVFDPSDLJQFORVHVWWR
                              OD WUDQVLFLyQ GHO JRELHUQR GH VDEHU ORV       WKHJRYHUQPHQW VWUDQVLWLRQWRNQRZLQJWKH
                              VHFUHWRV GH XQ JRELHUQR \ HO RWUR \          VHFUHWV RI RQH JRYHUQPHQW DQG WKH RWKHU
                              GHVSXpVODMXQWD\HOJRELHUQR2VHDHO            DQG     WKHQ WKH MXQWDDQG             WKH
                              JREHUQDGRUOHGLRWRGRVORVVHFUHWRVGHO             JRYHUQPHQW,QRWKHUZRUGVWKHJRYHUQRU
                              HVWDGRGHOJRELHUQR\GHPiV\WRGRVORV             JDYHKLPDOOWKHVHFUHWVRIWKHVWDWHRIWKH
                              DFFHVRV´                                            JRYHUQPHQW DQG VR RQ DQG DOO WKH
                                                                                    DFFHVVHV´
                                                                                    
         ±       5HSRUWHU)RQVHFD                                     5HSRUWHU)RQVHFD
                                                                               
                              ³<GHVSXpVHVHIXQFLRQDULRDORVSDUGH            $QGWKHQWKDWRIILFLDODFRXSOHRIPRQWKV
                              PHVHV GH      VX JRELHUQR UHQXQFLD \          LQWR KLV JRYHUQPHQW UHVLJQV DQG EHJLQV
                              FRPLHQ]DDOODPDUDORVMHIHVGHDJHQFLD             FDOOLQJ WKH DJHQF\ KHDGV DQG DVNLQJ IRU
                              \ D SHGLUOH FRQWUDWRV SDUD VXV FOLHQWHV        FRQWUDFWVIRUKLVSULYDWHFOLHQWV$QGWHOOLQJ
                              SULYDGRV<GHFLUOHR\HHKPLUDHVRTXH           WKHP KH\ XK ORRN WKDW ZKLFK \RX UH
                              WXHVWDVKDFLHQGRQRKD]WHHVWRRWUR<             GRLQJGRQ WGRWKLVRWKHUWKLQJ>LQVWHDG@
                              PXFKRVIXQFLRQDULRVGHOJRELHUQRGDEDQ               $QG PDQ\ JRYHUQPHQW             RIILFLDOV
                              TXHMDV\VHPROHVWDEDQ\GHFtDQPLUDHV             FRPSODLQHGDQGZHUHXSVHWDQGVDLGORRN
                              TXHPHHVWDOODPDQGR\\RQRTXLHUR<               KHLVFDOOLQJPHDQG,GRQRWZDQWWR$QG
                              HVRV IXQFLRQDULRV WHUPLQDEDQ ERWDRV \            WKRVHRIILFLDOVHQGHGXSGLVPLVVHGDQGWKH
                              ORVGHPiVVHTXHGDEDQORVTXHOHKDFtDQ             UHVWUHPDLQHGWKRVHZKROLVWHQHGWR(OtDV
                              FDVRD(OtDVVHTXHGDEDQ´                           UHPDLQHG´
                                                                                    



                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           



                                                                                      Exhibit A, Page 259 of 332
    Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 260 of
                                         332



                                                        (;+,%,7%%

       7KH-XQHVWRU\ORFDWHGDWKWWSVZZZWHOHPXQGRSUFRPQRWLFLDVORFDOTXHEHOODHVODYLGDGH
       HOLDVVDQFKH]BWOPGSXHUWRULFR FRQVLVWLQJ RI D YLGHR IURP D VHJPHQW ZLWKLQ WKH 7HOHQRWLFLDV
       QHZVFDVW EHDULQJ WKH KHDGOLQH ³£4Xp EHOOD HV OD YLGD GH (OtDV 6iQFKH] EURWKHU´ WUDQVODWLRQ ³+RZ
       EHDXWLIXOLV(OLDV6DQFKH]¶VOLIHEURWKHU´ FRQWDLQVWKHIROORZLQJVODQGHURXVVWDWHPHQWV
       




                                                                                                                       
       

             7LPH6WDPS           6WDWHPHQW                                   7UDQVODWLRQ
            ±          5HSRUWHU)RQVHFD                           5HSRUWHU)RQVHFD
                                    ³(OtDV 6iQFKH] VXSXHVWDPHQWH HVWD        ³(OLDV 6DQFKH] LV VXSSRVHGO\ EHLQJ
                                    VLHQGR LQYHVWLJDGR SRU ORV IHGHUDOHV   LQYHVWLJDWHG E\ WKH IHGV ULJKW IRU
                                    YHUGDG VXSXHVWDPHQWH SRU YHQGHU         VXSSRVHGO\VHOOLQJLQIOXHQFHV´
                                    LQIOXHQFLDV´
                                    




                                                                                      Exhibit A, Page 260 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 261 of
                                     332



     ±   5HSRUWHU)RQVHFD                              5HSRUWHU)RQVHFD
                      ³7DPSRFRGHEHPRVYHUFRPRH[WUDxR              1RUVKRXOGZHVHHDVVWUDQJHWKDW(OtDV
                      TXH (OtDV 6iQFKH] HVWH VLHQGR              6iQFKH]LVEHLQJLQYHVWLJDWHGEHFDXVHKH
                      LQYHVWLJDGR SRUTXH SUHVXQWDPHQWH             DOOHJHGO\ XVHG VHFXULW\ GHWDLO EHIRUH KH
                      XWLOL]DED HVFROWDV DQWHV LQFOXVR GH VHU   ZDVHYHQDSXEOLFRIILFLDO$KKHKDVQHYHU
                      XQ IXQFLRQDULR S~EOLFR $K HV TXH HO     EHHQDSXEOLFRIILFLDO+RZDERXWWKDW"
                      QXQFD KD VLGR IXQFLRQDULR  S~EOLFR       %HFDXVH(OtDV6iQFKH]ZDVWKHGLUHFWRURI
                      ¢4XpFRVDVQR"3RUTXH(OtDV6iQFKH]            5LFDUGR5RVVHOOy VFDPSDLJQDQGODWHUKH
                      HUD HO GLUHFWRU GH OD FDPSDxD GH         ZDVWKHUHSUHVHQWDWLYHRIWKH*RYHUQRURU
                      5LFDUGR 5RVVHOOy \ GHVSXpV HUD HO         SUHVLGHQWRIWKH7UDQVLWLRQ&RPPLWWHHDQG
                      UHSUHVHQWDQWH GHO *REHUQDGRU R              DIWHU WKDW KH ZDV WKH *RYHUQRU V
                      SUHVLGHQWHGHO&RPLWpGH7UDQVLFLyQ\          VSRNHVSHUVRQLQWKH)LVFDO&RQWURO%RDUG
                      GHVSXpV GH HVR IXH HO SRUWDYR] GHO       EXW KH KDG VHFXULW\ GHWDLO DQG WKH GHWDLO
                      *REHUQDGRU HQ OD -XQWD GH &RQWURO         UHFHLYHG RYHUWLPH EXW WKH\ GLG VR
                      )LVFDOSHURWHQLDHVFROWD\ODVHVFROWDV      YROXQWDULO\ EHFDXVH QRERG\ HYHU IRXQG
                      FREUDEDQ RYHUWLPH SHUR OR KDFtDQ          RXWRIILFLDOO\,PHDQWKH\GLGQ WDVNIRU
                      YROXQWDULDPHQWH SRUTXH QXQFD VH             SHUPLVVLRQ WKHUH ZDV QR UHTXHVW RU
                      HQWHUy     QDGLH RILFLDOPHQWH 2 VHD      DQ\WKLQJOLNHWKDW:RZKRZEHDXWLIXOLV
                      QR SLGLHURQ SHUPLVR QL KXER XQD           WKH OLIH RI (OtDV 6iQFKH] EURWKHU :RZ
                      VROLFLWXG QLQDGD SRUHOHVWLOR £:RZ      WKDW0LDPLKRXVHKDVWREHOLIHVPLOHVDW
                      TXH EHOOD HV OD YLGD GH (OtDV 6iQFKH]   KLP´
                      EURWKHU £:RZ HVD FDVD GH 0LDPL
                      WLHQHTXHHVWDU«ODYLGDOHVRQUtH´
                      




                                                                           Exhibit A, Page 261 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 262 of
                                     332


                                            (;+,%,7&&
                                                  
   7KH         -XO\                      IDFHERRN       SRVW           ORFDWHG       DW
   KWWSVZZZIDFHERRNFRP-D\)RQVHFD35SRVWV FRQWDLQV WKH IROORZLQJ VODQGHURXV
   FRPPHQWV
   




                                                                               
                                                    
                                                    




                                                                           
                                                    




                                                                       Exhibit A, Page 262 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 263 of
                                     332




                                                             
                                        
                                        




                                                             




                                                       Exhibit A, Page 263 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 264 of
                                     332




                                                            
   




                                                            
                                        
   
   




                                                       Exhibit A, Page 264 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 265 of
                                     332




                                                             
   
                                        




                                                                 
   




                                                       Exhibit A, Page 265 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 266 of
                                     332



               6WDWHPHQW                                                     7UDQVODWLRQ
                                                                        
                    3RUTXH VLJXH HO HQFDPDPLHQWR FRQ (OtDV                 (OtDV 6iQFKH] FRQWLQXHVWR OLHLQEHG ZLWK
                       6iQFKH]\HOJREHUQDGRUDFDEDGHQRPEUDU                       WKH *RYHUQRU DQG WKH *RYHUQRU MXVW
                       D JHQWH YLQFXODGD D ODV HPSUHVDV                          DSSRLQWHGSHRSOHFORVHWR(OtDVDQGWR0U
                       FDELOGHDGDVSRU(OtDV\PX\FHUFDQDVD-RVp                    -RVp0DUUHURH['LUHFWRURIWKH%XGJHWDQG
                       0DUUHUR H[ GLUHFWRU GH SUHVXSXHVWR GH                   0DQDJHPHQW2IILFH
                       TXLHQSURQWRKDEODUHPRVEDVWDQWH                           %HFDXVH (OtDV 6iQFKH] KDG VHFXULW\ GHWDLO
                    3RUTXH(OtDV6iQFKH]ORJUDEDWHQHUHVFROWD                     FKDUJLQJ RYHUWLPH ZLWKRXW D ULJKWWRKDYH
                       FREUDQGR RYHUWLPH VLQ GHUHFKR DOJXQR D                    WKHPDQGWKDWLVDP\VWHU\ PHDQZKLOH LQ
                       HVFROWD \ HVR HV XQ PLVWHULR DXQTXH W~                 FDVHVRIGRPHVWLFYLROHQFHZHKDYHWRZDLW
                       SXHGHV OODPDU D OD SROLFtD \ SXHGH WDUGDU               RYHUPLQXWHVIRUWKHSROLFHWRVKRZXS
                       KDVWD  PLQXWRV HQ OOHJDU HQ FDVRV GH               %HFDXVH KH QDPHG ,ULV 6DQWRV &KLTXL  WR
                       YLROHQFLDGRPpVWLFD                                           RYHUYLHZ 3XHUWR 5LFR¶V EXGJHW D SHUVRQ
                    3RUTXH DO QRPEUDU D ,ULV 6DQWRV &KLTXL                   ZKR LV SXVKLQJ (OtDV 6iQFKH] SHUVRQDO
                       SRQHDDOJXLHQDGLULJLUHOSUHVXSXHVWRTXH                    DJHQGDDQGWKHDJHQGDRI WKH
                       VLJXH HPSXMDQGR OD DJHQGD GH (OtDV                        FOLHQWVKHOREELHVIRUDJLYHQWKH*RYHUQRU
                       6iQFKH]\ODVHPSUHVDVTXHHVWHFDELOGHD\                     NQRZV
                       HOJREHUQDGRUORVDEH
                       
   
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                
                                                                




                                                                                              Exhibit A, Page 266 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 267 of
                                     332


                                                (;+,%,7''
   
   2QRUDERXW-XO\LQUHVSRQVHWR)RQVHFD¶VSRVWDERXW3ODLQWLII6DQFKH]UHFHLYHGKXQGUHGVRIGHDWK
   WKUHDWVGLUHFWHGDJDLQVWKLP5RGUtJXH]DQGWKHLUVPDOOFKLOGUHQ([DPSOHVRIVDLGWKUHDWVDUHDVIROORZV
   
   
   ³/RRN0U'LUW\6DQFKH]«FDOO\RXUEXGG\DQGWHOOKLPWRUHVLJQ«DOVRZHKDYHDJUHDWVHOHFWLRQRI
   RUDQJHXQLIRUPVIRU\RXDQG\RXUPLQLRQV«\RXPD\FRPHDWDQ\PRPHQWWRJHWPHDVXUHGWRILQG
   RXW\RXUVL]HLQ$YH&DUORV(&KDUGRQ6DQ-XDQ35´
   
   




                                                                        
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




                                                                             Exhibit A, Page 267 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 268 of
                                     332


   
   ³+HOOR<RXDUHDGLVJUDFHWRWKHSHRSOHRI3XHUWR5LFR\RXVKRXOGEHLQMDLO,W¶VGLVJXVWLQJWKDW\RX
   DUH3XHUWR5LFDQ3HRSOHDUHWLUHGDQG\RXZLOOSD\WKHFRQVHTXHQFHV´
   




                                                                         
                                                       
   
   
                                         ³)8&.,1*&255837´
   




                                                                     




                                                                             Exhibit A, Page 268 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 269 of
                                     332


   ³&RUUXSW\RXVKRXOGEHFUDSSLQJ\RXUSDQW:HDUHGLVJXVWHGE\WKHER\VFOXE&RUUXSWLRQLVWKH
   RQO\ZD\WKDWDSLHFHRIVKLWOLNH\RXFDQEHFRPHDPLOOLRQDLUH´
   




                                                                
                                                       
                                                       
   ³<28DQGSHRSOHOLNH<28WKDWEHKDYHOLNHFULPLQDOW\UDQWVIURPWKHVHDWRISRZHUDZDUGHGE\WKH
   SHRSOHGHVHUYHWROLYHLQVKDPHIRUWKHUHVWRI\RXUOLIH´
   




                                                               




                                                                      Exhibit A, Page 269 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 270 of
                                     332


   ³)8&.,1* 7+,() '5(66,1* +2: &87( 7+( %2< /22.6 '5(66(' :,7+ 7+26(
   0,//,2167+$7<28+$9(672/(<28%$//2)6+,7´
   




                                                                
                                                     
                                                     
   ³*RIXFN\RXUVHOYHV\RXEXQFKRIPRWKHUIXFNHUV\RXKDYHWRPRYHIURP35«-DMDMDMDMDWKHUHDUH
   UXPRUVWKDW\RXZLOOEHDUUHVWHG>ODXJKLQJHPRMLVSRSFRUQDQGZLQHHPRMLV@´
   




                                                               
                                                  




                                                                    Exhibit A, Page 270 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 271 of
                                     332


             ³0D\*RGZDQW\RXWRURWLQMDLODVVKROH<RXZLOOSD\IRUHYHU\WKLQJ´
   




                                                            
                                              
                       ³+RPRVH[XDOFRUUXSW\RXKDGVH[ZLWK5RVVHOOR´
   




                                                               




                                                                    Exhibit A, Page 271 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 272 of
                                     332


                          ³(OLDVFRFNVXFNHU*RIXFN\RXUVHOI´
   




                                                               
   
                           ³&RUUXSWJHWWKHIXFNRXWRIKHUH´
   




                                                           




                                                                   Exhibit A, Page 272 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 273 of
                                     332


                        ³*HWWKHIXFNRXWRIWKLVFRXQWU\FRUUXSW´
   




                                                         
                                            
                                            
                           ³:HDUHIROORZLQJ\RXUHYHU\VWHS´
                                            




                                                            




                                                                 Exhibit A, Page 273 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 274 of
                                     332


                              ³&RFNVXFNHU,FDQ¶WZDLWWRVHH\RXLQMDLO´
                                                   




                                                                  
                                                    
   ³*HWWKHIXFNRXWRIKHUH\RXFRFNVXFNHUWKH\DUHSXWWLQJDSULFHRQ\RXUKHDGFKDUODWDQIXFNLQJ
   UDW´
   




                                                                   




                                                                         Exhibit A, Page 274 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 275 of
                                     332


   ³*RRGDIWHUQRRQ,VSLWRQ\RXUIDFHDQG\RXUGLQQHURQEHKDOIRIWKHSHRSOH:HDUHFRPLQJDIWHU
   \RX´
   




                                                                
                                                    
   ³(OLDV6DQFKH]ZHDUHZDLWLQJIRU\RXUDUUHVWVRRQ&RUUXSWWKLHIUREEHU)DFHWKHSHRSOH<RXU
   PRFNHU\RIWKHSHRSOHZLOOQRWEHWROHUDWHG7XUQ\RXUVHOILQWRWKHDXWKRULWLHVRUWRWKHSHRSOH¶V
   MXVWLFH´
   




                                                                 
                                                    
                                                    




                                                                        Exhibit A, Page 275 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 276 of
                                     332


           ³<RXDUHSDUWRIWKHSUREOHP*(77+()8&.2872)38(5725,&2´
                                              




                                                            
                                              
           ³.QRFNNQRFN*HW\RXUWRRWKEUXVKUHDG\7KHIHGVDUHFRPLQJWRJHW\RX´
                                              




                                                             




                                                                  Exhibit A, Page 276 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 277 of
                                     332


   7KLV*UDIILWLZDVIRXQGRQRQHRIWKHPDLQDYHQXHVLQWKH6DQ-XDQDUHD7KH*UDIILWWLVWDWHGLQ
   6SDQLVKUHZDUGIRU(OLDV6iQFKH] VKHDG
   




   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




                                                                      Exhibit A, Page 277 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 278 of
                                     332


                                               (;+,%,7((
                                                        
                                                        
   7KH-XO\VWRU\ORFDWHGDWKWWSVZZZWHOHPXQGRSUFRPSURJUDPDVMD\\VXVUD\RV[IHLUHYHOD
   GHODUDFLRQHVMXUDGDVVREUHZDQGDYB]TXH]BWOPGSXHUWRULFR SXEOLVKLQJ D YLGHR IURP WKH -D\ \
   VXV5D\RV;EURDGFDVWRI-XO\FRQWDLQVWKHIROORZLQJVODQGHURXVFRPPHQWV
              
              




                                                                                                         
                                                       
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           




                                                                             Exhibit A, Page 278 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 279 of
                                     332
         7LPH6WDPS    6WDWHPHQW                                           7UDQVODWLRQ
        ±   )RQVHFD                                            )RQVHFD
                                                                             
                         ³3RU VL DFDVR PH HVWR\ UHILULHQGR DO FDVR    ³-XVW LQ FDVH , DP UHIHUULQJ WR WKH FDVH
                         GRQGHVHDOHJySRUSDUWHGHOILVFDOHVSHFLDO        ZKHUHLW ZDV DOOHJHG E\WKH LQGHSHQGHQW
                         LQGHSHQGLHQWH GH TXH :DQGD 9i]TXH]              VSHFLDO SURVHFXWRU WKDW :DQGD 9i]TXH]
                         WHQtD XQDV DJHQGDV \ XVDED VX SRVLFLyQ        KDGDJHQGDVDQGXVHGKHUSRVLWLRQDVKHDG
                         FRPR MHID GH -XVWLFLD SDUD SUHVLRQDU           RI -XVWLFH WR XQGXO\ SUHVVXUH WKH
                         LQGHELGDPHQWHDORVILVFDOHV\DODVILVFDOHV       SURVHFXWRUV ZKR ZHUH XQGHU KHU
                         TXH HVWDEDQ EDMR VX PDQGR SDUD UDGLFDU        FRPPDQG WR ILOH DFFXVDWLRQV DJDLQVW
                         DFXVDFLRQHV FRQWUD SHUVRQDV TXH HOOD            SHRSOH VKH ZDQWHG 6SHFLILFDOO\ WZR
                         HQWHQGtD (Q HVSHFtILFR GRV FDVRV GRQGH        FDVHVLQZKLFKVKHZDVGLUHFWO\OLQNHG 
                         HOODHVWDEDGLUHFWDPHQWHYLQFXODGD HQHO        LQ WKH UREEHU\ RI WKH KRXVH ZKHUH KHU
                         URER GH OD FDVD GRQGH VX KLMD \ VX \HUQR   GDXJKWHUDQGVRQLQODZZHUHDQGODWHU
                         HVWDEDQ«\SRVWHULRUPHQWHHOFDVRGH ,W]D           WKH FDVH RI ,W]D *DUFtD ,W]D *DUFtD DQG
                         *DUFtD ,W]D *DUFtD \ :LOOLDP 9LOODIDxH        :LOOLDP 9LOODIDxH ZHUH WKH SHRSOH ZKR
                         HUDQODVSHUVRQDVTXHVHRSRQtDQRTXHOH           RSSRVHG RU KLQGHUHG DQG FRQWLQXDOO\
                         SRQtDQWUDEDV\SHGtDQFRQWLQXDPHQWHTXH            DVNHGIRUFRPSHWLWLYHSURFHVVHVLQVWHDGRI
                         KLFLHUDQ FRPSHWHQFLDV HQ YH] GH                 GLUHFW FRQWUDFWLQJ IRU WKRVH PDWWHUV
                         FRQWUDWDFLRQHV GLUHFWDV D DTXHOODV FRVDV        OREELHGE\(OtDV6iQFKH]7KDWKDVEHHQ
                         FDELOGHDGDVSRU(OtDV6iQFKH](VRQRVOR           WROGWRXVE\PXOWLSOHVRXUFHV,QIDFWZH
                         KDQGLFKRP~OWLSOHVIXHQWHV'HKHFKROR           VSRNH DERXW LW \HDUV DJR WKDW WKHUH ZHUH
                         KDEODPRVKDFHDxRVTXHKDEtDGRVEDQGRV             WZRVLGHVZKHQWKLVDGPLQLVWUDWLRQEHJDQ
                         FXDQGR HPSH]y HVWD DGPLQLVWUDFLyQ HO           WKHVLGHRI(OtDV6iQFKH]DQGWKHVLGHRI
                         EDQGR GHO (OtDV 6iQFKH] \ HO EDQGR GH        :LOOLDP 9LOODIDxH 7ZR VLGHV WKDW
                         :LOOLDP9LOODIDxH'RVEDQGRVTXHVLELHQ           DOWKRXJK KDG D JRRG SURIHVVLRQDO
                         WHQtDQ EXHQD UHODFLyQ SURIHVLRQDO (Q OD       UHODWLRQVKLS LQ SUDFWLFH (OtDV 6iQFKH]
                         SUiFWLFD (OtDV 6iQFKH] SHGtD XQRV              DVNHG IRU FRQWUDFWV DQG WKH\ FRQWLQXDOO\
                         FRQWUDWRV\FRQWLQXDPHQWHKDEtDTXHHVWDU           KDG WR EH DVNLQJ IRU FRPSHWLWLYH
                         SLGLHQGR TXH VH KLFLHUDQ FRPSHWHQFLDV          SURFHVVHV 7KDW ZDV ,W]D *DUFtD PDLQO\
                         (VR HUDQ ,W]D *DUFtD SULQFLSDOPHQWH \          DQG :LOOLDP 9LOODIDxH LQ VHFRQG ZKR
                         :LOOLDP 9LOODIDxH HQ VHJXQGR TXLHQHV            ZHUH FRQWLQXRXVO\ LQ WKDW PDQDJHPHQW
                         FRQWLQXDPHQWH HVWDEDQ HQ HVD JHVWLyQ $O       :KHQ WKH :KDWV$SS FKDW FDPH RXW DOO
                         VDOLU HO FKDW GH ZKDWVDSS VDOLU WRGR HVWH   WKLVVFDQGDOFDPHRXW,W]D*DUFtDOHIWKHU
                         HVFiQGDOR VDOH ,W]D *DUFtDGH ODSRVLFLyQ      SRVLWLRQ :LOOLDP 9LOODIDxH OHDYHV DQG
                         VDOH:LOOLDP9LOODIDxH\ODJHQWH GHO SODQ        WKH SHRSOH RI WKH SODQ IRU 3XHUWR 5LFR
                         SDUD 3XHUWR 5LFR TXH HUD DO JUXSR TXH        ZKR ZDV WKH JURXS WKDW ,W]D *DUFtD ZDV
                         GLULJtD,W]D*DUFtDIXHVDOLHQGRSRFRDSRFR        OHDGLQJ JUDGXDOO\ FDPH RXW RI WKHLU
                         GHVXVSRVLFLRQHV\WHUPLQDQSHUVRQDVPiV           SRVLWLRQV DQG SHRSOH FORVH WR (OtDV
                         FHUFDQDVD(OtDV6iQFKH]HQODVHVIHUDVPiV         6iQFKH]HQGHGXSLQWKHPRVWLPSRUWDQW
                         LPSRUWDQWHVGHO*RELHUQR´                          VSKHUHVRIWKH*RYHUQPHQW´
                                                                              
                                                             
                                                             
   
   




                                                                                      Exhibit A, Page 279 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 280 of
                                     332


                                                  (;+,%,7))
   
   7KH $XJXVW   VWRU\ ORFDWHG DW KWWSVZZZWHOHPXQGRSUFRPSURJUDPDVGLDDGLDSURJUDPDV
   BMXOLDNHOHKHUHQYLDEDLQIRUPDFLRQFRQILGHQFLDODHOLDVVDQFKH]BBWOPGSXHUWRULFR FRQVLVWLQJ
   RIDYLGHRRIDVHJPHQWZLWKLQKLVVHJPHQW'HIUHQWHFRQ-D\ WUDQVODWHGWR8SIURQWZLWK-D\)RQVHFD´ 
   RQWKH'tDD'tDSURJUDPFRQWDLQVWKHIROORZLQJGHIDPDWRU\VWDWHPHQWV
   




                                                                                                                
   
   
   
             7LPH6WDPS       6WDWHPHQW                                         7UDQVODWLRQ

                    5HSRUWHU)RQVHFD                                 5HSRUWHU)RQVHFD
                                                                              
                                ³YR\ D H[SOLFDUOHV DOJR XVWHGHV              ³,¶PJRLQJWRH[SODLQVRPHWKLQJWR\RX
                                >UHILULpQGRVH D OD SURGXFFLyQ GH              \RX>WDONLQJWRWKHSURGXFWLRQWHDP@KDG
                                7HOHPXQGR@ WHQtDQ KRULWD SXHVWR D             (OtDVSKRWRRQULJKW"3XW(OtDVRQSXW
                                (OtDV¢YHUGDG"3RQPHD(OtDVSRQPH             (OtDV RQ SXW (OLDV RQ (OtDV 6iQFKH]
                                D (OtDVSRQPH D (OtDV (OtDV 6iQFKH]       SXW KLP RQ SXW (OLDV SXW KLP (OtDV
                                SyQPHORSRQPHD(OtDVSyQPHOR(OtDV              6DQFKH] 1R WKDW¶V VWLOO .HOHKHU FDQ
                                6iQFKH]  « QR HVD VLJXH VLHQGR              WKH\WHOOPHLILW¶VWUXHRUIDOVHWKDW-XOLD
                                .HOHKHUTXpPHGLJDQDPLVLHVFLHUWR           .HOHKHU FRQWLQXRXVO\ VHQW HPDLOV DQG
                                R IDOVR TXH -XOLD .HOHKHU OH HQYLDED        FRQILGHQWLDO LQIRUPDWLRQ WR (OtDV
                                FRQWLQXDPHQWH HPDLOV H LQIRUPDFLyQ             6iQFKH] DQG WKDW WKDW¶V SDUW RI WKH
                                FRQILGHQFLDOD(OtDV6iQFKH]\TXHSDUWH          HYLGHQFH WKDW WKH\ KDYH DJDLQVW -XOLD
                                GHODLQIRUPDFLyQTXHKD\HQFRQWUDGH            WKH WLPHV VKH XVHG WR FRPPXQLFDWH
                                -XOLD HV ODV YHFHV TXH OH FRPXQLFDED       WKLQJVWR(OtDVDERXWWKH'HSDUWPHQWRI
                                FRVLWDV D (OtDV GHO 'HSDUWDPHQWR GH          (GXFDWLRQ 7KH LPSRUWDQW WKLQJ LV
                                (GXFDFLyQ <ORLPSRUWDQWH \ ¢GH HVH         ZDVQ¶WWKHFXUUHQW*RYHUQRUSDUWRIWKDW
                                FRULOOR QR HUD TXH HV OD *REHUQDGRUD        FURZG WKH RQH WKDW SHRSOH ORYH DQG




                                                                                            Exhibit A, Page 280 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 281 of
                                     332



                              DFWXDOTXHDKRUDWRGRHOPXQGRDSODXGH        DSSODXGVVRPXFK">«@
                              \TXLHUHPXFKR">«@                            
                                                                            
                                                                            
                                                                            $QGRQHTXHVWLRQZK\:DQGD9i]TXH]
                              <XQDSUHJXQWD¢\SRUTXHHVRVPLO         GRHVQRWKDYHWKRVHGRFXPHQWV
                              GRFXPHQWRV QR ORV WLHQH  :DQGD           DQGWKHIHGHUDOVGR"%\WKHZD\GRQRW
                              9i]TXH] \ ORV WLHQH ORV IHGHUDOHV" %\   FRPHQRZDQGVD\5RVD(PLOLD>IRUPHU
                              WKHZD\QRYHQJDQTXHDKRUDORVWLHQH        86'LVWULFWDWWRUQH\IRUWKH'LVWULFWRI
                              5RVD (PLOLD SRUTXH HVR QR IXH 5RVD      3XHUWR 5LFR@ KDV WKHP EHFDXVH 5RVD
                              (PLOLD TXH OR LQYHVWLJy (VR IXH OD     (PLOLDGLGQRWLQYHVWLJDWHWKLV7KDWZDV
                              ILVFDOtDGH:DVKLQJWRQTXHWUDtDQDXQD       WKH:DVKLQJWRQSURVHFXWRU VRIILFHWKDW
                              ILVFDO DTXt \ XVDURQ XQD GH DTXt        EURXJKWDSURVHFXWRUKHUHDQGXVHGRQH
                              WDPELpQ$PL«                                IURPKHUHWRRWRPH
                              
               5HSRUWHU)RQVHFD                             5HSRUWHU)RQVHFD
                                                                            
                              ¢3RUTXpORVPLOGRFXPHQWRVQRORV         ³:K\GRHVQ¶WWKH6HFUHWDU\RI-XVWLFH
                              WLHQH QXHVWUD 6HFUHWDULD GH -XVWLFLD     QRZ *RYHUQRU KDYH WKH 
                              :DQGD 9i]TXH] DKRUD *REHUQDGRUD          GRFXPHQWVFRXOGLWEHEHFDXVHRIKHU
                              VHUiSRUVXHVWUHFKDUHODFLyQFRQ(OtDV"      FORVHUHODWLRQVKLSZLWK(OtDV",¶PMXVW
                              <RVyORHVWR\SUHJXQWDQGRYH]\RVR\        DVNLQJ , DP D QLFH JX\ VWDUWV
                              XQWLSRELHQEXHQDJHQWH VHUtH \\R       ODXJKLQJ ,RQO\VD\WKHVHWKLQJVDVD
                              KDJRHVWDVFRVDVDIRUPDGHSUHJXQWD6L      TXHVWLRQ ,I WKHUH¶V JRLQJ WR EH
                              YD D YHU GRFXPHQWRV GH -XOLD .HOHKHU    GRFXPHQWV VKRZLQJ -XOLD .HOHKHU
                              SDViQGROHLQIRUPDFLyQD(OtDV7XVDEHV       VHQGLQJ LQIRUPDWLRQ WR (OtDV <RX
                              FRPR HUD OR GH 9HOi]TXH] 3LQRO           NQRZKRZLWZDVZLWK9HOD]TXH]3LQRO
                              YHUGDG« >FRPLHQ]D D SUHVHQWDU DO          ULJKW" >LQWURGXFHV 5HSUHVHQWDWLYH
                              5HSUHVHQWDQWH -HV~V 0DQXHO 2UWL]           -HVXV 0DQXHO 2UWL] ZKR ZDV
                              TXLHQORDFRPSDxDEDHQHOHVWXGLR@           DFFRPSDQ\LQJ)RQVHFDRQWKHVWXGLR@
                              
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




                                                                                     Exhibit A, Page 281 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 282 of
                                     332


                                                      (;+,%,7**
                                                            
   7KH -XO\   VWRU\ ORFDWHG DW KWWSVZZZWHOHPXQGRSUFRPSURJUDPDVGLDDGLDSURJUDPDVGH
   IUHQWHFRQMD\VREUHODOOHJDGDGHNHOHKHUBWOPGSXHUWRULFR EHDULQJ WKH KHDGOLQH³'H )UHQWH FRQ
   -D\6REUHOD/OHJDGDGH.HOHKHU WUDQVODWLRQ+HDGRQZLWK-D\RQ.HOHKHU V$UULYDO FRQWDLQVWKHIROORZLQJ
   VWDWHPHQWV
   




                                                                                                               
   
   
             7LPH6WDPS    6WDWHPHQW                                   7UDQVODWLRQ
                 5HSRUWHU)RQVHFD                           5HSRUWHU)RQVHFD
                                                                         
                             ³-XOLD .HOHKHU IXH DUUHVWDGD SRU GRV   ³-XOLD .HOHKHU ZDV DUUHVWHG IRU WZR
                             HVTXHPDV GH FRUUXSFLyQ IXH DUUHVWDGD   FRUUXSWLRQVFKHPHVVKHZDVDUUHVWHG
                             SRU HO )%, GHELGR D HVWDU SDViQGROH   E\ WKH )%, EHFDXVHVKH ZDV SDVVLQJ
                             LQIRUPDFLyQ D FRQWUDWLVWDV TXH\ D     LQIRUPDWLRQWRFRQWUDFWRUVZKRDQG
                             FDELOGHURVTXHVHEHQHILFLDEDQGHGLFKD     WROREE\LVWVZKREHQHILWHGIURPVDLG
                             LQIRUPDFLyQ>«@´                           LQIRUPDWLRQ´




                                                                               Exhibit A, Page 282 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 283 of
                                     332



           5HSRUWHU)RQVHFD                               5HSRUWHU)RQVHFD
                                                                       
                       ³>«@HVGHFLU-XOLD.HOHKHUVHOHDFXVD       ³WKDW LV -XOLD .HOHKHU LV DFFXVHG
                       GH QXHYR GH GRV FRVDV 1~PHUR  GH     DJDLQ RI WZR WKLQJV 1XPEHU  WR
                       SDVDUOH LQIRUPDFLyQ D FRQWUDWLVWDV \        SDVV LQIRUPDWLRQ WR FRQWUDFWRUV DQG
                       SHUGyQ D FRQWUDWLVWDV R FDELOGHURV SDUD    SDUGRQFRQWUDFWRUVRUOREE\LVWVVRWKDW
                       TXHHOORVVHEHQHILFLDUDQSHUVRQDOPHQWH         WKH\ ZRXOG SHUVRQDOO\ EHQHILW IURP
                       GHHVRHKGHHVRVGRFXPHQWRV>«@´           WKDWHKIURPWKRVHGRFXPHQWV´
           5HSRUWHU)RQVHFD                               5HSRUWHU)RQVHFD
                                                                       
                       ³6DEHPRV TXH VLJXH OD LQYHVWLJDFLyQ \      ³:H NQRZ WKDW WKH LQYHVWLJDWLRQ
                       TXHKD\RWURViQJXORV3HURORVIHGHUDOHV      FRQWLQXHV DQG WKDW WKHUH DUH RWKHU
                       HQ PL RSLQLyQ TXLHUHQ UHDOPHQWH QR         DQJOHV %XW WKH IHGV LQ P\ RSLQLRQ
                       DUUHVWDU D -XOLD .HOHKHU SDUD KXQGLUOD    UHDOO\ZDQWWRDUUHVW-XOLD.HOHKHUQRW
                       VLQRSDUDTXHFRRSHUH6LXVWHGHVYHQOD        WR VLQN KHU EXW WR FRRSHUDWH ,I \RX
                       HYLGHQFLD \ HO SURSLR LQGLFWPHQW VL       VHH WKH HYLGHQFH DQG WKH LQGLFWPHQW
                       XVWHGHV OHHQHO SOLHJR DFXVDWRULR YDQD    LWVHOI LI \RX UHDG WKH DFFXVDWRU\
                       YHUTXHKD\PXFKDVFRVDVTXHVHGHMDQ           VWDWHPHQW\RXZLOOVHHWKDWWKHUHDUH
                       FRPR FDERV VXHOWRV SDUD YHU VL HOOD      PDQ\ WKLQJV WKDW DUH OHIW DV ORRVH
                       FRRSHUD \ KDEOD GH RWUDV SHUVRQDV \ HQ   HQGV WR VHH LI VKH FRRSHUDWHV DQG
                       HVSHFtILFR SRUTXH VH OH SDVDED              WDONV DERXW RWKHU SHRSOH DQG
                       FRQWLQXDPHQWH PHQVDMHV D FDELOGHURV          VSHFLILFDOO\ EHFDXVH PHVVDJHV ZHUH
                       TXHQRKDQVLGRDUUHVWDGRVWRGDYtD´          FRQWLQXRXVO\ SDVVHG WR KHU E\
                                                                       OREE\LVWV ZKR KDYH QRW \HW EHHQ
                                                                        DUUHVWHG
                                                                        

                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
   
   
                                                     




                                                                              Exhibit A, Page 283 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 284 of
                                     332


                                                      (;+,%,7++

      2QRUDERXW-XO\IRUPHU86'LVWULFW$WWRUQH\IRUWKH'LVWULFWRI3XHUWR5LFR$WWRUQH\5RVD
      (PLOLD 5RGUtJXH] RIIHUHG D SUHVV FRQIHUHQFH RQ WKH DUUHVWV PDGH E\ WKH )%, RI IRUPHU 6HFUHWDU\ RI
      (GXFDWLRQ 0UV -XOLD %HDWULFH .HOHKHU DQG IRUPHU ([HFXWLYH 'LUHFWRU RI 3XHUWR 5LFR +HDOWK ,QVXUDQFH
      $GPLQLVWUDWLRQ 0UV $QJHOD $YLOD 0DUUHUR $ FRS\ RI WKH 3UHVV &RQIHUHQFH LV DYDLODEOH
      DWKWWSVPIDFHERRNFRPQRWLFHOSUYLGHRV"UHIVUF KWWSVPIDFHERRNFRPZDWFK BU
      GU




      7LPH6WDPS            6WDWHPHQW                                    7UDQVODWLRQ
                      5HSRUWHU                                   5HSRUWHU
                              ³6H SXHGH HVWDEOHFHU VL RWUD SHUVRQD   ³&DQ LW EH DOOHJHG WKDW DQRWKHU SHUVRQ
                              REWXYRGLQHURDWUDYpVGHHVWHIUDXGHSDUD  REWDLQHG PRQH\ WKURXJK WKLV IUDXGXOHQW
                              VXEHQHILFLRSHUVRQDO"´                     VFKHPHIRUWKHLUSHUVRQDOJDLQ"´
                                                                          
                               3URVHFXWRU5RGUtJXH]                      3URVHFXWRU5RGULJXH]
                               ³(VRQRHVWiDOHJDGRHQODDFXVDFLyQ\QRV ³7KDWLVQRWDOOHJHGLQWKHLQGLFWPHQWDQG
                               WHQHPRV TXH OLPLWDU D OR TXH HV OD ZH KDYH WR OLPLW RXUVHOYHV WR ZKDW WKH
                               DFXVDFLyQ´                                LQGLFWPHQWVWDWHV´
                             
                             




                                                                                    Exhibit A, Page 284 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 285 of
                                     332


              5HSRUWHU                                        5HSRUWHU
                      ³8VWHG KDEOD GH TXH« H[SOLFDED TXH           ³<RX VD\ WKDW« \RX H[SODLQHG WKDW WKHUH
                      KDEtD XQD FOiXVXOD GRQGH VH SURKLEtD OD     ZDVDFODXVHZKHUHVXEFRQWUDFWLQJDQGWKH
                      VXEFRQWUDWDFLyQ \ HO SDJR GH FDELOGHURV     SD\PHQWRIOREE\LVWVZHUHSURKLELWHGWKDW
                      HVDFOiXVXODHKKFRPRRDTXHFDELOGHUR          FODXVH HKK KRZ RUWR ZKDW OREE\LVW GLG LW
                      VL HUD $OEHUWR 9HOi]TXH] R VL HV XQ        UHIHUUHG WR $OEHUWR 9HOi]TXH] RU DQRWKHU
                      LQGLYLGXR[DGLFLRQDO"´                           LQGLYLGXDO´
                                                                        
                      3URVHFXWRU5RGUtJXH]                          3URVHFXWRU5RGUtJXH]
                      ³/D DFXVDFLyQ QRPEUD D $OEHUWR                ³7KHLQGLFWPHQWQDPHV$OEHUWR9HOi]TXH]
                      9HOi]TXH]\ODSURKLELFLyQHVDFXDOTXLHU         DQGWKHSURKLELWLRQLVDJDLQVWDQ\OREE\LVW
                      FDELOGHUR VHD $OEHUWR 9HOi]TXH] R            EHLW$OEHUWR9HOi]TXH]RUDQ\RQHHOVH´
                      FXDOTXLHUD´                                      
                                                                        5HSRUWHU
                      5HSRUWHU                                        ³'LG RWKHU H[WHUQDO OREE\LVWV RWKHU WKDQ
                      ³6H SDJR D FDELOGHURV H[WHUQRV TXH QR       $OEHUWR9HOi]DXH]JRWSDLG"´
                      IXHVH$OEHUWR9HOi]TXH]"´                         
                                                                        
                      3URVHFXWRUURGUtJXH]                             3URVHFXWRU5RGUtJXH]
                      ³(VRQRHVWDDOHJDGRHQODDFXVDFLyQQR          ³7KDW LV QRW VWDWHG LQ WKH LQGLFWPHQW ZH
                      SRGHPRVKDEODUGHHVR´                           FDQQRWWDONDERXWLW´
                  
              5HSRUWHU                                         5HSRUWHU
                      ³8QD ~OWLPD SUHJXQWD« QRV SRGUtDQ             ³2QHODVWTXHVWLRQFRXOG\RXWHOOXVWKDW
                      DILUPDUTXHHOJREHUQDGRUQRHVWDVLHQGR          WKH *RYHUQRU LV QRW EHLQJ VXEMHFW RI WKH
                      SDUWHGHODSHVTXLVD"´                            LQYHVWLJDWLRQ"´
                                                                        
                      3URVHFXWRU5RGUtJXH]                            3URVHFXWRU5RGUtJXH]
                      ³(OJREHUQDGRUQRHVWiPHQFLRQDGRHQOD           ³7KH *RYHUQRU LV QRW QDPHG LQ WKH
                      DFXVDFLyQSXHGRGHFLUTXHQR´                    LQGLFWPHQW,FDQVD\QR´

              5HSRUWHU                                         5HSRUWHU
                      ³(Q HO SXQWR  GHO ,QGLFWPHQW« HVWD        ³,QSDUDJUDSKRIWKH,QGLFWPHQWWKLV
                      LQYHVWLJDFLyQ SXHGH WHQHU UDPLILFDFLyQ         LQYHVWLJDWLRQPD\KDYHUDPLILFDWLRQVZLWK
                      FRQ RWUD TXH VH HVWH OOHYDQGR D FDER HQ   DQRWKHU WKDW LV EHLQJ FDUULHG RXW LQ 1HZ
                      1HZ <RUN VREUH OD ILJXUD GH (OtDV           <RUN RQ (OtDV 6iQFKH]" &DQ WKH\ KDYH
                      6iQFKH]"3XHGHQWHQHUYtQFXORV"´                  OLQNV"´
                                                                        
                      3URVHFXWRU5RGUtJXH]                            3URVHFXWRU5RGUtJXH]
                      ³<RWHSXHGRKDEODUGHPLRILFLQDHVWHHV        ³,FDQWHOO\RXDERXWP\RIILFHWKLVLVWKH
                      HOFDVRTXHVRPHWLPRVDQWHXQJUDQMXUDGR         FDVH WKDW ZH VXEPLWWHG WR D JUDQG MXU\
                      D\HU QRVRWURV QR WHQHPRV« KHPRV              \HVWHUGD\ ZH GR QRW KDYH  ZH KDYH
                      WUDEDMDGR HQ DOJXQDV RFDVLRQHV FRQ            ZRUNHG RQ VRPH RFFDVLRQV ZLWK
                      :DVKLQJWRQ HQ FDVRV GH IUDXGH \ RWURV       :DVKLQJWRQ RQ IUDXG FDVHV DQG RWKHU




                                                                                Exhibit A, Page 285 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 286 of
                                     332



                   DVXQWRV FRPR GHUHFKRVFLYLOHV HVWH FDVR PDWWHUV VXFK DV FLYLO ULJKWV WKLV FDVH KDV
                   QRWLHQHQDGDTXHYHUFRQ1HZ<RUN´          QRWKLQJWRGRZLWK1HZ<RUN´
                                                                 
                   5HSRUWHU                                     5HSRUWHU
                   ³3HUR HVH LQFLVR  QR FUHD HQWRQFHV ³%XWWKDWSDUDJUDSKGRHVEHDUDQ\OLQNV
                   QLQJXQDUHODFLyQ"´                            WKHQ"´
                                                                 
                   3URVHFXWRU5RGUtJXH]                         3URVHFXWRU5RGUtJXH]
                   ³%XHQR OR TXH SDVD HV TXH« \R HVWR\ ³:HOOZKDWKDSSHQVLVWKDW,DPWDONLQJ
                   KDEODQGRGHDFXVDFLRQHVSXGLHURQKDEHU DERXWDFFXVDWLRQVWKH\FRXOGKDYHDOOHJHG
                   DOHJDGR SHUR QRVRWURV QR HVWDPRV EXWZHDUHQRWLQYHVWLJDWLQJLIWKHGLVWULFW
                   LQYHVWLJDQGR«VLHOGLVWULWRGHQHZ\RUN RI1HZ<RUNLVLQYHVWLJDWLQJVRPHWKLQJZH
                   HVWD LQYHVWLJDQGR DOJR QRVRWURV QR DUHQRWWLHGWRWKDW´
                   HVWDPRVDWDGRDHVR´
                   
           5HSRUWHU                                    5HSRUWHU
                   ³1RPHTXHGRFODURVREUHORVFRPHQWDULRV ³, DP QRW FOHDU DERXW WKH FRPPHQWV \RX
                   TXH KL]R VREUH HO JREHUQDGRU 5LFDUGR PDGHDERXW*RYHUQRU5LFDUGR5RVVHOOy«
                   5RVVHOOy«SDUDHVWDUFODURXVWHGGLFHTXH WREHFOHDU\RXVD\WKDWKHLVQRWPHQWLRQHG
                   QRHVWDPHQFLRQDGRHQHOLQGLFWPHQW´         LQWKHLQGLFWPHQW´
                                                               
                   3URVHFXWRU5RGUtJXH]                        3URVHFXWRU5RGUtJXH]
                   ³(VWDDFXVDFLyQQRPHQFLRQDQLWLHQHQDGD ³7KLVLQGLFWPHQWGRHVQRWPHQWLRQQRUKDV
                   TXHYHUFRQHOJREHUQDGRU´                   DQ\WKLQJWRGRZLWKWKH*RYHUQRU´



           5HSRUWHU                                     5HSRUWHU
                   ³(QHOSXQWRXVWHGHVHVWDEOHFHQHQ HO     ³,Q SDUDJUDSK  \RX HVWDEOLVKHG LQ WKH
                   LQGLFWPHQWTXHSDUDHQRDQWHVGHMXQLR    LQGLFWPHQWWKDWRQRUEHIRUH-XQH
                   GHOHOLQGLYLGXROHHQYtDXQHPDLOD     WKDW WKH LQGLYLGXDO VHQGV DQ HPDLO WR -XOLD
                   -XOLD %HDWULFH .HOHKHU GRQGH OH GD       %HDWULFH .HOHKHU ZKHUH VKH JLYHV IRUZDUG
                   IRUZDUGHOUHVXPHGHOLQGLYLGXRTXHKDEtD     WKHUHVXPHRIWKHLQGLYLGXDOZKRKDGEHHQ
                   VLGR VX GLUHFWRU GH FDPSDxD HQ HO KLV FDPSDLJQ GLUHFWRU LQ WKH 
                   +DFLDODJREHUQDFLyQHVRQRVGDDLQIHULU    *RYHUQRU¶VUDFHZKLFKPDNHVXVLQIHUWKDW
                   TXHVHWUDWDGHOJREHUQDGRUHOJREHUQDGRU    \RXDUHWDONLQJDERXWWKH*RYHUQRUGLGWKH
                   HQYLy XQ FRUUHR HOHFWUyQLFR D -XOLD      *RYHUQRUVHQWDQHPDLOWR-XOLD.HOHKHU",
                   .HOHKHU"QHFHVLWRTXHDFODUHQHVR´           QHHG\RXWRFODULI\WKDW´
                                                                 
                   3URVHFXWRU5RGUtJXH]                       
                   ³&RPR VXUJH GH OD DFXVDFLyQ HV XQ 
                   FDQGLGDWR D OD JREHUQDFLyQ HQ HO  3URVHFXWRU5RGUtJXH]
                   FRPR XVWHG VDEH HQ HO  KXER YDULRV ³$VWKHLQGLFWPHQWVWDWHVLWLVDFDQGLGDWH
                   FDQGLGDWRVDODJREHUQDFLyQ´                 IRU*RYHUQRULQDV\RXNQRZLQ
                                                                  WKHUHZHUHVHYHUDOFDQGLGDWHVIRUJRYHUQRU´




                                                                           Exhibit A, Page 286 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 287 of
                                     332



                                                          
                   5HSRUWHU                               5HSRUWHU
                   ³4XHQRQHFHVDULDPHQWHHVHOJREHUQDGRU ³1RW QHFHVVDULO\ *RYHUQRU 5LFDUGR
                   5LFDUGR5RVVHOOy"´                       5RVVHOOy"´
                                                            
                   3URVHFXWRU5RGUtJXH]                  3URVHFXWRU5RGUtJXH]
                   ³1RVXUJHGHODDFXVDFLyQTXHKD\DVLGR ³,WGRHVQRWVWDWHLQWKHIURPWKHLQGLFWPHQW
                   HOJREHUQDGRU5LFDUGR5RVVHOOy´         WKDWLWZDV*RYHUQRU5LFDUGR5RVVHOOy´
                   




                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                




                                                                    Exhibit A, Page 287 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 288 of
                                     332


                                                     (;+,%,7,,
       
     7KH2FWREHUVWRU\ORFDWHGDWKWWSVZZZ\RXWXEHFRPZDWFK"Y 5$13&&SVFRQWDLQVWKHIROORZLQJ
     VODQGHURXVFRPPHQWVGXULQJDVHJPHQWWLWOHG³¢8QPDSDKHFKRDODPHGLGDGHFLHUWDVSHUVRQDV"´ WUDQVODWLRQ³$
     PDSWDLORUPDGHIRUFHUWDLQLQGLYLGXDOV"´ 
       
       
      7LPH6WDPS            6WDWHPHQW                                      7UDQVODWLRQ
                 9DOHULD &ROOD]R /R TXH 9DOHULD&ROOD]R:KDWVRPH
                              VRVSHFKDQDOJXQRVHVTXHHVWHPDSDHVWD VXVSHFW LV WKDW WKLV PDS LV WDLORUHG IRU
                              KHFKR D OD PHGLGD GH FLHUWRV FHUWDLQ GHYHORSHUV DQG VRPH LQGLYLGXDOV
                              GHVDUUROODGRUHV\GHLQGLYLGXRVFRQDOWD ZLWKKLJKSROLWLFDOLQIOXHQFH
                              LQIOXHQFLDSROtWLFD                          
                                                                              3HGUR &DUGRQD RQH FDQ
                                3HGUR &DUGRQD ³XQR SXHGH FRQFOXGH HKK WKDW WKHUH KDYH EHHQ VRPH
                              FRQFOXLU HKKK TXH DTXt KD KDELGR XQRV RUGHUVPDGH
                              HQFDUJRVKHFKRV´                              
                                                                            
                              9&DXQTXHQRQRVSXGLHURQ 9&DOWKRXJKWKH\FRXOGQRW
                              HVSHFLILFDU OD FRQVXOWRUtD FLHQWtILFD TXH VSHFLI\WKHVFLHQWLILFFRQVXOWLQJWKH\KDYH
                              KDQ KHFKR SDUD HVWRV FDPELRV HQWUH ORV GRQH IRU WKHVH FKDQJHV DPRQJ WKH
                              FRQWUDWRVTXHKD\GHOD                       FRQWUDFWV WKDW WKH 3XHUWR 5LFR 3ODQQLQJ
                                                                             %RDUGKDVZHILQGRQHWR$WWRUQH\9DOHULH
                              -XQWDGH3ODQLILFDFLyQHQFRQWUDPRVXQRD
                                                                             5RGUtJXH] (UD]R WKH ZLIH RI (OtDV
                              OD OLFHQFLDGD 9DOHULH 5RGUtJXH] (UD]R
                                                                             6iQFKH]7KHFRQWUDFWZDVDZDUGHGRQ-XO\
                              HVSRVDGH(OtDV6iQFKH](OFRQWUDWRIXH
                                                                              VL[   GD\V DIWHU *RYHUQRU 5RVVHOOy
                              RWRUJDGR HO SDVDGR  GH MXOLR  GtDV
                                                                             DQQRXQFHG KLV UHVLJQDWLRQ EXW ZKLOH KH
                              GHVSXpV GH TXH 5RVVHOOy DQXQFLDUD VX
                                                                             ZDV VWLOO LQ /D )RUWDOH]D :KDW VHUYLFHV
                              UHQXQFLDSHURPLHQWUDVD~QHVWDEDHQ/D
                              )RUWDOH]D ¢4Xp VHUYLFLRV H[DFWDPHQWH H[DFWO\ LV $WWRUQH\ 5RGUtJXH] SURYLGLQJ
                              HVWiSUHVWDQGRDOD-XQWDODOLFHQFLDGD       WKH%RDUG"
                              5RGUtJXH]"                                    
                                                                              0DUtD *RUGLOOR $WWRUQH\
                               0DUtD *RUGLOOR ³/D 5RGUtJXH]ZRUNVZLWK&RGH(QIRUFHPHQW
                              OLFHQFLDGD5RGUtJXH]HOODWUDEDMDFRQ&RGH
                              (QIRUFHPHQW                                  9&H[FXVHPH"
                                                                            
                              9&¢FyPR"                              *RUGLOORFRGHHQIRUFHPHQW
                                                                            
                              *RUGLOORFRGHHQIRUFHPHQW              9& ³ZKDW"´ VKH VWDUWV WR DVN
                                                                            VRPHWKLQJEXWLVQRWDXGLEOH 
                              9&³¢TXp"´ GLFHDOJRPiVSHUR 
                              QRVHHQWLHQGH                                
                                                                              0* EDVLFDOO\ LW¶V WDNLQJ WR
                               0* EiVLFDPHQWH HV FRXUW WKRVH SHRSOH ZKR GR QRW PHHW WKH




                                                                                    Exhibit A, Page 288 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 289 of
                                     332



                      OOHYDQGRDOWULEXQDODTXHOODVSHUVRQDVTXH       UHTXLUHPHQWVRUZKRGRQ¶WKDYHSHUPLWV
                      QR FXPSODQ FRQ ORV HK UHTXLVLWRV R TXH   
                      WHQJDQDXVHQFLDGHSHUPLVRV                      9& LW VD\V KHUH WKDW VKH ZLOO EH
                                                                       ZRUNLQJ ZLWK WKH QHZ FRGHV DQG QHZ
                      9&TXHYDDHVWDUWUDEDMDQGRFRQ          UHJXODWLRQVWKDWWKH%RDUGLVZRUNLQJRQ
                      ORVQXHYRVFyGLJRV\UHJODPHQWRVTXHHVWD       
                      WUDEDMDQGROD-XQWD                              0* EDVLFDOO\ WKH\ DUH WKH
                                                                       UHJXODWLRQV WKDW KDYH WR GR ZLWK &RGH
                     0* \ EiVLFDPHQWH VRQ ORV         (QIRUFHPHQW'RHVKDYHWRGRZLWKDXGLWV
                    UHJODPHQWRVTXHWLHQHQTXHYHUFRQ&RGH            DQGFRPSODLQWV
                    (QIRUFHPHQW 4XH VRQ ORV TXH HVWiQ FRQ      
                    TXHUHOODV\FRQDXGLWRUtDV                         9& 7KH 3UHVLGHQW RI WKH
                                                                      %RDUG GHQLHG WKDW 5RGUtJXH] (UD]R ZDV
                     9&/D3UHVLGHQWDGHOD-XQWD        ZRUNLQJ ZLWK VRPHWKLQJ UHODWHG WR WKH
                     QHJy TXH 5RGUtJXH] (UD]R HVWXYLHUD            PDS KRZHYHU WKLV ZRXOG IDOO XQGHU WKH
                     WUDEDMDQGRFRQDOJRUHODFLRQDGRDOPDSD          VFRSHRIZRUNVWDWHGLQKHU3URSRVDODQGLQ
                     VLQ HPEDUJR HVWR FDHUtD EDMR ODV            WKHVLJQHG$JUHHPHQW$WWRUQH\5RGUtJXH]
                     IXQFLRQHV GHVJORVDGDV HQ VX SURSXHVWD \      LV QRW ZRUNLQJ RQ DQ\WKLQJ UHODWHG WR WKH
                     HQ HO DFXHUGR ILUPDGR /D OLFHQFLDGD         TXDOLILFDWLRQPDS"
                     5RGUtJXH] ¢QR HVWi WUDEDMDQGR HQ QDGD      
                     UHODFLRQDGRDOPDSDGHFDOLILFDFLyQ"              0*QRLQQRWKLQJ
                                                                    
                     0*QRHQQDGD                         
                                                                         9& LW¶V VD\V KHUH SRLQWLQJ
                                                                       WRWKHFRQWUDFW DOOWKURXJKWKHGRFXPHQW
                       9& DTXt KDEOD WRGR HO DERXW HYDOXDWLQJ WKH FXUUHQW UHJXODWLRQV
                     WLHPSRGHHKGHHYDOXDUODUHJODPHQWDFLyQ WKDW WKH %RDUG KDV DQG HYHQ SURSRVLQJ
                     YLJHQWH TXH WLHQH OD -XQWD \ SURSRQHU DPHQGPHQWV QHZ UHJXODWLRQ DQG QHZ
                     LQFOXVRHQPLHQGDVRQXHYDVUHJXODFLRQHV DUHDVRIRSSRUWXQLW\
                     \iUHDVGHRSRUWXQLGDG                          
                                                                        0* WKH\ FDQ WKLV LV WKH
                      0* HOORV SXHGHQ HVWH ORV ODZ\HUV WKDW ZH KDYH KLUHG EHFDXVH LQ
                     DERJDGRV TXH WHQHPRV FRQWUDWDGRV DGGLWLRQ WR 9DOHULH WKHUH DUH RWKHUV XK
                     SRUTXHDGHPiVGH9DOHULHKD\RWURVHKK WKH\ FDQ SURSRVH RUVXJJHVW WR WKH %RDUG
                     SXHGHQSURSRQHURSXHGHQHVWHVXJHULUD VRPH W\SH RI DPHQGPHQWV WR WKH
                     OD -XQWD DOJ~Q WLSR GH HQPLHQGD D OD 5HJXODWLRQV1RQHWKHOHVVWKH%RDUGLVWKH
                     5HJODPHQWDFLyQ TXH KD\ DSOLFDEOH 3HUR RQHWKDWPDNHVWKHGHFLVLRQZKHWKHURUQRW
                     FRPR TXLHUD OD -XQWD HV OD TXH WRPD OD WR DXWKRUL]H  WKH DPHQGPHQW WR WKH
                     GHFLVLyQVLVHYDDGDURQRHVDHQPLHQGD 5HJXODWLRQ
                     DOUHJODPHQWR                                   
                                                                         9& , KDYH ZLWK PH
                     9&FRQPLJRVHHQFXHQWUDHO 5HSUHVHQWDWLYH 'HQLV 0DUTXH] DQG
                     5HSUHVHQWDQWH 'HQLV 0iUTXH] \ HO 3ODQQHU3HGUR&DUGRQD+HOORJRRGQLJKW
                     3ODQLILFDGRU3HGUR&DUGRQD+ROD%XHQDV WKDQNVIRUMRLQLQJXV)LUVWRIDOOPD\EHD




                                                                               Exhibit A, Page 289 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 290 of
                                     332



                      1RFKHV JUDFLDV SRU DFRPSDxDUQRV             UHDFWLRQ WR WKDW LQIRUPDWLRQ , WKLQN \RX
                      3ULPHUR TXL]iV XQD UHDFFLyQ D HVD           MXVWIRXQGRXWDERXWWKDWFRQWUDFW
                      LQIRUPDFLyQ FUHR TXH HK VH DFDEDQ GH     
                      HQWHUDUGHHVHFRQWUDWR                        
                                                                      
                      3HGUR&DUGRQD6LEXHQRHKWRGD         3HGUR&DUGRQD\HVZHOOWKLVZKROH
                      HVWDKLVWRULDUHDOPHQWHWHYXHODODFDEH]D    VWRU\LWUHDOO\EORZV\RXUPLQG:KHQ\RX
                      &XDQGRXQRPLUDORTXHHVWiSDVDQGRHQ          ORRNDWZKDWLVKDSSHQLQJLQWKH3ODQQLQJ
                      OD-XQWDGH3ODQLILFDFLyQ\HOKHFKRGHTXH     %RDUGDQGWKHIDFWWKDWZHPD\EHVHHLQJ
                      SRGDPRV HVWDU YLHQGR TXH VH SULYDWLFH D   WKDW SDUW RI WKH DJHQF\¶V UHJXODWLRQV DUH
                      SDUWHGHODUHJODPHQWDFLyQGHODDJHQFLD       SULYDWL]HG DQG WKDW WKHUH LV DQ H[WHUQDO
                      TXHKD\DXQFRQVXOWRUH[WHUQRTXHVHDHO        FRQVXOWDQW WKDW SURSRVHV PRGLILFDWLRQV WR
                      TXH SODQWHD PRGLILFDFLRQHV D OD             WKHUHJXODWLRQVGLVJXLVHGDVGRLQJUHODWHG
                      UHJODPHQWDFLyQ DPSDUDGR HQ TXH HVWD        WRODZHQIRUFHPHQWLW¶VWURXEOLQJ
                      KDFLHQGR DOJR GH /DZ (QIRUFHPHQW HV
                      SUHRFXSDQWH
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




                                                                               Exhibit A, Page 290 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 291 of
                                     332


                                              (;+,%,7--
                                                    
   2Q      RU   DERXW    -DQXDU\         'HIHQGDQWV    SXEOLVKHG D   VWRU\    DW
   KWWSVZZZ\RXWXEHFRPZDWFK"Y G=7Q[Q\+FZKLFKLQFOXGHGGHIDPDWRU\DQGPDOLFLRXVVWDWHPHQWV
   RQ³-D\\VXV5D\RV;´
   
        7LPH6WDPS          6WDWHPHQW                         7UDQVODWLRQ

              5HSRUWHU)RQVHFD                              5HSRUWHU)RQVHFD
                           ³+DFHXQWLHPSRHO&HQWUR3HULRGtVWLFR         ³6RPH WLPH DJR WKH &HQWUR 3HULRGtVWLFR
                           ,QYHVWLJDWLYRGLMRJUDFLDVDTXHXVWHG        ,QYHVWLJDWLYR ³,QYHVWLJDWLYH -RXUQDOLVW
                           DOHUWy VREUH (OtDV 6iQFKH] \ ORV          &HQWHU´ VDLG WKDW WKDQNV WR WKH IDFW WKDW
                           WHQWiFXORV GH (OtDV 6iQFKH] HQ HO         \RX ZDUQHG DERXW (OtDV 6iQFKH] DQG WKH
                           JRELHUQR GH 5LFDUGR 5RVHOOy VH            WHQWDFOHV RI (OtDV 6iQFKH] LQ WKH
                           HPSH]yDVDEHUTXH(OtDV6iQFKH]LED           JRYHUQPHQWRI5LFDUGR5RVHOOyLWEHFDPH
                           GH PDQHUD LQIRUPDO D SUHVLRQDU SDUD       NQRZQWKDW(OtDV6iQFKH]ZDVLQIRUPDOO\
                           EHQHILFLDU D VXV FOLHQWHV 4XH (OtDV      JRLQJ WR SXVK WR EHQHILW KLV FOLHQWV 7KDW
                           6iQFKH] FDELOGHDED WRGR HO PXQGR          (OtDV6iQFKH]OREELHGHYHU\RQHNQRZVRI
                           VDEH GH OD UHODFLyQ HVWUHFKD HQWUH OD    WKH FORVH UHODWLRQVKLS EHWZHHQ WKH
                           *REHUQDGRUD (OtDV 6iQFKH] \ VX           *RYHUQRU(OtDV6iQFKH]DQGKLVZLIHZKR
                           VHxRUDHVSRVDTXHIXHDVHVRUDGH(OtDV         ZDV DQ DGYLVHU WR (OtDV 6iQFKH] 'R \RX
                           6iQFKH]8VWHGFUHHTXHODUD]yQSRU          EHOLHYHWKDWWKHUHDVRQWKH*RYHUQRUILUHG
                           OD FXDO OD *REHUQDGRUD OR GHVSLGH D      \RX LV LQ DQ\ IRUP D UHYHQJH RI (OtDV
                           XVWHG HV XQD YHQJDQ]D GH (OtDV            6iQFKH]RUDUHYHQJHRIWKHJURXSRI(OtDV
                           6iQFKH]RXQDYHQJDQ]DGHOJUXSRGH            6iQFKH]"´
                           (OtDV6iQFKH]"´
                           
               )HUQDQGR*LO                                 )HUQDQGR*LO
                           ³(K -D\ \R TXLHUR GHMDU HVWR ELHQ       ³(K-D\,ZDQWWRPDNHWKLVYHU\FOHDU$W
                           FODUR(QHOPRPHQWRHQTXHSDVDURQ            WKHWLPHWKRVHWKLQJVKDSSHQHGE\WKHZD\
                           HVDVFRVDVTXHGLFKRVHDGHSDVRHVWH        WKLVJX\ WXUQHGWKHSDJHDQGGLGZKDWKH
                           VHUYLGRU SDVyOD SiJLQD \KL]R ORTXH     XQGHUVWRRGKHKDGWRGRDVDSXEOLFRIILFLDO
                           HQWHQGtD D VX KDEHU VLHQGR VHUYLGRU       KHKDGWRGR(KDQGREYLRXVO\WKDWDQVZHU
                           S~EOLFR WHQtD TXH KDFHU (K \            FDQ RQO\ EH DQG , UHSHDW LW FDQ RQO\ EH
                           REYLDPHQWH         HVD       FRQWHVWDFLyQ    JLYHQE\RQHSHUVRQZKRLVWKH*RYHUQRU
                           VRODPHQWH \ OR UHSLWR WH OD SXHGH GDU   ZKR LV :DQGD 9i]TXH] *DUFHG , GR QRW
                           XQD VROD SHUVRQD TXH HV OD               DQVZHUWKLQJVWKDW,GRQRWNQRZDQG,GR
                           *REHUQDGRUD TXH HV :DQGD 9i]TXH]           QRWVSHFXODWHLQWKDWUHJDUG
                           *DUFHG<RQRFRQWHVWyFRVDVTXHDPL
                           QR PH FRQVWDQ\ TXH \RQR HVSHFXOR
                           HQHVHVHQWLGR´




                                                                                 Exhibit A, Page 291 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 292 of
                                     332



      ဨ   5HSRUWHU)RQVHFD                               5HSRUWHU)RQVHFD
                      ³HK RN SHUR R VHD SHUR XVWHG IXH OD   ³HKRNEXW,PHDQEXW\RXZHUHWKHNH\
                      SHUVRQD FODYH HQ XQ PRPHQWR GDGR         SHUVRQDWRQHSRLQWVRWKDWWKHVNHLQEHJDQ
                      SDUDTXHHPSH]DUDDVDOLUODPDGHMDGH         WR FRPH RXWDIWHUZDUGV LWWXUQHG RXWWKDW
                      GHVSXpVUHVXOWyVHUTXHHO6HFUHWDULRGH       WKH 6HFUHWDU\ RI 'HSDUWPHQW RI
                      '7236HFUHWDULRGH+DFLHQGD\RWURV          7UDQVSRUWDWLRQ DQG 3XEOLF :RUNV WKH
                      WDPELpQ  DGPLWLHURQ  TXH  (OtDV         6HFUHWDU\RIWKH7UHDVXU\DQGRWKHUVDOVR
                      6iQFKH] FRQWLQXDPHQWH GH IRUPD              DGPLWWHG WKDW (OtDV 6iQFKH] FRQWLQXRXVO\
                      LQIRUPDO \ IRUPDO SHGtD SDUD FOLHQWHV     LQIRUPDOO\ DQG IRUPDOO\ DVNHG IRU KLV
                      GHHOTXHQLVLTXLHUDVHVDEtDTXHHUDQ      FOLHQWVZKRQRERG\HYHQNQHZWKH\ZHUH
                      FOLHQWHVGHpOFRPRSDVyHQVDOXGFRQ         KLV FOLHQWV DV KDSSHQHG LQ WKH +HDOWK
                      RWURVWDPELpQ´                                 'HSDUWPHQWZLWKRWKHUVWRR´

      ဨ   )HUQDQGR*LO                                   )HUQDQGR*LO
                      ³HQPLVLWXDFLyQ\YXHOYR\ORUHSLWR        ³,QP\VLWXDWLRQDQGRQFHDJDLQ,UHSHDW
                      HKVHGLRXQDVLWXDFLyQHQXQDSRVLEOH         LWXKWKHUHZDVDVLWXDWLRQLQDSRVVLEOHRU
                      RLPSXJQDFLyQGHVXEDVWDVHPHSLGLy          DXFWLRQFKDOOHQJHKHDVNHGWRVSHDNZLWK
                      KDEODU FRQPLJR YXHOYR \ OR UHSLWR       PH DJDLQ , UHSHDWLW ZHWDONHG ZKHQ KH
                      KDEODPRV FXDQGR PH WUDMR VX SXQWR        EURXJKWPHKLVSRLQW:LWKLQWKHWKLQJVKH
                      'HQWUR GH OR SUHVHQWDGR OH GLJR HVWH    SUHVHQWHG , WHOO KLP WKLV LV QRW QXPEHU
                      QRHVHOIRURQ~PHURXQRKD\SURFHVRV         RQH WKH IRUXP WKHUH DUH SURFHVVHV IRU LW
                      SDUDHOOR\WHDFRQVHMRTXH>@ -D\OR       DQG,DGYLVH\RXWR>@ -D\LQWHUUXSWVLW 
                      LQWHUUXPSH 

      ဨ    5HSRUWHU)RQVHFD                               5HSRUWHU)RQVHFD
                      ³XVWHG VDEH VL KD\ XQD UHODFLyQ           ³'R \RX NQRZ LI WKHUH LV D FORVH
                      HVWUHFKD HQWUH (OtDV 6iQFKH] \ OD         UHODWLRQVKLSEHWZHHQ(OtDV6iQFKH]DQGWKH
                      *REHUQDGRUD"9DOHULH5RGUtJXH]\OD            *RYHUQRU" 9DOHULH 5RGUtJXH] DQG WKH
                      *REHUQDGRUD"´                                  *RYHUQRU"´
          5HSRUWHU)RQVHFD                               5HSRUWHU)RQVHFD
                      ³RVHDODHVSRVDGH(OtDV6iQFKH]\´           ³,PHDQWKHZLIHRI(OtDV6iQFKH]DQG´




      ဨ    5HSRUWHU)RQVHFD                               5HSRUWHU)RQVHFD
                      ³VREUHHOQRPEUDPLHQWRGHHOODFRPR            ³DERXW KHU DSSRLQWPHQW DV 6HFUHWDU\ RI
                      6HFUHWDULDGH-XVWLFLD¢XVWHGVDEHVLpO      -XVWLFHGR\RXNQRZLIKHKDGDQ\UROHLQ
                      WXYRDOJXQDJHVWLyQRVLVHUHXQLHURQHQ       LWRULIWKH\PHWDWKLVKRXVHRUVRPHWKLQJ
                      ODFDVDGHpORDOJRSRUHOHVWLOR"´           OLNHWKDW"´




                                                                           Exhibit A, Page 292 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 293 of
                                     332



      ဨ    )HUQDQGR*LO                               )HUQDQGR*LO
                      ³'HVFRQR]FRVDEHTXHHODORPHMRUOH     ³, GR QRW NQRZ PD\EH SHUKDSV KH JDYH
                      GLRHVHSXHVFRQVHMRDO*REHUQDGRUHQ      WKDWDGYLFHWRWKH*RYHUQRUDWWKDWWLPHDQG
                      HVH PRPHQWR \ DVt HO *REHUQDGRU OD   WKXVWKH*RYHUQRUDSSRLQWHGKHUDQGLWZDV
                      QRPEUy\IXHHOPLVPRWLHPSRTXHPH       DW WKH VDPH WLPH WKDW KH DSSRLQWHG PH
                      QRPEUyDPLGHGLFLHPEUHGH´      'HFHPEHU´
                                                                  
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   




                                                                       Exhibit A, Page 293 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 294 of
                                     332


                                                (;+,%,7..
                                                      
   7KH0DUFKVWRU\ORFDWHGDWKWWSVZZZIDFHERRNFRP-D\)RQVHFD35YLGHRV
   FRQVLVWLQJRID)DFH%RRNOLYHZLWKWKHIRUPHUVHFUHWDU\RIWKH+HDOWK'HSDUWPHQWRI3XHUWR5LFR'U
   &RQFHSFLyQ4XLxRQHVGH/RQJR³(QWUHYLVWDDODGRFWRUD&RQFHSFLRQ4XLxRQHVGH/RQJR´WKDWFRQWDLQV
   WKHIROORZLQJGHIDPDWRU\VWDWHPHQWV
   




                                                                                                             
   
       7LPH6WDPS          6WDWHPHQW                                   7UDQVODWLRQ

      ±       5HSRUWHU)RQVHFD                            5HSRUWHU)RQVHFD³'RFWRU,KDYHVHYHUDO
                             ³-D\'RFWRUD\RWHQJRYDULDVSUHJXQWDV TXHVWLRQV WR DVN \RX 7R EHJLQ ZLWK GLG
                             TXHKDFHUOHSDUDHPSH]DUXVWHGOOHJyD \RX ILQG RXW LI (OtDV 6iQFKH] RU 9DOHULH
                             VDEHU VL (OtDV 6iQFKH] R 9DOHULH 5RGUtJXH]ZHUHJRLQJWRUHSUHVHQWFOLHQWV
                             5RGUtJXH] LEDQ D SUHVHQWDU FOLHQWHV DO WRWKH+HDOWK'HSDUWPHQW"´
                             'SWRGHVDOXG"
                                                                         'RFWRU³LIWKH\FDPHWRUHSUHVHQW"´
                             'RFWRUDVLYHQtDQDSUHVHQWDU"              5HSRUWHU )RQVHFD ³WR SUHVHQW FOLHQWV
                                                                          DFFRPSDQ\ FOLHQWV WR WKH +HDOWK
                             5HSRUWHU )RQVHFD D SUHVHQWDU FOLHQWHV 'HSDUWPHQW´
                             DFRPSDxDUFOLHQWHVDO'SWRGHVDOXG
                                                                          'RFWRU³1HYHUEHIRUHPH,GRQ WNQRZLI
                             'RFWRUD $QWH PL QXQFD 1R Vp VL OR WKH\GLGLWEHIRUH'U5DIDHO5RGUtJXH]QRW
                             KLFLHURQ DQWH HO 'U 5DIDHO 5RGUtJXH] EHIRUHPH,VDZ&KDUOLH5RGUtJXH]WKHUH




                                                                            Exhibit A, Page 294 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 295 of
                                     332



                      DQWHPLQR<RYLHQDOJXQDVRFDVLRQHV        RQVRPHRFFDVLRQVEXWLWZDVQRWWRPDNH
                      SRUDOOtD&KDUOLH5RGUtJXH]SHURQRIXH      SUHVHQWDWLRQVWRPH´
                      KDFHUPHSUHVHQWDFLRQHVDPL
                                                                    5HSRUWHU )RQVHFD ³'R \RX NQRZ LI WKH\
                      5HSRUWHU )RQVHFD VDEH VL HOORV WLHQHQ   KDYH D IUDPHZRUN RI LQIOXHQFH ZLWK 'U
                      DOJ~Q PDUFR GH LQIOXHQFLD FRQ HO 'U    5RGUtJXH]"´
                      5RGUtJXH]"                                    'RFWRU ³, GRQ W NQRZ , FRXOGQ W KRQHVWO\
                                                                    VD\´
                      'RFWRUD <R QR Vp QR SRGUtD GHFLU
                      KRQHVWDPHQWH                                 5HSRUWHU)RQVHFD³,VHH7KHUHDUHSHRSOH
                                                                    ZKR EHOLHYH WKDW 0DEHO &DEH]D ZDV WKH
                      5HSRUWHU )RQVHFD 9HR +D\ SHUVRQDV       PDQDJHURIWKHLQWHUHVWVRIFHUWDLQSHRSOH
                      TXH FUHHQ TXH 0DEHO &DEH]D HUD OD       LQWKH+HDOWK'HSDUWPHQWGLG\RXKHDUIRU
                      JHVWRUD GH ORV LQWHUHVHV GH FLHUWDV      H[DPSOHVRPHRIWKDWIRUH[DPSOHWKDWVKH
                      SHUVRQDV HQ HO 'SWR GH VDOXG XVWHG    UHSUHVHQWHGWKHLQWHUHVWVRI(OtDVRU9DOHULH
                      HVFXFKy SRU HMHPSOR DOJR GH HVR SRU    5RGUtJXH]DWVRPHSRLQW"´
                      HMHPSOR GH TXH HOOD UHSUHVHQWDUD ORV
                      LQWHUHVHVGH(OtDVR9DOHULH5RGUtJXH]HQ     
                      DOJ~QPRPHQWR"
                                                                     
                      
                      'RFWRUD <R KH HVFXFKDGR HVRV             'RFWRU,KDYHKHDUGWKRVHFRPPHQWVEXW,
                      FRPHQWDULRV SHUR QR WHQJR HYLGHQFLD      KDYH QR HYLGHQFH WKDW WKH\ FDQ YDOLGDWH
                      TXH SXHGDQ YDOLGDU TXH \R GLJD WH     WKDW,VD\,VKRZ\RXDSDSHUZKHUHVKHLV
                      HQVHxR XQ SDSHO GRQGH HOOD HVWi          UHFRPPHQGLQJ VRPHWKLQJ WKDW UHSUHVHQWV
                      UHFRPHQGDQGRDOJRTXHORUHSUHVHQWDD         (OtDVRUVRPHWKLQJOLNHWKDW%XWWKDW VWKH
                      (OtDVRDOJRDVt3HURHVDHVODFRPLGLOOD    WDONRIWKHGHSDUWPHQWPRUQLQJQRRQDQG
                      GHO'SWRPDxDQDWDUGH\QRFKH              QLJKW
                      
                                                                     5HSRUWHU)RQVHFD,JHWLW
                      5HSRUWHU)RQVHFD(QWLHQGR
                                                                     
   
                                                




                                                                         Exhibit A, Page 295 of 332
Filing Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 296 of
       # 119301866   E-Filed 01/08/2021 01:00:15 332
                                                 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ELIAS SANCHEZ SIFONTE, an
        individual, and VALERIE RODRIGUEZ
        ERAZO, an individual,

               Plaintiffs,
                                                       CASE NO.: 2020-027995-CA-01
        v
        JOSUE FONSECA, a/k/a JAY
        FONSECA, an individual; TELEMUNDO
        INTERNATIONAL STUDIOS LLC, a Florida
        limited liability company; TELEMUNDO
        INTERNACIONAL LLC a/k/a TELEMUNDO DE
        PUERTO RICO, LLC., a Florida limited liability
        company; JAGUAL MEDIA, LLC, a Puerto Rico
        limited liability company; NBCUNIVERSAL
        MEDIA, LLC, a Delaware corporation; TELEMUNDO
        NETWORK GROUP, LLC; a Delaware corporation;
        TM TELEVISION, INC., a Puerto Rico corporation;
        TM ENTERTAINMENT, INC., a Puerto Rico corporation;
        and DOES 1 – 10, inclusive,

              Defendants.
        __________________________________________________

                                           CORPORATE SUMMONS

        THE STATE OF FLORIDA
        To Each Sheriff of The State:

        You are commanded to serve this Summons and a copy of the attached Complaint in this lawsuit
        on the following Defendant:
                                             Jagual Media, LLC
                                 c/o Josue Fonseca Aponte, Registered Agent
                                           105 Ave Arterial Hostos
                                            Bayside Cove Apt 401
                                         San Juan, Puerto Rico 00918

        Each defendant is required to serve written defense to the complaint or petition on Plaintiff’s
        Attorney:
                                             Luis F. Navarro, Esq.
                                                   NAVARRO
                                                 Attorneys at Law
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130
                    Email: civil@nmbesq.com; lou@nmbesq.com; mromo@nmbesq.com
                                                    Page 1 of 2



                                                                             Exhibit A, Page 296 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 297 of
                                     332



   within 20 days “Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of
   Florida, one of its agencies, or one of its officials or employees sued in his or her official capacity
   is a defendant, the time to respond shall be 40 days. When suit is brought pursuant to. 768.28,
   Florida Statutes, the time to respond shall be 30 days.” after service of this summons on that
   defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk
   of this Clerk Court either before service on Plaintiff’s attorney or immediately thereafter. If a
   defendant fails to do so, a default will be entered against that defendant for the relief demanded in
   the complaint or petition.

  DATED:

                                                  CLERK OF THE CIRCUIT
  COURT

   (SEAL)
                                                  By:
                                                    Deputy Clerk




                                                Page 2 of 2



                                                                          Exhibit A, Page 297 of 332
Filing Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 298 of
       # 119301866   E-Filed 01/08/2021 01:00:15 332
                                                 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ELIAS SANCHEZ SIFONTE, an
        individual, and VALERIE RODRIGUEZ
        ERAZO, an individual,

               Plaintiffs,
                                                       CASE NO.: 2020-027995-CA-01
        v
        JOSUE FONSECA, a/k/a JAY
        FONSECA, an individual; TELEMUNDO
        INTERNATIONAL STUDIOS LLC, a Florida
        limited liability company; TELEMUNDO
        INTERNACIONAL LLC a/k/a TELEMUNDO DE
        PUERTO RICO, LLC., a Florida limited liability
        company; JAGUAL MEDIA, LLC, a Puerto Rico
        limited liability company; NBCUNIVERSAL
        MEDIA, LLC, a Delaware corporation; TELEMUNDO
        NETWORK GROUP, LLC; a Delaware corporation;
        TM TELEVISION, INC., a Puerto Rico corporation;
        TM ENTERTAINMENT, INC., a Puerto Rico corporation;
        and DOES 1 – 10, inclusive,

              Defendants.
        __________________________________________________

                                           INDIVIDUAL SUMMONS

        THE STATE OF FLORIDA
        To Each Sheriff of The State:

        You are commanded to serve this Summons and a copy of the attached Complaint in this lawsuit
        on the following Defendant:
                                              Josue Fonseca
                                          Telemundo Puerto Rico
                                           383 Ave. Roosevelt
                                       Hato Rey, Puerto Rico 00918

        Each defendant is required to serve written defense to the complaint or petition on Plaintiff’s
        Attorney:
                                             Luis F. Navarro, Esq.
                                                   NAVARRO
                                                 Attorneys at Law
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130
                    Email: civil@nmbesq.com; lou@nmbesq.com; mromo@nmbesq.com

                                                    Page 1 of 3



                                                                             Exhibit A, Page 298 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 299 of
                                     332



   within 20 days “Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of
   Florida, one of its agencies, or one of its officials or employees sued in his or her official capacity
   is a defendant, the time to respond shall be 40 days. When suit is brought pursuant to. 768.28,
   Florida Statutes, the time to respond shall be 30 days.” after service of this summons on that
   defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk
   of this Clerk Court either before service on Plaintiff’s attorney or immediately thereafter. If a
   defendant fails to do so, a default will be entered against that defendant for the relief demanded in
   the complaint or petition.

  DATED:

                                                  CLERK OF THE CIRCUIT
  COURT

   (SEAL)
                                                  By:
                                                    Deputy Clerk




                                                Page 2 of 3



                                                                          Exhibit A, Page 299 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 300 of
                                     332



                                               IMPORTANT

   A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you
   to file a written response to the attached complaint with the clerk of this circuit court located at:73 W.
   Flagler Street, Miami, Florida 33130. A phone call will not protect you. Your written response,
   including the case number given above and the names of the parties, must be filed if you want the court
   to hear your side of the case. If you do not file your written response on time, you may lose the case,
   and your wages, money, and property may thereafter be taken without further warning from the court.
   There are other legal requirements. You may want to call an attorney right away. If you do not know
   an attorney, you may call an attorney referral service or a legal aid office (listed in the phone book).

   If you choose to file a written response yourself, at the same time you file your written response to the
   court you must also mail or take a copy of your written response to the party serving this Summons as
   stated above.

                                            IMPORTANTANTE

   Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta notificacion,
   para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal 73 W. Flagler Street,
   Miami, Florida 33130. Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere
   su defensa, debe presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de
   las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
   despoj ado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
   Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente. Si
   no conoce a un abogado, puede ilamar a una de las oficinas de asistencia legal que aparecen en la guia
   telefonica.

   Si desea responder a la demanda por su cuenta, at mismo tiempo en que presenta su respuesta ante el
   tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la persona denominada
   arriba como "Plaintiff/Plaintiff's Attorney" (Demandante o Abogado del Demandante).

                                               IMPORTANT

   Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir de la
   date de 1'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de
   ce tribunal 73 W. Flagler Street, Miami, Florida 33130. Un simple coup de telephone est insuffisant
   pour vous proteger. Vous etes obliges de deposer votre reponse ecrite, avec mention du numero de
   dossier ci-dessus et du nom des parties nommees ici, Si vous souhaitez que le tribunal entende votre
   cause. Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause
   ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
   ulterieur du tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les services
   immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de
   reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).

   Si vous choisissez de deposer vous-meme une reponse ecrite, it vous faudra egalement, en meme temps
   que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au "Plaintiff/Plaintiff
   s Attorney" (Plaignant ou a son avocat) nomme ci-dessous.



                                                 Page 3 of 3



                                                                            Exhibit A, Page 300 of 332
Filing Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 301 of
       # 119301866   E-Filed 01/08/2021 02:21:33 332
                                                 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ELIAS SANCHEZ SIFONTE, an
        individual, and VALERIE RODRIGUEZ
        ERAZO, an individual,

               Plaintiffs,
                                                       CASE NO.: 2020-027995-CA-01
        v
        JOSUE FONSECA, a/k/a JAY
        FONSECA, an individual; TELEMUNDO
        INTERNATIONAL STUDIOS LLC, a Florida
        limited liability company; TELEMUNDO
        INTERNACIONAL LLC a/k/a TELEMUNDO DE
        PUERTO RICO, LLC., a Florida limited liability
        company; JAGUAL MEDIA, LLC, a Puerto Rico
        limited liability company; NBCUNIVERSAL
        MEDIA, LLC, a Delaware corporation; TELEMUNDO
        NETWORK GROUP, LLC; a Delaware corporation;
        TM TELEVISION, INC., a Puerto Rico corporation;
        TM ENTERTAINMENT, INC., a Puerto Rico corporation;
        and DOES 1 – 10, inclusive,

              Defendants.
        __________________________________________________

                                           CORPORATE SUMMONS

        THE STATE OF FLORIDA
        To Each Sheriff of The State:

        You are commanded to serve this Summons and a copy of the attached Complaint in this lawsuit
        on the following Defendant:
                                         NBCUniveral Media, LLC
                                c/o CT Corporation System, Registered Agent
                                        1200 South Pine Island Road
                                         Plantation, Florida 33324

        Each defendant is required to serve written defense to the complaint or petition on Plaintiff’s
        Attorney:
                                             Luis F. Navarro, Esq.
                                                   NAVARRO
                                                 Attorneys at Law
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130
                     Email: civil@nmbesq.com; lou@nmbesq.com; mromo@nmbesq.com
        within 20 days “Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of
                                                    Page 1 of 2



                                                                             Exhibit A, Page 301 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 302 of
                                     332



   Florida, one of its agencies, or one of its officials or employees sued in his or her official capacity
   is a defendant, the time to respond shall be 40 days. When suit is brought pursuant to. 768.28,
   Florida Statutes, the time to respond shall be 30 days.” after service of this summons on that
   defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk
   of this Clerk Court either before service on Plaintiff’s attorney or immediately thereafter. If a
   defendant fails to do so, a default will be entered against that defendant for the relief demanded in
   the complaint or petition.

  DATED:

                                                  CLERK OF THE CIRCUIT
  COURT

   (SEAL)
                                                  By:
                                                    Deputy Clerk




                                                Page 2 of 2



                                                                          Exhibit A, Page 302 of 332
Filing Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 303 of
       # 119301866   E-Filed 01/08/2021 02:21:33 332
                                                 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ELIAS SANCHEZ SIFONTE, an
        individual, and VALERIE RODRIGUEZ
        ERAZO, an individual,

               Plaintiffs,
                                                       CASE NO.: 2020-027995-CA-01
        v
        JOSUE FONSECA, a/k/a JAY
        FONSECA, an individual; TELEMUNDO
        INTERNATIONAL STUDIOS LLC, a Florida
        limited liability company; TELEMUNDO
        INTERNACIONAL LLC a/k/a TELEMUNDO DE
        PUERTO RICO, LLC., a Florida limited liability
        company; JAGUAL MEDIA, LLC, a Puerto Rico
        limited liability company; NBCUNIVERSAL
        MEDIA, LLC, a Delaware corporation; TELEMUNDO
        NETWORK GROUP, LLC; a Delaware corporation;
        TM TELEVISION, INC., a Puerto Rico corporation;
        TM ENTERTAINMENT, INC., a Puerto Rico corporation;
        and DOES 1 – 10, inclusive,

              Defendants.
        __________________________________________________

                                           CORPORATE SUMMONS

        THE STATE OF FLORIDA
        To Each Sheriff of The State:

        You are commanded to serve this Summons and a copy of the attached Complaint in this lawsuit
        on the following Defendant:
                                       Telemundo International, LLC
                                c/o CT Corporation System, Registered Agent
                                        1200 South Pine Island Road
                                         Plantation, Florida 33324

        Each defendant is required to serve written defense to the complaint or petition on Plaintiff’s
        Attorney:
                                             Luis F. Navarro, Esq.
                                                   NAVARRO
                                                 Attorneys at Law
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130
                     Email: civil@nmbesq.com; lou@nmbesq.com; mromo@nmbesq.com
        within 20 days “Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of
                                                    Page 1 of 2



                                                                             Exhibit A, Page 303 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 304 of
                                     332



   Florida, one of its agencies, or one of its officials or employees sued in his or her official capacity
   is a defendant, the time to respond shall be 40 days. When suit is brought pursuant to. 768.28,
   Florida Statutes, the time to respond shall be 30 days.” after service of this summons on that
   defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk
   of this Clerk Court either before service on Plaintiff’s attorney or immediately thereafter. If a
   defendant fails to do so, a default will be entered against that defendant for the relief demanded in
   the complaint or petition.

  DATED:

                                                  CLERK OF THE CIRCUIT
  COURT

   (SEAL)
                                                  By:
                                                    Deputy Clerk




                                                Page 2 of 2



                                                                          Exhibit A, Page 304 of 332
Filing Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 305 of
       # 119301866   E-Filed 01/08/2021 02:21:33 332
                                                 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ELIAS SANCHEZ SIFONTE, an
        individual, and VALERIE RODRIGUEZ
        ERAZO, an individual,

               Plaintiffs,
                                                       CASE NO.: 2020-027995-CA-01
        v
        JOSUE FONSECA, a/k/a JAY
        FONSECA, an individual; TELEMUNDO
        INTERNATIONAL STUDIOS LLC, a Florida
        limited liability company; TELEMUNDO
        INTERNACIONAL LLC a/k/a TELEMUNDO DE
        PUERTO RICO, LLC., a Florida limited liability
        company; JAGUAL MEDIA, LLC, a Puerto Rico
        limited liability company; NBCUNIVERSAL
        MEDIA, LLC, a Delaware corporation; TELEMUNDO
        NETWORK GROUP, LLC; a Delaware corporation;
        TM TELEVISION, INC., a Puerto Rico corporation;
        TM ENTERTAINMENT, INC., a Puerto Rico corporation;
        and DOES 1 – 10, inclusive,

              Defendants.
        __________________________________________________

                                           CORPORATE SUMMONS

        THE STATE OF FLORIDA
        To Each Sheriff of The State:

        You are commanded to serve this Summons and a copy of the attached Complaint in this lawsuit
        on the following Defendant:
                                    Telemundo International Studios, LLC
                                c/o CT Corporation System, Registered Agent
                                        1200 South Pine Island Road
                                         Plantation, Florida 33324

        Each defendant is required to serve written defense to the complaint or petition on Plaintiff’s
        Attorney:
                                             Luis F. Navarro, Esq.
                                                   NAVARRO
                                                 Attorneys at Law
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130
                     Email: civil@nmbesq.com; lou@nmbesq.com; mromo@nmbesq.com
        within 20 days “Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of
                                                    Page 1 of 2



                                                                             Exhibit A, Page 305 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 306 of
                                     332



   Florida, one of its agencies, or one of its officials or employees sued in his or her official capacity
   is a defendant, the time to respond shall be 40 days. When suit is brought pursuant to. 768.28,
   Florida Statutes, the time to respond shall be 30 days.” after service of this summons on that
   defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk
   of this Clerk Court either before service on Plaintiff’s attorney or immediately thereafter. If a
   defendant fails to do so, a default will be entered against that defendant for the relief demanded in
   the complaint or petition.

  DATED:

                                                  CLERK OF THE CIRCUIT
  COURT

   (SEAL)
                                                  By:
                                                    Deputy Clerk




                                                Page 2 of 2



                                                                          Exhibit A, Page 306 of 332
Filing Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 307 of
       # 119301866   E-Filed 01/08/2021 02:21:33 332
                                                 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ELIAS SANCHEZ SIFONTE, an
        individual, and VALERIE RODRIGUEZ
        ERAZO, an individual,

               Plaintiffs,
                                                       CASE NO.: 2020-027995-CA-01
        v
        JOSUE FONSECA, a/k/a JAY
        FONSECA, an individual; TELEMUNDO
        INTERNATIONAL STUDIOS LLC, a Florida
        limited liability company; TELEMUNDO
        INTERNACIONAL LLC a/k/a TELEMUNDO DE
        PUERTO RICO, LLC., a Florida limited liability
        company; JAGUAL MEDIA, LLC, a Puerto Rico
        limited liability company; NBCUNIVERSAL
        MEDIA, LLC, a Delaware corporation; TELEMUNDO
        NETWORK GROUP, LLC; a Delaware corporation;
        TM TELEVISION, INC., a Puerto Rico corporation;
        TM ENTERTAINMENT, INC., a Puerto Rico corporation;
        and DOES 1 – 10, inclusive,

              Defendants.
        __________________________________________________

                                           CORPORATE SUMMONS

        THE STATE OF FLORIDA
        To Each Sheriff of The State:

        You are commanded to serve this Summons and a copy of the attached Complaint in this lawsuit
        on the following Defendant:
                                      Telemundo Network Group, LLC
                                c/o CT Corporation System, Registered Agent
                                        1200 South Pine Island Road
                                          Plantation, Florida 33324

        Each defendant is required to serve written defense to the complaint or petition on Plaintiff’s
        Attorney:
                                             Luis F. Navarro, Esq.
                                                   NAVARRO
                                                 Attorneys at Law
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130
                     Email: civil@nmbesq.com; lou@nmbesq.com; mromo@nmbesq.com
        within 20 days “Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of
                                                    Page 1 of 2



                                                                             Exhibit A, Page 307 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 308 of
                                     332



   Florida, one of its agencies, or one of its officials or employees sued in his or her official capacity
   is a defendant, the time to respond shall be 40 days. When suit is brought pursuant to. 768.28,
   Florida Statutes, the time to respond shall be 30 days.” after service of this summons on that
   defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk
   of this Clerk Court either before service on Plaintiff’s attorney or immediately thereafter. If a
   defendant fails to do so, a default will be entered against that defendant for the relief demanded in
   the complaint or petition.

  DATED:

                                                  CLERK OF THE CIRCUIT
  COURT

   (SEAL)
                                                  By:
                                                    Deputy Clerk




                                                Page 2 of 2



                                                                          Exhibit A, Page 308 of 332
Filing Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 309 of
       # 119301866   E-Filed 01/08/2021 01:00:15 332
                                                 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ELIAS SANCHEZ SIFONTE, an
        individual, and VALERIE RODRIGUEZ
        ERAZO, an individual,

               Plaintiffs,
                                                       CASE NO.: 2020-027995-CA-01
        v
        JOSUE FONSECA, a/k/a JAY
        FONSECA, an individual; TELEMUNDO
        INTERNATIONAL STUDIOS LLC, a Florida
        limited liability company; TELEMUNDO
        INTERNACIONAL LLC a/k/a TELEMUNDO DE
        PUERTO RICO, LLC., a Florida limited liability
        company; JAGUAL MEDIA, LLC, a Puerto Rico
        limited liability company; NBCUNIVERSAL
        MEDIA, LLC, a Delaware corporation; TELEMUNDO
        NETWORK GROUP, LLC; a Delaware corporation;
        TM TELEVISION, INC., a Puerto Rico corporation;
        TM ENTERTAINMENT, INC., a Puerto Rico corporation;
        and DOES 1 – 10, inclusive,

              Defendants.
        __________________________________________________

                                           CORPORATE SUMMONS

        THE STATE OF FLORIDA
        To Each Sheriff of The State:

        You are commanded to serve this Summons and a copy of the attached Complaint in this lawsuit
        on the following Defendant:
                                          TM Entertainment, Inc.
                                c/o TM Entertainment, Inc., Registered Agent
                                             436 Sergio Cuevas
                                                Bustamante
                                        San Juan, Puerto Rico 00918

        Each defendant is required to serve written defense to the complaint or petition on Plaintiff’s
        Attorney:
                                             Luis F. Navarro, Esq.
                                                   NAVARRO
                                                 Attorneys at Law
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130
                    Email: civil@nmbesq.com; lou@nmbesq.com; mromo@nmbesq.com
                                                    Page 1 of 2



                                                                             Exhibit A, Page 309 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 310 of
                                     332



   within 20 days “Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of
   Florida, one of its agencies, or one of its officials or employees sued in his or her official capacity
   is a defendant, the time to respond shall be 40 days. When suit is brought pursuant to. 768.28,
   Florida Statutes, the time to respond shall be 30 days.” after service of this summons on that
   defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk
   of this Clerk Court either before service on Plaintiff’s attorney or immediately thereafter. If a
   defendant fails to do so, a default will be entered against that defendant for the relief demanded in
   the complaint or petition.

  DATED:

                                                  CLERK OF THE CIRCUIT
  COURT

   (SEAL)
                                                  By:
                                                    Deputy Clerk




                                                Page 2 of 2



                                                                          Exhibit A, Page 310 of 332
Filing Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 311 of
       # 119301866   E-Filed 01/08/2021 01:00:15 332
                                                 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ELIAS SANCHEZ SIFONTE, an
        individual, and VALERIE RODRIGUEZ
        ERAZO, an individual,

               Plaintiffs,
                                                       CASE NO.: 2020-027995-CA-01
        v
        JOSUE FONSECA, a/k/a JAY
        FONSECA, an individual; TELEMUNDO
        INTERNATIONAL STUDIOS LLC, a Florida
        limited liability company; TELEMUNDO
        INTERNACIONAL LLC a/k/a TELEMUNDO DE
        PUERTO RICO, LLC., a Florida limited liability
        company; JAGUAL MEDIA, LLC, a Puerto Rico
        limited liability company; NBCUNIVERSAL
        MEDIA, LLC, a Delaware corporation; TELEMUNDO
        NETWORK GROUP, LLC; a Delaware corporation;
        TM TELEVISION, INC., a Puerto Rico corporation;
        TM ENTERTAINMENT, INC., a Puerto Rico corporation;
        and DOES 1 – 10, inclusive,

              Defendants.
        __________________________________________________

                                           CORPORATE SUMMONS

        THE STATE OF FLORIDA
        To Each Sheriff of The State:

        You are commanded to serve this Summons and a copy of the attached Complaint in this lawsuit
        on the following Defendant:
                                            TM Television, Inc.
                                  c/o TM Television, Inc., Registered Agent
                                             436 Sergio Cuevas
                                                Bustamante
                                        San Juan, Puerto Rico 00918

        Each defendant is required to serve written defense to the complaint or petition on Plaintiff’s
        Attorney:
                                             Luis F. Navarro, Esq.
                                                   NAVARRO
                                                 Attorneys at Law
                             66 W. Flagler Street, 6th Floor, Miami, Florida 33130
                    Email: civil@nmbesq.com; lou@nmbesq.com; mromo@nmbesq.com
                                                    Page 1 of 2



                                                                             Exhibit A, Page 311 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 312 of
                                     332



   within 20 days “Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of
   Florida, one of its agencies, or one of its officials or employees sued in his or her official capacity
   is a defendant, the time to respond shall be 40 days. When suit is brought pursuant to. 768.28,
   Florida Statutes, the time to respond shall be 30 days.” after service of this summons on that
   defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk
   of this Clerk Court either before service on Plaintiff’s attorney or immediately thereafter. If a
   defendant fails to do so, a default will be entered against that defendant for the relief demanded in
   the complaint or petition.

  DATED:

                                                  CLERK OF THE CIRCUIT
  COURT

   (SEAL)
                                                  By:
                                                    Deputy Clerk




                                                Page 2 of 2



                                                                          Exhibit A, Page 312 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 313 of
                                     332




                                                       Exhibit A, Page 313 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 314 of
                                     332




                                                       Exhibit A, Page 314 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 315 of
                                     332




                                                       Exhibit A, Page 315 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 316 of
                                     332




                                                       Exhibit A, Page 316 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 317 of
                                     332




                                                       Exhibit A, Page 317 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 318 of
                                     332




                                                       Exhibit A, Page 318 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 319 of
                                     332




                                                       Exhibit A, Page 319 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 320 of
                                     332




                                                       Exhibit A, Page 320 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 321 of
                                     332




                                                       Exhibit A, Page 321 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 322 of
                                     332




                                                       Exhibit A, Page 322 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 323 of
                                     332




                                                       Exhibit A, Page 323 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 324 of
                                     332




                                                       Exhibit A, Page 324 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 325 of
                                     332




                                                       Exhibit A, Page 325 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 326 of
                                     332




                                                       Exhibit A, Page 326 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 327 of
                                     332




                                                       Exhibit A, Page 327 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 328 of
                                     332




                                                       Exhibit A, Page 328 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 329 of
                                     332




                                                       Exhibit A, Page 329 of 332
Filing Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 330 of
       # 120526510   E-Filed 01/29/2021 05:50:56 332
                                                 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        ELIAS SANCHEZ SIFONTE and
        VALERIE RODRIGUEZ ERAZO,

                       Plaintiffs,
                                                                    Case No. 2020-027995-CA-01
        vs.

        JOSUE FONSECA, et al.,

                    Defendants.
        ____________________________________/
                                 NOTICE OF APPEARANCE OF COUNSEL

               Deanna K. Shullman, Rachel E. Fugate, and Giselle M. Girones of Shullman Fugate

        PLLC hereby give notice of their appearance as counsel on behalf of Defendants Josue Fonseca,

        Telemundo International Studios LLC, Telemundo Internacional LLC, Telemundo of Puerto

        Rico LLC, 1 Jagual Media LLC, NBCUniversal Media, LLC, Telemundo Network Group LLC,

        TM Television, Inc., and TM Entertainment, Inc. The certificate of service for all pleadings,

        orders, and other papers in this action should include Deanna K. Shullman, Rachel E. Fugate,

        and Giselle M. Girones at Shullman Fugate PLLC, 2101 Vista Parkway, Suite 4006, West Palm

        Beach, FL 33411 and dshullman@shullmanfugate.com, rfugate@shullmanfugate.com, and

        ggirones@shullmanfugate.com.

                                                       Respectfully Submitted,
                                                       SHULLMAN FUGATE PLLC
                                                       /s/ Deanna K. Shullman

        1
         Plaintiffs incorrectly refer to Defendant Telemundo of Puerto Rico LLC by the incorrect name
        “Telemundo de Puerto Rico, LLC” and also mistakenly refer to Telemundo of Puerto Rico LLC
        as an alternative name for “Telemundo Internacional, LLC.” The correct entity name is
        Telemundo of Puerto Rico LLC. Telemundo of Puerto Rico LLC is not an alternate name for
        Telemundo Internacional LLC, which is an unrelated entity.




                                                                            Exhibit A, Page 330 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 331 of
                                     332



                                       Deanna K. Shullman
                                       Florida Bar No. 514462
                                       Rachel E. Fugate
                                       Florida Bar No. 144029
                                       Giselle M. Girones
                                       Florida Bar No. 124373
                                       2101 Vista Parkway, Suite 4006
                                       West Palm Beach, FL 33411
                                       Tel: (561) 429-3619
                                       dshullman@shullmanfugate.com
                                       rfugate@shullmanfugate.com
                                       ggirones@shullmanfugate.com

                                       Attorneys for Defendants Josue Fonseca,
                                       Telemundo International Studios LLC, Telemundo
                                       Internacional LLC, Telemundo of Puerto Rico
                                       LLC, Jagual Media LLC, NBCUniversal Media,
                                       LLC, Telemundo Network Group LLC, TM
                                       Television, Inc., and TM Entertainment, Inc.




                                                          Exhibit A, Page 331 of 332
Case 1:21-cv-20543-MGC Document 1-2 Entered on FLSD Docket 02/09/2021 Page 332 of
                                     332



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy for the foregoing has been served on

   the following counsel of records via the Florida Court E-portal system on this 29th day of

   January, 2021:


   Luis F. Navarro
   Lorenzo J. Palomares
   Navarro Attorneys at Law,
   66 W. Flagler Street, 6th Floor
   Miami, Florida 33130
   (305) 447-8707
   civil@nmbesq.com
   lou@nmbesq.com
   mromo@nmbesq.com

   Eric Ruben Huertas Morales
   66 Flagler Street, Suite 601
   Miami, FL 33030
   (305) 447-8707
   erhuertas@eragroupllc.com

   Attorneys for Plaintiffs
                                                       Deanna K. Shullman__________
                                                       Attorney




                                                                       Exhibit A, Page 332 of 332
